Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 1 of 489

 

 

 

 

 

 

 

 

 

__.*| Formatted “ap
| Formatted —a :
| Style Definition macnn
: Style Definition (.. Bol j

Billing Code: 3510-33-P “Style Definition 5 :
. / Style Definition OBA)

 

DEPARTMENT OF COMMERCE | Style Definition

 

Style Definition

 

Bureau of Industry and Security Style Definition

 

Style Definition

 

15 CFR Parts " 736, 740, 742, 743, 744, 746, 748, 758, 762, 772, and 774

 

Style Definition

 

Style Definition

 

[Docket No. -

 

Style Definition

 

 

Style Definition

 

REN 0694-AF47 Style Definition

 

   
      

Style Definition

 

Style Definition

 

Control of Firearms, Guns, Ammunition and Related Articles the President Determines No

 

Style Definition

 

Longer Warrant Control under the United States Munitions List (USML) Style Definition

 

Style Definition

 

Style Definition

 

AGENCY: Bureau of Industry and Security, Department of Commerce. Style Definition

 

Style Definition

 

 

ACTION: Final rule. cose
a i Style Definition

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

Style Definition [... 15] )
Style Definition (... 147)
Style Definition ... [13] }
Style Definition [... [12] )
Style Definition .. [14]
Style Definition .. [10]
Style Definition Cp)
Style Definition ©... [8])
Comp, po 22% UO, 13222, 66 FR 44025, 3 CPR, 2001 Sie Definition oe)
Style Definition C.. [6] )
Comm. p. 784: Novice of August 8 2018, 83 FR 39871 (Aueust 13, 2018), Style Definition CBT)
Style Definition C.. (4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Formatted [a0]

Formatted (BRT

Formatted mE “

Formatted ot ai}

Formatted mc |

. Formatted maCon

: ‘ Formatted (aay

SS '! Formatted 145] |
| Formatted Tae ‘

| Formatted ah

 

WASHSTATEC005216
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 2 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A Formatted: Centered

 

 

WASHSTATEC005217
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 3 of 489

 

 

| Formatted: Header, Left
: Formatted: Font: 11 pt, Not Italic

 

 

 

 

 

 

 

 

PART 736 —-GENERAL PROHIBITIONS 8 : Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
Double |

 

+2. The authority citation for 15 CFR part 736 is revised to read as follows:

Authority: Bultediedidedde

   

82) SOULS.C.

 

4601 ef seq.; 50 U.S.C. 1701 et seg.; 22 U.S.C. 2151 note; E.O. 12938, 59 FR 59099, 3 CFR,
1994 Comp., p. 950; E.O. 13020, 61 FR 54079, 3 CFR, 1996 Comp., p. 219; E.O. 13026, 61 FR
58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O.

13338, 69 FR 26751, 3 CFR, 2004 Comp., p. 168; Notice of ©

 

 

 

  
 
 

2018, 83 FR 39871 (August 13, 20183 >

 

 

2, Supplement No. 1 to part 736 is amended by revising paragraph (e)(3) to read as

follows:

 

 

A Formatted: Centered

 

WASHSTATEC005218
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 4 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

: Formatted: Heading 1, Line spacing: Double

 

SUPPLEMENT NO. 1 TO PART 736 - GENERAL ORDERS

 

* x oe ok * . 4 Formatted: Font: Times New Roman, 12 pt

 

(3) Prior commodity jurisdiction determinations. Uf the U.S. State Department has previously
determined that an item is not subject to the jurisdiction of the ITAR and the item was not listed
in a then existing “018” series ECCN (for purposes of the “600 series” ECCNs, or the 0x5zz
ECCNs) or in a then existing ECCN 9A004.b or related software or technology ECCN (for
purposes of the 9x515 ECCNs), then the item is per se not within the scope of a “600 series”
ECCN, a 0x5zz ECCN, or a 9x515 ECCN. [If the item was not listed elsewhere on the CCL at the
time of such determination (7.e., the item was designated EAR99), the item shall remain designated

as EAR99 unless specifically enumerated by BIS or DDTC in an amendment to the CCL or to the

 

USML, respectively.
kok ko Ok O* “ | Formatted: Line spacing: single

 

 

PART 740 —- LICENSE EXCEPTIONS “ | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
_ Double i

 

£7, The authority citation for 15 CFR part 740 is revised to read as follows:

 

Authority: +

 

 

4601 et seqg.; 50 U.S.C. 1701 et seg.; 22 U.S.C. 7201 ef seg.; E.O. 13026, 61 FR 58767, 3 CFR,
1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August

8, 2018, 83 FR 39871 (August 13, 2018).

48, Section 740.2 is amended by adding paragraphs (a)(21) and (22) to read as follows:

 

 

A Formatted: Centered

 

WASHSTATEC005219
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 5 of 489

 

§ 740.2 Restrictions on all license exceptions.

(21) The reexport or transfer (in-country) of firearms classified under ECCNs 0A501 or 0A502
if a part or component that is not “subject to the ITAR,” but would otherwise meet the criteria in
USML Category I(h)(2)@.e., parts and components specially designed for conversion of a
semiautomatic firearm to a fully automatic firearm) is incorporated into the firearm or is to be
reexported or transferred (in-country) with the firearm with “knowledge” the part or component
will be subsequently incorporated into the firearm. (See USML Category I(h)(2)). In such
instances, no license exceptions are available except for License Exception GOV (§

740.1 1(b)(2)(ii)).

(22) The export, reexport, or transfer (in-country) of any item classified under a Ox5zz ECCN

 

when a party to the transaction is designated on the Department of the Treasury, Office of
Foreign Assets Control (OFAC), Specially Designated Nationals and Blocked Persons (SDN) list
under the designation [SDNT], pursuant to the Narcotics Trafficking Sanctions Regulations, 31
CFR part 536, or under the designation [SDNTK], pursuant to the Foreign Narcotics Kingpin

Sanctions Regulations, 31 CFR part 598.

2. Section 740.9 is amended by:

a. Adding five sentences at the end of paragraph (a) introductory text;

b. Adding one sentence at the end of paragraph (b)(1) introductory text;

WASHSTATEC005220

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

| Formatted: Font: Times New Roman, 12 pt

 

'"! Formatted: Normal, Line spacing: single, Tab stops: Not at :
£0.25"+ O5"+ O.75"+ "+ L.25"4+ 15"+ L75"+ 2":

 

: ' Formatted: Line spacing: Double, Don't adjust space
| between Latin and Asian text, Don't adjust space between
_ Asian text and numbers

 

 

: Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
_ Double :

 

 

' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
| Double |

 

 

A Formatted: Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 6 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

c. Adding paragraph (b)(5); and

d. Redesignating notes | through 3 to paragraph (b) as notes 2 through 4 to paragraph (b);

The additions read as follows:

§ 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP).

 

{a) * * * This paragraph (a) does not authorize any export of a commodity controlled « .. . - Formatted: Font: Times New Roman, 12 pt

 

, 1 Formatted: Line spacing: Double

 

under ECCNs 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled
under ECCN 0A502 to, or any export of such an item that was imported into the United States
from, a country in Country Group D:5 (Supplement No. 1 of this part), or from Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan. The only provisions
of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5) of this
section (“Exhibition and demonstration”) and paragraph (a)(6) of this section (“Inspection, test,

calibration, and repair”). In addition, this paragraph (a) may not be used to export more than 75

 

firearms per shipment. In accordance with the requirements in § 758.1(b)

 

 

') and (g)(4) of the . | Formatted: Font: Times New Roman, 12 pt
EAR, the exporter or its agent must provide documentation that includes the serial number,
make, model, and caliber of each firearm being exported by filing these data elements in an EET

filmg in AES. In accordance with the exclusions in License Exception TMP under paragraph

 

 

 

 

 

 

 

 

(b)(5) of this section, the entry clearance requirements in § 758.1(b)(.2") do not permit the _»-| Formatted: Font: Times New Roman, 12 pt
temporary import of., firearms controlled in ECCN 0A501.a or .b that are shipped from or : Formatted: Font: Times New Roman, 12 pt
manufactured in a Country Group D:5 country;.., or that are shipped from or manufactured in _-| Formatted: Font: Times New Roman, 12 pt
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, . | Formatted: Font: Times New Roman, 12 pt

 

 

 

A Formatted: Centered

 

WASHSTATEC005221
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 7 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(except for any firearm model designation (Gf assigned) controlled by 0A501 that is specified

 

under Annex A in Supplement No. 4 to part 740,» or shotguns with a barrel length less than 18 _. | Formatted: Font: Times New Roman, 12 pt

 

inches controlled in ECCN 0A502 that are shipped from or manufactured in a Country Group
D:5 country, or from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception TMP under paragraph

(b)(5) of this section.

 

 

 

xe * * OF “ Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: \
| Double :
{b) * * * Dae : Formatted: Font: Times New Roman, 12 pt

 

(1)* * *No provision of paragraph (b) of this section, other than paragraph (b)(3), (4),
or (5), may be used to export firearms controlled by ECCN 0A501.a, .b, or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502.

ee oR

(5) Exports of firearms and certain shotguns temporarily in the United States. This
paragraph (b)(5) authorizes the export of no more than 75 end item firearms per shipment
controlled by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502 that are temporarily in the United States for a period not exceeding

one year, provided that:

(1) The firearms were not shipped from or manufactured in a U.S. arms embargoed
country, i.e., destination listed in Country Group D:5 in Supplement No. 1 to part 740 of the

EAR;

 

 

A Formatted: Centered

 

WASHSTATEC005222
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 8 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(ii) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by GA501 that is specified under Annex A in Supplement No. 4 to part 740; and

(ii) The firearms are not ultimately destined to a U.S. arms embargoed country, i.e.,
destination listed in Country Group D:5 in Supplement No. | to part 740 of the EAR, or to

Russia;

(iv) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This

shipment will be exported in accordance with and under the authority of License

 

TMP (15 CFR 740.9(b)(3))"; __. 4 Formatted: Font: Times New Roman, 12 pt

 

 

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States.

 

 

A Formatted: Centered

 

WASHSTATEC005223
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 9 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(v) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(5)(iv)(B) of this

section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(5): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(3), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A302, including regarding how to provide any

data or documentation required by BIS.

% ok o%

  

u, Section 740.10 is amended by:

a. Adding one sentence at the end of paragraph (b)(1); and

b. Adding paragraph (b)(4).

The additions read as follows:

 

§ 740.10 Servicing and replacement of parts and equipment (RPL) “ | Formatted: Line spacing: Double

 

 

* we ok ke & 4 Formatted: Font: Times New Roman, 12 pt

 

(b we de ve

(1)* * * The export of firearms controlled by ECCN 0A501.a or .b, or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502 temporarily in the United States for

 

 

A Formatted: Centered

 

WASHSTATEC005224
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20

 

Page 10 of 489

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

servicing and replacement may be exported under paragraphs (b)(2) or (3) of this section only if

the additional requirements in paragraph (b)(4) of this section are also met.

(4) Exports of firearms and certain shotguns temporarily in the United States for servicing and
replacement. This paragraph (b)(4) authorizes the export of firearms controlled by ECCN
0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN 0A502
that are temporarily in the United States for servicing or replacement for a period not exceeding
one year or the time it takes to service or replace the commodity, whichever is shorter, provided

that the requirements of paragraphs (b)(2) or (3) of this section are met and:

(i) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by OASO1 that is specified under Annex A in Supplement No. 4 to part 740;

(it) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This
shipment will be exported in accordance with and under the authority of License Exception RPL

(15 CFR 740.10(b))”;

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

 

10

WASHSTATEC005225

 

 

Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: j
| Double

 

 

A Formatted: Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 11 of 489

 

 

| Formatted: Header, Left
: Formatted: Font: 11 pt, Not Italic

 

 

(C) Provided (if temporarily imported for servicing or replacement) to U.S, Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or

replacement.

(i) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(4)Gii)(B) of this

section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(4): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(4), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any

data or documentation required by BIS.

 

it, Section 740.11 is amended by: % : Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
» Double |

 

a. Adding two sentences at the end of the introductory text;

b. Adding Note 2 to paragraph (b)(2); and

 

 

A Formatted: Centered

 

11

WASHSTATEC005226
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 12 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

c. Redesignating note 1 to paragraph (c)(1) as note 3 to paragraph (c)(1) and notes | and

2 to paragraph (e) as notes 4 and 5 to paragraph (e).

The additions read as follows:

§ 740.11 Governments, international organizations, international inspections, under the

Chemical Weapons Convention, and the International Space Station (GOV).

* * * Commodities listed in ECCN 0A501 are eligible only for transactions described in
paragraphs (b)(2)(1) and (ii) of this section. Any item listed in a 0x5zz ECCN for export,
reexport, or transfer (in-country) to an E:1 country is eligible only for transactions described in

paragraphs (b)(2)G) and (i) solely for U.S. Government official use of this section.

 

Note 2 to paragraph (b)(2): Items controlled for NS, MT, CB, NP, FC, or AT reasons * : Formatted: Line spacing: Double

 

may not be exported, reexported, or transferred (in-country) to, or for the use of military, police,
intelligence entities, or other sensitive end users (e.g., contractors or other governmental parties
performing functions on behalf of military, police, or intelligence entities) of a government in a

Country Group E:1 or E:2 country.

 

woe * oO OF 4 | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
| Double |

 

 

 

 

 

: revising “ Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: \
» Double :
the heading to paragraph (e), and by adding paragraphs (e)(3) and (4) to read as follows:
§ 740.14 Baggage (BAG). . Formatted: Centered

 

12

WASHSTATEC005227
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 13 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

* oF * e &

(4) Tools of trade. Usual and reasonable kinds and quantities of tools, instruments, or
equipment and their containers and also technology for use in the trade, occupation, employment,
vocation, or hobby of the traveler or members of the household who are traveling or moving.

For special provisions regarding firearms and ammunition, see paragraph (e) of this section. For
special provisions regarding encryption commodities and software subject to EI controls, see
paragraph (f) of this section. For a special provision that specifies restrictions regarding the
export or reexport of technology under this paragraph (b)(4), see paragraph (g) of this section.
For special provisions regarding personal protective equipment under ECCN 1A613.c or .d, see

paragraph (h) of this section.

(e) Special provisions for firearms and ammunition.* * *

(3) A United States citizen or a permanent resident alien leaving the United States may

29 66 99 66,

export under this License Exception firearms, “parts,” “components,” “accessories,” or
“attachments” controlled under ECCN 0A501 and ammunition controlled under ECCN 0A505.a,

subject to the following limitations:

(i) Not more than three firearms and 1,000 rounds of ammunition may be taken on any

one trip.

 

A Formatted: Centered

 

13

WASHSTATEC005228
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 14 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

99 66,

(ii) “Parts,” “components,” “accessories,” and “attachments” exported pursuant to this
paragraph must be of a kind and limited to quantities that are reasonable for the activities

described in paragraph (e)(3)(iv) of this section or that are necessary for routine maintenance of

the firearms being exported.

(iii) The commodities must be with the person’s baggage.

(iv) The commodities must be for the person’s exclusive use and not for resale or other

transfer of ownership or control. Accordingly, except as provided in paragraph (e)(4) of this

29 6, 99 66,

section, firearms, “parts,” “components,” “accessories,” “attachments,” and ammunition, may

99 66

not be exported permanently under this License Exception. All firearms, “parts,” “components,”
“accessories,” or “attachments” controlled under ECCN 0A501 and all unused ammunition

controlled under ECCN 0A505.a exported under this License Exception must be returned to the

United States.

(v) Travelers leaving the United States temporarily are required to declare the firearms,

99 66 29 66,

“parts,” “components,” “accessories,” “attachments,” and ammunition being exported under this
license exception to a Customs and Border Protection (CBP) officer prior to departure from the
United States and present such items to the CBP officer for inspection, confirming that the
authority for the export is License Exception BAG and that the exporter is compliant with its

terms.

(4) A nonimmigrant alien leaving the United States may export or reexport under this
License Exception only such firearms controlled under ECCN 0A501 and ammunition controlled

under ECCN 04505 as he or she brought into the United States under the relevant provisions of

 

Department of Justice regulations at 27 CFR part 478.

A Formatted: Centered

 

| 14

WASHSTATEC005229
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 15 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

* oF * e &

§ 740.16 [AMENDED]

1 4. Section 740.16 is amended by:

a. Revising paragraph (a)(2);

b. Revising paragraphs (b)(2)(iv) and (v); and

c. Adding paragraph (b)(2)(vi);

The revisions and addition read as follows:

 

§ 740.16 Additional permissive reexports (APR). oe | Formatted: Line spacing: Double

 

 

* x oe ok * fo | Formatted: Font: Times New Roman, 12 pt

 

~ Formatted: Line spacing: Double

 

(a) * * *

(2) The commodities being reexported are not controlled for NP, CB, MT, SI, or CC reasons or

described in ECCNs 0A919, 3A001.b.2 or b.3 (except those that are being reexported for use in

 

civil telecommunications applications), 6A002, 6A003, *; or commodities classified under a . | Formatted: Font: Times New Roman, 12 pt

 

 

Ox5zz ECCN; and

(b) * * *

 

 

A Formatted: Centered

 

15

WASHSTATEC005230
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 16 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(iv) Commodities described in ECCN 0A504 that incorporate an image intensifier tube;

 

 

(v) Commodities described in _6A002-; : f Formatted: Font: Times New Roman, 12 pt

 

 

| Formatted: Font: Times New Roman, 12 pt

 

(vi) Commodities classified under a 0x5zz ECCN.

 

ee OR  % t Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
_ Double |

 

  

4, Section 740.20 is amended by revising paragraph (b)(2)(ii) to read as follows:

 

: Formatted: Indent: First line: 0", Space Before: 12 pt,
_ After: 12 pt, Line spacing: Double

 

 

§ 740.20 License Exception Strategic Trade Authorization (STA). * | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
| Double |

 

* oF * e &

(i1) License Exception STA may not be used for:

(A) Any item controlled in ECCNs 0A501.a, .b, .c, .d, or .e; 0A981; 0A982;

 

0A983; 0A503; OE504; 0E982; or

(B) Shotguns with barrel length less than 18 inches controlled in 0A502.

% ok o%

Ls. Add Supplement No. 4 to part 740 to read as follows:

 

 

, f Formatted: Font: Times New Roman, 12 pt

 

SUPPLEMENT NO. 4 TO PART 740 - ANNEX A FIREARM MODELS os Egrmatted: Line spacing. Double

 

A Formatted: Centered

 

16

WASHSTATEC005231
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 17 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(a) Pistols/revolvers.

(1) German Model P08 Pistol = SMCR.

(2) IZH 34M, .22 Target pistol.

(3) IZH 35M, .22 caliber Target pistol.

(4) Mauser Model 1896 pistol = SMCR.

(5) MC-57-1 pistol.

(6) MC-1-5 pistol.

(7) Polish Vis Model 35 pistol = SMCR.

(8) Soviet Nagant revolver = SMCR.

(9) TOZ 35, .22 caliber Target pistol.

(10) MTs 440.

(11) MTs 57-1.

(12) MTs 59-1.

(13) MTs 1-5.

(14) TOZ-35M (starter pistol).

(15) Biathlon-7K.

 

 

A Formatted: Centered

 

17

WASHSTATEC005232
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 18 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

(b) Rifles. a | Formatted: Font: Times New Roman, 12 pt

 

: : Formatted: Line spacing: Double

 

(1) BARS-4 Bolt Action carbine.

(2) Biathlon target rifle, .22.

(3) British Enfield rifle = SMCR.

(4) CM2, .22 target rifle (also known as SM2, .22).

(5) German model 98K =SMCR.

(6) German model G41 = SMCR.

(7) German model G43=SMCR.

(8) IZH-94.

(9) LOS-7, bolt action.

(10) MC-7-07.

(11) MC-18-3.

(12) MC-19-07.

(13) MC-105-01.

(14) MC-112-02.

(15) MC-113-02.

(16) MC-115-1.

 

 

A Formatted: Centered

 

18

WASHSTATEC005233
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 19 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(17) MC-125/127.

(18) MC-126.

(19) MC-128.

(20) Saiga.

(21) Soviet Model 38 carbine=SMCR.

(22) Soviet Model 44 carbine-SMCR.

(23) Soviet Model 91/30 rifle=SMCR.

(24) TOZ 18, .22 bolt action.

(25) TOZ 55.

(26) TOZ 78.

(27) Ural Target, .22Ir.

(28) VEPR rifle.

(29) Winchester Model 1895, Russian Model rifle=SMCR.

(30) Sever — double barrel.

(31) IZH18MH single barrel break action.

(32) MP-251 over/under rifle.

(33) MP-221 double barrel rifle.

 

 

A Formatted: Centered

 

19

WASHSTATEC005234
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 20 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(34) MP-141K.

(35) MP-161K.

(36) MTs 116-1.

(37) MTs 116M.

(38) MTs 112-02.

(39) MTs 115-1.

(40) MTs 113-02.

(41) MTs 105-01.

(42) MTs 105-05.

(43) MTs 7-17 combination gun.

(44) MTs 7-12-07 rifle/shotgun.

(45) MTs 7-07.

(46) MTs 109-12-07 rifle.

(47) MTs 109-07 rifle.

(48) MTs 106-07 combination.

(49) MTs 19-97.

(50) MTs 19-09.

 

 

A Formatted: Centered

 

20

WASHSTATEC005235
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 21 of 489

 

  

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(51) MTs 18-3M.

(52) MTs 125.

(53) MTs 126.

(54) MTs 127.

(55) Berkut-2.

(56) Berkut-2M1.

(57) Berkut-3.

(58) Berkut-2-1.

(59) Berkut-2M2.

(60) Berkut-3-1.

(61) Ots-25.

(62) MTs 20-07.

(63) LOS-7-1.

(64) LOS -7-2.

(65) LOS-9-1.

(66) Sobol (Sable).

(67) Rekord.

 

 

A Formatted: Centered

 

21

WASHSTATEC005236
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 22 of 489

 

  

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(68) Bars-4-1.

(69) Saiga.

(70) Saiga-M.

(71) Saiga 308.

(72) Saiga-308-1.

(73) Saiga 308-2.

(74) Saiga-9.

(75) Korshun.

(76) Ural-5-1.

(77) Ural 6-1.

(78) Ural-6-2.

(79) SM-2.

(80) Biatlon-7-3.

(81) Biatlon-7-4.

(82) Rekord-1.

(83) Rekord-2.

(84) Rekord-CISM.

 

 

A Formatted: Centered

 

22

WASHSTATEC005237
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 23 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(85) Rekord-1-308.

(86) Rekord-2-308.

(87) Rekord-1-308-CISM.

(88) VEPR.

(89) VEPR Super.

(90) VEPR Pioneer.

(91) VEPR Safari.

(92) TOZ 109.

(93) KO 44-1,

(94) TOZ 78-01.

(95) KO 44.

(96) TOZ 99.

(97) TOZ 99-01.

(98) TOZ 55-01 Zubr.

(99) TOZ 55-2 Zubr.

(100) TOZ 120 Zubr.

(101) MTs 111.

 

 

A Formatted: Centered

 

23

WASHSTATEC005238
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 24 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(102) MTs 109.

(103) TOZ 122.

(104) TOZ 125.

(105) TOZ 28.

(106) TOZ 300.

 

PART 742 —-CONTROL POLICY—CCL BASED CONTROLS “ ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: i
Double :

 

 

. The authority citation for part 742 is revised to read as follows:

 

 

Authority: ©

 

 

 

4601 et seg.; 50 U.S.C. 1701 et seg.; 22 U.S.C. 3201 ef seg.; 42 U.S.C. 2139a; 22 U.S.C, 7201 et
seq.; 22 U.S.C. 7210; Sec. 1503, Pub. L. 108-11, 117 Stat. 559; E.O. 12058, 43 FR 20947, 3
CFR, 1978 Comp., p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993 Comp., p. 608; E.O. 12938,
59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p.
228; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Presidential Determination 2003-

23, 68 FR 26459, 3 CFR, 2004 Comp., p. 320; Notice of ?

 

   

August 8, 2018, 83 FR 39871 (August 13, 2018:.

 

 

(b)(1)G) and adding a seventh sentence at the end of paragraph (b)(1)(i) to read as follows:

§742.6 Regional stability.

 

A Formatted: Centered

 

WASHSTATEC005239
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 25 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

* oF * e &

 

(i) Applications for exports and reexports of ECCN 0A501, 0A504, 0A505, 0B501, * | Formatted: Line spacing: Double

 

0B505, 0D501, 0D505, 0E501, 0E504, and OE505 items; 9x515 items and “600 series” items and
will be reviewed on a case-by-case basis to determine whether the transaction is contrary to the
national security or foreign policy interests of the United States, including the foreign policy
interest of promoting the observance of human rights throughout the world. * * * When
destined to the People’s Republic of China or a country listed in Country Group E:1 in
Supplement No. | to part 740 of the EAR, items classified under ECCN 0A501, 0A505, OBS01,
0B505, 0D501, 0D505, 0OES01, 0E504, and 0E505 or any 9x515 ECCN will be subject to a
policy of denial. In addition, applications for exports and reexports of ECCN 0A501, 04505,
0B501, 0B505, 0D501, 0DS05, 0ES01, 0E504, and OE505 items when there is reason to believe
the transaction involves criminal organizations, rebel groups, street gangs, or other similar
groups or individuals, that may be disruptive to regional stability, including within individual

countries, will be subject to a policy of denial.

 

x oe * OF * : Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
, Double |

 

 

Section 742.7 is amended by revising paragraphs (a)(1) through (4) and (c) to read

as follows:

§ 742.7 Crime control and detection.

 

A Formatted: Centered

 

| 25

WASHSTATEC005240
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 26 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(a) * oe Ok

(1) Crime control and detection instruments and equipment and related “technology” and
“software” identified in the appropriate ECCNs on the CCL under CC Column 1 in the Country
Chart column of the “License Requirements” section. A license is required to countries listed in
CC Column 1 (Supplement No. | to part 738 of the EAR). Items affected by this requirement
are identified on the CCL under the following ECCNs: 0A502, 04504, 0A505.b, 0A978, 0A979
0E502, 0E505 (“‘technology” for “development” or for “production” of buckshot shotgun shells
controlled under ECCN 0A505.b), 1A984, 1A985, 3A980, 3A981, 3D980, 3E980, 4A003 (for
fingerprint computers only), 44980, 4D001 (for fingerprint computers only), 4D980, 4E001 (for
fingerprint computers only), 4E980, 6A002 (for police-model infrared viewers only), 6E001 (for
police-model infrared viewers only), 6E002 (for police-model infrared viewers only), and

9A980.

(2) Shotguns with a barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 2 in the Country Chart column of the “License
Requirements” section regardless of end user to countries listed in CC Column 2 (Supplement

No. i to part 738 of the EAR).

(3) Shotguns with barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 3 in the Country Chart column of the “License
Requirements” section only if for sale or resale to police or law enforcement entities in countries

listed in CC Column 3 (Supplement No. 1 to part 738 of the EAR).

(4) Certain crime control items require a license to all destinations, except Canada. These

items are identified under ECCNs 0A982, 0A503, and OE982. Controls for these items appear in

 

A Formatted: Centered

 

26

WASHSTATEC005241
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 27 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

each ECCN; a column specific to these controls does not appear in the Country Chart

(Supplement No. 1 to part 738 of the EAR).

(c) Contract sanctity. Contract sanctity date: August 22, 2000. Contract sanctity applies
only to items controlled under ECCNs 04982, 0A503, and 0E982 destined for countries not

listed in CC Column 1 of the Country Chart (Supplement No. 1 to part 738 of the EAR).

% ok o%

 

. Section 742.17 is amended by:

a. Revising the first sentence of paragraph (a); and

b. Revising paragraph (1) to read as follows:

§ 742.17 Exports of firearms to OAS member countries.

(a) License requirements. BIS maintains a licensing system for the export of firearms

 

and related items to all OAS member countries. * * *

eR CR OF

(f) Hems/Commodities. Ttems requiring a license under this section are ECCNs 0A501
(except 0AS01.y), 0A502, 0A504 (except 0A504.f), and 0OAS05 (except 0A505.d). (See

Supplement No. | to part 774 of the EAR).

* oF * e &

 

A Formatted: Centered

 

| 27

WASHSTATEC005242
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20

 

i | Formatted:

§ 742.19 [AMENDED]

24, Section 742.19(a)(1) is amended by:

a. Removing “OA986” and adding in its place “OA505.c”; and

b. Removing “0B986” and adding in its place “OB505.c”.

PART 743 —- SPECIAL REPORTING AND NOTIFICATION

 
 

. The authority citation for 15 CFR part 743 is revised to read as follows:

 

Authority: ©

 

 

4601 et seq.; 50 U.S.C. 1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783;

 

E.O. 13637, 78 FR 16129, 3 CFR, 2014 Comp., p. 223; 78 FR 16129; Notice of August 8, 2018,

83 FR 39871 (August 13, 2018).

Section 743.4 is amended by:

 

a. Adding four sentences to the end of paragraph (a);

b. By redesignating Note to paragraph (a) as Note | to paragraph (a);

c. Revising paragraph (b);

d. Adding paragraphs (c)(1)() and (c)(2));

e. By redesignating Note to paragraph (e)(1)Gi) as Note 2 to paragraph (e)(1)Gi);

e. Revising paragraph (h); and

 

28

WASHSTATEC005243

Page 28 of 489

 

| Formatted:

Header, Left

 

Font: 11 pt, Not Italic

 

 

: Formatted:

: Line spacing: Double

 

 

: Formatted:

Line spacing: Double

 

 

: Formatted:

: Double

Space Before: 12 pt, After: 12 pt, Line spacing: :

 

 

: Formatted:

Line spacing: Doubie

 

 

| Formatted:

Indent: First line: 0.5", Line spacing: Double

 

' Formatted:

Font: Times New Roman, 12 pt

 

 

Formatted:

Line spacing: Doubie

 

 

A Formatted:

Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20

 

Page 29 of 489

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

f. Adding paragraph (1) to read as follows:

§ 743.4 Conventional arms reporting.

{a)* * * This section does not require reports when the exporter uses the alternative submission.
method described under paragraph (h) of this section. The alternative submission method under
paragraph (h) requires the exporter to submit the information required for conventional arms

reporting in this section as part of the required EEI submission in AES, pursuant to § 758.1(b)(:

 

Because of the requirements in § 758.1(g)(4)ci) for the firearms that require conventional arms
reporting of all conventional arms, the Department of Commerce believes all conventional arms
reporting requirements for firearms will be met by using the alternative submission method. The
Department of Commerce leaves standard method for submitting reports in place in case any
additional items are moved from the USML to the CCL, that may require conventional arms

reporting.

Note I to paragraph (a): * * *

(b) Requirements. You must submit one electronic copy of each report required under the«
provisions of this section, or submit this information using the alternative submission method
specified in paragraph (h) of this section, and maintain accurate supporting records (see § 762.2(b)

of the EAR) for all exports of items specified in paragraph (c) of this section for the following:

29

 

WASHSTATEC005244

 

 

: Formatted: Font: Times New Roman, 12 pt, Bold, Italic

 

: : Formatted: Normal, Justified, Line spacing: single, Tab
_ stops: 0.25", Left

 

. : Formatted: Font: Times New Roman, 12 pt

 

/ Formatted: Line spacing: Double

 

 

| Formatted: Font: Times New Roman, 12 pt

 

 

: Formatted: Line spacing: single

 

 

: Formatted: Font: Times New Roman, 12 pt

 

: i Formatted: Line spacing: Double

 

 

| Formatted: Font: Times New Roman, 12 pt

 

~ Formatted: Line spacing: Double

 

 

A Formatted: Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 30 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(i) ECCN 0AS5O1.a and .b.

G) ECCN 0A501.a and .b.

* oF * e &

(h) Alternative submission method. This paragraph (h) describes an alternative submission

 

method for meeting the conventional arms reporting requirements of this section. The alternative

submission method requires the exporter, when filing the required EEI submission in AES,

   

  

to include the six character ECCN classification (7.e., 0A501.a or

2

pursuant to § 758.1()CG.22)
0A501.b) as the first text to appear in the Commodity description block. If the exporter properly
includes this information in the EET filing in AES, the Department of Commerce will be able to
obtain that export information directly from AES to meet the U.S. Government’s commitments
to the Wassenaar Arrangement and United Nations for conventional arms reporting. An exporter

that complies with the requirements in § 758.1(g)(4)(1) does not have to submit separate annual

and semi-annual reports to the Department of Commerce pursuant to this section.

 

(i) Contacts. General information concerning the Wassenaar Arrangement and reporting “ | Formatted: Line spacing: Double

 

obligations thereof is available from the Office of National Security and Technology Transfer
Controls, Tel.: (202) 482-0092, Fax: (202) 482-4094. Information concerning the reporting
requirements for items identified in paragraphs (c)(1) and (2) of this section is available from the

Office of Nonproliferation and Treaty Compliance (NPTC), Tel.: (202) 482-4188, Fax: (202)

 

482-4145.

A Formatted: Centered

 

| 30

WASHSTATEC005245
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 31 of 489

 

 

| Formatted: Header, Left
: Formatted: Font: 11 pt, Not Italic

 

 

 

 

 

 

 

 

  

 

 

 

 

  

 

 

 

      

 

 

 

 
   

 

 

 

 

 

 

 

PART 744 - CONTROL POLICY: END-USER AND END-USE BASED *.. | Formatted: Font: Times New Roman, 12 pt
: a Formatted: Line spacing: Double
. The authority citation for 15 CFR part 744 is revised to read as follows: te ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
_ Double :
Authority: } - 350 U.S.C.
4601 et seq.; 50 ULS.C. 1701 et seq.; 22 U.S.C. 3201 et seq.; 42 U.S.C. 2139a; 22 US.C. 7201 et
seq.; 22 U.S.C. 7210; E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p. 179; E.O, 12851, 58 FR
33181, 3 CFR, 1993 Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. #5
Peers E.O. 13026, 61 FR 58767, 3 CFR, 1996
Comp., p. 228; E.O. 13099, 63 FR 45167, 3 CFR, 1998 Comp., p. 208; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; E.O. 13224, 66 FR 49079, 3 CFR, 2001 Comp., p.
«; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018);
Notice of September 19, 2018, 83 FR 47799 (September 20, 2018
§ 744.9 [AMENDED]
. Section 744.9 is amended by removing “0A987” from paragraphs (a)(1) and (b)
and adding in its place “OA5S04”.
PART 746 - EMBARGOES AND OTHER SPECIAL CONTROLS * | Formatted: Line spacing: Double
. The authority citation for 15 CFR part 746 is revised to read as follows: ” ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: i
Double :

 

 

A Formatted: Centered

 

31

WASHSTATEC005246
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 32 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

   

Authority: © 50 U.S.C. * : Formatted: Line spacing: Double

 

 

4601 et seg.; 50 ULS.C. 1701 ef seg.; 22 U.S.C. 287c; Sec 1503, Pub. L. 108-11, 117 Stat. 559;
22 U.S.C, 6004; 22 U.S.C. 7201 ef seg.; 22 U.S.C, 7210; E.O, 12854, 58 FR 36587, 3 CFR, 1993
Comp., p. 614; E.O, 12918, 59 FR 28205, 3 CFR, 1994 Comp., p. 899; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR 26751, 3 CFR, 2004 Comp., p 168;
Presidential Determination 2003-23, 68 FR 26459, 3 CFR, 2004 Comp., p. 320; Presidential

Determination 2007-7, 72 FR 1899, 3 CFR, 2006 Comp., p. 325; Notice of

 

 

   

ext August 8, 2018, 83 FR 39871] (August 13, 2018

 

  

 

 

§ 746.3 [AMENDED] “8 | Formatted: Line spacing: Double

 

 

. Section 746.3 is amended by removing “OA986” from paragraph (b)(2) and adding

 

in its place “OA505.c”.

 

§ 746.7 [AMENDED] “ ' Formatted: Line spacing: Double

 

 

 

. Section 746.7 is amended in paragraph (a)(1) by: .- Formatted: Font: Times New Roman, 12 pt

 

 

a. Adding “0A503,” immediately before “OA980”; and

b. Removing “O0A985,”.

 

PART 748 — APPLICATIONS (CLASSIFICATION, ADVISORY, AND LICENSE) AND = : Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
_ Double '

 

 

DOCUMENTATION

 

. The authority citation for 15 CFR part 748 is revised to read as follows:

 

A Formatted: Centered

 

WASHSTATEC005247
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 33 of 489

 

| Formatted: Header, Left
: Formatted: Font: 11 pt, Not Italic

 

 

 

 

2 50 U.S.C.

 

Authority: #

 

 

4601 ef seg.; 50 U.S.C. 1701 ef seg.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228;
E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).

 

“1 Section 748.12 is amended by: 8 i Formatted: Space Before: 12 pt, After: 12 pt, Line spacing:
| Double |

 

a. Revising the heading;

b. Adding introductory text;

c. Revising paragraphs (a) introductory text and (a)(1);

d. Redesignating the note to paragraph (c)(8) as note 1 to paragraph (c)(8); and

e. Adding paragraph (e).

The revisions and additions read as follows.

 

§ 748.12 Firearms import certificate or import permit. ” | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: \
| Double :

 

License applications for certain firearms and related commodities require support documents in

 

accordance with this section. For destinations that are members of the Organization of American
States (OAS), an FC Import Certificate or equivalent official document is required in accordance

with paragraphs (a) through (d) of this section. For other destinations that require a firearms

 

A Formatted: Centered

 

33

WASHSTATEC005248
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 34 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

import or permit, the firearms import certificate or permit is required in accordance with

-of this section.

(e):

  

(a) Requirement to obtain document for OAS member states. Unless an exception in § 748.9(c)
applies, an FC Import Certificate is required for license applications for firearms and related
commodities, regardless of value, that are destined for member countries of the OAS. This

requirement is consistent with the OAS Model Regulations described in § 742.17 of the EAR.

 

(1) items subject to requirement. Firearms and related commodities are those commodities “. «| Formatted: Font: Times New Roman, 12 pt

 

“ Formatted: Space Before: 5 pt, After: 5 pt, Line spacing:

controlled for “FC Column 1” reasons under ECCNs 0A501 (except 0A501.y), 04502, 0A504 | Double, Don't adjust space between Latin and Asian text,
| Don't adjust space between Asian text and numbers

 

(except 0A504.f), or OAS05 (except 0A505.d).

 

 

 

eR eR OF “ f Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
| Double |
(e) Requirement to obtain an import certificate or permit for other than OAS member states. If + _ Formatted: Line spacing: Double

 

 

the country to which firearms, parts, components, accessories, and attachments controlled under
ECCN 0A501, or ammunition controlled under ECCN 0A505, are being exported or reexported
requires that a government-issued certificate or permit be obtained prior to importing the
commodity, the exporter or reexporter must obtain and retain on file the original or a copy of that
certificate or permit before applying for an export or reexport license unless:

(1) A license is not required for the export or reexport; or

(2) The exporter is required to obtain an import or end-user certificate or other equivalent
official document pursuant to paragraphs (a) thorough (d) of this section and has, in fact,
complied with that requirement.

(3)G) The number or other identifying information of the import certificate or permit must be

 

stated on the license application. :
4 Formatted: Centered

 

34

WASHSTATEC005249
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 35 of 489

 

| Formatted: Header, Left
: Formatted: Font: 11 pt, Not Italic

 

 

| (ii) If the country to which the commodities are being exported does not require an import
certificate or permit for firearms imports, that fact must be noted on any license application for
ECCN 0A501 or 0A505 commodities.

| Note 2 to paragraph (e). Obtaining a BIS Statement by Ultimate Consignee and
Purchaser pursuant to § 748.11 of the EAR does not exempt the exporter or reexporter from the
requirement to obtain a certification pursuant to paragraph (a) of this section because that

Statement is not issued by a government.

 

34, Supplement No. 2 to part 748 (Unique Application and Submission Requirements) is | Formatted: Font: Times New Roman, 12 pt

amended by adding paragraph (z) to read as follows:

 

| Formatted: Font: (Default) Times New Roman, 12 pt, Bold

 

Y Formatted: Space After: 8 pt, Add space between
: paragraphs of the same style, Line spacing: Double, No

 

SUPPLEMENT NO. 2 TO PART 748 - UNIQUE APPLICATION AND SUBMISSION — =, __ bullets or numbering, Tab stops: 6.5", Right + Not at OT +

: . POS" + 1+ LS + 27+ 257+ B+ BS + 4+ 4S + |
bse 5.5"

REQUIREMENTS ' Formatted: Bullets and Numbering

 

: Formatted: Font: (Default) Times New Roman, 12 pt

* oe Oe oe OF : Formatted: Space After: 8 pt, Line spacing: Double

 

(z) Exports of firearms and certain shotguns temporarily in the United States.

(1) Certification. If you are submitting a license application for the export of firearms controlled
by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN
0A502 that will be temporarily in the United States, e.g., for servicing and repair or for intransit

shipments, you must include the following certification in Block 24:

 

The firearms in this license application will not be shipped from or manufactured in ” | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
| Double i

 

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or

 

 

A Formatted: Centered

35

WASHSTATEC005250
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 36 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

Uzbekistan, except for any firearm model controlled by 0A501 that is specified under
Annex A in Supplement No. 4 to part 740. I and the parties to this transaction will
comply with the requirements specified in paragraph (z)(2)(i) and Gi) of Supplement No.

2 to part 748,

(2) Requirements. Each approved license for commodities described under paragraph (z) must

comply with the requirements specified in paragraphs (z)(2)(i) and (ii) of this supplement.

(i) When the firearms enter the U.S. as a temporary import, the temporary importer or its

agent must:

(A) Provide the following statement to U.S. Customs and Border Protection: “This
shipment is being temporarily imported in accordance with the EAR. This shipment will be
exported in accordance with and under the authority of BIS license number (provide the license

number) (15 CFR 750.7(a) and 758.4);”

(B) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

(C) Provide Gftemporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address, and contact information (telephone number and/or email)
of the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).

 

 

A Formatted: Centered

 

36

WASHSTATEC005251
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 37 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(ii) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (z)(2)Gi)(B) of this

supplement to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (2): In addition to complying with all applicable EAR requirements
for the export of commodities described in paragraph (z), exporters and temporary importers
Should contact U.S. Customs and Border Protection (CBP) at the port of temporary import or
export, or at the CBP website, for the proper procedures for temporarily importing or exporting
firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502, including regarding how to provide any data or documentation

required by BIS.

PART 758 — EXPORT CLEARANCE REQUIREMENTS

 

The authority citation for part 758 is revised to read as follows: / | Formatted: Font: Times New Roman, 12 pt

 

 

 

 

| SOU SC. 4004 ef seg: SOULS C. P7GL ef seg. EOL : Formatted: Font: Times New Roman, 12 pt

 

13227 06 PR 44078. 3 CPR, 2001 Comp. p. 783: Notice of Ammust 8. 2018 63 FR 3987 |

 

 

bu ERE bg fs Se Lh EE SD LET sey Pe Do By Leck ae pcb oath accacnac: to.

Teak:

 

 

248 OF GR AIRTEL CAs ecgt bh POL : . :
Bbsebedlogeetie! eh EAA Calter bbs, | Formatted: Font: Bold

 

Section 758.1 is amended by:

 

a. Revising paragraphs (b)(7:-: (8), and ¢ adding paragraph (b)¢

   

 

 

A Formatted: Centered

 

37

WASHSTATEC005252
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 38 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

b. Revising paragraph (c)(1);

c. Adding Note | to paragraph (c)(1);

c. Adding paragraph (g)(4); and

d. Redesignating Note to paragraph (h)(1) as Note 22 to paragraph (h)(1); to read

as follows:

 

 

 

 

 

 

§ 758.1 The Electronic Export Enforcement (EED filing to the Automated Export System =~ | Formatted: Line spacing: Double

(AES).

ee RR * * f Formatted: Line spacing: Double

(b) wR Ok

(7) For all items exported under authorization Validated End-User (VEU); * : Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
| Double |

(8) For all exports of tangible items subject to the EAR where parties to the transaction, as

 

described in § 748.5(d) through (} of the EAR, are listed on the Unverified List (Supplement

No. 6 to part 744 of the EAR), regardless of value or destination; 7

 

 

 

 

 

*) For all exports, except for exports authorized under License Exception BAG, as set forth « "Formatted: Space Before: 12 pt, After: 12 pt, Line spacing:
_ Double !

 

 

in §740.14 of the EAR, of items controlled under ECCNs 0A501.a or .b, shotguns with a barrel
length less than 18 inches controlled under ECCN 0A502, or ammunition controlled under

ECCN 0A505 except for .c, regardless of value or destination, including exports to Canada.

 

A Formatted: Centered

 

| 38

WASHSTATEC005253
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 39 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(c) * *

(1) License Exception Baggage (BAG), as set forth in §740.14 of the EAR. See 15 CFR 30.37(x)

of the FTR;

Note 1 to paragraph (c)(1): See the export clearance requirements for exports of
firearms controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18
inches controlled under ECCN 0A562, or ammunition controlled under ECCN 0A505,

authorized under License Exception BAG, as set forth in $740.14 of the EAR.

ee *

(@***

(4) Exports of Firearms and Related Items. This paragraph (g)(4) includes two separate

requirements under paragraph (g)(4)(i) and (41) of this section that are used to better identify
exports of certain end item firearms under the EAR. Paragraph (g)(4)() is limited to certain
EAR authorizations. Paragraph (g)(4)G) applies to all EAR authorizations that require EEI

filing in AES.

(i) Identifying end item firearms by manufacturer, model, caliber, and serial number in the EFI
filing in AES. For any export authorized under License Exception TMP ora BIS license
authorizing a temporary export of items controlled under ECCNs 0A501.a or .b, or shotguns with
a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other
required data for the associated EFI filing, you must report the manufacturer, model, caliber, and

serial number of the exported items. The requirements of this paragraph also apply to any other

export authorized under a BIS license that includes a condition or proviso on the license

 

A Formatted: Centered

 

39

WASHSTATEC005254
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 40 of 489

 

 

| Formatted: Header, Left
: Formatted: Font: 11 pt, Not Italic

 

 

requiring the submission of this information specified in paragraph (g) of this section when the

EET is filed in AES.

(ii) Identifying end item firearms by “items” level classification or other control descriptor in the
EEI filing in AES. For any export of items controlled under ECCNs 0A501.a or .b, or shotguns
with a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other
required data for the associated EE] filing, you must include the six character ECCN
classification @.2., 0A501.a, or 0ASO1.b), or for shotguns controlled under 0A502 the phrase
“QASO1 barrel length less than 18 inches” as the first text to appear in the Commodity
description block in the EFI filing in AES. (See § 743.4(h) for the use of this information for

conventional arms reporting).

 

Note 2. to paragraph (g)(4): If a commodity described in paragraph (g)(4) is exported: . | Formatted: Font: Times New Roman, 12 pt

 

 

, \ Formatted: Line spacing: Double
under License Exception TMP under § 740.9(a)(6) for inspection, test, calibration, or repair is not “| Formatted: Font: Times New Roman, 12 pt

 

 

consumed or destroyed in the normal course of authorized temporary use abroad, the commodity
must be disposed of or retained in one of the ways specified in § 740.9(a 14) (i), (iv, or (ii). For
example, if a commodity described in paragraph (g)(4) was destroyed while being repaired after
being exported under § 740.9(a)(6), the commodity described in paragraph (g)(4) would not be
required to be returned. If the entity doing the repair returned a replacement of the commodity to
the exporter from the United States, the import would not require an EAR authorization. The entity
that exported the commodity described in paragraph (g)(4) and the entity that received the
commodity would need to document this as part of their recordkeeping related to this export and

subsequent import to the United States.

 

* oe oe oe % m Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: \
| Double |

 

A Formatted: Centered

 

 

40

WASHSTATEC005255
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 41 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

3. Add § 758.10 to read as follows:

 

§ 758.10 Entry clearance requirements for temporary imports. ~. _. | Formatted: Font: Times New Roman, 12 pt

 

| Formatted: Line spacing: Double

 

(a) Scope. This section specifies the temporary import entry clearance requirements for firearms
“subject to the EAR” that are on the United States Munitions import List (USMIL, 27 CFR
447.21), except for firearms “subject to the EAR” that are temporarily brought into the United
States by nonimmigrant aliens under the provisions of Department of Justice regulations at 27
CFR part 478 (See § 740.14(e) of License Exception BAG for information on the export of these
firearms “subject to the EAR”). These firearms are controlled in ECCN 0A501.a or .b or
shotguns with a barrel length less than 18 inches controlled in ECCN 0A502. Items that are
temporarily exported under the EAR must have met the export clearance requirements specified

in § 758.1 of the EAR.

(1) An authorization under the EAR is not required for the temporary import of “items” that are
“subject to the EAR,” including for “items” “subject to the EAR” that are on the USMIL.
Temporary imports of firearms described in this section must meet the entry clearance

requirements specified in paragraph (b) of this section.

(2) Permanent imports are regulated by the Attorney General under the direction of the
Department of Justice’s Bureau of Alcohol, Tobacco, Firearms and Explosives (see 27 CFR parts

447, 478, 479, and 555).

(b) EAR procedures for temporary imports and subsequent exports. To the satisfaction of U.S.
Customs and Border Protection, the temporary importer must comply with the following

procedures:

 

 

A Formatted: Centered

 

Al

WASHSTATEC005256
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 42 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(1) At the time of entry into the U.S. of the temporary import:

(i) Provide one of the following statements specified in paragraphs (b)(1)G)(A), (B), or

(C) of this section to U.S. Customs and Border Protection:

(A) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception TMP

(15 CFR 740.9(b)(5));”

(B) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception RPL

(15 CFR 740.10(b));” or

(C) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of BIS license number

(provide the license number) (15 CFR 750.7(a) and 758.4);”

 

(ii) Provide to U.S. Customs and Border Protection an invoice or other appropriate * | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
| Double |

 

import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value;

(iii) Provide Gif temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States;

 

 

A Formatted: Centered

 

42

WASHSTATEC005257
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 43 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

(iv) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).

Note 1 to paragraph (b)(1): In accordance with the exclusions in License Exception TMP

 

do not . : Formatted: Font: Times New Roman, 12 pt

under § 740.9(b)(5) of the EAR, the entry clearance requirements in § 738.1(b)

 

 

 

permit the temporary import of: firearms controlled in ECCN GA501.a or .b that are shipped : Formatted: Font: Times New Roman, 12 pt

 

from or manufactured in a Country Group D:5 country; or that are shipped from or

manufactured in Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or

 

Uzbekistan, (except for any firearm model controlled by proposed OASQ] that is specified under | Formatted: Font: Times New Roman, 12 pt

 

 

Annex A in Supplement No. 4 to part 7401.3; or shotguns with a barrel length less than 18 inches .-| Formatted: Font: Times New Roman, 12 pt

 

 

controlled in ECCN 04502 that are shipped from or manufactured in a Country Group D:5
country, or from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or

Uzbekistan, because of the exclusions in License Exception TMP under § 740.9(b)(5).

 

Note 2 to paragraph (b)(1): In accordance with the exclusions in License Exception RPL under + ' Formatted: Line spacing: Double

 

§ 746.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR, the entry clearance

 

requirements in § 758.1(b)(i2") do not permit the temporary import of. firearms controlled in . | Formatted: Font: Times New Roman, 12 pt

 

 

1 Formatted: Font: Times New Roman, 12 pt

 

ECCN 0A501.a or .b that are shipped from or manufactured in Russia, Georgia, Kazakhstan,

 

Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, (except for any firearm model . / Formatted: Font: Times New Roman, 12 pt

 

controlled by proposed OAS0O/ that is specified under Annex A in Supplement No. 4 to part

 

 

7403,

 

or shotguns with a barrel length less than 18 inches controlled in ECCN 04502 that are . : Formatted: Font: Times New Roman, 12 pt

 

 

shipped from or manufactured # : Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, . “| Formatted: Font: Times New Roman, 12 pt

  

 

 

 

A Formatted: Centered

 

43

WASHSTATEC005258
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 44 of 489

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

Turkmenistan, Ukraine, or Uzbekistan, because of the exclusions in License Exception RPL

under § 740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR.

(2) At the time of export, in accordance with the U.S. Customs and Border Protection

procedures, the eligible exporter, or an agent acting on the filer’s behalf, must as required under

 

§ 758. 1(b)C ofthe EAR file the export information with CBP by filing EEI in AES, noting _~ “| Formatted: Font: Times New Roman, 12 pt

 

the applicable EAR authorization as the authority for the export, and provide, upon request by
CBP, the entry document number or a copy of the CBP document under which the “item” subject

to the EAR” on the USMIL was temporarily imported. See also the additional requirements in

§ 758.1(g)(4).

a4, Add § 758.11 to read as follows:

 

f Formatted: Indent: First line: 0", Space Before: 12 pt,
After: 12 pt, Line spacing: Double

 

 

§ 738.11 Export clearance requirements for firearms and related items. *... | Formatted: Font: Times New Roman, 12 pt
: Formatted: Line spacing: Double

 

 

(a) Scope. The export clearance requirements of this section apply to all exports of commodities « | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
: Double :

 

 

controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18 inches
controlled under ECCN 0A502, or ammunition controlled under ECCN 0A505 except for .c,
regardless of value or destination, including exports to Canada, that are authorized under License

Exception BAG, as set forth in §740.14.

(b) Required form. Prior to making any export described in paragraph (a) of this section, the

exporter is required to submit a properly completed Department of Homeland Security, CBP

 

Form 4457, (Certificate of Registration for Personal Effects Taken Abroad) (OMB Control | Formatted: Centered

 

| 44

WASHSTATEC005259
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 45 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

Number 1651-0010), to the U.S. Customs -and Border Protection (CBP), pursuant to 19 CFR

148.1, and as required by this section of the EAR.

(1) Where to obtain the form? The CBP Certification of Registration Form 4457 can be found

on the following CBP website:

 

https://www.cbp. gov/document/forms/form-4457-certificate-registration-personal-effects-taken- “| Formatted: Font: Times New Roman, 12 pt

 

abroad

(2) Required “description of articles” for firearms to be included on the CBP Form 4457. For all

 

exports of firearms controlled under ECCNs 0A501.a or .b, or shotguns with a barrel length less
than 18 inches controlled under ECCN 0A502, the exporter must provide to CBP the serial
number, make, model, and caliber for each firearm being exported by entering this information
under the “Description of Articles” field of the CBP Form 4457, Certificate of Registration for

Personal Effects Taken Abroad.

(c) Where to find additional information on the CBP Form 4437?
See the following CBP website page for additional information:
https://help.cbp.gov/app/answers/detail/a_id/323/~/traveling-outside-of-the-u.s.---temporarily-

taking-a-firearm%2C-rifle%o2C-gun%2C.

 

(d) Return of items exported pursuant to this section. The exporter when returning with a : Formatted: Font: Times New Roman, 12 pt

 

commodity authorized under License Exception BAG and exported pursuant this section, is
required to present a copy of the CBP Form 4457, Certificate of Registration for Personal Effects
Taken Abroad) (OMB Control Number 1651-0010), to CBP, pursuant to 19 CFR 148.1, and as

required by this section of the EAR.

 

A Formatted: Centered

 

45

WASHSTATEC005260
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20

 

Page 46 of 489

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

PART 762 - RECORDKEEPING

 

:, The authority citation for part 762 is revised to read as follows:

 

Authority: !

 

 

4601 et seqg.; 50 U.S.C. 1701 ef seqg.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., pitied;

 

Photesnereacuch. pRper rs tin Meret hdd Weed becktd bec lbocbacheediod MEET a ccf tecsceat Chueh
SSE RIES IES RS ERE PRS = ERR po EME PH

 

 

Section 762.2 is amended by removing “:-‘and,” at the end of paragraph (a)(10),

 

redesignating paragraph (a)(1 1) as paragraph (a)(12), and adding a new paragraph (a)(11) to read

as follows:

§ 762.2 Records to be retained.

 

 

f Formatted: Font: Times New Roman, 12 pt

 

Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: j
: Double

 

| Formatted: Font: Times New Roman, 12 pt

 

 

f Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: ‘
| Double |

 

 

. 4 Formatted: Font: Not Bold

(a) * OF OF

(11) The serial number, make, model, and caliber for any firearm controlled in ECCN 0AS501.a
and for shotguns with barrel length less than 18 inches controlled in 0A502 that have been
exported. The “exporter” or any other party to the transaction (see § 758.3 of the EAR), that

creates or receives such records is a person responsible for retaining this record; and

 

*, Section 762.3 is amended by revising paragraph (a)(5) to read as follows:

46

WASHSTATEC005261

 

“ Formatted: Line spacing: Doubie

 

 

: Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
| Double |

 

 

A Formatted: Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 47 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

§ 762.3 Records exempt from recordkeeping requirements. * | Formatted: Line spacing: Double

 

 

(a) woe * ““ : Formatted: Line spacing: Double

 

(5) Warranty certificate, except for a warranty certificate issued for an address located outside
the United States for any firearm controlled in ECCN 0A501.a and for shotguns with barrel

length less than 18 inches controlled in 0A502;

* oF * e &

 

PART 772 —- DEFINITIONS OF TERMS ae i Formatted: Font: Times New Roman, 12 pt

 

, ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
Double |

 

 

*, The authority citation for part 772 is revised to read as follows: _ >| Formatted: Font: Times New Roman, 12 pt

 

 

     

hin Bh, tied dat ere GG angels Glereoket ngs . | Formatted: Font: Times New Roman, 12 pt

 

1 sab afl end ehh Ege bt bb nan hah SO 3 £3
Bopebdvlsteds: solish Seatbelt deca OEM

 

 

 

   

 

 

 

ne. Dp. : : Formatted: Font: (Default) Times New Roman, 12 pt
783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).
§ 772.1 - [AMENDED]
4%, In § 772.1, in the definition of “specially designed,” Note 1 is amended by ‘Formatted: Font: Times New Roman, 12 pt

 

 

removing “OB986” and adding in its place “OB505.c”; and the definition of “complete breech

mechanisms” is added as set forth below:

 

§ 772.1 Definitions of terms as used in the Export Administration Regulations (EAR). * | Formatted: Line spacing: Double, No widow/orphan control |

 

 

A Formatted: Centered

 

 

47

WASHSTATEC005262
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 48 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

Complete breech mechanisms. The mechanism for opening and closing the breech of a breech-  « ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing:
| Double |

 

loading firearm, especially of a heavy-caliber weapon.

 

PART 774 - THE COMMERCE CONTROL LIST a : Formatted: Font: Times New Roman, 12 pt

 

: : Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
_ Double |

 

 

2. The authority citation for 15 CFR part 774 is revised to read as follows:

   

Authority: 50 U.S.C.

 

 

4601 et seq.; 50 U.S.C. 1701 et seq.; 10 U.S.C. 7420; 10 U.S.C. 7430(e); 22 U.S.C, 287c, 22
US.C, 3201 et seqg.; 22 U.S.C. 6004; 42 ULS.C. 2139a; 15 U.S.C. 1824a; 50 US.C. 4305; 22
U.S.C. 7201 ef seg.; 22 U.S.C. 7210; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228;
E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783;- Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).

   

i. In Supplement No. 1 to part 774, Category 0, Export Control

 

Classification Number (ECCN) 0A018:: ts

 

Supplement No. 1 to Part 774 —- The Commerce Control List “ | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
| Double |

 

 

i Formatted: Font: (Default) Times New Roman, 12 pt

 

| Formatted: Line spacing: Double

94018 Items on the Wassenaar Munitions List (see List of Items Controlled).

 

A Formatted: Centered

 

48

 

WASHSTATEC005263
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 49 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

No items currently are in this ECCN. See ECCN 0A505 for “parts” and “components” for
ammunition that, immediately prior to [INSERT DATE 45 DAYS AFTER DATE OF

PUBLICATION IN THE FEDERAL REGISTER], were classified under 0A018.b.

 

 

: Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
: Double :

 

0A018 and 0A521, entries for ECCNs 0A501, 0AS02, 0A5S03, 0A504, and 0A505 to read as

follows:

 

0A501 Firearms (except 04502 shotguns) and related commodities as follows (see List of + Formatted: Font: Times New Roman, 12 pt

 

’ Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '

Items controlled). : Double

 

 

License Requirements : Formatted: Font: Times New Roman, 12 pt

 

. Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
| Double |

 

Reason for Control: NS, RS, FC, UN, AT

 

 

 

 

 

 

 

Control{s) Country Chart (See Supp. No. I to part 738) | Formatted: Line spacing: Doubie
INS applies to entire entry except OAS0l.y = INS Column 1 _ Formatted: Line spacing: Double
IRS applies to entire entry except OASO1.y (RS Column 1 | Formatted: Line spacing: Double

 

 

IFC applies to entire entry except OASOL.y

FC Column 1

: : Formatted: Line spacing: Double

 

 

UN applies to entire entry

See § 746.1 of the EAR for UN controls

| Formatted: Line spacing: Double

 

 

AT applies to entire entry

 

AT Column |

 

 

 

WASHSTATEC005264

49

: Formatted: Line spacing: Double

 

 

A Formatted: Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 50 of 489

 

License Requirement Note: In addition to using the Commerce Country Chart to
determine license requirements, a license is required for exports and reexports of ECCN

OASO1L.y.7 firearms to the People’s Republic of China.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for 0AS5O1.c, .d, and .x.

$500 for OASOL.c, .d, .c, and .x if the ultimate destination is Canada.

GBS: N/A

CIV: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in this entry.

List of Items Controlled

Related Controls: (1) Firearms that are fully automatic, and magazines with a capacity of
greater than 50 rounds, are “subject to the ITAR.” (2) See ECCN 0A502 for shotguns
and their “parts” and “components” that are subject to the EAR. Also see ECCN 0A502
for shot-pistols. (3) See ECCN 04504 and USML Category XII for controls on optical

sighting devices.

 

50

WASHSTATEC005265

 

| Formatted:

Header, Left

 

i | Formatted:

Font: 11 pt, Not Italic

 

 

: Formatted:

: Font: Times New Roman, 12 pt

 

” | Formatted:

i Double

Space Before: 12 pt, After: 12 pt, Line spacing: '

 

 

: Formatted:

Font: Times New Roman, 12 pt, Bold

 

: : Formatted:

Font: Times New Roman, 12 pt

 

 

. | Formatted:

Font: Times New Roman, 12 pt

 

, : Formatted:

: Double

Space Before: 12 pt, After: 12 pt, Line spacing: :

 

 

. | Formatted:

Font: Times New Roman, 12 pt

 

, ’ Formatted:

Indent: First line: 0", Space Before: 12 pt,

| After: 12 pt, Line spacing: Double

 

~ Formatted:

| Double

Space Before: 12 pt, After: 12 pt, Line spacing: i

 

 

A Formatted:

Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 51 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

Related Definitions: N/A

Items:

a. Non-automatic and semi-automatic firearms equal to .50 caliber (12.7 mm) or less.

Note 1 to paragraph OAS@1.a: ‘Combination pistols’ are controlled under ECCN
OA501.a. A ‘combination pistol’ (a.k.a., a combination gun) has at least one rifled barrel and at

least one smoothbore barrel (generally a shotgun style barrel).

b. Non-automatic and non-semi-automatic rifles, carbines, revolvers or pistols with a caliber

greater than .50 inches (12.7 mm) but less than or equal to .72 inches (18.0 mm).

c. The following types of “parts” and “components” if “specially designed” for a
commodity controlled by paragraph .a or .b of this entry, or USML Category I (unless listed in
USML Category I(g) or (h)): barrels, cylinders, barrel extensions, mounting blocks (trunnions),
bolts, bolt carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,
disconnectors, pistol grips that contain fire control “parts” or “components” (e.g., triggers,

hammers, sears, disconnectors) and buttstocks that contain fire control “parts” or “components.”

d. Detachable magazines with a capacity of greater than 16 rounds “specially designed” for

a commodity controlled by paragraph .a or .b of this entry.

Note 2 to paragraph 0A501.d: Magazines with a capacity of 16 rounds or less are

controlled under OASOI.x.

 

 

A Formatted: Centered

 

51

WASHSTATEC005266
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 52 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

e. Receivers (frames) and “complete breech mechanisms,” including castings, forgings
stampings, or machined items thereof, “specially designed” for a commodity by controlled by

paragraph .a or .b of this entry.

f. through w. [Reserved]

x. “Parts” and “components” that are “specially designed” for a commodity classified under
paragraphs .a through .c of this entry or the USML and not elsewhere specified on the USML or

CCL.

99 66 29 66,

y. Specific “parts,” “components,” “accessories” and “attachments” “specially designed” for

a commodity subject to control in this ECCN or common to a defense article in USML Category

99 66

I and not elsewhere specified in the USML or CCL as follows, and “parts,” “components,”

“accessories,” and “attachments” “specially designed” therefor.

y.l. Stocks or grips, that do not contain any fire control “parts” or “components” (¢.g.,

triggers, hammers, sears, disconnectors);”

Scope mounts or accessory rails;

M<
i)

y.3. Tron sights;

y.4. Sling swivels;

y.5. Butt plates or recoil pads;

y.6.  Bayonets; and

y.7. Firearms manufactured from 1890 to 1898 and reproductions thereof.

 

A Formatted: Centered

 

 

52

WASHSTATEC005267
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 53 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

Technical Note 1 to 0A501: The controls on “parts” and “components” in ECCN
OASO01 include those “parts” and “components” that are common to firearms described in

ECCN OAS01 and to those firearms “subject to the ITAR.”

Note 3 to QA5O1: Antique firearms (i.e., those manufactured before 1890) and
reproductions thereof, muzzle loading black powder firearms except those designs based on
centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball, and all other air

rifles are EAR99 commodities.

 

Note 4 to QA501: Muzzle loading (black powder) firearms with a caliber less than 20 mm: + Fermatted: Line spacing: Double

 

that were manufactured later than 1937 that are used for hunting or sporting purposes that were
not “specially designed” for military use and are not “subject to the ITAR” nor controlled as

shotguns under ECCN 0A502 are EAR99 commodities.

 

0A502 Shotguns; shotguns “parts” and “components,” consisting of complete trigger | Formatted: Font: Times New Roman, 12 pt

 

mechanisms; magazines and magazine extension tubes; “complete breech mechanisms;”
except equipment used exclusively to treat or tranquilize animals, and except arms

designed solely for signal, flare, or saluting use.

 

| Formatted: Font: Times New Roman, 12 pt

 

: Formatted: Space Before: 12 pt, Line spacing: Double

 

License Requirements

Reason for Control: RS, CC, FC, UN, AT, NS

 

 

A Formatted: Centered

 

53

WASHSTATEC005268
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 54 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738) “ | Formatted: Space After: 12 pt, Line spacing: Double

 

: o Formatted: Line spacing: Double

 

 

 

NS applies to shotguns with a barrel NS Column 1 * "Formatted: Line spacing: Double

 

length less than 18 inches (45.72 cm)

 

 

RS applies to shotguns with a barrel RS Column 1 * | Formatted: Line spacing: Double

 

length less than 18 inches (45.72 cm)

 

 

FC applies to entire entry FC Column 1 e : Formatted: Line spacing: Double

 

 

 

CC applies to shotguns with a barrel CC Column 1 “ | Formatted: Line spacing: Double

 

 

length less than 24 in. (60.96 cm) and
shotgun “components” controlled by this

entry regardless of end user

 

 

CC applies to shotguns with a barrel CC Column 2 oa | Formatted: Line spacing: Double

 

length greater than or equal to 24 in.

(60.96 cm), regardless of end user

 

 

CC applies to shotguns with a barrel CC Column 3 “ | Formatted: Line spacing: Double

 

length greater than or equal to 24 in.
(60.96 cm) if for sale or resale to police

or law enforcement

 

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls * | Formatted: Line spacing: Doubie

 

 

 

AT applies to shotguns with a barrel AT Column 1 “ | Formatted: Line spacing: Double

 

length less than 18 inches (45.72 cm)

 

 

 

 

 

: Formatted: Font: Times New Roman, 12 pt

 

. i Formatted: Font: Times New Roman, 12 pt, Bold

 

° i Formatted: Font: Times New Roman, 12 pt

 

List Based License Exceptions (See Part 740 for a description of all license exceptions), = ~ | Formatted: Space Before: 12 pt, Line spacing: Double

 

A Formatted: Centered

 

 

| 54

WASHSTATEC005269
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20

 

Page 55 of 489

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

LVS: $500 for 0A502 shotgun “parts” and “components,” consisting of complete

trigger mechanisms; magazines and magazine extension tubes.

$500 for 0A502 shotgun “parts” and “components,” consisting of complete
trigger mechanisms; magazines and magazine extension tubes, “complete breech
mechanisms” if the ultimate destination is Canada.
GBS: N/A

CIV: N/A

List of Items Controlled

Related Controls: Shotguns that are fully automatic are “subject to the ITAR.”

 

Related Definitions: N/A
Items: The list of items controlled is contained in the ECCN heading.
| Note 1 to 0A502: Shotguns made in or before 1898 are considered antique shotguns and
designated as EAR99.
| Technical Note: Shot pistols or shotguns that have had the shoulder stock removed and a
pistol grip attached are controlled by ECCN 04502. Slug guns are also controlled under ECCN

04502.

04503 Discharge type arms; non-lethal or less-lethal grenades and projectiles, and
“specially designed” “parts” and “components” of those projectiles; and devices to
administer electric shock, for example, stun guns, shock batons, shock shields, electric

cattle prods, immobilization guns and projectiles; except equipment used exclusively to

55

WASHSTATEC005270

 

 

: Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
Double |

 

 

: Formatted: Line spacing: Double

 

 

| Formatted: Line spacing: Double

 

 

: Formatted: Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 56 of 489

 

| Formatted: Header, Left
: Formatted: Font: 11 pt, Not Italic

 

 

treat or tranquilize animals, and except arms designed solely for signal, flare, or saluting

use; and “specially designed” “parts” and “components,” n.e.s.

 

License Requirements “8 : Formatted: Line spacing: Double

Reason for Control: CC, UN

 

Controls) Country Chart (See Supp. No. | to part 738)

 

CC applies to entire entry A license is required for ALL destinations, except | | Formatted: Line spacing: Double
Canada, regardless of end use. Accordingly, a
column specific to this control does not appear on
the Commerce Country Chart. (See part 742 of

the EAR for additional information).

 

 

 

 

 

 

 

 

 

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls 8 : Formatted: Line spacing: Double
List Based License Exceptions (See Part 740 for a description of all license exceptions) * | Formatted: Font: Times New Roman, 12 pt i
"| Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
| Double !
LVS: N/A
GBS: N/A
CIV: N/A
List of Items Controlled % : Formatted: Line spacing: Double

 

Related Controls: Law enforcement restraint devices that administer an electric shock are

 

controlled under ECCN 0A982. Electronic devices that monitor and report a person’s location to

 

A Formatted: Centered

 

56

WASHSTATEC005271
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 57 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

enforce restrictions on movement for law enforcement or penal reasons are controlled under
ECCN 3A981,.
Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

 

0A504 Optical sighting devices for firearms (including shotguns controlled by 0A502); and « "Formatted: Line spacing: Double

 

“components” as follows (see List of Items Controlled).

 

License Requirements “ : Formatted: Line spacing: Double

 

Reason for Control: FC, RS, CC, UN

 

 

 

 

Control(s) Country Chart (See Supp. No. I to part 738)
IRS applies to paragraph .i RS Column 1 + Formatted: Line spacing: Double
IFC applies to paragraphs .a, .b, .c, d, .e, .g, and.1 (FC Column | : : Formatted: Line spacing: Double

 

iof this entry

 

 

 

 

 

 

 

 

 

ICC applies to entire entry CC Column | : | Formatted: Line spacing: Double
‘UN applies to entire entry See §746.1(b) of the EAR for UN controls | Formatted: Line spacing: Doubie
List Based License Exceptions (See Part 740 for a description of all license exceptions) “ ' Formatted: Line spacing: Double

 

LVS: $500 for 0A504.g.
GBS: N/A

CIV: N/A

 

List of Items Controlled * : Formatted: Line spacing: Double

 

 

A Formatted: Centered

 

| 57

WASHSTATEC005272
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 58 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

Related Controls: (1) See USML Category XII(c) for sighting devices using second
generation image intensifier tubes having luminous sensitivity greater than 350 pA/im, or third
generation or higher image intensifier tubes, that are “subject to the ITAR.” (2) See USML
Category XII(b) for laser aiming or laser illumination systems “subject to the ITAR.” (3)
Section 744.9 of the EAR imposes a license requirement on certain commodities described in
0A504 if being exported, reexported, or transferred (in-country) for use by a military end-user or
for incorporation into an item controlled by ECCN 0A919.

Related Definitions: N/A

Items:

a. Telescopic sights.

b. Holographic sights.

c. Reflex or “red dot” sights.

d. Reticle sights.

e@. Other sighting devices that contain optical elements.

£ Laser aiming devices or laser illuminators ‘‘specially designed’’ for use on firearms, and

having an operational wavelength exceeding 400 nm but not exceeding 710 nm.

 

Note 1 to 04504 f: 04504 f does not control laser boresighting devices that must be ~~ -~~| Formatted: Line spacing: Double

 

 

placed in the bore or chamber to provide a reference for aligning the firearms sights.

 

g. Lenses, other optical elements and adjustment mechanisms for articles in paragraphs .a, * | Formatted: Line spacing: Double

 

.b, .c, .d, .€, or .i.

h. [Reserved]

 

 

A Formatted: Centered

 

58

WASHSTATEC005273
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 59 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

i. Riflescopes that were not “subject to the EAR” as of [INSERT DATE ONE DAY PRIOR
TO THE EFFECTIVE DATE OF THE FINAL RULE] and are “specially designed” for use in

firearms that are “subject to the ITAR.”

 

Note 2 to paragraph i: For purpose of the application of “specially designed” for the “ | Formatted: Line spacing: Double

 

riflescopes controlled under 0A504.i, paragraph (a)(1) of the definition of “specially designed” in

§ 772.1 of the EAR is what is used to determine whether the riflescope is “specially designed.”

 

9A505 Ammunition as follows (see List of Items Controlled). cen | Formatted: Font: Times New Roman, 12 pt

 

 

: Formatted: Font: Times New Roman, 12 pt

 

: o Formatted: Line spacing: Double

 

License Requirements

Reason for Control: NS, RS, CC, FC, UN, AT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
INS applies to 0A505.a and .x INS Column | : Formatted: Font: Times New Roman, 12 pt
: i Formatted: Line spacing: Double
IRS applies to OA505.a and .x RS Column | ee : Formatted: Font: Times New Roman, 12 pt
'*| Formatted: Line spacing: Double
ICC applies to 0A505.b CC Column 1 ...- | Formatted: Font: Times New Roman, 12 pt
: Formatted: Line spacing: Double
FC applies to entire entry except OA505.d_ = [FC Column | 4... | Formatted: Font: Times New Roman, 12 pt
i Formatted: Line spacing: Double
UN applies to entire entry See § 746.1 of the EAR for UN controls ...- “| Formatted: Font: Times New Roman, 12 pt
+ Formatted: Line spacing: Double
AT applies to OA505.a, .d, and .x IAT Column | ee | Formatted: Font: Times New Roman, 12 pt
, : Formatted: Line spacing: Double
AT applies to 0A505.c A license is required for items controlled by _~’| Formatted: Font: Times New Roman, 12 pt
i Formatted: Line spacing: Double
paragraph .c of this entry to North Korea for anti-

 

 

 

 

 

 

A Formatted: Centered

 

59

WASHSTATEC005274
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20

 

Page 60 of 489

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

errorism reasons. The Commerce Country Chart
is not designed to determine AT licensing
requirements for this entry. See $742.19 of the

AR for additional information.

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for items in 0A505.x, except $3,000 for items in 0A505.x that, immediately
prior to [INSERT DATE 45 DAYS AFTER DATE OF PUBLICATION IN THE FEDERAL
REGISTER], were classified under 0A018.b. (7.¢., “Specially designed” components and parts
for ammunition, except cartridge cases, powder bags, bullets, jackets, cores, shells, projectiles,
boosters, fuses and components, primers, and other detonating devices and ammunition belting
and linking machines (all of which are “subject to the [TAR”). (See 22 CFR parts 120 through
130))

GBS: N/A

CIV: N/A

Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in OA5OS5.

List of Items Controlled
Related Controls: (1) Ammunition for modern heavy weapons such as howitzers,

artillery, cannon, mortars and recoilless rifles as well as inherently military ammunition types

 

60

WASHSTATEC005275

 

 

4 Formatted: Font: Times New Roman, 12 pt

 

: Formatted: Line spacing: Double

 

 

f Formatted: Font: Times New Roman, 12 pt

 

“| Formatted: Line spacing: Double

 

 

: Formatted: Font: Times New Roman, 12 pt

 

: i Formatted: Line spacing: Double

 

 

A Formatted: Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 61 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

such as ammunition preassembled into links or belts, caseless ammunition, tracer ammunition,
ammunition with a depleted uranium projectile or a projectile with a hardened tip or core and
ammunition with an explosive projectile are “subject to the ITAR.” (2) Percussion caps, and
lead balls and bullets, for use with muzzle-loading firearms are EAR99 items.

Related Definitions: N/A

Items:
a. Ammunition for firearms controlled by ECCN 0A501 or USML Category I and not

enumerated in paragraph .b, .c, or .d of this entry or in USML Category IIL.

 

b. Buckshot (No. 4 .24’’ diameter and larger) shotgun shells. * “| Formatted: Font: Times New Roman, 12 pt

 

i Formatted: Line spacing: single

 

 

c. Shotgun shells (including less than lethal rounds) that do not contain buckshot; and *. . “| Formatted: Font: Times New Roman, 12 pt

 

‘ Formatted: Line spacing: Doubie

 

“specially designed” “parts” and “components” of shotgun shells.

 

 

 

 

 

 

 

Note 1 to 0@A505.c: Shotgun shells that contain only chemical irritants are controlled —_«..... | Formatted: Font: Times New Roman, 12 pt
“Formatted: Line spacing: Double
under ECCN 1A984.
d. Blank ammunition for firearms controlled by ECCN 0A501 and not enumerated in “... 4 Formatted: Font: Times New Roman, 12 pt
“Formatted: Line spacing: Double
USML Category HO.
e. through w. [Reserved] *... Formatted: Font: Times New Roman, 12 pt

 

: Formatted: Line spacing: Doubie

 

 

 

A Formatted: Centered

 

61

WASHSTATEC005276
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 62 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

x “Parts” and “components” that are “specially designed” for a commodity subject to * ._. “| Formatted: Font: Times New Roman, 12 pt

 

: : Formatted: Line spacing: Double

 

control in this ECCN or a defense article in USML Category III and not elsewhere specified on

the USML, the CCL or paragraph .d of this entry.

 

Note 2 to 0@A505.x: The controls on “parts” and “components” in this entry include *.. 4 Formatted: Font: Times New Roman, 12 pt

 

: a Formatted: Line spacing: Double

 

Berdan and boxer primers, metallic cartridge cases, and standard metallic projectiles such as

full metal jacket, lead core, and copper projectiles.

 

Note 3 to 0A505.x: The controls on “parts” and “components” in this entry include «Formatted: Font: Times New Roman, 12 pt

 

i Formatted: Line spacing: Double

 

those “parts” and “components” that are common to ammunition and ordnance described in

this entrv and to those enumerated in USML Category III.

 

Note 4 te 0AS05: Lead shot smaller than No. 4 Buckshot, empty and unprimed shotgun +... . (Formatted: Font: Times New Roman, 12 pt

 

i Formatted: Line spacing: Double

 

shells, shotgun wads, smokeless gunpowder, ‘Dummy rounds’ and blank rounds (unless linked or
belted), not incorporating a lethal or non-lethal projectile(s) are designated EAR99. A ‘dummy
round or drill round’ is a round that is completely inert, t.e., contains no primer, propellant, or
explosive charge. It is typically used to check weapon function and for crew training.

 

43. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0A521+ i Formatted: Space Before: 12 pt, After: 12 pt, Line spacing:
| Double |

 

 

and 0A604, an entry for ECCN 0A602 to read as follows:

 

i Formatted: Font: Times New Roman, 12 pt

 

 

0A602 Guns and Armament as follows (see List of Items Controlled). ey Formatted: Space Before: 12 pt, After: 12 pt, Line spacing:

 

 

A Formatted: Centered

 

62

WASHSTATEC005277
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 63 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

 

 

 

 

 

 

 

 

 

 

 

License Requirements ee "Formatted: Font: Times New Roman, 12 pt :
Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: \
| Double i
Reason for Control: NS, RS, UN, AT
Control (s) Country Chart (See Supp. No. | to part 738) : Formatted: Line spacing: Double
INS applies to entire entry INS Column 1 4... | Formatted: Font: Times New Roman, 12 pt
: “Formatted: Line spacing: Double
IRS applies to entire entry RS Column | ae 4 Formatted: Font: Times New Roman, 12 pt
: Formatted: Line spacing: Double
UN applies to entire entry See § 746.1 of the EAR for UN controls ‘} ~~ “| Formatted: Font: Times New Roman, 12 pt
‘ Formatted: Line spacing: Double
AT applies to entire entry AT Column | ., - | Formatted: Font: Times New Roman, 12 pt

 

 

 

 

“ Formatted: Line spacing: Doubie

 

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions) + __. | Formatted: Font: Times New Roman, 12 pt :
: i Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
_ Double :
LVS: $500
GBS: N/A
CIV? N/A
Special conditions for STA “.... 1 Formatted: Font: Times New Roman, 12 pt

 

o Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
. Double :

 

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A602.

 

 

A Formatted: Centered

 

63

WASHSTATEC005278
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 64 of 489

 

 

| Formatted: Header, Left
: Formatted: Font: 11 pt, Not Italic

 

 

 

List of Items Controlled a : Formatted: Font: Times New Roman, 12 pt

 

, : Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
_ Double |

 

Related Controls: (1) Modern heavy weapons such as howitzers, artillery, cannon,
mortars, and recoilless rifles are “subject to the [TAR.” (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600
series” items. (3) See ECCN 0A606 for engines that are “specially designed” for a self-propelled

gun or howitzer subject to control under paragraph .a of this ECCN or USML Category VIL.

Related Definitions: N/A

items:
a. Guns and armament manufactured between 1890 and 1919.
b. Military flame throwers with an effective range less than 20 meters.

c. through w. [Reserved]

Xx. “Parts” and “components” that are “specially designed” for a commodity subject to
control in paragraphs .a or .b of this ECCN or a defense article in USML Category II and not

elsewhere specified on the USML or the CCL.

Note 1 to 0A602.x: Engines that are “specially designed” for a self-propelled gun or
howitzer subject to control under paragraph .a of this ECCN or a defense article in USML

Category VII are controlled under ECCN 04 606.x.

 

f Formatted: Font: Times New Roman, 12 pt

 

Note 2 to 0A602: “Parts,” “components,” “accessories,” and “attachments” specified *- “Formatted: Space Before: 12 pt, After: 12 pt, Line spacing,
| Double |

in USML subcategory H(j) are subject to the controls of that paragraph. | Formatted: Centered

 

 

64

 

WASHSTATEC005279
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 65 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

Note 3 to 0A602: Black powder guns and armament manufactured in or prior to 1890

and replicas thereof designed for use with black powder propellants are designated EAR99.

 

Sepplement No. tte Part 774 —- AMENDED * : Formatted: Normal, Space Before: 12 pt, After: 12 pt, Line \
| spacing: Double i

 

   

 

 

 

 

 

 

 

4. In Supplement No. | to part 774, Category 0, remove ECCNs 0A918, 0A984, ed Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
| Double |
0A985, 0A986, and 0A987.
44-05, In Supplement No. | to part 774, Category 0, revise ECCN 0A988 to read as
follows:
09A988 Conventional military steel helmets. “. . . | Formatted: Font: (Default) Times New Roman, 12 pt

 

“ Formatted: Line spacing: Doubie

 

No items currently are in this ECCN. See ECCN 1A613.y.1 for conventional steel helmets that,

immediately prior to July 1, 2014, were classified under 0A988.

 

 

44. In Supplement No. 1 to part 774, Category 0, add, before the entry for ECCN 0B521,+ | Formatted: Line spacing: Double

: Formatted: Font: Times New Roman, 12 pt

 

entries for ECCNs 0B501 and 0B505 to read as follows:

 

 

A Formatted: Centered

 

65

WASHSTATEC005280
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 66 of 489

 

0B501 Test, inspection, and production “equipment” and related commodities for the

License Requirements

Reason for Control: NS, RS, UN, AT

“development” or “production” of commodities enumerated or otherwise described in i:

ECCN §9A501 or USML Category I as follows (see List of Items Controlled).

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

: Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
: Double :

 

 

Control(s)

Country Chart (See Supp. No. | to part 738)

: Formatted: Line spacing: Double

 

 

INS applies to entire entry except equipment

for ECCN OASOL.y

INS Column |

r Formatted: Line spacing: Double

 

 

IRS applies to entire entry except equipment

for ECCN 0ASOL.-y

RS Column |

| Formatted: Line spacing: Double

 

 

UN applies to entire entry

See § 746.1 of the EAR for UN controls

: Formatted: Line spacing: Double

 

 

‘AT applies to entire entry

 

AT Column |

 

 

 

LVS: $3000

 

GBS: N/A

CIV: N/A

WASHSTATEC005281

List Based License Exceptions (See Part 740 for a description of all license exceptions)

66

| Formatted: Line spacing: Double

 

 

t Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
_ Double |

 

i Formatted: Font: Bold

 

 

A Formatted: Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 67 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

Special conditions for STA a : Formatted: Font: Times New Roman, 12 pt

 

, : Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
_ Double |

 

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any item in this entry.

 

List of Items Controlled 8 : Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
| Double |

 

Related Controls: N/A

 

Related Definitions: N/A

items:
a. Small arms chambering machines.
b. Small arms deep hole drilling machines and drills therefor.
C. Small arms rifling machines.
d. Small arms spill boring machines.
e. Production equipment (including dies, fixtures, and other tooling) “specially designed”

 

for the “production” of the items controlled in OA501.a through .x. or USML Category I.

 

0B305 Test, inspection, and production “equipment” and related commodities “specially — « : Formatted: Line spacing: Double

 

designed” for the “development” or “production” of commodities enumerated or otherwise
described in ECCN 0A505 or USML Category IL, except equipment fer the hand loading

of cartridges and shotgun shells, as follows (see List of Items Controlled).

 

A Formatted: Centered

 

67

WASHSTATEC005282
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 68 of 489

 

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control(s)

Country Chart (See Supp. No. 1 to part 738)

 

| Formatted:

Header, Left

 

i | Formatted:

Font: 11 pt, Not Italic

 

 

| Formatted:

Line spacing: Doubie

 

 

INS applies to paragraphs .a and .x

INS Column |

: Formatted:

Line spacing: Double

 

 

IRS applies to paragraphs .a and .x

RS Column 1

: Formatted:

Line spacing: Double

 

 

UN applies to entire entry

See § 746.1 of the EAR for UN controls

: Formatted:

Line spacing: Double

 

 

AT applies to paragraphs .a, .d, and .x

AT Column |

: Formatted:

Line spacing: Double

 

 

‘AT applies to paragraph .c

 

 

‘A license is required for export or reexport of
hese items to North Korea for anti-terrorism

easons.

 

 

 

LVS: $3000

GBS: N/A

CIV: N/A

Special conditions for STA

be used for any item in 0B505.

List of Items Controlled

Related Controls: N/A

 

WASHSTATEC005283

List Based License Exceptions (See Part 740 for a description of all license exceptions)

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

68

: Formatted:

Line spacing: Double

 

 

1 Formatted:

Line spacing: Double

 

 

| Formatted:

Line spacing: Double

 

 

: Formatted:

Line spacing: Double

 

 

A Formatted:

Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 69 of 489

 

Related Definitions: N/A

Items:
a. Production equipment (including tooling, templates, jigs, mandrels, molds, dies, fixtures,
alignment mechanisms, and test equipment), not enumerated in USML Category HI that are
“specially designed” for the “production” of commodities controlled by ECCN 0A505.a or .x or

USML Category IIL.

b. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.b. *

C. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.c. +

d. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.d. «

e. through .w [Reserved]

99 6.

x. “Parts” and “components” “specially designed” for a commodity subject to control in
paragraph .a of this entry.

47. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0B521+

 

and 0B604, an entry for ECCN 0B602 to read as follows:

 

69

WASHSTATEC005284

 

| Formatted:

Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

: Formatted:

Line spacing:

Double

 

 

4 Formatted:

Line spacing:

Double

 

 

: Formatted:

Line spacing:

Double

 

 

Formatted:

Line spacing:

Double

 

 

: Formatted:

: Line spacing:

Double

 

 

' Formatted:

Double

Space Before:

12 pt, After: 12 pt, Line spacing:

 

 

A Formatted:

Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 70 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

0B602 Test, inspection, and production “equipment” and related commodities “speciall * ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing:
P P amp P y . Double :

 

designed” for the “development” or “production” of commodities enumerated or otherwise

described in ECCN 04602 or USML Category I as follows (see List of Items Controlled).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

License Requirements “ | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
| Double |
Reason for Control: NS, RS, UN, AT
Control(s) Country Chart (See Supp. No. I to part 738) | Formatted: Line spacing: Double
INS applies to entire entry INS Column | ; ' Formatted: Line spacing: Double
IRS applies to entire entry RS Column | | Formatted: Line spacing: Double
UN applies to entire entry See § 746.1 of the EAR for UN controls ; | Formatted: Line spacing: Double
AT applies to entire entry AT Column 1 | Formatted: Line spacing: Double
List Based License Exceptions (See Part 740 for a description of all license exceptions) “ | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: _
| Double !
LVS: $3000
GBS: N/A
CIV: N/A
Special conditions for STA / Formatted: Font: Times New Roman, 12 pt

 

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 0B602.

 

A Formatted: Centered

 

70

WASHSTATEC005285
Case 2:20-cv-00111-RAJ

 

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

 

items:
a. The following commodities if “specially designed” for the “development” or
“production” of commodities enumerated in ECCN 0A602.a or USML Category IL:

a.l. Gun barrel rifling and broaching machines and tools therefor;

a.2.. Gun barrel rifling machines;

a3. Gun barrel trepanning machines;

a4. Gun boring and turning machines;

a.5. Gun honing machines of 6 feet (183 cm) stroke or more;

a.6. Gun jump screw lathes;

a7. Gun rifling machines; and

a8. Barrel straightening presses.
b. Jigs and fixtures and other metal-working implements or accessories of the kinds
exclusively designed for use in the manufacture of items in ECCN 0A602 or USML Category IL
c. Other tooling and equipment, “specially designed” for the “production” of items in

 

ECCN 0A602 or USML Category If.

71

WASHSTATEC005286

Document 106-18 Filed 09/23/20 Page 71 of 489

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

A Formatted: Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20

 

i | Formatted:

d. Test and evaluation equipment and test models, including diagnostic instrumentation and

physical test models, “specially designed” for items in ECCN 0A602 or USML Category IL.

Bupedom Btn Matbee dt andatpe Pan ged. bapa ‘ A, thd eB ee 4

 

 

48, In Supplement No. | to part 774, Category 0, remove ECCN 0B986.

 

In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs

 

ODOO01 and 0D521, entries for ECCNs 0D501 and 0D505 to read as follows:

 

Page 72 of 489

 

| Formatted:

Header, Left

 

Font: 11 pt, Not Italic

 

 

' Formatted:
| Double

Space Before: 12 pt, After:

12 pt, Line spacing: i

 

 

| Formatted:
| Double

Space Before: 12 pt, After:

12 pt, Line spacing: :

 

 

 

 

 

 

 

 

 

0D301 “Software” “specially designed” for the “development,” “production,” operation, i Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
| Double !

or maintenance of commodities controlled by 0A501 or 0BS501.

License Requirements | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
| Double !

Reason for Control: NS, RS, UN, AT

Control(s) Country Chart (See Supp. No. 1 to part 738) | Formatted: Line spacing: Double

INS applies to entire entry except “software” INS Column 1 | Formatted: Line spacing: Double

for commodities in ECCN 0A501-y or
A Formatted: Centered

 

 

 

 

72

WASHSTATEC005287

 

 

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 73 of 489

 

 

| Formatted:

Font: 11 pt, Not Italic

 

- | Formatted:

Header, Left

 

 

equipment in ECCN 0B501 for commodities

in ECCN OASOLy

 

IRS applies to entire entry except “software”
for commodities in ECCN 0A501.y or
equipment in ECCN 0B501 for commodities

in ECCN OASOLy

RS Column |

: Formatted:

: Line spacing: Double

 

 

UN applies to entire entry

See § 746.1 of the EAR for UN controls

: Formatted

: Line spacing: Double

 

 

AT applies to entire entry

 

AT Column |

 

: Formatted:

Line spacing: Double

 

 

 

CIV: N/A

 

TSR: N/A

Special conditions for STA

be used for any “software” in ODS01.

List of Items Controlled

 

USML Category I is “subject to the ITAR”.

WASHSTATEC005288

List Based License Exceptions (See Part 740 for a description of all license exceptions)

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

Related Controls: “Software” required for and directly related to articles enumerated in

73

 

: Formatted:

Font: Bold

 

: Y Formatted:
Double

Space Before: 12 pt, After: 12 pt, Line spacing:

 

 

| Formatted:

Font: Times New Roman, 12 pt

 

 

: Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
: Double |

 

 

A Formatted: Centered

 
 

 

Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 74 of 489

 

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

0DS05 “Software” “specially designed” for the “development,” “preduction,” operation,

or maintenance of commodities controlled by 04505 or OBS05.

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

: Formatted:
| Double

Space Before:

12 pt, After: 12 pt, Line spacing: |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

License Requirements | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '

_ Double |
Reason for Control. NS, RS, UN, AT

Controls) Country Chart (See Supp. No. 1 to part 738) : Formatted: Line spacing: Double

INS applies to “software” for commodities in INS Column 1 | Formatted: Line spacing: Doubie

IECCN 0A505.a and .x and equipment in

IECCN 0B505.a .and .x

RS applies to “software” for commodities in [RS Column 1 | Formatted: Line spacing: Doubie

IECCN 0A505.a and .x and equipment in

IECCN 0B505.a and .x

UN applies to entire entry See § 746.1 of the EAR for UN controls + Formatted: Line spacing: Double

‘AT applies to “software” for commodities in | Formatted: Line spacing: Double

IECCN 0A505.a, .d, or .x and equipment in jAT Column 1

IECCN 0B505.a, .d, or .x
A Formatted: Centered

74

WASHSTATEC005289

 

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 75 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

 

 

 

 

 

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions) * i Formatted: Space Before: 12 pt, After: 12 pt, Line spacing:
. | Double :
i Formatted: Font: Bold
CIV: N/A
TSR: N/A
Special conditions for STA a : Formatted: Font: Times New Roman, 12 pt :
: : Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
| Double !
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any “software” in 0D505.
List of Items Controlled 8 : Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
Double |
Related Controls: “Software” required for and directly related to articles enumerated in
USML Category IIL is “subject to the TAR”.
Related Definitions: N/A
ltems: The list of items controlled is contained in this ECCN heading.
“1, In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
_ Double :

 

0D521 and 0D604, an entry for ECCN 0D602 to read as follows:

 

A Formatted: Centered

 

75

WASHSTATEC005290
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 76 of 489

 

| Formatted: Header, Left

 

 

- Formatted: Font: 11 pt, Not Italic

 

 

0D602 “Software” “specially designed” for the “development,” “production,” operation or * ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing:
. | Double |

 

maintenance of commodities controlled by 0A602 or 0B602 as follows (see List of Items

 

 

 

 

 

 

 

 

 

 

 

Controlled).
License Requirements % | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
| Double !
Reason for Control: NS, RS, UN, AT
Control(s) Country Chart (See Supp. No. 1 to part 738) | Formatted: Font: Times New Roman, 12 pt
: : Formatted: Line spacing: Double
INS applies to entire entry INS Column | Poe | Formatted: Font: Times New Roman, 12 pt
< Formatted: Line spacing: Double
IRS applies to entire entry RS Column | ..- | Formatted: Font: Times New Roman, 12 pt
: “Formatted: Line spacing: Double
UN applies to entire entry See § 746.1 of the EAR for UN controls 4... - (Formatted: Font: Times New Roman, 12 pt
: Formatted: Line spacing: Double
AT applies to entire entry AT Column | ... -°| Formatted: Font: Times New Roman, 12 pt

 

 

 

 

‘ Formatted: Line spacing: Double

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions) “ | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: _
: . | Double !

 

f Formatted: Font: Bold

 

CIV: N/A

 

TSR: N/A

 

| Formatted: Font: Times New Roman, 12 pt

 

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

 

oo 5 :
be used for any item in 0D602. | Formatted: Centered

 

 

76

WASHSTATEC005291
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 77 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

List of Items Controlled * ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
| Double i

 

Related Controls: (1) “Software” required for and directly related to articles enumerated
in USML Category II is “subject to the TAR”. (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600

series” items.

Related Definitions: N/A

99 66,

Items: “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by ECCN 0A602 and ECCN 0B602.

 

2i. In Supplement No. | to part 774, Category 0, remove ECCN 0E018. “ : Formatted: Space Before: 12 pt, After: 12 pt, Line spacing:
| Double |

 

 

 

 

 

In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs = * 4 Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
. Double :

OE001 and 0E521, entries for ECCNs 0E501, 0E502, 0E504, and OE505 to read as follows:
0E301 “Technology” “required” for the “development,” “production,” operation, * Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
._ Double !

 

installation, maintenance, repair, or overhaul of commodities controlled by 0A501 or

0B501 as follows (see List of Items Controlled).

 

A Formatted: Centered

 

77

WASHSTATEC005292
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 78 of 489

 

License Requirements

Reason for Control: NS, RS, UN, AT

 

| Formatted:

Header, Left

 

i | Formatted:

Font: 11 pt, Not Italic

 

 

: Formatted:
Double

Space Before: 12 pt, After: 12 pt, Line spacing: '

 

 

 

 

 

 

 

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738) | Formatted: Line spacing: Double
INS applies to entire entry NS Column 1 + Fermatted: Line spacing: Double
IRS applies to entire entry RS Column i | Formatted: Line spacing: Double
UN applies to entire entry See § 746.1 of the EAR for UN controls + Fermatted: Line spacing: Double
AT applies to entire entry AT Column 1 | Formatted: Line spacing: Double

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

 

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any “technology” in ECCN 0E501.

List of Items Controlled

 

78

WASHSTATEC005293

 

' Formatted:
| Double

Space Before: 12 pt, After: 12 pt, Line spacing: i

 

* | Formatted:

Font: Bold

 

 

f Formatted:

Font: Times New Roman, 12 pt

 

"| Formatted:
» Double

Space Before: 12 pt, After: 12 pt, Line spacing: \

 

 

| Formatted:
| Double

Space Before: 12 pt, After: 12 pt, Line spacing: i

 

 

A Formatted:

Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 79 of 489

 

 

| Formatted: Header, Left
: Formatted: Font: 11 pt, Not Italic

 

 

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category I are “subject to the [TAR.”

Related Definitions: N/A

ltems:

99 66,

a. “Technology” “required” for the “development” or “production” of commodities

 

controlled by ECCN 0A501 (other than OA501.y) or 0B501.

b. “Technology” “required” for the operation, installation, maintenance, repair, or overhaul

of commodities controlled by ECCN 0A501 (other than OASO1.y) or OBS01.

 

 

 

(E502 “Technology” “required” for the “development” or “production” of commodities = — » ~ Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
| Double !

controlled by 04502.

License Requirements % | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
| Double |

 

Reason for Control. CC, UN

 

 

 

 

 

Controls Country Chart (See Supp. No. 1 part 738) fs : Formatted: Line spacing: Double
CC applies to entire entry CC Column 1 «~~ ~~] Formatted: Line spacing: Double
UN applies to entire entry See § 746.1(b) of the EAR for UN controls r | Formatted: Line spacing: Double

 

 

 

 

 

 

 

A Formatted: Centered

 

79

WASHSTATEC005294
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 80 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions) * ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing:
. . | Double |
i Formatted: Font: Bold
CIV; N/A
TSR: N/A
List of Items Controlled 8 ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '

Double

 

Related Controls: Technical data required for and directly related to articles enumerated

 

in USML Category I are “subject to the ITAR”.
Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

0E504 “Technology” ‘“‘required”’ for the ‘“‘development’’ or “‘production’’ of commodities

controlled by 0A504 that incorporate a focal plane array or image

intensifier tube.

 

' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing:

 

 

 

 

i Double
License Requirements
Reason for Control: RS, UN, AT
Controls Country Chart (See Supp. No. 1 part 738) r : Formatted: Line spacing: Double
RS applies to entire entry RS Column 1 | Formatted: Line spacing: Double

 

 

 

 

 

 

 

A Formatted: Centered

 

80

WASHSTATEC005295
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 81 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls iG | Formatted: Line spacing: Double
AT applies to entire entry AT Column 1 Pe : Formatted: Line spacing: Double
List Based License Exceptions (See Part 740 for a description of all license exceptions) “ | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: _
. _ Double !
: Formatted: Font: Bold
CIV; N/A
TSR: N/A
List of Items Controlled “ | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
: Double :
Related Controls: N/A
Related Definitions: N/A
Items: The list of items controlled is contained in the ECCN heading.
0E505 “Technology” “required” for the “development,” “production,” operation, ” ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
| Double |
installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by
0A505.
License Requirements * i Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
| Double |

 

Reason for Control: NS, RS, UN, CC, AT

 

A Formatted: Centered

 

81

WASHSTATEC005296
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 82 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

Controls) Country Chart (See Supp. No. 1 to part 738) : ; Formatted: Line spacing: Double

 

 

INS applies to “technology” for INS Column 1 ; | Formatted: Line spacing: Double

 

“development,” “production,” operation,
installation, maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;
for equipment for those commodities in
B505; and for “software” for that equipment

land those commodities in 0D505

 

IRS applies to entire entry except RS Column 1 "Formatted: Line spacing: Double

 

technology” for “development,”
“production,” operation, installation,
maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;
for equipment for those commodities in
B505 and for “software” for those

commodities and that equipment in OD505

 

UN applies to entire entry See § 746.1 of the EAR for UN controls : | Formatted: Line spacing: Double

 

 

ICC applies to “technology” for the CC Column | : : Formatted: Line spacing: Double

 

“development” or “production” of

commodities in 0A505.b

 

AT applies to “technology” for 4 / Formatted: Line spacing: Double

 

AT Column |
“development,” “production,” operation,

 

 

 

 

 

A Formatted: Centered

 

82

WASHSTATEC005297
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 83 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

installation, maintenance, repair, overhaul, or

refurbishing commodities in 0A505.a, .d, and

 

 

 

 

 

 

 

 

 

 

 

LX.
List Based License Exceptions {See Part 740 for a description of all license exceptions) * i Formatted: Space Before: 12 pt, After: 12 pt, Line spacing:
. | Double |
: Formatted: Font: Bold
CIV: N/A
TSR: N/A
Special conditions for STA * ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing:
: Double :
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any “technology” in 0ES05.
List of Items Controlled 8 ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing:
: Double |
Related Controls: Technical data required for and directly related to articles enumerated

 

in USML Category ITI are “subject to the ITAR”.

| Related Definitions: N/A

ltems: The list of items controlled is contained in this ECCN heading.

 

A Formatted: Centered

 

| 83

WASHSTATEC005298
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 84 of 489

 

“3. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs

0E521 and 0E604, an entry for ECCN 0E602:

0E602 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by
0A602 or 0B602, or “software” controlled by 0D602 as follows (see List of Items

Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

| Formatted:

Header, Left

 

i | Formatted:

Font: 11 pt, Not Italic

 

 

: Formatted:
Double

Space Before:

12 pt, After: 12 pt, Line spacing: '

 

 

: Formatted:
| Double

Space Before:

12 pt, After: 12 pt, Line spacing: |

 

 

' Formatted:
| Double

Space Before:

12 pt, After: 12 pt, Line spacing: i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738) | Formatted: Line spacing: Double
INS applies to entire entry INS Column 1 | Formatted: Line spacing: Double
RS applies to entire entry RS Column 1 | Formatted: Line spacing: Doubie
UN applies to entire entry See § 746.1 of the EAR for UN controls | Formatted: Line spacing: Double
AT applies to entire entry AT Column 1 + Fermatted: Line spacing: Double
List Based License Exceptions (See Part 740 for a description of all license exceptions) i Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
| Double /
: Formatted: Font: Bold
CIV: N/A
TSR: N/A
A Formatted: Centered

84

WASHSTATEC005299

 

 

 

 

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 85 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

Special conditions for STA * ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
| Double i

 

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0E602.

 

List of Items Controlled * ' Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
| Double i

 

Related Controls: Technical data directly related to articles enumerated in USML

Category II are “subject to the ITAR.”

Related Definitions: N/A

99 66

Items: “Technology” “required” for the “development,” “production,” operation,

 

installation, maintenance, repair, or overhaul of commodities controlled by ECCN 04602 or

0B602, or “software” controlled by ECCN 0D602.

 

Supplement No. 1 to Part 774 —- [AMENDED] * : Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
| Double |

 

 

isd. In Supplement No. 1| to part 774, Category 0, remove ECCN 0E918.

 

! Formatted: Font: Bold

 

. Formatted: Indent: First line: 0", Space Before: 12 pt,
: After: 12 pt, Line spacing: Double

 

A Formatted: Centered

 

85

 

WASHSTATEC005300
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 86 of 489

 

controlled by 0A982 or 0A503.

License Requirements

Reason for Control: CC

OE982 “Technology” exclusively for the “development” or “production” of equipment: ..

 

| Formatted:

Header, Left

 

i | Formatted:

Font: 11 pt, Not Italic

 

 

: Formatted:

: Font: Times New Roman, 12 pt

 

: Formatted:

Line spacing: Double

 

 

| Formatted:

: Font: Times New Roman, 12 pt

 

- : Formatted:

Line spacing: Doubie

 

 

 

 

ALL destinations, except Canada, regardless of end use. Accordingly, a column specific to this
control does not appear on the Commerce Country Chart. (See part 742 of the EAR for

additional information.)

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions),

CIV; N/A

TSR: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

items:

 

86

WASHSTATEC005301

 

Control(s) | Formatted: Font: 12 pt
CC applies to “technology” for items controlled by 0A982 or 0A503. A license is required for fF | Formatted: Font: 12 pt
“Formatted: Line spacing: Double

 

 

f Formatted:

Font: Times New Roman, 12 pt

 

~! Formatted:

Line spacing: Doubie

 

 

: Formatted:

Font: Times New Roman, 12 pt, Bold

 

i Formatted:

: Font: Times New Roman, 12 pt

 

 

f Formatted:

Font: Times New Roman, 12 pt

 

: Formatted:

Line spacing: Double

 

 

A Formatted:

Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 87 of 489

 

The list of items controlled is contained in the ECCN heading.

Supplement No. 1 to Part 774 —- [AMENDED]

  

. In Supplement No. | to part 774, Category 0, remove ECCNs 0E984 and 0E987.

orthochlorobenzalmalononitrile (CS), or 1 percent or less of chloroacetophenone (CN),
except in individual containers with a net weight of 20 grams or less; liquid pepper except
when packaged in individual containers with a net weight of 3 ounces (85.05 grams) or less;
smoke bombs; non-irritant smoke flares, canisters, grenades and charges; and other
pyrotechnic articles (excluding shotgun shells, unless the shotgun shells contain only
chemical irritants) having dual military and commercial use, and “parts” and “components”

“specially designed” therefor, n.e.s.

License Requirements

Reason for Control: CC

 

87

WASHSTATEC005302

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

: Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: :
: Double :

 

 

| Formatted: Font: Bold

 

1JA984 Chemical agents, including tear gas formulation containing 1 percent or less of*

‘t Formatted: Normal, Justified, Indent: First line: 0", Line /
| spacing: Double, Tab stops: -0.75", Left + -0.5", Left + 0", |
Left + 0.25", Left + 0.5", Left + 0.75", Left + 1", Left + :
| 4.25", Left+ 1.5", Left + 1.75", Left+ 2", Left + 2.13",
Left + 2.25", Left + 2.5", Left + 2.75", Left + 3", Left +
| 3.25", Left + 3.5", Left + 3.75", Left + 4", Left + 4.25",
_ Left + 4.5", Left + 4.75", Left

 

. : Formatted: Font: Times New Roman, 12 pt

 

| Formatted: Line spacing: Double

 

 

4 Formatted: Font: Times New Roman, 12 pt

 

: : Formatted: Line spacing: single

 

 

| Formatted: Font: Times New Roman, 12 pt

 

‘ Formatted: Line spacing: single

 

 

A Formatted: Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 88 of 489

 

 

| Formatted: Header, Left

 

Formatted: Font: 11 pt, Not Italic

 

 

Controls)

Country Chart (See Supp. No. 1 to part 738)

. Formatted: Line spacing: Double

 

: Formatted Table

 

‘CC applies to entire entry

 

CC Column 1

 

: Formatted: Line spacing: Double

 

 

 

LVS: N/A
GBS: N/A
CIV: NIA

List of Items Controlled

Related Controls: N/A

ltems:

 

WASHSTATEC005303

Related Definitions: N/A

List Based License Exceptions (See Part 740 for a description of all license exceptions),

The list of items controlled is contained in the ECCN heading.

“=. In Supplement No. | to part 774, Category 2, revise ECCN 2B004 to read as foliows:

2B004 Hot “isostatic presses” having all of the characteristics described in the List of Items-.

Controlled, and “specially designed” “components” and “accessories” therefor.

838

 

/ Formatted: Font: Times New Roman, 12 pt

 

‘| Formatted: Line spacing: single

 

 

 

| Formatted: Font: Times New Roman, 12 pt, Bold

 

i Formatted: Font: Times New Roman, 12 pt

 

: Formatted: Font: Times New Roman, 12 pt

 

/ Formatted: Line spacing: single

 

 

‘ Formatted: Font: Times New Roman, 12 pt

 

Formatted: Line spacing: single

 

 

| Formatted: Font: Times New Roman, 12 pt

 

: a Formatted: Line spacing: single

 

 

. | Formatted: Font: Times New Roman, 12 pt

 

, 1 Formatted: Line spacing: single

 

 

. : Formatted: Font: Bold

 

Formatted: Normal, Justified, Indent: First line: 0", Line :
| spacing: Double, Tab stops: -0.75", Left + -0.5", Left + 0", |
| Left + 0.25", Left + 0.5", Left + 0.75", Left + 1", Left + |
| 1.25", Left + 1.5", Left + 1.75",Left+ 2", Left+ 2.25",
| Left+ 2.5", Left + 2.75", Left + 3", Left + 3.25", Left + '
| 3.5", Left + 3.75", Left + 4", Left+ 4.25", Left + 4.5", Left |
| + 4.75", Left + 5", Left + 5.25", Left !

 

. : Formatted: Font: Times New Roman, 12 pt

 

i Formatted: Line spacing: Double

 

 

A Formatted: Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 89 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

License Requirements a : Formatted: Font: Times New Roman, 12 pt

 

: Formatted: Line spacing: Double

 

Reason for Control: NS, MT NP, AT

 

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)

INS applies to entire entry INS Column 2 ~~ | Formatted: Line spacing: Double

IMT applies to entire entry MT Column 1 : | Formatted: Line spacing: Double

INP applies to entire entry, except 2B004.b.3 INP Column 1 4)... “| Formatted: Font: Times New Roman, 12 pt

 

‘ Formatted: Line spacing: Double

 

ind presses with maximum working

pressures below 69 MPa

 

AT applies to entire entry AT Column 1 | Formatted: Line spacing: Doubie

 

 

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions), fe | Formatted: Font: Times New Roman, 12 pt

 

i Formatted: Line spacing: Double

 

/ Formatted: Font: Times New Roman, 12 pt, Bold

 

 

 

LVS: N/A . *
: Formatted: Font: Times New Roman, 12 pt
GBS: N/A
CIV; N/A
List of Items Controlled “. .. | Formatted: Font: Times New Roman, 12 pt

 

‘ Formatted: Line spacing: Doubie

 

Related Controls: (1) See ECCN 2D001 for software for items controlled under this entry.

 

 

 

(2) See ECCNs 2E001 (“development”), 2E002 (“production”), and 2E101 Cuse”) for: | Formatted: Font: Times New Roman, 12 pt
, i Formatted: Indent: Left: 0.25", Line spacing: Double
technology for items controlled under this entry. (3) For “specially designed” dies, molds and | Formatted: Font: Times New Roman, 12 pt

 

“ .| Formatted: Font: Times New Roman, 12 pt

 

tooling, see ECCN:

 

_9B004, and 9B009. (4) For

  

.0B501, 0B602, 0B606,

A Formatted: Centered

 

 

89

WASHSTATEC005304
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 90 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

additional controls on dies, molds and tooling, see ECCNs 1B101.d, 2B104, and 2B204. (5)

Also see ECCNs 2B117 and 2B999.a.

 

Related Definitions: N/A * : Formatted: Line spacing: Double

 

Items:

a. A controlled thermal environment within the closed cavity and possessing a chamber cavity with

an inside diameter of 406 mm or more; and

 

b. Having any of the following: * : Formatted: Font: Times New Roman, 12 pt

 

: o Formatted: Line spacing: Double

 

 

b.1. A maximum working pressure exceeding 207 MPa; «... | Formatted: Font: Times New Roman, 12 pt

 

: 7 Formatted: Line spacing: Double

 

 

b.2. A controlled thermal environment exceeding 1,773 K (1,500 °C); or *. .. | Formatted: Font: Times New Roman, 12 pt

 

: ~ Formatted: Line spacing: Double

 

 

 

 

 

b.3. A facility for hydrocarbon impregnation and removal of resultant gaseous degradation .... - | Formatted: Font: Times New Roman, 12 pt
: Formatted: Line spacing: Double
products.
Fechnical Note: The inside chamber dimension is that of the chamber in which both the+... ‘ Formatted: Font: Times New Roman, 12 pt

 

Formatted: Line spacing: Double

 

working temperature and the working pressure are achieved and does not include fixtures. That

 

dimension will be the smaller of either the inside diameter of the pressure chamber or the inside :
4 Formatted: Centered

 

 

WASHSTATEC005305
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 91 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

diameter of the insulated furnace chamber, depending on which of the two chambers is located

inside the other.

 

: Formatted: Font: Bold

 

: : Formatted: Indent: First line: 0", Space Before: 12 pt,
_ After: 12 pt, Line spacing: Double

 

2B018 Equipment on the Wassenaar Arrangement Munitions List. * | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: |
: Double i

 

 

No commodities currently are controlled by this entry. Commodities formerly controlled by
paragraphs .a through .d, .m, and .s of this entry are controlled in ECCN 0B606. Commodities
formerly controlled by paragraphs .e through .1 of this entry are controlled by ECCN 0B602.
Commodities formerly controlled by paragraphs .o through .r of this entry are controlled by
ECCN 0B501. Commodities formerly controlled by paragraph .n of this entry are controlled in
ECCN 0B501 if they are “specially designed” for the “production” of the items controlled in
ECCN 0AS501.a through .x or USML Category I and controlled in ECCN 0B602 if they are of
the kind exclusively designed for use in the manufacture of items in ECCN 0A602 or USML

Category If.

 

44. In Supplement No. | to part 774, Category 2, revise ECCN 2D018 to read as follows:

 

: Formatted: Font: Bold

 

: ' Formatted: Indent: First line: 0", Space Before: 12 pt,
_ After: 12 pt, Line spacing: Double

 

2D018 “Software” for the “development,” “production,” or “use” of equipment controlled ~ | Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: '
| Double :

 

by 2B018.

 

A Formatted: Centered

 

| 91

WASHSTATEC005306
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 92 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

No software is currently controlled under this entry. See ECCNs 0D501, 0D602, and 0D606 for

software formerly controlled under this entry.

 

: Formatted: Font: Bold, Font color: Black

 

| Formatted: Normal, Justified, Indent: First line: 0", Line :
| spacing: Double, Tab stops: -0.75", Left + -0.5", Left + 0", |
-Left + 0.25", Left + 0.5", Left + 0.75", Left + 1", Left + |
| 4.25", Left+ 1.5", Left+ 1.75", Left+ 2", Left + 2.25",
| Left + 2.5", Left + 2.75", Left + 3", Left + 3.25", Left +

equipment or “software” controlled by 2A (except 2A983, 2A984, 2A991, or 24994), 2B * i 3.5", Left + 3.75", Left + 4", Left+ 4.25", Left + 4.5", Left
\ | + 4.75", Left + 5", Left + 5.25", Left

2ZE001 “Technology” according to the General Technology Note for the “development” of».

 

(except 2B991, 2B993, 2B996, 2B997, 2B998, or 2B999), or 2D (except 2D983, 2D984, 2D991, __. Formatted: Font: Times New Roman, 12 pt

' Formatted: Line spacing: Double

 

2D992, or 2D994).

 

License Requirements oon : Formatted: Font: Times New Roman, 12 pt

 

'~! Formatted: Line spacing: Double

 

Reason for Control: NS, MT, NP, CB, AT

 

Control(s) Country Chart (See Supp. No. 1 to part 738)

 

INS applies to “technology” for items INS Column 1 {-.. | Formatted: Font: Times New Roman, 12 pt

 

: Formatted: Line spacing: Double

 

controlled by 2A001, 2B001 to 2B009,

2D001 or 2D002

 

IMT applies to “technology” for MT Column | 4... | Formatted: Font: Times New Roman, 12 pt

 

: “ Formatted: Line spacing: Doubie

 

items controlled by 2B004, 2B009, 2B104,
2B105, 2B109, 2B116, 2B117, 2B119 to

2B122, 2D001, or 2D101 for MT reasons

 

 

 

 

 

A Formatted: Centered

 

 

92

WASHSTATEC005307
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 93 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

INP applies to “technology” for items INP Column 1 4... | Formatted: Font: Times New Roman, 12 pt

 

: Formatted: Line spacing: Double

 

controlled by 2A225, 2A226, 2B001,

2B004, 2B006, 2B007, 2B009, 2B104,
2B109, 2B116, 2B201, 2B204, 2B206,
2B207, 2B209, 2B225 to 2B233, 2D001,
2D002, 2D101, 2D201, or 2D202 for NP

reasons

 

 

INP applies to “technology” for items 4... -[ Formatted: Font: Times New Roman, 12 pt

i Formatted: Line spacing: Double

 

controlled by 2A290, 2A291, or 2D290 for [NP Column 2

INP reasons

 

CB applies to “technology” for equipment _,_- | Formatted: Font: Times New Roman, 12 pt

 

1 Formatted: Line spacing: Double

 

controlled by 2B350 to 2B352, valves
controlled by 2A226 having  thelCB Column 2
characteristics of those controlled by

2B350.g, and software controlled by 2D351

 

‘AT applies to entire entry AT Column 1 ; ' Formatted: Line spacing: Double

 

 

 

 

 

 

: : Formatted: Font: Times New Roman, 12 pt

 

 

“| Formatted: Line spacing: Double

 

See § 743.1 atihe EAR for reporting reanirements for exports under License Exceptions, and

Validated End-User authorizations.

 

i Formatted: Font: Times New Roman, 12 pt

 

“. | Formatted: Line spacing: Double

 

Boeporting Requirements Formatted: Centered

 

93

 

WASHSTATEC005308
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 94 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

 

 

 

 

m £44 Z fs ech ach ach. a senepreyscur at 3 26 apghentedleacte seerenand pave
& & ccf $. Hat oo 2 EY apy cunrbide ok SRE 4 AL. . £. Ee ;
Sladiladtec fitted wbal hy sf
List Based License Exceptions (See Part 740 for a description of all license exceptions), ce | Formatted: Font: Times New Roman, 12 pt, Bold
: : Formatted: Font: Times New Roman, 12 pt
CIV; N/A

TSR: Yes, except N/A for MT

 

Special Conditions for STA + __ | Formatted: Font: Times New Roman, 12 pt

 

i Formatted: Line spacing: Double

 

STA: License Exception STA may not be used to ship or transmit “technology” according to
the General Technology Note for the “development” of “software” specified in the
License Exception STA paragraph in the License Exception section of ECCN 2D001
or for the “development” of equipment as follows: ECCN 2B001 entire entry; or
“Numerically controlled” or manual machine tools as specified in 2B003 to any of the
destinations listed in Country Group A:6 (See Supplement No.1 to part 740 of the

EAR).

 

List of Items Controlled “. .. | Formatted: Font: Times New Roman, 12 pt

 

‘ Formatted: Line spacing: Doubie

 

Related Controls: See also 2E101, 2E201, and 2E301

Related Definitions: N/A

ltems:

 

 

A Formatted: Centered

 

94

WASHSTATEC005309
 

Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 95 of 489

 

The list of items controlled is contained in the ECCN heading.

Note 1 te 2E001: ECCN 2E001 includes “technology” for the integration of probe systems

into coordinate measurement machines specified by 2B006.a.

2E002 “Technology” according to the General Technology Note for the “production” of,

equipment controlled by 2A (except 2A983, 2A984, 24991, or 24994), or 2B (except 2B991,

2B993, 2B996, 2B997, 2B998, or 2B999).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

/ Formatted: Font: Bold, Font color: Black

 

“| Formatted: Normal, Justified, Indent: First line: 0”, Line :
| spacing: Double, Tab stops: -0.75", Left + -0.5", Left + 0", |
Left + 0.25", Left + 0.5", Left + 0.75", Left + 1", Left + !
4.25", Left + 1.5", Left+ 1.75", Left + 2", Left + 2.25",
| Left + 2.5", Left + 2.75", Left + 3", Left + 3.25", Left + '
| 3.5", Left + 3.75", Left + 4", Left+ 4.25", Left + 4.5", Left |
_+ 4.75", Left + 5", Left + 5.25", Left :

 

i” : Formatted: Font: Times New Roman, 12 pt

 

| Formatted: Line spacing: Double

 

 

| Formatted: Font: Times New Roman, 12 pt

 

~ Formatted: Line spacing: Double

 

 

Control (s)

Country Chart (See Supp. No. | to part 738)

 

INS applies to “technology” for equipment

controlled by 2A001, 2B001 to 2B009

INS Column |

| Formatted: Font: Times New Roman, 12 pt

 

‘ Formatted: Line spacing: Doubie

 

 

IMT applies to “technology” for equipment
controlled by 2B004, 2B009, 2B104, 2B105,
2B109, 2B116, 2B117, or 2B119 to 2B122 fo

IMT reasons

MT Column |

 

 

| Formatted: Font: Times New Roman, 12 pt

 

: o Formatted: Line spacing: Double

 

 

 

WASHSTATEC005310

95

 

A Formatted: Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 96 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

INP applies to “technology” for equipment | NP Column | 4... | Formatted: Font: Times New Roman, 12 pt

 

: Formatted: Line spacing: Double

 

controlled by 2A225, 2A226, 2B001, 2B004,
2B006, 2B007, 2B009, 2B104, 2B109,
2B116, 2B201, 2B204, 2B206, 2B207,

2B209, 2B225 to 2B233 for NP reasons

 

INP applies to “technology” for equipment NP Column 2 _...~ “| Formatted: Font: Times New Roman, 12 pt

 

: Formatted: Line spacing: Double

 

controlled by 2A290 or 2A291 for NP

reasons

 

‘CB applies to “technology” for equipment (CB Column 2 ... “| Formatted: Font: Times New Roman, 12 pt

 

: Formatted: Line spacing: Double

 

‘Controlled by 2B350 to 2B352 and for
valves controlled by 2A226 having the

characteristics of those controlled by

 

 

 

 

 

 

 

 

 

 

 

 

 

2B350.g
AT applies to entire entry AT Column 1 : : Formatted: Line spacing: Double
Reporting Heguirements + __ | Formatted: Font: Times New Roman, 12 pt
i Formatted: Line spacing: Double
SARE L4ho TA BL ref. ings. f+ z Fr 3
ted £ ‘ Tt at
Jirhsgpbhes toad chon fnestton abba rsash eats
See § 743.1 of the EAR for repartins requirements for exports under License Excentions, and | Formatted: Font: Times New Roman, 12 pt, Not Italic, Font

 

“| color: Black

 

. 4 Formatted: Indent: Left: 0”, Line spacing: Double, Tab
'; stops: -0.75", Left + -0.5", Left + 0”, Left + 0.25", Left+ |
0.5", Left + 0.75", Left + 1", Left+ 1.25", Left + 1.5", Left :
i+ 1.75", Left + 2", Left + 2.25", Left + 2.5", Left + 2.75", |
| Left + 3", Left + 3.25", Left + 3.5", Left + 3.75", Left + |
4", Left + 4.25" Left + 4.5", Left + 4.75", Left + 5", Left + |
| 5.25", Left |

 

 

 

 

 

rmatted: Centered

 

96

WASHSTATEC005311
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 97 of 489

 

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions), oo | Formatted: Font: Times New Roman, 12 pt

 

: Formatted: Line spacing: Double

 

+ 1 Y Formatted: Font: Times New Roman, 12 pt, Bold
CIV; N/A .

 

‘ Formatted: Font: Times New Roman, 12 pt

 

TSR: Yes, except N/A for MT

 

Special Conditions for STA * i Formatted: Font: Times New Roman, 12 pt

 

: : Formatted: Line spacing: Double

 

STA: License Exception STA may not be used to ship or transmit “technology” according to
the General Technology Note for the “production” of equipment as follows: ECCN
2B001 entire entry; or “Numerically controlled” or manual machine tools as specified
in 2B003 to any of the destinations listed in Country Group A:6 (See Supplement No.1

to part 740 of the EAR).

 

List of Items Controlled + __ | Formatted: Font: Times New Roman, 12 pt

 

i Formatted: Line spacing: Double

 

Related Controls: N/A

Related Definitions: N/A

ltems:

The list of items controlled is contained in the ECCN heading.

 

&3. In Supplement No. 1 to part 774, Category 7, revise ECCN 7A611 to read as follows:

 

 

A Formatted: Centered

 

97

WASHSTATEC005312
 

Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 98 of 489

 

 

| Formatted: Header, Left

 

Formatted: Font: 11 pt, Not Italic

 

 

: Formatted: Normal, Indent: First line: 0", Line spacing:
_ Double

 

 

7A611 Military fire control, laser, imaging, and guidance equipment, as follows (see List of* . | Formatted: Font: Times New Roman, 12 pt

Items Controlled).

License Requirements

 

"| Formatted: Line spacing: Double, No widow/orphan control |

 

 

| Formatted: Font: Times New Roman, 12 pt

 

~ Formatted: Line spacing: single, No widow/orphan control

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason for Control: NS, MT, RS, AT, UN * : Formatted: Line spacing: single, No widow/orphan control
Control(s) Country Chart (See Supp. No. 1 to part 738). “... | Formatted: Font: 12 pt
. : “Formatted: Line spacing: single, No widow/orphan control
NS applies to entire entry except 7A611.y | NS Column 1 _ "Formatted: Line spacing: single
we : : Formatted: Font: 12 pt
MT applies to commodities in 7A611.a | MT Column 1 : : :
* _ Formatted: Line spacing: Double, No widow/orphan control;
that meet or exceed the parameters in - Formatted: Font: 12 pt :
| Formatted: Line spacing: Double, No widow/orphan control:
7A103.b or .c
RS applies to entire entry except 7A611.y | RS Column 1 +... | Formatted: Font: 12 pt |
: i Formatted: Line spacing: Double, No widow/orphan control
AT applies to entire entry AT Column 1 “ | Formatted: Font: 12 pt |
| Formatted: Line spacing: Double, No widow/orphan control |
UN applies to entire entry except 7A611.y | See § 746.1(b) of the EAR for UN controls *. » 1 Formatted: Font: 12 pt
: Formatted: Line spacing: Double, No widow/orphan control

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions), * | Formatted: Font: Times New Roman, 12 pt

LVS: $1500

GBS: N/A

CIV: N/A

WASHSTATEC005313

 

i Formatted: Line spacing: Double, No widow/orphan control

 

| Formatted: Font: Times New Roman, 12 pt, Bold

 

i Formatted: Font: Times New Roman, 12 pt

 

 

f Formatted: Font: Times New Roman, 12 pt

 

‘ Formatted: Line spacing: single, No widow/orphan control

 

A Formatted: Centered

 

98
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 99 of 489

 

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be used

for any item in 7A611.

List of Items Controlled

Related Controls: (1) Military fire control, laser, imaging, and guidance equipment that
are enumerated in USML Category XII, and technical data (including software) directly related
thereto, are subject to the ITAR. (2) See Related Controls in ECCNs 0A504, 2A984, 6A002,
6A003, 64004, 6A005, 64007, 6A008, 6A107, 7A001, 7A002, 74003, 7A005, 7A101, 7A102,
and 7A103. (3) See ECCN 3A611 and USML Category XI for controls on countermeasure
equipment. (4) See ECCN 0A919 for foreign-made “military commodities” that incorporate more

than a de minimis amount of U.S. origin “600 series” controlled content.

Related Definitions: N/A

ltems:

a. Guidance or navigation systems, not elsewhere specified on the USML, that are “specially

designed” for a defense article on the USML or for a 600 series item.

b. to w. [RESERVED]

29 se,

x. “Parts,” “components,” “accessories,” and “attachments,” including accelerometers, gyros,
angular rate sensors, gravity meters (gravimeters), and inertial measurement units (IMUs), that are

“specially designed” for defense articles controlled by USML Category XII or items controlled by

7A611, and that are NOT:

 

99

WASHSTATEC005314

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

 

: Formatted: Line spacing: Double, No widow/orphan control

 

 

Formatted: Space Before: 12 pt, After: 12 pt, Line spacing: j
| Double

 

 

A Formatted: Centered

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 100 of 489

 

| Formatted: Header, Left

 

- Formatted: Font: 11 pt, Not Italic

 

1. Enumerated or controlled in the USML or elsewhere within ECCN 7A611;
2. Described in ECCNs 6A007, 6A107, 7A001, 7A002, 7A003, 7A101, 7A102, or 7A103; or

3. Elsewhere specified in ECCN 7A611.y or 3A61 Ly.

y. Specific “parts,” “components,” “accessories,” and “attachments” “specially designed” for a

commodity subject to control in this ECCN or a defense article in Category XII and not elsewhere

specified on the USML or in the CCL, as follows, and “parts,” “components,” “accessories,” and

99 66,

“attachments” “specially designed” therefor:

y.1 [RESERVED]

 

 

| Formatted: No Spacing, Left, Line spacing: Double

 

 

 

| Formatted: Font: Times New Roman, 12 pt

 

 

 

 

A Formatted: Centered

100

WASHSTATEC005315
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 101 of 489

 

| Page 1: [1] Formatted Update 11/14/2019 11:25:00 AM

 

Header, Left

 

Page 1: [2] Formatted Update 11/14/2019 11:25:00 AM

 

Font: 11 pt, Not Italic

 

 

 

 

 

Page 1: [3] Formatted Update 11/14/2019 11:25:00 AM
Centered

Page 1: [4] Style Definition Update 11/14/2019 11:25:00 AM
msonormal

' Page 1: [5] Style Definition Update 11/14/2019 11:25:00 AM

 

Colorful List - Accent 11

 

Page 1: [6] Style Definition Update 11/14/2019 11:25:00 AM

 

Footnote Reference: Superscript

 

Page 1: [7] Style Definition Update 11/14/2019 11:25:00 AM

 

Footnote Text

 

 

 

| Page 1: [8] Style Definition Update 11/14/2019 11:25:00 AM
Rule Notice 2
Page 1: [9] Style Definition Update 11/14/2019 11:25:00 AM

 

Normal (Web): Font:

 

 

 

 

 

 

 

Page 1: [10] Style Definition Update 11/14/2019 11:25:00 AM
fp

Page 1: [11] Style Definition Update 11/14/2019 11:25:00 AM
fp-1

| Page 1: [12] Style Definition Update 11/14/2019 11:25:00 AM
fp-2

Page 1: [13] Style Definition Update 11/14/2019 11:25:00 AM

 

Medium Grid 25

 

_ Page 1: [14] Style Definition Update 11/14/2019 11:25:00 AM

 

Medium Grid 24

 

Page 1: [15] Style Definition Update 11/14/2019 11:25:00 AM

 

Medium Grid 23

WASHSTATEC005316
Case 2:20-cv-00111-RAJ

Document 106-18 Filed 09/23/20 Page 102 of 489

 

 

 

 

 

 

 

 

 

| Page 1: [16] Style Definition Update 11/14/2019 11:25:00 AM
Medium Grid 22

Page 1: [17] Style Definition Update 11/14/2019 11:25:00 AM
Medium Grid 211

Page 1: [18] Style Definition Update 11/14/2019 11:25:00 AM
Medium Grid 21: Font:

| Page 1: [19] Style Definition Update 11/14/2019 11:25:00 AM
No Spacingi1

| Page 1: [20] Style Definition Update 11/14/2019 11:25:00 AM

 

List Paragraph: Font: Add space between paragraphs of the same style, Line spacing: single

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1: [21] Style Definition Update 11/14/2019 11:25:00 AM
No Spacing: Font: (Default) Calibri, 11 pt

Page 1: [22] Style Definition Update 11/14/2019 11:25:00 AM
Revision: Font:

| Page 1: [23] Style Definition Update 11/14/2019 11:25:00 AM
No Spacing2

Page 1: [24] Style Definition Update 11/14/2019 11:25:00 AM
Medium List 2 - Accent 21

Page 1: [25] Style Definition Update 11/14/2019 11:25:00 AM
Plain Text: Font:

Page 1: [26] Style Definition Update 11/14/2019 11:25:00 AM
Hyperlink

| Page 1: [27] Style Definition Update 11/14/2019 11:25:00 AM
No Spacing

Page 1: [28] Style Definition Update 11/14/2019 11:25:00 AM
Comment Subject: Font:

Page 1: [29] Style Definition Update 11/14/2019 11:25:00 AM
Comment Text: Font:

Page 1: [30] Style Definition Update 11/14/2019 11:25:00 AM

 

Comment Reference

WASHSTATEC005317
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 103 of 489

 

| Page 1: [31] Style Definition Update 11/14/2019 11:25:00 AM

 

Footer: Font: (Default) Calibri, 11 pt, Widow/Orphan control, Adjust space between Latin and Asian text,
Adjust space between Asian text and numbers

 

Page 1: [32] Style Definition Update 11/14/2019 11:25:00 AM

 

Header: Font: (Default) Calibri, 11 pt, Widow/Orphan control, Adjust space between Latin and Asian
text, Adjust space between Asian text and numbers

 

Page 1: [33] Style Definition Update 11/14/2019 11:25:00 AM

 

Balloon Text: Font: Widow/Orphan control, Adjust space between Latin and Asian text, Adjust space
between Asian text and numbers

 

| Page 1: [34] Style Definition Update 11/14/2019 11:25:00 AM

 

Medium Grid 1 - Accent 21

 

 

 

 

 

: Page 1: [35] Style Definition Update 11/14/2019 11:25:00 AM
Heading 2

Page 1: [36] Style Definition Update 11/14/2019 11:25:00 AM
Heading 1

Page 1: [37] Style Definition Update 11/14/2019 11:25:00 AM

 

Normal: Font: (Default) Calibri, 11 pt, Space After: 10 pt, Widow/Orphan control, Adjust space between
Latin and Asian text, Adjust space between Asian text and numbers

 

Page 1: [38] Formatted Update 11/14/2019 11:25:00 AM

 

Font: Times New Roman, 12 pt, Bold

 

Page 1: [39] Formatted Update 11/14/2019 11:25:00 AM

 

No Spacing1, Space Before: 12 pt, After: 12 pt, Add space between paragraphs of the same style, Line
spacing: Double

 

| Page 1: [40] Formatted Update 11/14/2019 11:25:00 AM

 

Do not suppress endnotes, Footer distance from edge: 0.5"

 

Page 1: [41] Formatted Update 11/14/2019 11:25:00 AM

 

Font: Times New Roman, 12 pt

 

Page 1: [42] Formatted Update 11/14/2019 11:25:00 AM

 

Add space between paragraphs of the same style, Line spacing: Double

 

| Page 1: [43] Formatted Update 11/14/2019 11:25:00 AM

 

Normal, Line spacing: single

 

Page 1: [44] Formatted Update 11/14/2019 11:25:00 AM

 

WASHSTATEC005318
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 104 of 489

Font: Bold

 

| Page 1: [45] Formatted Update 11/14/2019 11:25:00 AM |

 

Space Before: 12 pt, After: 12 pt, Line spacing: Double

 

_ Page 1: [46] Formatted Update 11/14/2019 11:25:00 AM |

 

Font: Bold

WASHSTATEC005319
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 105 of 489

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 11/14/2019 7:13:29 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: Giffords: Giffords Condemns Trump Administration Proposal to Deregulate the Oversight of

Firearm Exports

   

Giffords Condemns Trump Administration Proposal to Deregulate the Oversight of Firearm Exports
Press Release
13 November 2019

Giffords, the gun safety organization founded by former Congresswoman Gabrielle Giffords, responded to the
Trump Administration’s renewed efforts to loosen restrictions on the export of firearms. Ignoring continued
opposition, the White House is finalizing a proposal to deregulate firearm exports by moving oversight on the
sale of firearms and ammunition to foreign actors and entities from the US State Department’s US Munitions
List (USML) to the US Department of Commerce’s Control List (CCL), where the rules regarding these
transactions are weaker. Just yesterday, a federal court found the administration’s first attempt to deregulate
oversight unlawful, but rather than reverse course the Trump Administration has evidently doubled down on
this dangerous proposal.

Statement from Robin Lloyd, managing director at Giffords:

“The Trump Administration’s reckless proposal poses a grave threat to public safety everywhere. Firearms are a
dangerous export that can spark further instability in places where people are already suffering. It’s why there is
an established process of congressional oversight and State Department expertise over small arms deals.
Making this change will make it easier for gun manufacturers to complete their sales while making it more
likely a dictator will use American firearms to oppress their own people. This White House clearly is more
concerned with appeasing the gun lobby than making it harder for exported firearms to contribute to
international violence and crime.”

Background on the Trump Administration Proposal

Presidents have traditionally exercised their authority to control the export of “defense articles,” including most
firearms and ammunition, through the State Department. Past administrations have done so by including all
handguns, rifles and short-barreled shotguns, and certain kinds of ammunition on the US Munitions List
(USML). The proposed regulation would move many of these weapons from the USML to the Commerce
Department’s Commerce Control List (CCL). Besides physical guns themselves, the technical data regarding
firearms—including the code for 3D printing guns—is currently on the USML. Posting this code online
constitutes an export of that technical data.

By moving these items onto the CCL, the proposed regulation would reduce State Department and
congressional oversight regarding gun exports, and would eliminate protections that prevent exported firearms
from falling into the hands of human rights abusers and international criminal organizations. Giffords is
disappointed by this move to subject dangerous firearms, including military-style assault weapons, to this
weaker set of export regulations.

Link: hitps://eiffords .erg/press-release/20 19/1 | Arunip-firearms-exports-2/

 

WASHSTATEC005320
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 106 of 489

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647 6968

e-mail: Afurguisht Ropstate. 2ov

 

Web: PAd Homepage (Twitter: @StreBeptP at

 

Stay connected with Srate.gov:

 

Official
UNCLASSIFIED

WASHSTATEC005321
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 107 of 489

 

Message

From: Jim Bartlett, Full Circle Compliance ("FCC") [jebartlett@fullcirclecompliance.eu]
Sent: 11/14/2019 8:52:48 PM

To: minarichcm@state.gov

Subject: 19-1114 Thursday "Daily Bugle"

 

iNea items of interest today. ]

iterns Scheduled for Publication in Future Federal Register Editions
Commerce/BiS: (No new postings.)
State /OOTC: (Noa new sostings.)

 

 

 

Defense News: “US Air Force's New International Affairs Chief Lays Qut Her

 

Expediters News: "EU Publishes Revised Combined Cammon Customs Tariff and
Statistical Nomenciaturea™

Sookesman-Review: "Seattle Judge Keeps Ban on Internet Sales of 3D-Printed
Gun Plans”

 

 

 

Meyer Brown. "UK Government Remains Committed to Adopting New National

Security Review Lecisiation”

Impex: “Imolementing Documentation Compliance as an Important Need of

international Trade"
. MM. Bell: "Managing Export Controls and Sanctions: [t's About Who You Know and

What You Know"

, Spectator: "The Crisis in Arms Control What Crisis?”

.G. Gonzalez: "The October 2079 Customs Broker Exar Was A Debacle For CBP"

 

 

 

 

 

 

2 ECS Presents “Mastering ITARSEAR Challenges Seminar” aon 2i-42 4&pr in New

 

 

WASHSTATEC005322
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 108 of 489

13. Bartlett's Unfamiliar Quotations

i4. Are Your Copies of Requlations Up to Date? Latest Amendments: DHS/Custorms
(8 Apr 2019), DOC/EAR (13 Nov 2019), DOC/FTR (24 Apr 2018), DOD/NISPOM
(iS May 2016}, DOE/AFAEC (25 Feb 20153, DOE/EINEM (20 Nov 2018), DOU/ATF
{14 Mar 20193, DOS/TTAR (30 Aug 20193, DOT/FACR/OFAC (9 Sep 2019),

HTSUS (3 Sep 2019)
LS. Weekly Highlights of the Daily Bugle Too Stories

 

 

 

 

 

(No items of Interest today.]
back to top

 

 

 

1, Items Scheduled for Publication in Future Feceral

Register Editions
(Source: Federal Register)

 

 

WASHSTATEC005323
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 109 of 489

 

 

 

 

 

“&, Defense News: "US Air Force's New International Affairs

Chief Lays Qut Her Goals”
(Source: Defense News, 13 Nov 2019.) [Excerpts. ]

The U.S. Air Force is the only American military service to have a designated
headquarters office, led by a senior official, with the specific purpose of guiding
foreign policy and helping broker arms sales. And that international affairs
office, known as SAF/IA, has been through some big changes lately. Chief of
those is its new leader, Kelli Seybolt, a career civil servant who became Deputy
Undersecretary of the Air Force for International Affairs in April, after the
departure of longtime SAF/TA boss Heidi Grant. ...

One of the Trump administration's major priorities is export reform,
particularly for unmanned aerial systems. How have the changes
impacted the Air Force's ability to export drones?

Aside from the U.S. export control processes, remotely piloted aircraft (RPA)
exports are subject to the Missile Technology Control Regime (MTCR). While
recognizing RPA exports are subject to additional review, the U.S. Air Force has
taken the lead in developing a "commoditized" version of the MQ-9. This
solution will allow us to quickly provide interested customers with projections
for cost and schedule of a predefined standard configuration of MQ-9.

 

WASHSTATEC005324
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 110 of 489

If a customer requests a unique capability, such as a nonstandard sensor, the
U.S. Air Force will go through the formal process of delivering cost estimates
for the development, integration and testing of that sensor. These tailor-made
upgrades will inherently extend the developmental process of a sale and likely
impact cost and delivery times.

According to Seybolt, “for partners who prefer off-the-shelf solutions, the
commeditized option will allow the U.S. Air Force to deliver the most relevant
capabilities more rapidly. Commoditization of high-demand systems ensures
systematic policy hurdles are overcome in advance of the customer requests,
making us more responsive to our partners." ...

back to top

5. Expeditors News: "EU Publishes Revised Combined
Commen Customs Tariff and Statistical Nomenclature"

On October 9, 2019, the European Union (EU) published the Implementing
Regulation (EU) 2019/1776 amending Annex I to Council Regulation (EEC) No
2658/87 and establishing the Combined Nomenclature for the EU. This new
edition will fully replace the current text of the Combined Nomenclature (CN),
effective January 1, 2020.

The Combined Nomenclature is drawn up to meet the requirements of the
Common Customs Tariff and the Statistical Nomenclature of the EU. The
amendment is necessary to keep the Common Customs Tariff in line with the
external trade policy objectives of the EU, to remain aligned to international
agreements and to, where necessary, adapt its structure to meet
modernization.

More information can be found in the Regulation (EU) 2019/1776.

 

6. Spokesman-Review: "Seattle Judge Keeps Ban on

Internet Sales of 3D-Printed Gun Plans”
(Source: Spokesman-Review, Spokane, WA, 12 Nov 2019) [Excerpts. ]

 

Computer programs to make plastic guns with a 3D printer have to stay off the
internet, at least for now, because the Trump administration failed to follow
proper procedures for changing the rules that currently keep them offline, a
federal judge in Seattle ruled Tuesday.

U.S. District Judge Robert Lasnik [appointed by President Clinton in 1998]
agreed with Washington State and 18 other states that the way the U.S. State
Department tried to lift the ban on internet sales of the plans was arbitrary, not

 

WASHSTATEC005325
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 111 of 489

supported by evidence, and a violation of the federal Administrative Procedures
Act. That federal law governs the steps an agency must take when changing
rules.

"The agency has simply abandoned, without acknowledgment or analysis, its
previous position” that 3D-printed weapons posed unique threats to world

arbitrary and capricious to ignore the contradiction in these circumstances, the
agency action must be invalidated."

In 2013, the State Department said the Arms Export Control Act gave it the
authority to restrict the posting of computer-assisted design files that can be
used to make guns with a 3D printer. It ordered a Texas company, Defense
Distributed, which had posted those files, to remove them. Eventually, Defense
Distributed filed a lawsuit in Texas, contending among other things the rule was
prior restraint on gun-related speech. The State Department countered that
allowing the files on the internet would result in “the production of plastic
firearms that are fully operable and virtually undetectable by conventional
security measures, that their use to commit terrorism, piracy, assassinations,
or other serious crimes would cause serious and long-lasting harm."

A judge in Texas denied the company's request for an injunction, and the
circuit court of appeals agreed. In April 2018, the Federal government asked to
dismiss the case, continuing to cite the need to ensure “articles useful for
warfare or terrorism are not shipped from the United States." But later that
month, the federal government and Defense Distributed reached a tentative
settlement that would allow the company to publish the files. The government
announced a temporary modification of the rules under export law would take
place at the end of July.

"No findings of fact or other statements are provided in the settlement that
address, much less invalidate, the federal government's prior analysis," Lasnik
said. While the Trump administration has the authority to propose the change,
it didn't adequately notify Congress of its plans before announcing the change
last year, he said. It didn't offer a reason for the change or respond to public
comments raising concerns. It justified the change by saying it wasn't worried
about firearms below .50 caliber or the kind that are readily available at
stores. That's not a reasoned explanation, he said.

With Washington Attorney General Bob Ferguson's office as the lead plaintiff,

Seattie courtroom, Lasnik said his job wasn't to decide the larger issues behind
the potential danger of 3D guns, adding, “I wish the legislative and executive
branches would step up to this." His job was to decide whether the federal
agencies followed the rules to make the change. Tuesday, he ruled it hadn't,
and struck down the temporary rule change based on the tentative settlement.
He declined, however, to issue an order preventing the federal government
from issuing another temporary modification without warning. There's no
indication they are preparing to do that, he said.

Ferguson said it was “baffling” that the administration worked so hard to

 

WASHSTATEC005326
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 112 of 489

defend a rule that would allow access to untraceable, undetectable guns: "Even
the president himself said in a tweet that this decision didn't make any sense --
one of the rare instances when I agreed with him."

Since the temporary rule change was announced, and the state's lawsuit was
filed, the Legisiature passed a law banning guns made by 3D printers. It's a
felony to make, own, buy, or sell such a weapon without government
authorization, and an extra felony that can be charged for selling such a gun to
a person ineligible to possess a firearm.

?. Myer Brown: "UK Government Remains Committed to

Adopting New National Security Review Legislation”
(Source: Mayer Brown, 13 Nov 2019.) [Excerpt. ]

* Principal Author: David M. Harrison,
Esq., dharrison@mayerbrown.com; Mayer Brown.

 

The UK Government has pledged to adopt legislation to strengthen existing
powers to scrutinise and intervene in business transactions in order to protect
national security. The proposal was included in the legislative programme put
forward by the Government in the Queen's Speech on 14 October 2019, which
was approved by Parliament on 24 October 2019. [FN/1]

The proposal confirms the Government's intention to redefine its ability to
intervene in transactions on national security grounds, and reflects the contents
of a consultation document published under former Prime Minister Theresa May
in July 2018 (the "White Paper") [FN/2]. It comes shortly after the
Government's announcement on 18 September 2019 that it had intervened on
national security grounds in respect of Advent International's bid for Cobham

The proposal
Under the proposal, the key elements of the legislation will be threefold:

(1) A notification system - allowing businesses to flag transactions that may
give rise to national security concerns to the Government for screening (similar
to the US CFIUS process);

(2) Further powers to mitigate risks to national security - by adding conditions
to a transaction, blocking a transaction (as a last resort) or imposing sanctions
for non-compliance with the regime; and

 

WASHSTATEC005327
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 113 of 489

(3) A safeguarding mechanism - allowing business to appeal decisions.

The Government intends the regime to be transparent and applicable across
the United Kingdom as a whole, in all sectors of the economy and, crucially,
to ali businesses of any size; this suggests that there will be little room for de
minimis criteria or safe harbours from scrutiny. However, the Government has
sought to assure businesses that it expects to rule out national security risks
quickly in most cases, allowing parties to proceed with certainty. To date, the
Government has made 10 public interest interventions in transactions on
national security grounds since the regime was overhauled in 2002.

back te too

8. Impex: “Implementing Documentation Compliance as an
Important Need of International Trace"

International trade is an extremely complex process. The exporting country
needs to devise and implement certain rules to ensure that the set standards
are met without any compromise. At the same time, there are organizations
that are assigned responsibilities to perform multiple checks at different stages
to prevent any kind of disobedience with the rules and laws. An important part
of the process is export documentation compliance which must be done
according to the prescribed procedures.

 

As an exporter, you need to act responsibly while preparing every important
trade documents, failing which may lead to dire consequences like legal
actions, penalties, consignment delays, profit losses and blemished business
reputation. Here are some important things to know in order to ensure
compliant export documents.

Assign Responsibilities Carefully

You may choose to hire an agent or a person from your organization to
supervise the process of export documentation. The person would be ethically
and legally responsible for every detail in the documents and also for the
documents' accuracy and adherence to the prescribed formats. Make sure to:

- Choose an experienced person who is familiar with export regulations
- Assign the responsibility to the same person for every consignment
- Keep a check that the person understands the documents before signing

It would be great if the person is trained in the entire process as it would help
you save time and efforts in a big way.

Nature And Quality Of Export Goods

 

The Australian Border Force maintains an elaborated list of prohibited and

WASHSTATEC005328
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 114 of 489

dangerous goods that are allowed for export through set procedures only. For
example, if you want to export Australian native species of plants and animals,
you must obtain an export permit from the Department of Environment and
Energy.

Likewise, if you want to export plants and animals products from Australia, you
must obtain phytosanitary/health certificates from the Department of
Agriculture and Water Resources (DAWR). These documents should comply
with:

- Australia's Export Control Act of 1982
- Importing country requirements

In order to ensure that these compliance requirements are met, the DAWR
implements a procedure of inspecting the goods intended for export. One of the
purposes of these inspections is to ensure that the goods are export quality
compliant and have been grown, prepared or processed in the recommended
environments.

Compliance With The FTAs

Preparing documents that are compliant with the Free Trade Agreements
(FTAs) between Australia and other countries is in favour of the exporters.
These FTAs list goods that can be traded at preferential rates (reduced tariffs)
that add to the profits or the exporters. In order to enjoy these benefits, a
certificate of origin certifying that the goods intended for export are prepared
or manufactured in Australia must be obtained from one of the Chambers of
Commerce.

An international trade software can be extremely useful in establishing
compliance in the above-mentioned and many other ways. The mistakes that
you are probable of committing while following manual documentation can be
dramatically reduced with the help of one such tool.

 

back to top

9. M. Bell: "Managing Export Controls and Sanctions: It’s

About Who You Know and What You Know"
(Source: ]DSupra, 11 Nov 2019.) [Excerpts.]

 

* Author: Matt Bell, Esq., matt.bell@Riconsulting. corn, FTI Consulting.

A patchwork of domestic and international regulations has grown trickier to
navigate over the past few years. Even the most mindful companies can
stumble.

If you serve in a managerial or advisory role with a company that has foreign
operations, suppliers or customers, several familiar phrases have probably
caught your attention more often lately. Do "change to the entity list" and “new

 

WASHSTATEC005329
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 115 of 489

sanctions announced" sound familiar?

Global policies and norms around the exchange of goods, services and ideas
are in flux. Various countries, multinational organizations and multilateral
treaties with their own best interests in mind are all attempting to regulate
trade between foreign nationals and across international boundaries. This has
created an increasingly complex patchwork of disparate and sometimes
conflicting rules.

The volume of changes and shifts in enforcement and interpretation of existing
laws makes it tricky to navigate the regulatory environment. Accordingly, the
risk of companies and their affiliates running afoul of requlators has risen
significantly. Even the most seasoned and mindful officers with the best
intentions can wind up scratching their heads over how to proceed.

There is light at the end of the tunnel. Those companies that are aware of
certain interrelated elements of the regulatory environment and design and
implement a robust compliance plan around it can improve their odds of
SUCCESS. ...

back to top

 

 

 

 

10. Spectator: “The Crisis in Arms Control: What Crisis?"

Arms control appears to be in a state of crisis. .... What crisis are we exactly
talking about?

The US and Russia have recently pulled out of the 1987 INF treaty on
intermediate nuclear forces, a landmark treaty that paved the way for the end
of the Cold War. Even worse, both countries announced the development of
spectacular new weapon systems. Meanwhile, ambitious China tries to portray
itself as a non-aligned player and refuses to join current arrangements. In a
world increasingly characterised by competitiveness rather than restraint, we
could be witnessing a crisis in arms control.

People worry about the state of play for arms control and many indicators seem
to prove them right. But before determining what lies behind these worries, it is
necessary to have a closer look at the very concept of arms control. Absent a
universally accepted definition, it may be helpful to establish what we want to
talk about when addressing arms control's ‘crisis' - and what not.

In essence, arms control concerns efforts to control or limit the number of
weapons and the ways in which they can be used in order to preserve, enhance
or restore international peace and security. Specifically, it concerns the
restriction of the development, production, stockpiling, proliferation,
distribution or usage of weapons. In August 2019 President Trump officially
pulled out of the 1987 INF treaty on intermediate nuclear forces, a landmark
treaty that paved the way for the end of the Cold War. Disarmament and non-

 

WASHSTATEC005330
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 116 of 489

proliferation are often mentioned in conjunction with arms control. Although
associated, these are separate categories. A similar association is made

with Confidence and Security Building Measures (CSBMs), which are
instruments that ‘contribute to reducing the dangers of armed conflict and of
misunderstanding and miscalculation of military activities. Finally, arms control
may be coupled with topics such as export control regimes, arrangements
concerning arms trade, management or destruction of ammunition stockpiles or
trafficking of small arms and light weapons.

Several of the major arms control agreements are essentially about limiting
weaponry. This Spectator series therefore focuses on aspects of disarmament
and non-proliferation in arms control. Furthermore, whereas the well-known
arms control treaties are often about the statics of military capabilities (e.g.
numbers, locations), CSBMs rather oversee the dynamics of armed forces (e.g.
manoeuvres, exercises).

It therefore seems logical to consider these three areas - disarmament, non-
proliferation and CSBMs - together, while leaving the more technical export
control and trade regimes aside. ...

back to top

 

 

 

11. ©. Gonzalez: “The October 2019 Customs Broker Exam
Was a Debacle for CBP"

(Source: Author)

 

Rolon, Vaidesoine, Rodriquez, LLC,

Hundreds of people who took the October 2019 customs broker exam studied
weeks or months to prepare, but many were still surprised and even
traumatized by what awaited them at the exam site which contributed to the
low pass rate. It is not uncommon for people that sit for the exam to complain
about errors found in the eighty multiple-choice questions of the 4.5 hour
exam. While those kind of complaints have arisen, the greater concerns are
about the testing conditions and extreme security measures that U.S. Customs
and Border Protection (CBP) took. One of our students told us, "I am a former
boxer and nothing makes me nervous. But my hands were shaking when I
started that exam."

The U.S. Customs Broker exam is given by CBP. Since the exam went
electronic in October 2017, CBP has outsourced the exam to private contractors
and subcontractors. The private contractor proctors the exam and secures
dozens of exam sites across the nation. While the private contractor performs
these duties, CBP is ultimately and immediately responsible for any problems
and successes with the customs broker exam. Just as CBP will not allow an
importer to pawn off responsibility for legal compliance to its customs broker,
CBP should not pawn or assign its responsibility for the failures or success of
the customs broker exam to private contractors and subcontractors.

 

WASHSTATEC005331
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 117 of 489

In administering the October 2019 exam, CBP ignored its own rules. Its Notice
of Examination (https: //bit.iv/29qi6bo) reads: “Examinees may use any written
reference material; however, use of any electronic device during the exam
(e.g., laptop, iPad / Nook / Kindle, smart phone, personal digital assistant,
smart watch, etc.) is strictly prohibited." Thus people should have been allowed
to bring in any written material, but no electronic devices. These are
reasonable restrictions and allowances. People often depend on written
resources developed and provided by the professional review courses they are
enrolled in, like the one from our law firm. Some individuals also develop their
own, personalized aids, including flash cards, mnemonics, rulers, and notes.
The customs broker exam is open book. If you do not know how to classify
goods going into the customs broker exam, there is no cheat sheet that is
going to help you pass. Furthermore, CBP had always allowed people to bring
with them any and all written material of their own choosing. As for banning
electric devices, our students sometimes rely on sand timers, tiny and much
cuter versions of the hour glasses. Unless you are Dorothy and your loathing of
hour glasses is the Wicked Witch's doing, who could object? How could you
cheat with a sand timer? Apparently some CBP's proctors objected because
they deviated from the Notice of Examination and from tradition to ban both
written materials and sand timers. Take that, pass rate!

 

But CBP proctors not only objected to pre-industrial time pieces, they also
banned catalog racks that people use to bind the HTSUS. I cannot recall ever
being forced to read, much less consult, a towering pile of 3,500 loose leaf
pages, especially not in the middle of a time crunch. I imagine that a good gust
of wind would not have been conducive to the Gestapo security measures that
the proctors were trying so hard to observe. Also, the catalog racks are nothing
but solid steel, like really muscular three-hold binders. How could anyone use
them to cheat?

I supposed that the racks could be turned into weapons...if you were in prison
and you needed a shiv. I don't say that lightly. The proctors seemed to be
emulating prison conditions. We hear that women were asked to lift up their
blouses and were also asked to expose their bare shoulders. While no cavity
searches have been reported, some proctors required people to pat themselves
down and search for hidden electronic devices. I wonder if the proctors were
expecting someone to yell, "Aha, I caught myself! Officer, I would like to turn
myself in, let me check my ID, give me a second, oh yes, I'd like to turn myself
in, but may I first have my catalog racks back?"

Proctors demonstrated a vicious pettiness in other ways (as reported to us).
One person was forced to remove the wrappers from her cough drops. Why?
Maybe the wrappers contained the exam answers written in microscopic script
or maybe they camouflaged an electronic device that, when swallowed, makes
you smarter. People were forced to take off hair ties and jewelry (as if you can
connect to the internet with a hoop ear ring). People were not allowed to bring
in their suitcases with their course materials and were forced to make several
trips from their car to their desk with about 75 pounds of course materials. We
do not understand these tactics. Does CBP think that people that take the exam
are children of billionaires?

 

WASHSTATEC005332
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 118 of 489

Most exam facilities were not entirely conducive to exam-taking. Hundreds of
people discovered that the tops of their desks did not have enough room for
both CBP's computer (the one where individuals take and record their answers)
and all the materials that exam-takers are instructed to bring (which require
more landing space than your average aircraft carrier). One person started
nudging the computer to make room for the materials when the proctor issued
the following warning, and here I paraphrase: "I will kick you out if you touch
that computer one more time." I suspect most people would have been both
intimidated and baffled. How do you take the customs broker exam on the
computer that CBP assigned to you when CBP doesn't allow you touch that
computer? If CBP is requiring that exam-takers answer riddles as a condition of
taking the exam, it should make that clear in its Notice of Examination.

Of course, not all proctors acted so unpredictably, imperiously, or maliciously,
but enough of them did, and that is the problem. Proctors may not have been
reading from the same script, and whatever script or scripts they were
consulting was not shared with the public. Proctors should not be allowed to
spring new secret screening measures and certainly should not be allowed to
deviate from CBP's Notice of Examination. Abuse of discretion by proctors is
now a larger and more certain problem than cheating. If proctors continue with
this kind of nonsense, CBP will have to confront serious due process issues.

Another problem with the October 2019 customs broker exam is that CBP
forced exam-takers to sign a secret agreement not to discuss the contents of
the exam with anyone. I have not seen or read the agreement because it is a
secret agreement and people were not allowed to keep a copy, but conscripting
the public into clandestine activities again raises due process concerns, to say
the least.

Although the exam is electronic, CBP for some unfathomable reason takes
weeks to officially record the answers and inform individuals of their score and
whether they passed or failed. CBP presumably has its answer key finalized
long before the exam date. Why does it take so long to get pass/fail letter out
then? Is it because CBP is finding out that the test takers are smarter than the
test writers?

Lastly, CBP's changed the exam date late in the game. In August 2019 (mind
you, the exam was on October 17, 2019), CBP changed the exam date. The
federal regulations say that the exam is to be given on "the fourth Wednesday
in April and October unless the regularly scheduled examination date conflicts
with a national holiday, religious observance, or other foreseeable event and
the agency publishes in the Federal Register an appropriate notice of a change
in the examination date." It is now November and we still do not have a federal
register notice telling us when the April 2020 exam date is. Moving the date at
the last possible moment disrupts the travel and work plans for exam-takers.
October 23 is national Mole Day. Perhaps CBP was concerned that holding the
exam on that day would have infuriated the millions of people who annually
take this day off from work to celebrate these short-sighted, subterranean
mammals renown for burrowing intricate tunnels through prized gardens.
Calamity avoided. Phew!

 

WASHSTATEC005333
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 119 of 489

12. ECS Presents "Mastering ITAR/EAR Challenges

Seminar’ on 21-22 Apr in New Orleans, LA

*What: Mastering ITAR/EAR Challenges Seminar

*When: April 21-22, 2020

*Where: Le Meridien; New Orleans, LA

*Sponsor: Export Compliance Solutions & Consulting (ECS)
*ECS Instructors: Suzanne Palmer, Lisa Bencivenga

 

WASHSTATEC005334
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 120 of 489

 

 

13. Bartlett's Unfamillar Quotations
(Source: Editor)

* Claude Monet (Oscar-Claude Monet, 14 Nov 1840 - 5 Dec 1926; was a
French painter, a founder of French Impressionist painting, and the most
consistent and prolific practitioner of the movement's philosophy of en plein
air outdoor landscape painting.)

- "My life has been nothing but a failure."

* Jawaharlal Nehru (14 Nov 1889 - 27 May 1964. He emerged as an eminent

 

WASHSTATEC005335
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 121 of 489

leader of the Indian independence movement under the tutelage of Mahatma
Gandhi, and served India as the first Prime Minister of India from its
independence in 1947 until his death in 1964.)
- "Life is like a game of cards. The hand you are dealt is determinism; the way
you play it is free will."

back to top

£14. Are Your Copies of Regulations Up to Date?
(Source: Editor)

The official versions of the following regulations are published annually in the

U.S. Code of Federal Regulations (C.F.R.), but are updated as amended in the
Federal Register. The latest amendments to applicable regulations are listed

below.

* DHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented by
Dep't of Homeland Security, U.S. Customs & Border Protection.

~ Last Amendment: 5 Apr 2019: 5 Apr 2019: 84 FR 13499-13513: Civil
Monetary Penalty Adjustments for Inflation

 

* POC EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B, Ch.
VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of Industry &
Security.

- Last Amendment: 13 Nov 2019: 84 FR 61674-61676: Addition of Entities to

the Entity List, Revision of an Entry on the Entity List, and Removal of Entities
from the Entity List

* POC FOREIGN TRADE REGULATIONS (CFTR): 15 CFR Part 30. Implemented
by Dep't of Commerce, U.S. Census Bureau.

~ Last Amendment: 24 Apr 2018: 83 FR 17749-17751: Foreign Trade
Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (4 Jul 2019) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett ITI, is available for downloading in Word format. The BAFTR is
a 152-page Word document containing all FTR amendments, FTR Letters and
Notices, a large Index, and approximately 250 footnotes containing case
annotations, practice tips, Census/AES guidance, and explanations of the
numerous errors contained in the official text. Subscribers receive revised
copies in Microsoft Word every time the FTR is amended. The BAFTR is
available by annual subscription from the Full Circle
Compliance website. BITAR subscribers are entitled to a 25% discount on
subscriptions to the BAFTR. Government employees (including military) and
employees of universities are eligible for a 50% discount on both publications
at www FullCircleCompliance eu.

* POD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL
(NISPOM}: DoD 5220.22-M. Implemented by Dep't of Defense.
- Last Amendment: 18 May 2016: Change 2: Implement an insider threat

 

 

WASHSTATEC005336
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 122 of 489

program; reporting requirements for Cleared Defense Contractors; alignment
with Federal standards for classified information systems; incorporated and
cancelled Supp. 1 to the NISPOM (Summary here.)

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under the Atomic Energy Act of 1954.

~ Last Amendment: 23 Feb 2015: 80 FR. 9359, comprehensive updating of
regulations, updates the activities and technologies subject to specific
authorization and DOE reporting requirements. This rule also identifies
destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by the
Secretary of Energy.

 

* POE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL: 10 CFR
Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under the Atomic Energy Act of 1954.

- Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

* DO] ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of
Arms, Ammunition, and Implements of War. Implemented by Dep't of Justice,
Bureau of Alcohol, Tobacco, Firearms & Explosives.

 

Devices

* DOS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (ITAR}: 22 C.F.R. Ch.
I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate of
Defense Trade Controls.

~ Last Amendment: 30 Aug 2019: 84 FR 45652-45654, Adjustment of
Controls for Lower Performing Radar and Continued Temporary Modification of
Category XI of the United States Munitions List.

- The only available fully updated copy (latest edition: 30 August 2019) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR ("BITAR"),
by James E. Bartlett III. The BITAR is a 371-page Word document containing
all ITAR amendments to date, plus a large Index, over 800 footnotes containing
amendment histories, case annotations, practice tips, DDTC guidance, and
explanations of errors in the official ITAR text. Subscribers receive updated
copies of the BITAR in Word by email, usually revised within 24 hours after
every ITAR amendment. The BITAR is available by annual subscription from the
Full Circle Compliance website. BAFTR subscribers receive a $25 discount on

* POT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders.

Implemented by Dep't of Treasury, Office of Foreign Assets Control.
Regulations

* USITC HARMONIZED TARIFF SCHEDULE OF THE UNITED STATES (HTS, HTSA

International Trade Commission. ("HTS" and "HTSA" are often seen as

 

WASHSTATEC005337
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 123 of 489

abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)
- Last Amendment: 4 Sep 2019: Harmonized System Update (HSU) 1915
- HTS codes for AES are available here.

 

back to top

 

 

 

L5. Weekly Highlights of the Daily Bugle Top Stories
(Source: Editor)

 

Review last week's top Ex/Im stories in "Weekly Highlights of Daily Bugle Top

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; and Assistant Editor, Alexander Witt. The Ex/Im Daily
Update is emailed every business day to approximately 7,500 readers of
changes to defense and high-tech trade laws and regulations. We check the
following sources daily: Federal Register, Congressional Record, Commerce/AES,
Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF, DoD/DSS, DoD/DTSA, FAR/DFARS,
State/DDTC, Treasury/OFAC, White House, and similar websites of Australia,
Canada, U.K., and other countries and international organizations. Due to space
limitations, we do not post Arms Sales notifications, Denied Party listings, or
Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or are
published with permission of private contributors, and may be freely circulated
without further permission, provided attribution is given to "The Export/Import
Daily Bugle of (date)". Any further use of contributors’ material, however, must
comply with applicable copyright laws. If you would to submit material for
inclusion in the The Export/Import Daily Update ("Daily Bugle"), please find
instructions here.

* CAVEAT: The contents cannot be relied upon as legal or expert

advice. Consult your own legal counsel or compliance specialists before
taking actions based upon news items or opinions from this or other

unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

 

WASHSTATEC005338
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 124 of 489

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
the request form on the Full Circle Compliance website.

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present is
available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.
back to top

Stay Connectec

 

Copyright © 2019. All Rights Reserved.

POC Advisory B.V., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
AE Netherlands

SafeUnsubseribe'™ rminarichom@state qov

 

Forward this ermiall | Undate Profile | Albout our service provider

 

Sent by jebartleli@fullcirclesompllance eu

 

WASHSTATEC005339
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 125 of 489

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 11/14/2019 9:27:09 PM

To: Abraham, Liz (Federal) [LAbraham @doc.gov]
Subject: RE: Cats I-lll Package for Decisionmaker

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Abraham, Liz (Federal) <LAbraham @doc.gov>
Sent: Thursday, November 14, 2019 12:16 PM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: FW: Cats I-lll Package for Decisionmaker

Attachment(s):
Tab 1: Federal Register Notice for Department of State Final Rule

 

WASHSTATEC005340
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 126 of 489

 

WASHSTATEC005341
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 127 of 489

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 11/14/2019 9:44:13 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: Updated AM and National Security Justification for Cats I-III

Attachments: AM for T - USML Cat [-Ill Final FRN v4.docx; Tab 7 - National Security Justification Points.docx

Hi Jeff: As mentioned, attached are updated versions of the AM and national security justification for Cats I-lll. I'd
welcome any edits or comments you have.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

 

WASHSTATEC005342
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 128 of 489

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 11/14/2019 10:44:16 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: RE: Updated AM and National Security Justification for Cats I-IIl

Attachments: Tab 7 - National Security Justification Points.docx; AM for T - USML Cat i-ffl Final FRN v4.docx

Joe ~ these are looking good. | marked various bits and pieces. Let me know if you want to discuss. Thanks - Jeff

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Thursday, November 14, 2019 4:44 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: Updated AM and National Security Justification for Cats I-IIl

Hi Jeff: As mentioned, attached are updated versions of the AM and national security justification for Cats I-lll. I'd
welcome any edits or comments you have.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

WASHSTATEC005343
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 129 of 489

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 11/15/2019 4:09:50 PM

To: Darrach, Tamara A [DarrachTA@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Khawam, Joseph N
[KhawamJN @state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: FW: 1-3 USML AM for S

Attachments: Tab 1 - Notification Letters to Congress v7 - G.docx; USML Letters.PDF

Importance: High

Au,

Today we receive from David Fite the following question:

“tT haven't seen anything withdrawing the old one [.e. old notification]; do you not need to do sa?”

Thanks,

Josh

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Friday, November 8, 2019 10:41 AM

To: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Ce: Windecker, Melissa A <WindeckerMA@state.gov>; Miller, Michael F <Millermf@state.gov>; Hart, Robert L
<HartRL@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Paul,
Joshua M <PaulJM@state.gov>

Subject: 1-3 USML AM for S

Importance: High

Attached please find the package for S to approve Congressional notification of changes to USML Categories 1-3. Please
let us know if there are any questions.

Have a good weekend-
Sarah

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

WASHSTATEC005344
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 130 of 489

202-663-2809

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005345
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 131 of 489
United States Department of State

Washington, D.C. 20526

 

The Honorable

James E. Risch, Chairman NOV 12 2018
Committee on Foreign Relations

United States Senate

Washington, D.C, 201510

Dear Mr. Chairman:

Pursuant to Section 38(@)(1) of the Arms Export Control Act (22 U.S.C. 2778(f(1))}, the
Department is transmitting herewith notification of the intention to transfer jurisdictional contre!
of certain classes of itern currently on the United States Munitions List (USML) to the
Commerce Control List (CCL),

Attached for your reference are the following documents: a summary of the revisions te the
USML: the final regulatory text of Categories 1, Uf and 11; line-in/line-out comparison of the
current and revised USML Categories I, I and U1, the Department of Commerce’s revised
companion regulatory text, and a summary of the contrels for major defense equipment.

Sincerely,

   

Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATEC005346
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 132 of 489

United States Department of State

 

Washington, D.C. 20520

The Honorable

Robert Menendez, Ranking Member NOV 1 2 2019
Committee on Foreign Relations

United States Senate

Washington, DC 20510

Dear Senator Menendez:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778()(1)), the
Department is transmitting herewith notification of the intention to transfer jurisdictional control
of certain classes of item currently on the United States Munitions List (USML) to the
Commerce Control List (CCL).

Attached for your reference are the following documents: a summary of the revisions to the
USML; the final regulatory text of Categories I, II and III; line-in/line-out comparison of the
current and revised USML Categories I, II and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the controls for major defense equipment.

Sincerely,

Meg S}—

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATEC005347
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 133 of 489
United States Department of State

Washington, D.C. 20520

 

The Honorable
Eliot L. Engel, Chairman NOV 1 2 2019
Committee on Foreign Affairs

House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778()(1)), the
Department is transmitting herewith notification of the intention to transfer jurisdictional control
of certain classes of item currently on the United States Munitions List (USML) to the
Commerce Control List (CCL).

Attached for your reference are the following documents: a summary of the revisions to the
USML,; the final regulatory text of Categories I, II and IH; line-in/line-out comparison of the
current and revised USML Categories I, I] and HI; the Department of Commerce’s revised
companion regulatory text; and a summary of the controls for major defense equipment.

Sincerely,

ty $9

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATEC005348
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 134 of 489

United States Department of State

 

Washington, D.C. 20520

The Honorable

Michael T. McCaul, Ranking Member NOV 1 2 2019
Committee on Foreign Affairs

House of Representatives

Washington, DC 20515

Dear Mr. McCaul:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), the
Department is transmitting herewith notification of the intention to transfer jurisdictional control
of certain classes of item currently on the United States Munitions List (USML) to the
Commerce Control List (CCL).

Attached for your reference are the following documents: a summary of the revisions to the
USML; the final regulatory text of Categories I, II and III; line-in/line-out comparison of the
current and revised USML Categories I, II and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the controls for major defense equipment.

Sincerely,

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATEC005349
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 135 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/15/2019 4:20:24 PM

To: Paul, Joshua M [PaulJM@state.gov]; Darrach, Tamara A [DarrachTA@state.gov]; Knawam, Joseph N
[KhawamJN @state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Hart,Robert L [HartRL@state.gov]; PM-Staffers
Mailbox [PM-StaffersMailbox @state.gov]

Subject: RE: 1-3 USML AM for $

Attachments: 1-3 USMLAM for S

 

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauliM@state.gov>

Sent: Friday, November 15, 2019 11:10 AM

To: Darrach, Tamara A <DarrachTA@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Knawam, Joseph N
<KhawamJN @state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Hart, Robert L <HartRL@state.gov>
Subject: FW: 1-3 USML AM for S

Importance: High

Today we receive from David Fite the following question:

 

“| haven't seen anything withdrawing the old one [.e. old notification]; do you not need to do so?”

 

Thanks,

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <Heidemasi@ state gay>
Sent: Friday, November 8, 2019 10:41 AM
To: PM- Staffers Mailbox <CM viaieisve [Box state goy>

 

 

cHat tRL@ ste ate. OVD; Koelling, Richard W <i Koelli inaRW i ate, BEND; Khawam, ‘oseph N ek hawar WIN@st rate. ger>; Paul,

Joshua M <PauliM@istate. goy>

  

WASHSTATEC005350
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 136 of 489

Subject: 1-3 USML AM for S
Importance: High

Attached please find the package for S to approve Congressional notification of changes to USML Categories 1-3. Please
let us know if there are any questions.

Have a good weekend-
Sarah

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005351
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 137 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/8/2019 3:41:00 PM

To: PM-Staffers Mailbox [PM-StaffersMailbox@state.gov]

cc: Windecker, Melissa A [WindeckerMA@state.gov]; Miller, Michael F [Millermf@state.gov]; Hart, Robert L

[HartRL@state.gov]; Koelling, RichardW [KoellingRW @state.gov]; Knawam, Joseph N [KhawamJN@state.gov]; Paul,
Joshua M [PauJM@state.gov]

Subject: 1-3 USML AM for $

Attachments: Tab 2 - Revised USML Categories |, Il, and Ill - G.docx; Tab 3 - Line-inLine-out Comparison of Current USML Categories
|, Il, and Ifl with these USML Categories as Revised V6 - G.docx; Tab 4 - Revised Department of Commerce
Companion Control Text.docx; Tab 5 - Summary of Revisions to USML Categories [ II and IIlv6 - G.docx; Tab 6 -
Proposed Controls for Major Defense Equipment in Category Ill -G.docx; Tab 7 - AM to T, Notification to Congress,
20190204 - G.docx; Tab 8 - SOC for Small Group Meeting on Transfer of Categories I-III, 20190918 - G.pdf; Tab 9 -
SOC for Small Group Meeting on Transfer of Categories I-lll, 20190927 - G.pdf; Tab 0 - USML Cat (-I11 38(f) - AM to S
v8 FINAL.docx; Tab 1 - Notification Letters to Congress v7 - G.docx

importance: High

Attached please find the package for S to approve Congressional notification of changes to USML Categories 1-3. Please
let us know if there are any questions.

Have a good weekend-
Sarah

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005352
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 138 of 489

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 11/15/2019 4:42:38 PM

To: PM-Staffers Mailbox [PM-StaffersMailbox@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Darrach, Tamara A
[DarrachTA@state.gov]; Knawam, Joseph N [KhawamJN@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: RE: 1-3 USML AM for $

Attachments: RE: 1-3 USML AM for S Clearance

Thanks ~

ES
ee

 

Thanks,

Josh

SENSITIVE BUT UNCLASSIFIED

From: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Sent: Friday, November 15, 2019 11:35 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Darrach, Tamara A
<DarrachTA@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Hart, Robert L <HartRL@state.gov>; PM-
Staffers Mailbox <PM-StaffersMailbox@state.gov>

Subject: RE: 1-3 USML AM for S

Dear Colleagues

Best
Erica

SENSITIVE BUT UNCLASSIFIED

 

Sent: Friday, November 15, 2 :20 AM
To: Paul, Joshua M <PaulJM@state.gov>; Darrach, Tamara A <DarrachTA@state gav>; Khawam, Joseph N

 

Cc: PM-CPA <PM-CPA@ state. govo; Kovar, Jeffrey D <Kovar[O@ state. gov>; Hart, Robert L <HartRi @state.gov>; PM-
Staffers Mailbox <PM-StaffersMallbox@ state, goy>

 

 

 

Subject: RE: 1-3 USML AM for S

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005353
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 139 of 489

From: Paul, Joshua M <PauliM Gistate goy>

   

Sent: Friday, November 15, 2019 11:10 AM

 

Subject: FW: 1-3 USML AM for §
Importance: High

All,

 

Today we receive from David Fite the following question:

“| haven’t seen anything withdrawing the old one [L.e. old notification]; do you not need to do so?”

 

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <Heidemasi@state goy>
Sent: Friday, November 8, 2019 10:41 AM
To: PM-Staffers Mailbox <PM-StaffershMallbox® state sov>

 

 

 

ichard W <KoelingRW @ state. gav>; Khawam, Joseph N <KhawarmJN @istate gov>; Paul,

 

<HartRL@state gov>; Koelling,
Joshua M <PaulMG@ state goy>
Subject: 1-3 USML AM for S
Importance: High

 

Attached please find the package for S to approve Congressional notification of changes to USML Categories 1-3. Please
let us know if there are any questions.

Have a good weekend-
Sarah

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC005354
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 140 of 489

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005355
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 141 of 489

 

Message

From: Lederman, Andrew R [LedermanAR @state.gov]

Sent: 11/8/2019 4:12:47 PM

To: Sanchez, Michael A [SanchezMA4@state.gov]; Barz, Chloe O [BarzCO @state.gov]; H_Staffers
[H_Staffers@state.gov]; H_SpecialAssistants [H_SpecialAssistants@state.gov]

cc: S_SpecialAssistants [S_SpecialAssistants@state.gov]; Paul, Joshua M [PaulJIM@state.gov]; Darrach, Tamara A
[DarrachTA@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]

Subject: RE: 1-3 USML AM for S$ Clearance

Attachments: Tab 1 - Notification Letters to Congress v7 - G.docx

+PM
Thanks!

Andrew R. Lederman
Special Assistant

Office of the Secretary
U.S. Department of State
202-647-6822

SENSITIVE BUT UNCLASSIFIED

From: Sanchez, Michael A <SanchezMA4 @state.gov>

Sent: Friday, November 8, 2019 11:12 AM

To: Lederman, Andrew R <LedermanAR@state.gov>; Barz, Chloe O <BarzCO@state.gov>; H_Staffers
<H_Staffers@state.gov>; H_SpecialAssistants <H_SpecialAssistants@state.gov>

Ce: S SpecialAssistants <S_SpecialAssistants@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Darrach, Tamara A
<DarrachTA@state.gov>

Subject: RE: 1-3 USML AM for S Clearance

Drew-
A/S Taylor approves the package with edits to the transmittal letters.
Thanks,

Mike

SENSITIVE BUT UNCLASSIFIED

From: Lederman, Andrew R <LedermanAR @ state goy>

Sent: Friday, November 8, 2019 11:06 AM

To: Barz, Chloe O <BarzCOm@state.gov>; H_Staffers <H_Staffers@istate, gov>; H_SpecialAssistants
<H SpecielAssistants@state.gav>

Ce: S SpecialAssistants <8 SpecialAssistants @istate aov>

Subject: RE: 1-3 USML AM for S Clearance

 

 

 

Awesome, thanks so much!

Andrew R. Lederman
Special Assistant

Office of the Secretary
U.S. Department of State

WASHSTATEC005356
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 142 of 489

202-647-6822

SENSITIVE BUT UNCLASSIFIED

From: Barz, Chloe O <BarzCO@state gov>

Sent: Friday, November 8, 2019 11:06 AM

To: Lederman, Andrew R <LedermanAR@state.gov>; H_ Staffers <H_ Staffers @state.gov>; H_SpecialAssistants
<H SpecialAssistants@state goy>

Ce: S SpecialAssistants <S_ SpecialAssistants @state go>

Subject: Re: 1-3 USML AM for S Clearance

 

 

She is reviewing it as we speak.

Thanks,
Chloe

Get Gutloek for 105

 

From: Lederman, Andrew R <LedermanAR @ state gay>

Sent: Friday, November 8, 2019 11:04:35 AM

To: H_Staffers <H Staffers@state.goy>; H_SpecialAssistants <H_ SpecialAssistants@)state gov>
Cc: S SpecialAssistants <5 SpecialAssistants@state poy>

Subject: 1-3 USML AM for S Clearance

 

 

 

Colleagues,

iunderstand A/S Taylor would like to clear this paper. Please expedite this as much as possible as we need this paper
fromm PM NLT LISO.

Thanks.

Drew

Andrew R. Lederman
Special Assistant
Office of the Secretary

U.S. Department of State
202-647-6822

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005357
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 143 of 489

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 11/15/2019 4:56:49 PM

To: Paul, Joshua M [Paul M@state.gov]; PM-Staffers Mailbox [PM-StaffersMailbox@ state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; Darrach, Tamara A [DarrachTA@state.gov]; Khawam, Joseph N [KhawamJN @state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: RE: 1-3 USML AM for $

 

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauUM@state.gov>

Sent: Friday, November 15, 2019 11:43 AM

To: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Darrach, Tamara
A <DarrachTA@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: RE: 1-3 USML AM for S

Thanks

SENSITIVE BUT UNCLASSIFIED

From: PM-Staffers Mailbox <PM-StaffersM allbox@ state poy>
Sent: Friday, November 15, 2019 11:35 AM
To: Heidema, Sarah J <HeldemaS)@state gov>; Paul, Joshua M <PaulM@state.gov>; Darrach, Tamara A

 

Ce: PM-CPA <PM-CPA@ state. gov>: Kovar, Jeffrey D <Kovar/O@state.gov>; Hart, Robert L <Harthi @state.gov>; PM-
Staffers Mailbox <P -StaffersMailbor @state goy>
Subject: RE: 1-3 USML AM for S

WASHSTATEC005358
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 144 of 489

Dear Colleagues

Best
Erica

SENSITIVE BUT UNCLASSIFIED
From: Heidema, Sarah J <Heidermasi@state. sov>
Sent: Friday, November 15, 2019 11:20 AM
To: Paul, Joshua M <PaullM@ state goy>; Darrach, Tamara A <DarrachTA
<Khawamln @state. gov>

 

@state gzov>; Khawam, Joseph N

  

 

Staffers Mailbox <PM-StatfersMailbou @i state gov>
Subject: RE: 1-3 USML AM for S

 

 

SENSITIVE BUT UNCLASSIFIED

 

Cc: PM-CPA <PHI-CPA@ state. eov>; Kovar, Jeffrey D <Kovar/D@state.gov>; Hart, Robert L <HartRL@state. geov>
Subject: FW: 1-3 USML AM for S
Importance: High

Al,

Today we receive from David Fite the following question:

“haven't seen anything withdrawing the old one [L.e. old notification); do you not need to do so?”

Thanks,

Jash

WASHSTATEC005359
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 145 of 489

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSi @state. gov
Sent: Friday, November 8, 2019 10:41 AM

To: PM -Staffers Mailbox <P M-StatfersMailbox@state gov>

Cc: Windecker, Melissa A <\WindeckerMA@state.gov>; Miller, Michael F <Milermf@state.gov>; Hart, Robert L
<HartRl @state.gov>; Koelling, Richard W <KoeilingRWii@state eov>; Khawam, Joseph N <KhawarmJN @state.gov>; Paul,
Joshua M <PauliM@istate goy>

Subject: 1-3 USML AM for S

importance: High

>

 

 

 

 

Attached please find the package for S to approve Congressional notification of changes to USML Categories 1-3. Please
let us know if there are any questions.

Have a good weekend-
Sarah

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005360
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 146 of 489

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 11/15/2019 5:06:37 PM

To: Fite, David (Foreign Relations) [David_Fite@foreign.senate.gov]; Darrach, Tamara A [DarrachTA@state.gov];

Steffens, Jessica [jessica.steffens@mail.house.gov]; Rice, Edmund [edmund.rice@mail.house.gov]; Hunter, Robert
(Foreign Relations) [Robert_Hunter@foreign.senate.gov]

ce: Huddleston, Clay (Foreign Relations) [Clay_Huddleston@foreign.senate.gov]; PM-CPA [PM-CPA@state.gov];
Giannangeli, Giulia R [GiannangeliGR@state.gov]; Wolfe, William E [WolfeWE @state.gov]; Paul, Joshua M
[PaulJIM@state.gov]; LKluttz@doc.gov; Alexander Lopes [Alexander.Lopes@bis.doc.gov]; Heidema,Sarah J
[HeidemaSJ@state.gov]; Rudd, Phil (Banking) [Phil_Rudd@banking.senate.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare for
the Commerce control text)

Attachments: 83 FR 38018 India 8-3-18 RINO6G94AH49. pdf; CFR reference for EAR section 758.1 paragraph b.9 that was removed on
8-3-18.pdf

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David_Fite@foreign.senate.gov>

Sent: Friday, November 15, 2019 10:41 AM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica
<jessica.steffens@ mail.house.gov>; Rice, Edmund <edmund.rice@mail.house.gov>; Hunter, Robert (Foreign Relations)
<Robert_Hunter@foreign.senate.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-CPA@state.gov>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaulJM @state.gov>; LKluttz@doc.gov; Alexander Lopes <Alexander.Lopes@bis.doc.gov>; Heidema, Sarah J

WASHSTATEC005361
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 147 of 489

<HeidemaSJ@state.gov>; Rudd, Phil (Banking) <Phil_Rudd@banking.senate.gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

Many thanks. Quick question:

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A <GarrachTA@state.zov>; Steffens, Jessica <jussica. steffens @ mall house.gov>; Fite, David (Foreign
Relations) <David Fite @Moreign senate.gov>; Rice, Edmund <edmund.rice@mall house.g@ov>; Hunter, Robert (Foreign
Relations) <Robert Hunter@foreign senate. gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM state soy>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J

 

 

>;

   

 

<Heidema’! @ state. gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Darrach, Tamara A<DsrrachTA@state gov>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica steffens@mail house. goy>; Fite, David <dayid fite@ foreign. senate.gov>; Rice, Edmund
<edmund. rice@imail house.pov>; Hunter, Robert <rebert_hunter@foreign.senate.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing

Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | arm attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7ic}, where, in

WASHSTATEC005362
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 148 of 489

order to address concerns raised by some members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circurnstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tarnara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

Emall: DarrachTA@state gov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005363
eS Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 149 of 489

UaPCS
“

38018

Federal Register/Vol. 83, No. 150/Friday, August 3, 2018/Rules and Regulations

 

 

AEA PAE2 Reading, PA [Amended]

Reading Regional Airport/Carl A. Spaatz
Field, PA

(Lat. 40°22’43” N, long. 75°57’55” W)

That airspace extending from the surface
within a 4.8-mile radius of Reading Regional/
Carl A. Spaatz Field. This Class E airspace
area is effective during specific dates and
times established in advance by a Notice to
Airmen. The effective date and time will
thereafter be continuously published in the
Chart Supplement.

* * * * *

AEA PAE2 Williamsport, PA [Amended]
Williamsport Regional Airport, PA

(Lat. 41°14’30” N, long. 76°55’19” W)
Williamsport Regional Airport ILS localizer

(Lat. 41°14’17” N, long. 76°56717” W)

Within a 4.2-mile radius of Williamsport
Regional Airport. This Class E airspace area
is effective during the specific dates and
times established in advance by a Notice to
Airmen. The effective date and time will
thereafter be continuously published in the
Chart Supplement.

Paragraph 6004 Class E Airspace
Designated as an Extension to a Class D
Surface Area.

* * * * *

AEA PAE4 Lancaster, PA [Amended]
Lancaster Airport, PA

(Lat. 40°07’21” N, long. 76°17740” W)
Lancaster VORTAC

(Lat. 40°07'12” N, long. 76°1 7’29” W)

That airspace extending upward from the
surface within 2.7 miles each side of the
Lancaster VORTAC 260° radial extending
from the VORTAC to 7.4 miles west of the
VORTAC, and within 2.7 miles each side of
the Lancaster VORTAC 128° radial extending
from the VORTAC to 7.4 miles southeast of
the VORTAG, and within 1.8 miles each side
of the Lancaster VORTAC 055° radial
extending from the VORTAC to 4.4 miles
northeast of the VORTAC.

* * * * *

AEA PAE4 Reading, PA [Amended]

Reading Regional Airport/Carl A. Spaatz
Field, PA

(Lat. 40°22743” N, long. 75°57’55” W)

That airspace extending upward from the
surface within 4 miles either side of the 172°
bearing from Reading Regional/Carl A.
Spaatz Field extending from the 4.8-mile
radius of the airport to 10.1 miles south of
the airport.

* * * * *

AEA PA E4 Williamsport, PA [Amended]

Williamsport Regional Airport, PA

(Lat. 41°14’30” N, long. 76°55’19” W)
Williamsport Regional Airport ILS localizer

(Lat. 41°14717” N, long. 76°5617” W)

That airspace extending upward from the
surface from the 4.2-mile radius of
Williamsport Regional Airport extending
clockwise from a 270° bearing to the 312°
bearing from the airport and within an 11.3-
mile radius of the airport extending
clockwise from the 312° bearing to the 350°

WASHSTATEC005364

bearing from the airport and within an 11.3-
mile radius of the airport extending
clockwise from the 004° bearing to the 099°
bearing from the airport and within 3.5 miles
south of the airport east localizer course
extending from the 4.2-mile radius of the
airport east to the 099° bearing from the
airport.

Paragraph 6005 Class E Airspace Areas
Extending Upward From 700 Feet or More
Above the Surface of the Earth.

* * * * *

AEA PAES Reading, PA [Amended]
Reading Regional Airport/Carl A. Spaatz
Field, PA
(Lat. 40°22743” N, long. 75°57’55” W)
That airspace extending upward from 700
feet above the surface within a 10.3-mile
radius of Reading Regional/Carl A. Spaatz
Field.

* * * * *

AEA PAES Williamsport, PA [Amended]
Williamsport Regional Airport, PA

(Lat. 41°14’30” N, long. 76°55’19” W)
Picture Rocks NDB

(Lat. 41°16’37” N, long. 76°42’36” W)
Williamsport Hospital, Point In Space

Coordinates

(Lat. 41°14’43” N, long. 77°G0’04” W)
Williamsport Regional Airport ILS localizer

(Lat. 41°14'17” N, long. 76°56’17” W)

That airspace extending upward from 700
feet above the surface within a 17.9-mile
radius of Williamsport Regional Airport
extending clockwise from the 025° bearing to
the 067° bearing from the airport, and within
a 12.6-mile radius of Williamsport Regional
Airport extending clockwise from the 067°
bearing to a 099° bearing from the airport,
and within a 6.7-mile radius of Williamsport
Regional Airport extending clockwise from
the 099° bearing to the 270° bearing from the
airport, and within a 17.9-mile radius of
Williamsport Regional Airport extending
clockwise from the 270° bearing to the 312°
bearing from the airport and within a 19.6-
mile radius of Williamsport Regional Airport
extending clockwise from the 312° bearing to
the 350° bearing from the airport and within
a 6.7-mile radius of Williamsport Regional
Airport extending clockwise from the 350°
bearing to the 025° bearing from the airport
and within 4.4 miles each side of the
Williamsport Regional Airport ILS localizer
east course extending from the Picture Rocks
NDB to 11.3 miles east of the NDB; and that
airspace within a 6-mile radius of the point
in space (Lat. 41°14’43” N, long. 77°00’04” W)
serving Williamsport Hospital.

Issued in College Park, Georgia, on July 26,
2018.

Shawn Reddinger,

Acting Manager, Operations Support Group,
Eastern Service Center, Air Traffic
Organization.

{FR Doc. 2018-16607 Filed 8—2-18; 8:45 am]

BILLING CODE 4910-13-P

DEPARTMENT OF COMMERCE

Bureau of Industry and Security

15 CFR Parts 738, 740, 743, 758 and
772

[Docket No. 180228229-8229-01]
RIN 0694—-AH49

U.S.-India Major Defense Partners:
Implementation Under the Export
Administration Regulations of India’s
Membership in the Wassenaar
Arrangement and Addition of India to
Country Group A:5

AGENCY: Bureau of Industry and
Security, Commerce.

ACTION: Final rule.

 

SUMMARY: In this rule, the Bureau of
Industry and Security (BIS) amends the
Export Administration Regulations
(EAR) to formally recognize and
implement India’s membership in the
Wassenaar Arrangement (Wassenaar or
WA). Further, BIS removes India from
Country Group A:6 and places it in
Country Group A:5. This action befits
India’s status as a Major Defense Partner
and recognizes the country’s
membership in three of the four export
control regimes: Missile Technology
Control Regime (MTCR), WA and
Australia Group (AG). This rule is
another in the series of rules that
implement reforms to which the United
States and India mutually agreed to
promote global nonproliferation, expand
high technology cooperation and trade,
and ultimately facilitate India’s full
membership in the four multilateral
export control regimes (Nuclear
Suppliers Group, MTCR, WA, and AG).
This rule also makes conforming
amendments.

DATES: This rule is effective August 3,
2018.

FOR FURTHER INFORMATION CONTACT:
Chantal Lakatos, Office of
Nonproliferation and Treaty
Compliance, Bureau of Industry and
Security, by phone: 202-482-1739 or by
email: Chantal. Lakatos@bis.doc.gov.
SUPPLEMENTARY INFORMATION:

Background

The United States and India continue
their commitment to work together to
strengthen the global nonproliferation
and export control framework and
further transform bilateral export
control cooperation to recognize the full
potential of the global strategic
partnership between the two countries.
This commitment has been realized in
the two countries’ mutually agreed upon
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 150 of 489

Federal Register/Vol. 83, No. 150/Friday, August 3, 2018/Rules and Regulations

38019

 

 

steps to expand cooperation in civil
space, defense, and other high-
technology sectors and the
complementary steps of the United
States to remove India defense and
space-related entities from the Entity
List, realign India in U.S. export control
regulations, and support India’s
membership in the four multilateral
export control regimes (Nuclear
Suppliers Group, Missile Technology
Control Regime, Wassenaar
Arrangement and Australia Group).

To date, with the effective support of
the United States, India has been
admitted to three of the four multilateral
export control regimes: Missile
Technology Control Regime (MTCR} on
June 27, 2016, the Wassenaar
Arrangement (Wassenaar or WA) on
December 7, 2017 and the Australia
Group (AG) on January 19, 2018. These
memberships, important to the two
countries’ global strategic partnership,
are enhanced by the United States’
recognition of India as a Major Defense
Partner in the India-U.S. Joint Statement
of June 7, 2016, entitled, “The United
States and India: Enduring Global
Partners in the 21st Century.” This
recognition facilitates and supports
India’s military modernization efforts
with the United States as a reliable
provider of advanced defense articles.

Therefore, in this rule, the Bureau of
Industry and Security (BIS), formally
recognizes under the Export
Administration Regulations (EAR)
India’s membership in the WA
multilateral export control regimes and
revises the EAR accordingly. Further, in
this rule, BIS adds India to Country
Group A:1 in Supplement No. 1 to Part
740 (Country Groups) of the EAR to
implement under the EAR India’s status
as a member of the WA. In addition, to
export control-related benefits for India
as a result of prior amendments to the
EAR in furtherance of the U.S.-India
global strategic partnership, BIS places
India in Country Group A:5, which
provides the benefit of greater
availability of License Exception
Strategic Trade Authorization (STA) for
exports and reexports to, and transfers
within India under the EAR.

Countries listed in Country Group A:5
are countries included in STA
§ 740.20(c)(1), which authorizes exports,
reexports and in-country transfers that
are subject to multiple reasons for
control. With this rule, India becomes
the 37th country to join Country Group
As5.

WASHSTATEC005365

Specific EAR Amendments Recognizing
and Implementing India’s Membership
in Wassenaar and Adding India to
Country Group A:5

Part 738

BIS amends Supplement No. 1 to Part
738, Commerce Country Chart, by
removing the license requirements for
National Security Column 2 (NS2)
reasons. Accordingly, this rule removes
the “X” in NS Column 2 for India.

Part 740

BIS amends Supplement No. 1 to Part
740 to add, in alphabetical order, India
to Country Groups A:1 and A:5.

Conforming Amendments
Part 738

Consistent with India’s new
multilateral export control regime
status, this rule also removes the first
sentence of footnote 7 to the Commerce
Country Chart in Supplement No. 1 to
Part 738, related to India. This
amendment removes the requirement
that exporters file in the Automated
Export System when items controlled
for Crime Control Columns 1 and 3
reasons, and Regional Stability Column
2 reasons were destined to India. As a
conforming change, this rule removes
the word “Also” from the second
sentence of footnote 7 and capitalizes
the ‘‘n” in ‘note’ since it begins the
sentence.

Also, as a conforming change in Part
738, BIS amends paragraph (b)(3) of
§ 738.4, related to a sample analysis
using the Commerce Control List and
Country Chart to determine when a
license is required, to remove the name
“India” and replace it with the name
“Chad.” The sample analysis used India
as an example of a country with NS
Column 2 controls. That reason for
control no longer applies to India but
currently applies to Chad.

Part 740

In adding India to Country Group A:5,
BIS removes India from Country Group
A:6 to avoid creating conflicting
eligibility criteria for STA provisions.

Part 743

As a member of Wassenaar, India now
is subject to reporting requirements for
items controlled under Wassenaar, as
set forth in Part 743, Special Reporting
and Notification. Specifically, India is
added, in alphabetical order, to
Supplement No. 1 to Part 743,
Wassenaar Arrangement Participating
States.

Part 758

Also, consistent with India’s
achievements and status as a Major
Defense Partner, BIS removes the
requirement that exporters file certain
Electronic Export Information in AES as
set forth in § 758.1(b)(9). Specifically,
this amendment removes the
requirement that exporters file in AES
when items controlled for CC Columns
1 and 3 reasons and RS Column 2
reasons are destined to India. This
reporting requirement had been
instituted when the license requirement
for such items was removed (see U.S.-
India Bilateral Understanding:
Additional Revisions to the U.S. Export
and Reexport Controls Under the Export
Administration Regulations; January 23,
2015; 80 FR 3463). BIS has determined
that this reporting requirement is no
longer necessary.

Part 772

In this rule, BIS also adds India, in
alphabetical order, to the list of
countries under the term Australia
Group in § 772.1, Definitions of terms as
used in the Export Administration
Regulations (EAR). This updates the
definition consistent with formal
recognition of India’s membership in
the AG in a BIS final rule, entitled
“Implementation of the February 2017
Australia Group (AG) Intersessional
Decisions and June 2017 Plenary
Understandings; Addition of India to
the AG” (83 FR 13849, April 2, 2018).

Export Administration Act

Although the Export Administration
Act of 1979 expired on August 20, 2001,
the President, through Executive Order
13222 of August 17, 2001, 3 CFR, 2001
Comp., p. 783 (2002), as amended by
Executive Order 13637 of March 8,
2013, 78 FR 16129 (March 13, 2013) and
as extended by the Notice of August 15,
2017, 82 FR 39005 (August 16, 2017),
has continued the Export
Administration Regulations in effect
under the International Emergency
Economic Powers Act. BIS continues to
carry out the provisions of the Export
Administration Act of 1979, as
appropriate and to the extent permitted
by law, pursuant to Executive Order
13222, as amended by Executive Order
13637.

Rulemaking Requirements

1. Executive Orders 13563 and 12866
direct agencies to assess all costs and
benefits of available regulatory
alternatives and, if regulation is
necessary, to select regulatory
approaches that maximize net benefits
(including potential economic,
environmental, public health and safety
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 151 of 489

38020

Federal Register/Vol. 83, No. 150/Friday, August 3, 2018/Rules and Regulations

 

 

effects, distributive impacts, and
equity). Executive Order 13563
emphasizes the importance of
quantifying both costs and benefits, of
reducing costs, of harmonizing rules,
and of promoting flexibility. This rule
has been designated a ‘‘significant
regulatory action,” although not
economically significant, under section
3(f) of Executive Order 12866.
Accordingly, the rule has been reviewed
by the Office of Management and
Budget (OMB). This rule is not subject
to the requirements of E.O. 13771 (82 FR
9339, February 3, 2017) because it is
issued with respect to a national
security function of the United States.

2. Notwithstanding any other
provision of law, no person is required
to respond to, nor shall any person be
subject to a penalty for failure to comply
with, a collection of information subject
to the requirements of the Paperwork
Reduction Act of 1995 (44 U.S.C. 3501
et seq.) (PRA), unless that collection of
information displays a currently valid
OMB control number. This rule involves
collections of information approved
under OMB control number 0694—0088-
Simplified Network Application
Processing+ System (SNAP+) and the
Multipurpose Export License
Application, which carries an annual
estimated burden of 31,833 hours;
0694—0137—License Exceptions and
Exclusions, which carries an annual
estimated burden of 29,998 hours; and
0694—0122—Miscellaneous Licensing
Responsibilities and Enforcement which
carries an annual estimated burden of
104,288 hours. BIS believes that this
rule will have no significant impact on
those burdens. In fact, because India has
been admitted to the MTCR, Wassenaar
and AG multilateral regimes and is a
Major Defense Partner, it is listed in
favored country groups for purposes of
license requirements, license
application review policy and
availability of license exceptions.
Membership in favored country groups
generally reduces the number of
licenses required and increases the
number of license exceptions available.
Therefore, BIS believes that this rule

WASHSTATEC005366

will reduce the paperwork burden to the
public.

Send comments regarding this burden
estimate or any other aspect of this
collection of information, including
suggestions for reducing the burden, to
Jasmeet K. Seehra, Office of
Management and Budget, by email at
jseehra@omb.eop.gov or by fax to (202)
395-7285.

3. This rule does not contain policies
with Federalism implications as that
term is defined under Executive Order
13132,

4, The provisions of the
Administrative Procedure Act (5 U.S.C.
553) requiring notice of proposed
rulemaking and the opportunity for
public participation, and a delay in
effective date, are inapplicable because
this regulation involves a military or
foreign affairs function of the United
States (see 5 U.S.C. 553(a)(1)). This rule
implements decisions of multilateral
export control regimes, of which the
United States is a supporting member,
and the rule furthers the objectives of
the strategic commitment established
between the United States and India.
Delay in implementing this rule to
obtain public comment would
undermine the foreign policy objectives
that the rule is intended to implement.
Further, no other law requires that a
notice of proposed rulemaking and an
opportunity for public comment be
given for this rule. Because a notice of
proposed rulemaking and an
opportunity for public comment are not
required to be given for this rule under
5 U.S.C. 553, or by any other law, the
requirements of the Regulatory
Flexibility Act (5 U.S.C. 601 et seg.) are
not applicable.

List of Subjects

15 CFR Part 738 and 772
Exports.

15 CFR Parts 740, 743 and 758

Administrative practice and
procedure, Exports, Reporting and
recordkeeping requirements.

For the reasons set forth in the
preamble, 15 CFR Chapter VII,
Subchapter C is amended as follows:

PART 738—COMMERCE CONTROL
LIST OVERVIEW AND THE COUNTRY
CHART

# 1. The authority citation for part 738
continues to read as follows:

Authority: 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 et seq.; 10 U.S.C. 7420; 10 U.S.C.
7430(e); 22 U.S.C. 287c; 22 U.S.C. 3201 et
seq.; 22 U.S.C. 6004; 42 U.S.C. 2139a; 15
U.S.C. 1824a; 50 U.S.C, 4305; 22 U.S.C. 7201
et seq.; 22 U.S.C. 7210; E.O. 13026, 61 FR
58767, 3 CFR, 1996 Comp., p. 228; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p.
783; Notice of August 15, 2017, 82 FR 39005
(August 16, 2017).

w 2. Section 738.4 is amended by
revising paragraph (b)(3) to read as
follows:

§ 738.4 Determining whether a license is
required.
* * * * *

(b) wk Kk

(3) Sample analysis. After consulting
the CCL, I determine my item, valued at
$10,000, is classified under ECCN
2A000.a. I read that the entire entry is
controled for national security, and
anti-terrorism reasons. Because my item
is classified under paragraph .a, and not
.b, understand that though nuclear
nonproliferation controls apply to a
portion of the entry, they do not apply
to my item. I note that the appropriate
Country Chart column identifiers are NS
Column 2 and AT Column 1. Turning to
the Country Chart, I locate my specific
destination, Chad, and see that an “X”
appears in the NS Column 2 cell for
Chad, but not in the AT Column 1 cell.
I understand that a license is required,
unless my transaction qualifies for a
License Exception. From the License
Exception LVS value listed in the entry,
I know immediately that my proposed
transaction exceeds the value limitation
associated with LVS. Noting that
License Exception GBS is ‘‘Yes”’ for this
entry, I turn to part 740 of the EAR to
review the provisions related to use of
GBS.

# 3. In Supplement No. 1 to Part 738
revise the entry for India to read as
follows:
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 152 of 489

 

 

 

 

Federal Register/Vol. 83, No. 150/Friday, August 3, 2018/Rules and Regulations 38021
SUPPLEMENT No. 1 TO PART 738—COMMERCE COUNTRY CHART
[Reason for control]

Chemical Nuclear National Missile Regional Firearms Crime Anti-ter-

and nonprolifera- security tech stability conven- control rorism
biological BON BON

Countries weapons
SaaS cc cc cc
CB CB cB NPi np2 NS1 NS2 MT4 RS 1 RS2 FC 4 4 2 3 ATi AT2
4 3

VINA 7 eee cence eects taeeneeeeeeeesaeneenseeeecaenatees Kee teeta Xcess Xe XK eee cetteteeeeeeene cere cere teas teeter veeneeee

 

kk RRO

7 Note that a license is still required for items controlled under ECCNs 6A003.b.4.6 and 9A515.e for RS column 2 reasons when destined to india.

* * * * *

PART 740—LICENSE EXCEPTIONS

@ 4. The authority citation for part 740
continues to read as follows:

Authority: 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 et seq.; 22 U.S.C. 7201 et seq.; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p.
228; E.O. 13222, 66 FR 44025, 3 CFR, 2001
Comp., p. 783; Notice of August 15, 2017, 82
FR 39005 (August 16, 2017).

# 5. In Supplement No. 1 to part 740, in
Country Group A, revise the entry for
“India” to read as follows:

SUPPLEMENT No. 1 TO PART 740—COUNTRY GROUPS

COUNTRY GROUP A

 

 

A:2]
[A:1] Missile [A:3] [A‘4]
Country Wassenaar technology Australia Nuclear [A:5] [A:6]
P P 1 g control group pp 3
states regime group
PIA eee ie cetettteeeeeecteeetteeteteeeeeens x x Kv eettteteeetteetteeeeees Ko ettetetteetteeeteeetees

* * *

 

1 Country Group A:1 is a list of the Wassenaar Arrangement Participating States, except for Malta, Russia and Ukraine.
2 Country Group A:4 is a list of the Nuclear Suppliers Group countries, except for the People’s Republic of China (PRC).

* * * * *

PART 743--SPECIAL REPORTING AND
NOTIFICATION

@ 6. The authority citation for part 743
continues to read as follows:

Authority: 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR,
2001 Gomp., p. 783; E.O. 13637, 78 FR 16129,
3 CFR, 2014 Comp., p. 223; 78 FR 16129;
Notice of August 15, 2017, 82 FR 39005
(August 16, 2017).

Supplement No. 1 to Part 743
[Amended]

a 7. Supplement No. 1 to part 743—
Wassenaar Arrangement Participating
States is amended by adding “India” in
alphabetical order after “Hungary”.

PART 758—EXPORT CLEARANCE
REQUIREMENTS

w 8. The authority citation for part 758
continues to read as follows:

Authority: 50 U.S.C. 4601 et seq.;50 U.S.C,
1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR,
2001 Comp., p. 783; Notice of August 15,
2017, 82 FR 39005 (August 16, 2017).

WASHSTATEC005367

§758.1 [Amended]

@ 9. Section 758.1 is amended by
removing paragraph (b)(9).

PART 772—DEFINITIONS OF TERMS

@ 10. The authority citation for part 772
continues to read as follows:

Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR,
2001 Comp., p. 783; Notice of August 15,
2017, 82 FR 39005 (August 16, 2017).

§772.1 [Amended]

@ 11. Amend the definition of Australia

Group in §772.1 by adding “India”, in

alphabetical order, after “Iceland,”.
Dated: July 31, 2018.

Richard E. Ashooh,

Assistant Secretary for Export
Administration.

{FR Doc. 2018-16691 Filed 8-2—18; 8:45 am]
BILLING CODE 3510-33-P

DEPARTMENT OF COMMERCE

Bureau of Industry and Security

15 CFR Part 740
[Docket No. 180228230-8230-01]
RIN 0694—AH52

Revision of Export and Reexport
License Requirements for Republic of
South Sudan Under the Export
Administration Regulations

AGENCY: Bureau of Industry and
Security, Commerce.
ACTION: Final rule.

 

SUMMARY: In this rule, the Bureau of
Industry and Security (BIS) is amending
the Export Administration Regulations
(EAR) to conform to the Department of
State’s (State) amendment of February
14, 2018 to the International Traffic in
Arms Regulations (ITAR) that placed
restrictions on exports of defense
articles (and defense services) to the
Republic of South Sudan (South Sudan).
The State action reflected a policy
determination by the Secretary of State
 

ry

:

 

 

 

WASHSTATEC005368
S788.)

SSSSE “Tie
flow LEERY
Expert

 

 

WASHSTATEC005369
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 155 of 489

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 11/15/2019 6:19:58 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: RE: Updated AM and National Security Justification for Cats I-III
Attachments: Tab 7 - National Security Justification Points.docx

Thanks, Jeff. I've accepted your edits and implemented your comments.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Kovar, Jeffrey D <KovarJD@state.gov>
Sent: Thursday, November 14, 2019 5:44 PM

 

WASHSTATEC005370
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 156 of 489

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: Updated AM and National Security Justification for Cats I-ill

Joe ~ these are looking good. | marked various bits and pieces. Let me know if you want to discuss. Thanks - Jeff

From: Khawam, Joseph N <KhawamJh@state.goy>

Sent: Thursday, November 14, 2019 4:44 PM

To: Kovar, Jeffrey D <Kovar/D@ state gov>

Subject: Updated AM and National Security Justification for Cats I-Ill

 

Hi Jeff: As mentioned, attached are updated versions of the AM and national security justification for Cats I-III. I’d
welcome any edits or comments you have.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

WASHSTATEC005371
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 157 of 489

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 11/15/2019 6:50:51 PM

To: Paul, Joshua M [PaulJM@state.gov]; Knawam, Joseph N [KhawamJN@state.gov]; Kovar, Jeffrey D
[KovarJD@state.gov]; PM-StaffersMailbox [PM-StaffersMailbox@state.gov]; Heidema, Sarah J
{[HeidemaSJ@state.gov]; Darrach, Tamara A [DarrachTA@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: Re: 1-3 USML AM for $

Sent frarn my BlackBerry 10 smartphone.

 

From: Paul, Joshua M

Sent: Friday, November 15, 2019 12:38 PM

To: Khawam, Joseph N; Kovar, Jeffrey D; PM-Staffers Mailbox; Heidema, Sarah J; Darrach, Tamara A
Cc: PM-CPA; Hart, Robert L

Subject: RE: 1-3 USML AM for S

Thank you and Jeff very much.

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Friday, November 15, 2019 12:28 PM

To: Paul, Joshua M <PaulJM@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; PM-Staffers Mailbox <PM-
StaffersMailbox@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>
Cc: PM-CPA <PM-CPA@state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: RE: 1-3 USML AM for S

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED
From: Paul, Joshua M <PaulM@ state. gov>
Sent: Friday, November 15, 2019 12:12 PM
To: Kovar, Jeffrey D <KovariD @istate. gevo>; PM-Staffers Mailbox <PRi-StalfersMallbox@ state. gov>; Heidema, Sarah J
<HeidemaS! @state zov>; Darrach, Tamara A <DarrachTA@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>

 

   

Subject: RE: 1-3 USML AM for S

WASHSTATEC005372

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 158 of 489

 

SENSITIVE BUT UNCLASSIFIED

Sent: Friday, November 15, 2019 12:08 PM
To: Paul, Joshua M <PaulJM@stste.gov>; PM-Staffers Mailbox <PM-StaffersMailboxn@state zov>; Heidema, Sarah J
<HeldemaS) @ state eov>; Darrach, Tamara A <DarrachTA@ state gov>; Khawam, Joseph N <KhawamJN@state goy>

 

Ce: PM-CPA <PM-CPA@ state. gov>; Hart, Robert L <Harthi @istate.gov>
Subject: Re: 1-3 USML AM for S

Sent from my BlackBerry 10 smartohone.

From: Paul, Joshua M

Sent: Friday, November 15, 2019 12:01 PM

To: Kovar, Jeffrey D; PM-Staffers Mailbox; Heidema, Sarah J; Darrach, Tamara A; Khawam, Joseph N
€c: PM-CPA; Hart, Robert L

Subject: RE: 1-3 USML AM for S

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KRovarlD@state.gsov>

Sent: Friday, November 15, 2019 11:57 AM

To: Paul, Joshua M <PaulM @state.pov>; PM-Staffers Mailbox <PA-StafersMailbox@istate.cov>; Heidema, Sarah J
<HeidemaSi@state.gov>; Darrach, Tamara A <Darrach?TAm@state.gav>; Khawam, Joseph N <KhawarmJIN@state gov>

 

 

Subject: RE: 1-3 USML AM for S

WASHSTATEC005373
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 159 of 489

SENSITIVE BOT UNCLASSIFIED

 

A <DarrachTA@state.gov>; Khawam, Joseph N <KhawamiN@istate gov>
Cc: PM-CPA <PR/-CPA@ state. sov>; Kovar, Jeffrey D <KovariD@state.sov>; Hart, Robert L <Harthl@state sov>
Subject: RE: 1-3 USML AM for S$

 

 

 

 

Thanks

Thanks,

Josh

SENSITIVE BUT UNCLASSIFIED
From: PM-Staffers Mailbox <PM-StafiersMalibox@ state gay>
Sent: Friday, November 15, 2019 11:35 AM
To: Heidema, Sarah J <HeidemaS/ @ state. gov>; Paul, Joshua M <PaullM @ state goay>; Darrach, TamaraA
<DHarrachT&@state.sov>; Khawam, Joseph N <KhawamJN@state sov>

 

          

 

Staffers Mailbox <PMi-StaflersMallbox@state go>
Subject: RE: 1-3 USML AM for S

 

Dear Colleagues

Best
Erica

SENSITIVE BOT UNCLASSIFIED

Sent: Friday, November 15, 2019 11:20 AM
To: Paul, Joshua M <PaulM@state.gov>; Darrach, Tamara A <DarrachTA@state gav>; Khawam, Joseph N

  
 

SAD state sov>: Kovar, Jeffrey D <Kovar/O@ state. goy>; Hart, Robert L <Harthl @state. sov>; PM-
Staffers Mailbox <PM-StaffersMalibox@ state, goy>

 

 

 

Subject: RE: 1-3 USML AM for S

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005374
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 160 of 489

From: Paul, Joshua M <PaulIM Gistate goy>

   

Sent: Friday, November 15, 2019 11:10 AM

 

Subject: FW: 1-3 USML AM for $
Importance: High

All,

 

Today we receive from David Fite the following question:

“| haven't seen anything withdrawing the old one [L.e. old notification]; do you not need to do so?”

 

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <Heidemasi@ state gay>
Sent: Friday, November 8, 2019 10:41 AM
To: PM-Staffers Mailbox <PM-StaffersMallbox® state sov>

 

 

 

ichard W <KoelingRW @state.gav>; Khawam, Joseph N <KhawamJN @istate gav>; Paul,

 

<HartRhli@state gov>; Koelling,
Joshua M <PauliM@istate. goy>
Subject: 1-3 USML AM for S
Importance: High

 

Attached please find the package for S to approve Congressional notification of changes to USML Categories 1-3. Please
let us know if there are any questions.

Have a good weekend-
Sarah

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC005375
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 161 of 489

SENSITIVE BOUT UNCLASSIFIED

WASHSTATEC005376
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 162 of 489

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 11/15/2019 7:13:17 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: RE: Updated AM and National Security Justification for Cats I-IIl

Joe - that looks fine. Thanks. - Jeff

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Friday, November 15, 2019 1:20 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: Updated AM and National Security Justification for Cats I-ill

Thanks, Jeff. I’ve accepted your edits and implemented your comments.

 

WASHSTATEC005377
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 163 of 489

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Kovar, Jeffrey D <Kovar/D@istate. goy>

Sent: Thursday, November 14, 2019 5:44 PM

To: Khawam, Joseph N <KhawamJN @istate, eev>

Subject: RE: Updated AM and National Security Justification for Cats I-ill

   

Joe ~ these are looking good. | marked various bits and pleces. Let me know if you want to discuss. Thanks - Jeff

From: Khawam, Joseph N <Khawa
Sent: Thursday, November 14, 2019 4:44 PM

 

Subject: Updated AM and National Security Justification for Cats I-II]

Hi Jeff: As mentioned, attached are updated versions of the AM and national security justification for Cats I-lll. I'd
welcome any edits or comments you have.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawarmJN

 

WASHSTATEC005378
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 164 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 11/15/2019 7:42:31 PM

To: Kringel, Neal F [KringelNF@state.gov]
Subject: Policy Highlights 111419 (002)

Attachments: Policy Highlights 111419 (002).docx

Here is what | do for DTCP

WASHSTATEC005379
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 165 of 489

Policy Highlights 11/11-11/15:

e Revision of Cat 1-3 notified: Notification made 11/12, expires Dec. 12. Next step is having the
A/M and Rules signed within state and sent to the Fed Reg for publication

 

WASHSTATEC005380
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 166 of 489

e Revision of Cat. 1-3 next steps:
oO ee Once complete figure out next
steps.
o HASC/SASC Briefing: Yet to be scheduled
o Heritage: 11/20

 

WASHSTATEC005381
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20

Page 167 of 489

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 11/15/2019 8:03:14 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Weekly Report

Thanks Joe

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Friday, November 15, 2019 1:43 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>
Subject: RE: Weekly Report

Jeff: Below please find proposed blurbs on Washington and Cats I-lIl. Thanks!

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Kovar, Jeffrey D <KevarJD@state.gov>
Sent: Friday, November 15, 2019 8:29 AM
To: Legal-PM-DL <Legal-PM-DL@istate gay>
Subject: Weekly Report

      

Please send me your blurbs by 2pm

2B OR 2K oR ok

Jeffrey D. Kovar

Assistant Legal Adviser for Political-Military Affairs
U.S. Department of State

2201 C STNW

Washington DC 20520-6805

{0} 202-647-9288

(as

WASHSTATEC005382
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 168 of 489

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 11/15/2019 9:04:29 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L
{HartRL@state.gov]

Subject: Re: Updated Cats I-IIL AM Package

Joe, thank you.

Get Crtiook for 105

 

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Friday, November 15, 2019 3:24:34 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Hart, Robert L
<HartRL@state.gov>

Subject: Updated Cats I-illAM Package

Sarah, Rick, and Rob: I’ve updated the Cats I-Ill AM package. The documents are all saved on the shared drive here:

Please note that the latest version of the AM is v4. I’ve also updated Tab 7 (National Security Justification) aero
t this time,

please tet me know.

Have a nice weekend,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - DELIBERATIVE PROCESS

WASHSTATEC005383
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 169 of 489

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 11/18/2019 1:37:30 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L
[HartRL@state.gov]

Subject: RE: Updated Cats I-II|AM Package

Joe, thanks again.
Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Friday, November 15, 2019 3:25 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Hart, Robert L
<HartRL@state.gov>

Subject: Updated Cats I-illAM Package

Sarah, Rick, and Rob: I’ve updated the Cats I-Ill AM package. The documents are all saved on the shared drive here:

Please note that the latest version of the AM is v4. I’ve also updated Tab 7 (National Security Justification i
if there’s anything else you need from me at this time,
please let me know.

Have a nice weekend,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - DELIBERATIVE PROCESS

WASHSTATEC005384
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 170 of 489

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 11/18/2019 2:28:54 PM

To: PM-DTCP-RAA [PM-DTCP-RAA@state.gov]
Subject: FW: CPA MEDIA MONITORING: 14 November 2019

if you're following the Cats |-I] saga, there is more here, specifically the articles regarding “Giffords” and two on “3D.”
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

From: Marquis, Matthew R <MarquisMR@state.gov>

Sent: Thursday, November 14, 2019 4:45 PM

To: Windecker, Melissa A <WindeckerMA@state.gov>; PM-Strategy <PM-Strategy@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; PM-Directors <PM-Directors@state.gov>; PM-Deputy-Directors <PM-Deputy-
Directors@state.gov>; PM-POLAD-DL <PM-POLAD-DL@state.gov>; Brown, Stanley L <BrownSL@state.gov>; O'Keefe,
Kevin P <OKeefeKP @state.gov>; Miller, Michael F <Millermf@state.gov>; Mak, Daniella <MakD@state.gov>; Dudding,
Maria <DuddingM@state.gov>; Nute, Kathryn M <NuteKM3@state.gov>; Phalen, Susan A <PhalenSA@state.gov>;
Cooper, R. Clarke <CooperRC@state.gov>; Ryan.M.Tully@nsc.eop.gov; j.tylerwilliamson@gmail.com;
george.castellon20@gmail.com; Trowbridge, Laura E. <trowbridge.laura@ou.edu>

Subject: CPA MEDIA MONITORING: 14 November 2019

 

Alerts for 14 November 2019

“Germany scrambles to secure funding for next-pen fighter research contracts”, The next phase is slated to
begin in January, but German officials said they are still working to finalize contracts with an industry
consortium led by Airbus and Dassault. Given that the proposed deals will have to be cleared by the defense and
appropriations committees of the Bundestag, that could make for some dicey timing.

 

“Putin: Russia to deliver 5-400 missiles to India as planned”, “As far as the S-400 deliveries are concerned,
everything is going according to plan. Our Indian colleagues have not asked to speed anything up, it’s all going
fine,” Putin told reporters at a summit of BRICS countries in Brazil.

 

“US pursues ts own beneht' over GSOMIA, detense cost-sharme issues: experts”, Experts on the prospects of
the discussions between Seoul and Washington said the United States is pursuing two agendas at the same time
with Seoul, both of which only benefit the strategic interests of the U.S.

 

“How the Jinadists Are Advancing in Western Africa”, Islamist militant attacks are wreaking havoc in West
Africa. An insurgency that began in northern Mali in 2012 has spread to neighboring Burkina Faso and is
threatening coastal states including Benin, Ghana and Ivory Coast. Hundreds have died in recent months.
Increased defense spending weighs heavily on the budgets of some of the world’s poorest countries. Gold
mining, a crucial source of income for Mali and Burkina Faso, is also being affected.

 

WASHSTATEC005385
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 171 of 489

“Libva's Prime Minister Says Russia Mercenaries Will Drag Out War’, Wagner troops had fought in Ukraine
and Syria before deploying in September to Libya. A person close to the Kremlin told Bloomberg at the time
that Russia was distancing itself from the administration in Tripoli and expected Haftar, who already controls
eastern and southern Libya and much of its oil fields, to gain the upper hand after his initial failure to push into
the capital in April.

 

“America is iunorme trag’s turbulent protests at ts peril, security experts say’, Responsibility for the rocket
attack has not been claimed and no casualties have been reported, but commodities expert and former CIA
analyst Helima Croft sees this as a dangerous risk that could bring the U.S. into further confrontation with Iran.
Hardline Iranian-backed Iraqi militias regularly threaten to attack Americans inside the country.

 

“Gifferds Condemns Trump Administration Proposal te Deregulate the Oversight of Firearm Exports”, By
moving these items onto the CCL, the proposed regulation would reduce State Department and congressional
oversight regarding gun exports, and would eliminate protections that prevent exported firearms from falling
into the hands of human rights abusers and international criminal organizations. Giffords is disappointed by this
move to subject dangerous firearms, including military-style assault weapons, to this weaker set of export
regulations.

 

“Risch Sees Pause in Turkey Sanctions Push Hf Erdogan Nixes S-400”, “We think that there’s going to be
movement relatively soon on the S-400s,” the Idaho Republican said in an interview the day after meeting with
Erdogan at the White House. As long as there is positive movement, Risch said, “we ought to sit tight, because I

think we’re probably going to want to evaluate our position somewhat if indeed we get the S-400s resolved.”

 

“Teruous truce in Gaza as Islamic Jihad, Israel differ on terms”, Islamic Jihad said an Egyptian-mediated truce
went into effect at 0330 GMT, about 48 hours after Israel triggered the exchange of fire by killing the Iranian-
backed faction’s top Gaza commander in an air strike, deeming him an imminent threat.

 

“Pentagon presses for US access to special EU defense projects”, Norquist’s remarks serve as the latest
pushback from Washington concerning draft rules that would restrict non-European countries from the bloc’s
programs. Norquist said the U.S. has engaged with the European Commission, the EU’s politically independent
executive arm, in an effort "to allow our participation to continue.”

 

“This cbseure, costly air base is the new front in the battle against violent extremism”, Critically located in
central Niger, Air Base 201 is positioned to strike terrorist groups and extremist militants — including fighters
affiliated with al-Qaida and the Islamic State — in countries throughout the Sahel region, which spans the width
of the African continent south of the Sahara and includes parts of Mali, Sudan and Chad.

 

“Bipartisan bill seeks to enhance US-Isracl alliance apainst ‘killer drones"’, Representatives Josh Gottheimer
(NJ-5) and Anthony Gonzalez (OH-16), who introduced the U.S.-Israel Anti-Killer Drone Act on Wednesday,
said in a statement that the legislation helps fill gaps identified by the US Department of Defense, by
authorizing cooperative projects intended to thwart small, unmanned aerial systems that threaten the US and
Israel.

 

“Joint, Interagency, and Tailored: Gettine Security Force Assistance Right in Georeia”, Within the context of
the Georgian security dilemma, a smart approach will deploy the right US SFA force package to produce a
trained and capable Georgian force, but a smarter one will do so while also mitigating the likelihood of Russian
escalatory actions.

 

“qiimate Change May Be Blowing Up Arms Depots”, As climate change raises summer temperatures and
boosts the number and severity of heat waves the world over, weapons experts warn of more of such unplanned

 

WASHSTATEC005386
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 172 of 489

explosions at munitions sites, or UEMS—particularly in places that are already steeped in conflict or have poor
stockpile management, or both.

“Growing Pais in Tarwan’s Defense Sector’, Supporters say the acquisition of new F-16 Vipers is key not just
to defending Taiwan’s airspace, but also to integrating the local manufacturing sector into global supply chains.

 

“The US plays a unique role in UN solvency”, Cuts to peacekeeping will likely prove more harmful to the
African continent than any other single region. Large budgetary cuts during 2017 fell heavily on the operations
deployed within Darfur, with other African missions also affected. The UN has 13 active peacekeeping
operations and seven of these are in Africa. African nations provide nearly half of the peacekeepers deployed
worldwide, including almost two thirds of all women peacekeepers, and the majority of UN police officers.

 

“Brave women clear war-torn Donbas of landmines’, Dmytro Herasymiuk, Demina’s supervisor, said women
are especially efficient in searching for the well-hidden tripwire landmines. In his demining group of seven
people, five are women. HALO Trust has 350 deminers currently working in Ukraine, the 52 of them are
women.

 

“Security Stymics Effort to End Ebola in Congo”, The World Health Organization says that dangers posed by
armed groups in two eastern Democratic Republic of Congo provinces are impeding progress in the battle to
stop the spread of the deadly Ebola virus. Latest reports put the number of confirmed Ebola cases at 3,287,
including 2,193 deaths.

 

“Turkey's multibillion-dollar Altay tank program faces delay”, A procurement official told Defense News that
“there are major problems concerning critical parts, like the engine and transmission.” Western countries,
particularly Germany, have been reluctant to share such critical technology with Turkey over political concerns.

 

“Sudanese women dernand participation in peace newotiations”’, In a meeting with Sovereign Council member
Mohamed El Taayshi, leading member of the women organisation Ahlam Nasir called for coordination of the
negotiations with all stakeholders, including women, to realise a comprehensive peace and security.

 

“Why does the United States still believe the myth of the ‘good coun’?”, It is a matter of long-standing U.S.
policy, moreover, to bolster the norm of civilian control of the military abroad, as reflected in State and Defense
departments’ security-assistance programs that devote substantial resources to convincing foreign militaries to
accept that control. The opportunistic deviations from these principles by successive presidential
administrations only undermine such commitments while achieving little in the way of real democracy
promotion.

 

2

“Trump deal to share 3D-printed gun blueprints online ruled ‘unlawtul’’, Lasnik’s ruling has overturned this
last decision, with the judge stating that previous arguments made against Defense Distributed by the
Department of State — namely that “the manufacture of undetectable firearms was a threat to world peace and
the national security interests of the United States” — still held. “Against these findings, the federal defendants
offer nothing,” said Lasnik.

 

“Bineprints for 3-D Printed Guns Cannot Be Posted Online, Judge Says”, Among the procedural steps the State
Department should have followed was a requirement to give Congress advance notice of such an action, Judge
Lasnik said. He said that the federal government did not offer a “reasoned explanation” for its reversal.

 

“Scoom Erdogan upends Oval meeting to play anti-Kurd film on iPad”, The meeting hosted by President Trump
included five Republican U.S. senators who've been among the most vocal critics of Turkey's recent invasion of
Syria and attacks on the U.S.'s Kurdish allies in the fight against ISIS.

 

WASHSTATEC005387
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 173 of 489

“The reverberating effects of explosive violence on agriculture in Afghanistan”, Despite efforts, however, to
reform agriculture in Afghanistan, progress has been greatly obstructed by the reverberating effects of explosive
violence. Landmines, especially, have had a long-lasting detrimental impact on the sector.

 

“Competition ia 2035: Anticipating Chinese Explottation of Operational Environments”, China is rapidly
modermizing its armed forces and developing new approaches to warfare. Beijing has invested significant
resources into research and development of a wide array of advanced technologies. Coupled with its time-
honored practice of reverse engineering technologies or systems it purchases or acquires through espionage, this

effort likely will allow China to surpass Russia as our most capable threat sometime around 2030.

 

“US Defence Secretary Mark Esper starts second Indo-Pacific tour with bid to counter Chinese power”, The
current tour started with a visit to South Korea on Thursday, and will include two other treaty allies — Thailand
and the Philippines — as well as visiting Vietnam, which is growing increasingly close to the United States.

 

“Turkey Cant Discard Russian 5-400 Missile Defense, Erdopan Says”, Turkey’s strategic ties with Russia
mean the country cannot discard S-400 missile defense system in favor of U.S. Patriots, President Recep Tayyip
Erdogan tells reporters after meeting with U.S. President Donald Trump in Washington.

 

“Here's why State Departrnent agents joined on with the 26th Marine Expeditionary Unit”, As part of the
Composite Training Unit Exercise, known as COMPTUEX, one agent from the Diplomatic Security Service —
the State Department’s law enforcement and security branch —- accompanied an amphibious ready group, also
called an ARG, with the MEU as it completed a simulated embassy evacuation.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: MarguisM Ra state sov

   

Web: £4f Homepage |Twitter: @atatelertP My

Stay connected with Srate.gov:

 

Official
LINCLASSIFIED

WASHSTATEC005388
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 174 of 489

 

Message

From: Memos, Nicholas [MemosNi@state.gov]

Sent: 11/18/2019 5:59:17 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Wubneh, Engda M [WubnehEM@state.gov]; Koelling, Richard W
[KoellingRW @state.gov]

Subject: RE: Policy Highlights 111819 Please review

Attachments: Policy Highlights 111819.docx

Sarah,
Edits tracked in attached.

Thanks,
Nick

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Monday, November 18, 2019 11:40 AM

To: Hart, Robert L <HartRL@state.gov>; Wubneh, Engda M <WubnehEM@state.gov>; Koelling, Richard W
<KoellingRW @state.gov>; Memos, Nicholas <MemosNi@state.gov>

Subject: Policy Highlights 111819 Please review

Please review and make sure this accurately addresses the big issues in your office. See highlights for questions. Please
return to me by Ipm. Thanks much

WASHSTATEC005389
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 175 of 489

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 11/19/2019 1:03:28 PM

To: Paul, Joshua M [PaulJM@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]
ce: LKluttz@doc.gov; PM-CPA [PM-CPA@state.gov]

Subject: RE: Query from Hill on NDAA

 

From: Paul, Joshua M <PauuM@state.gov>

Sent: Tuesday, November 19, 2019 7:43 AM

To: Heidema, Sarah J <HeidermaS!J@state.gov>; Timothy Mooney <Timothy.Mooney@bis.doc.gov>
Ce: LKluttz@doc.gov; PM-CPA <PM-CPA@state.gov>

Subject: Query from Hill on NDAA

Sarah, Tim,

 

Please let me know ASAP, thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | @ BlackBerry: | Fax: 202.647.4055
=] e-mail: Paul JM@State.Gov | = Web: www.state.gow//pm/

 

http://twitter.com/StateDeptPM.

 

Stay connected with Srate.gov:

 

WASHSTATEC005390
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 176 of 489

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005391
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 177 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 11/19/2019 3:40:10 PM

To: Miller, Michael F [Millermf@state.gov]
Subject: Policy Highlights 111819

Attachments: Policy Highlights 111819.docx

FYSA

WASHSTATEC005392
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 178 of 489

Policy Highlights 11/18-11/22:

e Revision of Cat 1-3 notified: Notification made 11/12, expires Dec. 12. Next step, finalize A/M
for Form to sign. Draft from L ready to review.
e Heritage 1-3 event: Heidema to do on Wed.

 

WASHSTATEC005393
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20

¢ Revision of Cat. 1-3 next steps:

WASHSTATEC005394

oO

Review L draft of A/M to sign rule

Josh P working with H on potential hold
1-3 senior DDTC staff meeting tomorrow
Coordinate with OMB on FR

Heritage: 11/20

Page 179 of 489

 
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 180 of 489

 

WASHSTATEC005395
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 181 of 489

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 11/19/2019 8:51:29 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: Can you get the SBU marking off this?

Attachments: Tab 2 - Revised USML Categories I II and Ill - G.docx

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

From: Heidema, Sarah J <HeidemaSJ@state.gov>
Sent: Tuesday, November 19, 2019 3:45 PM

To: Koelling, Richard W <KoellingRW @state.gov>
Subject: Can you get the SBU marking off this?

i cannot find out how. It needs to be replaced with “Internal USG Draft”

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC005396
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 182 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 11/20/2019 4:13:54 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: rule

Attachments: Tab 2 - Revised USML Categories I II and Ill - G (002).docx

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC005397
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 183 of 489

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 11/20/2019 4:26:42 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: Koelling, Richard W shared "Tab 2 - Revised USML Categories I fl and Ill - G" with you.
Try this

This link only works for the direct recipients of this message.

Tab 2 - Revised USML Categories | land 1 - G

 

 

NMocrosot

   

Microsolt respects your privacy. [o Jearn more, please read our Povacy Statement,
Vicrosolt Corporation, One Microsoft Way, Redmond, WA 98052

WASHSTATEC005398
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 184 of 489

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 11/20/2019 4:47:04 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Attachments: Tab 2 - Revised USML Categories | II and Ill - Ggoodd.docx

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

WASHSTATEC005399
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 185 of 489

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 11/20/2019 4:47:45 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: FW:

Attachments: Tab 2 - Revised USML Categories I II and Ill - Ggoodd.docx

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Wednesday, November 20, 2019 11:47 AM
To: Koelling, Richard W <KoellingRW @state.gov>
Subject:

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

WASHSTATEC005400
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 186 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/20/2019 7:13:52 PM

To: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Subject: Re: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare for

the Commerce control text)

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Tuesday, November 19, 2019 7:12:54 PM

To: Fite, David <david_fite@foreign.senate.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica
<jessica.steffens@ mail.house.gov>; Rice, Edmund <edmund.rice@mail.house.gov>; Hunter, Robert
<robert_hunter@foreign.senate.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-CPA@state.gov>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaulJM @state.gov>; LKluttz@doc.gov <LKluttz@doc.gov>; Lopes, Alexander <alexander.lopes@bis.doc.gov>; Heidema,
Sarah J <HeidemaSJ @state.gov>; Clagett, Steven <steven.clagett @bis.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations} <David_Fite@foreign.senate.gov>

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica
<jessica.steffens@ mail.house.gov>; Rice, Edmund <edmund.rice@mail.house.gov>; Hunter, Robert (Foreign Relations)
<Robert_Hunter@foreign.senate.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-CPA@state.gov>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; LKluttz@doc.gov; Alexander Lopes <Alexander.Lopes@bis.doc.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>

WASHSTATEC005401
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 187 of 489

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>
Sent: Thursday, November 14, 2019 12:08 PM

 

Relations) <David Fite @Moreign senate.gov>; Rice, Edmund <edmund.rice@mall house.g@ov>; Hunter, Robert (Foreign
Relations) <Robert Hunter@forelgn senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM

<PaullM @state.gov>; LKiuttz@doc.gov; Alexander Lopes <Alexander.Lopes@his.doc.gov>; Heidema, Sarah J

OY>

 

 

<HeliemaS | @state s

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Darrach, Tamara A <DarrachTA@ state goy>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica steffens@mail house. goy>; Fite, David <david fite@ foreign. senate.gov>; Rice, Edmund
<edmund rice @ mail house zoy>; Hunter, Robert <rabert hunter @forelen.senate goay>

 

 

 

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM@istate.gav>

Subject: RE: Short Notice Request: Availability this afternoon for briefing
Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7 {c}, where, in
order to address concerns raised by some members of Congress and the public regarcing certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circurnstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

WASHSTATEC005402
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 188 of 489

Tarnara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

Email: DerrachTA@state.eov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005403
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 189 of 489

 

Message

From: Timothy Mocney [Timothy.Mooney@bis.doc.gov]

Sent: 11/20/2019 7:53:34 PM

To: Steven Clagett [Steven.Clagett @bis.doc.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

cc: Alexander Lopes [Alexander.Lopes @bis.doc.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare for

the Commerce control text)

Thanks, Steve,

-

From: Steven Clagett <Steven.Clagett @bis.doc.gov>

Sent: Wednesday, November 20, 2019 2:53 PM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Cc: Alexander Lopes <Alexander.Lopes@bis.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

From: Timothy Mooney <Tirnothy. Mooney @bis.doc.gov>

Sent: Wednesday, November 20, 2019 2:51 PM

To: Heidema, Sarah J <Heidemas) @state.gov>

Cc: Steven Clagett <Steyen Clagett @bis doc.gov>; Alexander Lopes <Alexander. Lopes @bis doc. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare

for the Commerce control text)

 

Sarah,

WASHSTATEC005404
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 190 of 489

Tim

From: Heidema, Sarah J <Heidermasi@state. sov>

 

 

Sent: Wednesday, November 20, 2019 2:14 PM

To: Timothy Mooney <Timothy. Mooney@ bis.doc.gov>

Subject: Re: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

From: Timothy Mooney <Timethy. Mooney t@hbis.coc.gav>

Sent: Tuesday, November 19, 2019 7:12:54 PM

To: Fite, David <david fite@foreign.senate.gov>; Darrach, Tamara A<DarrachTA@state.cov>; Steffens, Jessica

<iessica steffans@ mail house. aov>; Rice, Edmund <edmund rice @mail house .goy>; Hunter, Robert

<robert hunter@ foreign senate gav>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestori@foreisn senate gov>; PM-CPA <PM-CPA@state goy>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaullIM @state eov>; LKluttz@idocaoy <LKlutt: @idac.eov>; Lopes, Alexander <aiexander lopes@ bis. doc gev>; Heidema,
Sarah J <HeidemaSi@state. gov>; Clagett, Steven <steven.clageti@bis coc goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

David,

 

WASHSTATEC005405
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 191 of 489

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@foreign.senate.goy>

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Timothy.Mooney@ bis. dec.zov>; Darrach, Tamara A <BarrachTA@state.zov>; Steffens, Jessica
<jessica steffensi mall. house. gov>; Rice, Edmund <edmund.rice@imaill house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @tlorelen senate .gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestori@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>:

 

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM @istate.gov>; LRluttz@icdoc.gov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J
<HeidemaS @ state goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A <GarrachTA@state.zov>; Steffens, Jessica <jussica. steffens @imall house.gov>; Fite, David (Foreign
Relations) <David Fite @Moreign senate.gov>; Rice, Edmund <edmund.rice@mall house.gov>; Hunter, Robert (Foreign
Relations) <Robert Hunter@ foreign senate. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddiestan@forsien senate gov>; PM-CPA <PM-CPA @ state goy>:
Giannangeli, Giulia R <tsiannangsiGR@state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM state soy>; LKiuttz@doc.zov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J

 

 

   

 

<HeidemasS! @ state. gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare

for the Commerce control text)

 

Timothy Mooney

Senior Expart Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

WASHSTATEC005406
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 192 of 489

From: Darrach, Tamara A <DarrachTA@istate,
Sent: Tuesday, November 12, 2019 11:58 AM
To: Steffens, Jessica <jessica steffens@mail house.gov>; Fite, David <david fite@foreien. senate. gov>; Rice, Edmund
<edmund rice @mail house goy>; Hunter, Robert <robert hunter @forelen.senate.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiannangeliGR@state cov>; Wolfe, William E <WolfeWE@state.

2D

 

 

 

 

 

 

ove; Paul, Joshua M

     

<PaullM @state.gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing

Dear all,

We look forward to briefing you this afternoon. In advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. i would particularly draw your attention to the Commerce rule, Section 734.?(c}, where, in
order to address concerns raised by some members of Congress and the public regarding certain access to 3-D printing
technology and software for frearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circurnstances.

Thanks, ancl we look forward to answering your questions this afternoon,
Tamara

Tarnava Darrach Goulding
Senior Congressional Advisar
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) GA7-8763

Email: DarrachTA@state gov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005407
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 193 of 489

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 11/20/2019 7:55:39 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Steven Clagett [Steven.Clagett @bis.doc.gov]; Alexander Lopes [Alexander.Lopes@bis.doc.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare for

the Commerce control text)

Thanks, Sarah.
Tir

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Wednesday, November 20, 2019 2:55 PM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Cc: Steven Clagett <Steven.Clagett @bis.doc.gov>; Alexander Lopes <Alexander.Lopes@bis.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

That is fine

From: Timothy Mooney <Timethy. Mooney @bis.doc.gav>

Sent: Wednesday, November 20, 2019 2:51 PM

To: Heidema, Sarah J <HeidemaS@state goy>

Ce: Clagett, Steven <steven.clagett@bis doc.gov>; Lopes, Alexander <alexander Jopes@ bis doc. gzoy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

Sarah,

 

WASHSTATEC005408
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 194 of 489

 

Tim

From: Heidema, Sarah |} <HeidermaS] @state.sov>

Sent: Wednesday, November 20, 2019 2:14 PM

To: Timothy Mooney <Timothy. Mooney@ bis.doc.gov>

Subject: Re: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

From: Timothy Mooney <Timeathy. Mooney t@hbis.coc.gav>

Sent: Tuesday, November 19, 2019 7:12:54 PM

To: Fite, David <david fite@®foreign.senate.gov>; Darrach, Tamara A<DarrachTA@state.cov>; Steffens, Jessica

<iessica steffens@ mail house. aov>; Rice, Edmund <edmund rice @mail house .goy>; Hunter, Robert

<robert hunter@ foreign. senate.cov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM

<PaullM @istate.gov>; LKhuttz@icdoc.eov <LKluttz@cdoc.gov>; Lopes, Alexander <aiexander lopes@bis. doc.goy>; Heidema,
Sarah J <HeicernaS)] @state.gov>; Clagett, Steven <steven.clageti@bis coc goyv>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

 

 

 

 

 

David,

 

Tim

Timothy Mooney
Senior Export Policy Analyst
Repulatory Policy Division

WASHSTATEC005409
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 195 of 489

Bureau of industry and Security
Tel, (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@foreign.ssnats. sov>

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Tirmmethy. Mooney@ bis.doc.gav>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica
<jessica steffansi® mall house go>; Rice, Edmund <edmund. rice@imaill house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunteri@foreisn senate eoy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>;

 

sotzcetecenterenesericetatA ReveatenenccceneneS@uewcveecencneenerencdeckeccenrns, AN MEAN ep MM AEREGAR NR Bae ON i destineserseninercenenrvieSi@ieetucncsrenercectardtctencueens

<PaullM @istate.gov>; LKluttz @icdoc.aov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J

 

<HeldemaSi@state goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>
Sent: Thursday, November 14, 2019 12:08 PM

 

 

 

 

Relations) <David Fite @Moreign senate.gov>; Rice, Edmund <edmund.rice@mall house.g@ov>; Hunter, Robert (Foreign
Relations) <Robert Hunter@forelgn senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreien.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM

<PaullM @state.gov>; LKiuttz@doc.gov; Alexander Lopes <Alexander.Lopes@his.doc.gov>; Heidema, Sarah J
<HeldemaS @ state.
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Darrach, Tamara A <DarrachTA@ state goy>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica steffens@mail house. goy>; Fite, David <david fite@ foreign. senate.gov>; Rice, Edmund
<edmund rice @ mail house zoy>; Hunter, Robert <rabert hunter @forelen.senate goay>

 

 

 

WASHSTATEC005410
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 196 of 489

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PauliM Gistate goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing

Dear all,

We look forward to briefing you this afternoon. In advance of our briefing, | arn attaching copies of the revised rules we
willbe discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7(c}, where, in
order to address concerns raised by some members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circumstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tamara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

Emall: DarrachTA@state :

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005411
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 197 of 489

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 11/20/2019 8:18:04 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: FW: last 38(f) package

Attachments: USML Cat I-Ill 38(f) - AM to T Tab 1 (Notification Letters).docx; USML Cat I-IIf 38(f) - AM to T Tab 2 (Revised Control
Text).docx; USML Cat I-III 38(f) - AM to T Tab 3 (Line-in Line-out Comparison).docx; USML Cat I-lll 38(f) - AM to T Tab
4 (Commerce control text).docx; USML Cat I-Ill 38(f) - AM to T Tab 5 (Summary).docx; USML Cat I-Il 38(f) - AM to T
Tab 6 (MDE List).docx; USML Cat I-III 38(f) - AM to T.docx

Sarah, here is the package that we sent in March. Please see Tab 2 limited to just the control text. This is what we were
told to mimic. I’ll keep looking for the current direction.

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

From: Hart, Robert L <HartRL@state.gov>

Sent: Thursday, October 3, 2019 1:56 PM

To: Koelling, Richard W <KoellingRW @state.gov>
Subject: last 38(f) package

Rob Hart

Chief, Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls
202.736.9221 | hartri@state gov

UNCLASSIFIED

WASHSTATEC005412
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 198 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/20/2019 8:59:18 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)

From: Heidema, Sarah J

Sent: Wednesday, November 20, 2019 3:43 PM

To: Khawam, Joseph N <KhawamJN@state.gov>

Subject: FW: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for
the items moved to the CCL)

From: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>
Sent: Wednesday, November 20, 2019 3:39 PM
To: ‘Timothy Mooney’ <Timothy. Mooney @ bis.dac.goy>; Rice, Edmund <edmund.rice@imall house.gov>; Darrach,

 

 

 

sineniearnenceceuevicnenesteenesSDWnerventucntenenceeeRctecenenes

<robert hunter@forcign.senate.gov>; Markus, Daniel <Daniel Markus@mail house gov>; Markus, Daniel
<Ganiel Markusimall house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddiestan@forsien. senate gov>; PM-CPA <PM-CPA @ state. gov>:
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM
<PaullM @state go>; LKiuttz@doc.gov; Lopes, Alexander <giexander lopes@ bis coc. gov>; Heidema, Sarah J

 

 

 

 

 

 

 

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin McGinnis@ banking senate sov>; Karen NiesVogel
<Karen. NiesVogeli@ bis coc. goy>; Hillary Hess <Hillary.Hess@bis.doc.gav>

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@ state. goy>; Steffens, Jessica <Jessica Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Kobert Hunter@foreign. senate gov>; Markus, Daniel <Daniel. Markus@@mall house.gov>; Markus,
Daniel <Ganiel. Markus@rnall house.goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>;

 

 

 

 

 

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullM @istate.gov>; LKluttz @icdoc.aov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J
<Heidemasi@state gov>; Steven Clagett <Steven Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate eov>; McGinnis, Colin (Banking) <Celin MecGinnis@banking senate. gcoy>; Karen NiesVogel
<Karen.NiesVogel @bis doc.goyv>; Hillary Hess <Hillary. Hess (@his.doc.gov>

 

 

 

    

 

WASHSTATEC005413
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 199 of 489

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed,

 

Tim

From: Rice, Edmund <Esimund. Rice@imall house. goy>

Sent: Wednesday, November 20, 2019 3:11 PM

To: Timothy Mooney <Timethy. Mooneya bis.doc.eerv>; Fite, David (Foreign Relations)

<David Fite@iforelen.senate.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

Jessica Steffens Gmail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senate.gov>; Markus,
Daniel <Daniel Markus @mail house.gov>; Markus, Daniel <Daniel Markus @mall house. gav>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <tsiannangsliGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM state soy>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J
<HeidemaS! @ state. gov>; Steven Clagett <Steven Clagett @ bis. dac.goy>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate. gov>; McGinnis, Colin (Banking) <Colin McGinnis banking senate. gov>; Karen NiesVogel

 

 

 

 

 

 

 

   

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Tim:

 

Ed

From: Timothy Mooney <Timothy.Mooneyi@bis. doc gov>
Sent: Wednesday, November 20, 2019 3:00 PM
To: Rice, Edmund <Edmund.Rice@ mail. house.gov>; Fite, David (Foreign Relations) <Davic Fite @iforsign. senate gov>;

 

 

 

(Foreign Relations) <Robert Hunter @foreign. senate.gov>; Markus, Daniel <Dariel. Markus@mall house. gov>
Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>;

 

 

 

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullM @istate.gov>; Ikiuttz@icoc.aov; Alexander Lopes <Alexander, Lopes @ bis.dac.eayv>; Heidema, Sarah J
<Heidemasi@state gov>; Steven Clagett <Steven Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate eov>; McGinnis, Colin (Banking) <Celin MecGinnis@banking senate. gcoy>; Karen NiesVogel
<Karen.NiesVogel @bis doc.goyv>; Hillary Hess <Hillary. Hess (@his.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

    

 

Ed and David,

WASHSTATEC005414
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 200 of 489

From: Timothy Mooney

Sent: Wednesday, November 20, 2019 2:55 PM

To: ‘Rice, Edmund! <Edmund.Ri all. house.gov>; Fite, David (Foreign Relations) <Bavi
Darrach, Tamara A <Darr ree ; Steffens, Jessica </ ffenscor
(Foreign Relations) <  @ foreign. senate.sov>; Markus, Daniel <

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleste n@tore ele

i Giulia R <&

Subject: RE: Short Notice Request: “Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

Ed and David,

 

WASHSTATEC005415
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 201 of 489

Tim

From: Rice, Edmund <Esimund Rice@imall house goy>

Sent: Wednesday, November 20, 2019 1:58 PM

To: Fite, David (Foreign Relations) <David Fite@forelen senate.gov>; Timothy Mooney

<Jjessica Steffens @mail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter@ foreign. sanate.sov>; Markus,
Daniel <Baniel.Miarkus@mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM

<PaullM @state.gov>; LKiuttz@doc.gov; Alexander Lopes <Alexander.Lopes@his.doc.gov>; Heidema, Sarah J
<HeidemaSl state. gov>; Steven Clagett <Steven. Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin McGinnis@ banking senate. sov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

 

 

 

 

From: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>

Sent: Wednesday, November 20, 2019 1:41 PM

To: ‘Timothy Mooney’ <Timothy. Mooney @ bis.doc.gov>; Darrach, Tamara A <DarrachTA@ state. gov>; Steffens, Jessica
<Jessica Steffens @imail house gov>; Rice, Edmund <Ecknuncd. Rice@mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@foreien senate. gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston foreign. senate gov>; PM-CPA <PM-CEA@ state gov>;

 

 

 

 

 

 

<PaullM state sov>; ikiuttz(@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.cdoc.gov>; Heidema, Sarah J
<HeldemaSl@istate.gov>; Steven Clagett <Steven Clagett @ bis doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.aayv>; McGinnis, Colin (Banking) <Colin, MeGinnis@ banking senate.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

 

 

 

 

 

 

Sent: Tuesday, November 19, 2019 7:13 PM

 

 

Steffens, Jessica <jessica stetfens@ mall house.gov>; Rice, Edmund <edmund rice @mail house gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@foreign senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddiestan@forsien. senate gov>; PM-CPA <PM-CPA @ state. gov>:
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM

<PaullM @state go>; LKiuttz@doc.gov; Alexander Lopes <Alexander. Lopes @his.doc.gov>; Heidema, Sarah J
<HeldemaS] @state goy>; Steven Clagett <Steven.Clagelti@i bis coc goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare

for the Commerce control text)

 

 

 

 

 

 

 

David,

WASHSTATEC005416
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 202 of 489

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@foreign.senate.gey>

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Tirmothy. Mooney bis.dec.gov>; Darrach, Tamara A <DarrachTA@state.zov>; Steffens, Jessica
<jessica steffensi@® mall house gsov>; Rice, Edmund <edmund. rice @mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @iforeign senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

<PaullM @istate go>; LiduttzG@idoc.gov; Alexander Lopes <Alexander. Lopes @hbis.coc.gov>; Heidema, Sarah J
<HeidemaS @ state goy>

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A<DarrachTA@ state. zov>; Steffens, Jessica <jessica. steffens@ mail house.gev>; Fite, David (Foreign
Relations) <David Fite@forelen.senate.gov>; Rice, Edmund <edmund rice @mall house .gov>; Hunter, Robert (Foreign
Relations) <Robert Hunter @forelen senate. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM @state.sov>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @bis.doc.gov>; Heidema, Sarah J
<HeldemaS)@ state. goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

   

 

 

WASHSTATEC005417
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 203 of 489

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Darrach, Tamara A <DarrachTA@state goy>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica steffens@mail house. gov>; Fite, David <david fite@foreien. senate. gov>; Rice, Edmund
<edmund rice @ mail house.gov>; Hunter, Robert <rebert_hunter@foreign senate.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiarninangeliGR

 

 

 

@state gov>; Wolfe, William E <WaolfeWE@state. gov>; Paul, Joshua M

   

<PaullM@state.goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing

Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7 {c}, where, in
order to address concerns raised by some members of Congress and the public regarcing certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circurnstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tarnava Darrach Goulding
Senior Congressional Advisar
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

Emall: DarrachTA@state gov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005418
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 204 of 489

 

Message

From: Rice, Edmund [Edmund.Rice@mail.house.gov]

Sent: 11/20/2019 9:13:12 PM

To: Timothy Mooney [Timothy.Mooney@bis.doc.gov]; Fite, David (ForeignRelations) [David_Fite@foreign.senate.gov];

Darrach, Tamara A [DarrachTA@state.gov]; Steffens, Jessica [Jessica.Steffens@mail.house.gov]; Hunter, Robert
(Foreign Relations) [Robert_Hunter@foreign.senate.gov]; Markus, Daniel [Daniel Markus@mail.house.gov]; Markus,
Daniel [Daniel.Markus@mail.house.gov]

ce: Huddleston, Clay (Foreign Relations) [Clay_Huddleston@foreign.senate.gov]; PM-CPA [PM-CPA@state.gov];
Giannangeli, Giulia R [GiannangeliGR@state.gov]; Wolfe, William E [WolfeWE @state.gov]; Paul, Joshua M
[PaulIM@state.gov]; Ikluttz@doc.gov; Alexander Lopes [Alexander.Lopes@bis.doc.gov]; Heidema,Sarah J
[HeidemaSJ@state.gov]; Steven Clagett [Steven.Clagett @bis.doc.gov]; Rudd, Phil (Banking)
[Phil_Rudd@banking.senate.gov]; McGinnis, Colin(Banking) [Colin _McGinnis@banking.senate.gov]; Karen NiesVogel
[Karen.NiesVogel@bis.doc.gov]; Hillary Hess [Hillary.Hess@bis.doc.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed

From: Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Sent: Wednesday, November 20, 2019 4:10 PM

To: Rice, Edmund <Edmund.Rice@mail.house.gov>; Fite, David (Foreign Relations) <David_Fite@foreign.senate.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica <Jessica.Steffens@mail.house.gov>; Hunter, Robert
(Foreign Relations) <Robert_Hunter@foreign.senate.gov>; Markus, Daniel <Daniel.Markus@mail.house.gov>; Markus,
Daniel <Daniel.Markus@mail.house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-CPA@state.gov>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaulJM @state.gov>; Ikluttz@doc.gov; Alexander Lopes <Alexander.Lopes@bis.doc.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Steven Clagett <Steven.Clagett@bis.doc.gov>; Rudd, Phil (Banking)

<Phil_ Rudd@banking.senate.gov>; McGinnis, Colin (Banking) <Colin_McGinnis@banking.senate.gov>; Karen NiesVogel
<Karen.NiesVogel @bis.doc.gov>; Hillary Hess <Hillary. Hess@bis.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed,

 

Tim

From: Rice, Edmund <Edmund, Rice @mall house. goy>

Sent: Wednesday, November 20, 2019 3:38 PM

To: Timothy Mooney <Timothy.Mooney@ bis.doc.gov>; Fite, David (Foreign Relations)
<David Fite @foreion senate. >
<Jessica Steffans @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Huntert@foreign. senate gov>; Markus,

 

 

 

 

WASHSTATEC005419
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 205 of 489

Daniel <Daniel Markus @mail house.gov>; Markus, Daniel <Daniel Markus@mall house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @iforeign. senate.zov>; PM-CPA <PM-CPA @ state gov;
Giannangeli, Giulia R <tsiannangsiGR@state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM @state. go>; LKiuttz@doc.gov; Alexander Lopes <Alexander. Lopes @his.doc.gov>; Heidema, Sarah J
<HeidernaS! state. gov>; Steven Clagett <Steven. Clagett @ bis. dac.gov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate. gov>; McGinnis, Colin (Banking) <Colin MeGinnis@ banking senate. gov>; Karen NiesVogel

 

 

 

   

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Tim:

 

Ed

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edmund.Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign.senate.gov>;
Darrach, Tamara A <DarrachTA@state.sov>; Steffens, Jessica <Jessica Steffens@imall house.govy>; Hunter, Robert
(Foreign Relations) <Robert Hunter@foreign. senate gov>; Markus, Daniel <Daniel. Markus@@mall house.gov>; Markus,
Daniel <Ganiel. Markus @rriall house.goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestori@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>:

 

 

 

 

 

 

 

 

 

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM Gistate gov>; lkiutiz@icoc.gov; Alexander Lopes <Alexander. Lopes @his.coc.gav>; Heidema, Sarah J
<HeidermaS! @ state gov>; Steven Clagett <Steven. Clagett @ bis coc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Celin McGinnis @ banking senate. zov>; Karen NiesVogel
<Karen. Nies Vogel @bis.cdoc.gov>; Hillary Hess <Hilary Hess @bis doc. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

 

Ed,

 

Tim

From: Rice, Edmund <Edmund, Rice @mall house. goy>
Sent: Wednesday, November 20, 2019 3:11 PM
To: Timothy Mooney <Timothy.Mooney@ bis.doc.gov>; Fite, David (Foreign Relations)

 

 

 

<Jessica Steffans @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Huntert@foreign. senate gov>; Markus,
Daniel <Daniel Markus rail house gov>; Markus, Daniel <Daniel Markus@mall house, gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. eov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

 

 

 

 

 

 

WASHSTATEC005420
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 206 of 489

<PaullM @state. go>; LKiuttz@doc.gov; Alexander Lopes <Alexander. Lopes @his.doc.gov>; Heidema, Sarah J
<HeidemaS) @state.gov>; Steven Clagett <Steven. Clagett @ bis .dac.gov>; Rudd, Phil (Banking)
<Phil Rudd @ banking senate. gov>; McGinnis, Colin (Banking) <Colin MeGinnis@ banking senate. gov>; Karen NiesVogel

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Tim:

 

Ed

From: Timothy Mooney <Timethy. Mooney t@hbis.coc.gav>

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <David Fite@forsign senate gov>;
Darrach, Tamara A <DarrachTA@state gov>; Steffens, Jessica <Jessica Steffens@ mail mouse gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter @iforeign senate. gov>; Markus, Daniel <Daniel. Markus@mall house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestori@foreisn senate gov>; PM-CPA <PM-CPA@state goy>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaullIM @istate eov>; ikiuttz@icoc aay; Alexander Lopes <Slexander, Lopes @ bis. dac.eayv>; Heidema, Sarah J
<HeldemaS i @state. gov>; Steven Clagett <Steven. Clagett @ bis cdoc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate gov>; McGinnis, Colin (Banking) <Celin, MecGinnis@banking senate cay>; Karen NiesVogel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

 

WASHSTATEC005421
 

Tim

From: Timothy Mooney
Sent: Wednesday, November 20, 2019 2:55 PM
To: ‘Rice, Edmund’ <Edmuncd Rice@ mail house. gov>; Fite, David (Foreign Relations) <Bavid Fite@foreien senate. sov>;

 

 

(Foreign Relations) <Robert Hunter @foreign senate.gov>; Markus, Daniel <Daniel. Markus@mall house. goy>
Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

<PaullM @istate go>; LiGutizG@idoc.gzov; Alexander Lopes <Alexander. Lopes @bis.coc.gov>; Heidema, Sarah J
<HeidermaS! @ state gov>; Steven Clagett <Steven. Clagett @ bis coc.gov>; Rudd, Phil (Banking)

<Phil Budd banking senate gov>; McGinnis, Colin (Banking) <Colin, McGinnis@ banking senate. goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

Ed and David,

 

Tim

From: Rice, Edmund <Edmund, Rice @mail house. goy>
Sent: Wednesday, November 20, 2019 1:58 PM
To: Fite, David (Foreign Relations) <Gavid Fite@foreign.senate gov>; Timothy Mooney

 

 

<Jessica Steffans @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Huntert@foreign. senate gov>; Markus,
Daniel <Geanlel Markus @rmall house goy>

 

 

 

 

 

Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancder.Lones& bis.doc.gav>; Heidema, Sarah J
<HeldemaSi@istate. gov>; Steven Clagett <Steven. Clagett @ bis.doc.eav>; Rudd, Phil (Banking)

<Phil Rudd@hbanking senate.goay>; McGinnis, Colin (Banking) <Colin, MeGinnis@banking senate goy>

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

WASHSTATEC005422
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 208 of 489

From: Fite, David (Foreign Relations) <Davic Fite@foreign senate. sov>

 

Sent: Wednesday, November 20, 2019 1:41 PM

 

 
 

 

 

  
 

<Robert Hunter@foreign senate.gov>
Cc: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM
<PaullM @state vov>; ikiuttz@doc.gzov; Alexander Lopes <Alexander Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin McGinnis@ banking senate. sov>

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timethy. Mooney t@hbis.coc.gav>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <Gavid Fite@foreign.senate.zov>; Darrach, Tamara A <DarrachTA@state.goy>;
Steffens, Jessica <jessica steNens@ mail house. gov>; Rice, Edmund <edmund rice @ mall house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter @foreign senate. goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestori@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>:

 

 

 

 

 

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM @istate.gov>; LRluttz@icdoc.gov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J
<HeidemaS! @istate zov>; Steven Clagett <Steven Clagettw@ bis doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

David,

 

Tim

Timothy Mooney

Senior Expart Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@ foreign senate.gov>
Sent: Tuesday, November 19, 2019 2:32 PM

 

 

WASHSTATEC005423
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 209 of 489

<jessica steffensi mall. house. gov>; Rice, Edmund <edmund.rice@imaill house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@iforeign senate goy>
Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM @istate.gov>; LRluttz@icdoc.aov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J

 

<HeidemaS @ state goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A <GarrachTA@state.zov>; Steffens, Jessica <jussica. steffens @imall house.gov>; Fite, David (Foreign
Relations) <Bavid Fite @foreign senate.gov>; Rice, Edmund <edmund.rice@maill house.g@ov>; Hunter, Robert (Foreign
Relations) <Robert Hunter@foreign senate. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddieston@forsien senate gov>; PM-CPA <PM-CPA @state gov
Giannangeli, Giulia R <tsiannangsiGR@state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM state soy>; LKiuttz@doc.zov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J

 

 

>;

   

 

<HeidemasS! @ state. gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Expart Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Darrach, Tamara A <DsrrachTA@state gov>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica steffens@mail house. goy>; Fite, David <dayid fite@ foreign. senate.gov>; Rice, Edmund
<edmuned. rice@imail house.pov>; Hunter, Robert <rebert_hunter@foreign.senate.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign.senate.eov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing

Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734. 7ic}, where, in

WASHSTATEC005424
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 210 of 489

order to address concerns raised by some members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circumstances.

Thanks, ancl we look forward to answering your questions this afternoon,
Tamara

Tarnava Darrach Goulding
Senior Congressional Advisar
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) GA7-8763

Email: DarrachTA@state gov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005425
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 211 of 489

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 11/20/2019 9:47:40 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Wednesday, November 20, 2019 3:43 PM

To: Khawam, Joseph N <KhawamJN@state.gov>

Subject: FW: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for
the items moved to the CCL)

From: Fite, David (Foreign Relations) <Davic Fite@foreign senate. sav>

Sent: Wednesday, November 20, 2019 3:39 PM

To: ‘Timothy Mooney’ <fimothy. Mooney @ bis. doc.gzoy>; Rice, Edmund <edmund.rice Gmail. house.gov>; Darrach,
Tamara A <DarrachTA@state.gov>; Steffens, Jessica <jessica.steffens @ mail house gov>; Hunter, Robert
<robert hunter@foreign senate. gov>; Markus, Daniel <Daniel Markus@mall house.gov>; Markus, Daniel
<Daniel. Markus@mall house geoy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestori@forsisn senate gov>; PM-CPA <PM-C
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaullIM @istate gov>; LKluttz@icdoc oy; Lopes, Alexander <alexancer lopes@bis.doc.gov>; Heidema, Sarah J
<Heidemasi@istate gov>; Clagett, Steven <steven.clagett@ bis doc.gov>; Rudd, Phil (Banking)

<Phil Ruck @banking senate gov>; McGinnis, Colin (Banking) <Celin MeGinnis@banking senate. coy>; Karen NiesVogel
<Karen.Nies Vogel @bis doc.gov>; Hillary Hess <Hillary. Hess (@his.doc.gov>

 

 

 

PA @ state goy>:

 

 

 

 

 

    

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Timothy Mooney <Timothy.Mooneyi@bis doc gov>
Sent: Wednesday, November 20, 2019 3:26 PM
To: Rice, Edmund <Edmund. Rice@ mail. house.gov>; Fite, David (Foreign Relations) <David Fite@forsign. senate gov>;

 

 

WASHSTATEC005426
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 212 of 489

(Foreign Relations) <Kobert Hunter@ foreign. senate gov>; Markus, Daniel <Daniel. Markus@@mall house.gov>; Markus,
Daniel <Baniel Markus@mall house gov>
Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM @istate.gov>; LRluttz@icdoc.aov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J
<HeidermaS! @ state gov>; Steven Clagett <Steven. Clagett @ bis coc.gov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Celin McGinnis @ banking senate.zov>; Karen NiesVogel
<Karen.Nies Vogel @bis cdoc.gov>; Hillary Hess <Hillary.Hess@bis.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

 

Ed,

 

Tim

From: Rice, Edmund <Edmund, Rice @mall house. goy>
Sent: Wednesday, November 20, 2019 3:11 PM
To: Timothy Mooney <Timothy.Mooney@ bis.doc.gov>; Fite, David (Foreign Relations)

 

 

 

<Jessica Steffans @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Huntert@foreign. senate gov>; Markus,
Daniel <Daniel Markus @rmail house gov>; Markus, Daniel <Daniel Markus@mall house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. eov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaullM @istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancder.Lones& bis.doc.gav>; Heidema, Sarah J
<HeldemaSi@istate. gov>; Steven Clagett <Steven. Clagett @ bis.doc.eav>; Rudd, Phil (Banking)

<Phil Rudd@hbanking senate. goy>; McGinnis, Colin (Banking) <Colin, MeGinnis@banking senate.cov>; Karen NiesVogel
<Karen.NiesVogel@bis.dac.gov>; Hillary Hess <Hillary Hess(@bis. doc. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

 

 

 

 

 

 

 

Tim:

 

Ed

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edmund.Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign.senate.gov>;
Darrach, Tamara A <DarrachTA@state.sov>; Steffens, Jessica <Jessica Steffens@imall house.govy>; Hunter, Robert
(Foreign Relations) <Robert Hunter @foreign senate.cov>; Markus, Daniel <Daniel Markus@mall house. sov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate cov>; PM-CPA <PM-CPA@ state gov;
Giannangeli, Giulia R <tsiannangsiGR@state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM state sov>; Ikiuttz@doc.cov; Alexander Lopes <Alexander. Lopes @bis.doc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

 

   

 

 

WASHSTATEC005427
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 213 of 489

yo; Rudd, Phil (Banking)
in, McGinnis @ banking senate.gov>; Karen NiesVogel

Subject: RE: Short Notice Request: Availability this afternoo
items moved to the CCL)

Ed and David,

From: Timothy Mooney

Sent: Wednesday, November 20, 2019 2:55 PM

To: 'Rice, Edmund’ <Edmund. Rice@ mail .house.gov>; Fite, David (Foreign Relations) <David Fite@ foreign. senate.gov>;
>; Steffens, Jessica <j rf: Hunter, Robert

(Foreign Relations) <Robe Ler Gores fat rRUE JOUSE BOY>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestori@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>:

 

WASHSTATEC005428
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 214 of 489

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM G@istate go>; LiGutizG@icdocgzov; Alexander Lopes <Alexander. Lopes @bis.coc.gov>; Heidema, Sarah J
<HeidermaS! @ state gov>; Steven Clagett <Steven. Clagett @ bis coc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.zov>; McGinnis, Colin (Banking) <Colin, MeGinnis@banking senate goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

Ed and David,

Tim

From: Rice, Edmund <Edmund, Rice @mall house. goy>

 

Sent: Wednesday, November 20, 2019 1:58 PM
To: Fite, David (Foreign Relations) <David Fite@forsign senate go>; Timothy Mooney

 

 

 

<lessica Steffens @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Hunter@foreign.senate.gov>; Markus,
Daniel <Ganiel Markus@rmall house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @ foreign senate gzoyv>; PM-CPA <PM-CPA@istate goy>:
Giannangeli, Giulia R <GiannangeliGRh @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM@istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancdler.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

 

 

 

 

<Phil Rudd @banking senate goy>; McGinnis, Colin (Banking) <Colin, McGinnis@banking senate.cov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

From: Fite, David (Foreign Relations) <David Fite@forsign.ssnats.sov>

Sent: Wednesday, November 20, 2019 1:41 PM

To: ‘Timothy Mooney’ <Timethy. Mooney @ bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.zov>; Steffens, Jessica
<Jessica Steffens mail house gov>; Rice, Edmund <Edmune, Ricegrnall house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @tlorelen senate .gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestori@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>:

 

 

 

 

 

 

 

 

 

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM @istate.gov>; ikiuttz@icoc.eov; Alexander Lopes <Slexander,. Lopes @ bis.dac.zayv>; Heidema, Sarah J
<HeidemaSi@istate gov>; Steven Clagett <Steven Clagett @ bis. doc.goyv>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.zov>; McGinnis, Colin (Banking) <Colin, MeGinnis@banking senate goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

From: Timothy Mooney <Timethy. Mooney @bis. coc gay>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <David Fite@foreien. senate. goy>; Darrach, Tamara A <DarrachTA@ state gov>;
Steffens, Jessica <jessica steffens@ mall house.goy>; Rice, Edmund <ecmund rice@imall house. gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@foreign senate.sov>

 

 

 

 

 

WASHSTATEC005429
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 215 of 489

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.sov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiannangeliGRh @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM@istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancdler.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Repulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Timothy. Mooney@ bis.doc.gov>; Darrach, Tamara A <BarrachTA@ state. sov>; Steffens, Jessica
<jessica steNens@ mall house, gov>; Rice, Edmund <edimund. rice @mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@ foreign senate. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @ foreign. senate sov>; PM-CPA <PM-CPA@ state .gov>;

 

 

 

 

 

 

 

<PaullM @state.sov>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @bis.doc.gov>; Heidema, Sarah J

 

 

<HeldemaS)@ state. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timeathy. Mooney @bis.coc.gay>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica <jessica.steffens@ mall hause.gov>; Fite, David (Foreign
Relations) <Bavid Fitetforeign senate.gov>; Rice, Edmund <edrnund.rice@mall house.gov>; Hunter, Robert (Foreign
Relations) <Kohert Hunter @ foreign senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaullM @istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancder.Lones& bis.doc.gav>; Heidema, Sarah J
<HeldemaS/@ state go>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

 

 

 

 

WASHSTATEC005430
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 216 of 489

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

From: Darrach, Tamara A <DarrachTA@state.goy>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <iessica.steffens@mail house.gov>; Fite, David <david fitegforeign senate.goy>; Rice, Edmund
<edmmund.srice@mail house.goy>; Hunter, Robert <robert hunter @foreign senate. sov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

 

<PauliM @istate goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing

Dear all,

We look forward to briefing you this afternoon. In advance of our briefing, | arn attaching copies of the revised rules we
willbe discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7(c}, where, in
order to address concerns raised by same members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circumstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tamara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (207) 647-8763

Email DarrachTA@ state sov

rrr an rrr nnn

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005431
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 217 of 489

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 11/20/2019 10:50:08 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: Re: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Sarah

3

 

Hope this helps.

Cheers, Rick

Get Outlook for 108

 

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Wednesday, November 20, 2019 3:50:01 PM

To: Koelling, Richard W <KoellingRW @state.gov>

Subject: FW: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for

the items moved to the CCL)

From: Fite, David (Foreign Relations) <David_Fite@foreign.senate.gov>

Sent: Wednesday, November 20, 2019 3:39 PM

To: ‘Timothy Mooney’ <Timothy.Mooney @bis.doc.gov>; Rice, Edmund <edmund.rice@mail.house.gov>; Darrach,
Tamara A <DarrachTA@state.gov>; Steffens, lessica <jessica.steffens@mail.house.gov>; Hunter, Robert
<robert_hunter@foreign.senate.gov>; Markus, Daniel <Daniel.Markus@mail.house.gov>; Markus, Daniel
<Daniel Markus@mail.house.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-CPA @state.gov>;
Glannangelil, Giulla R <GlannangellGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M
<PaulJM @state.gov>; LKluttz@doc.gov; Lopes, Alexander <alexander.lopes@bis.doc.gov>; Heidema, Sarah J
<HeldemaS!@state.gov>; Clagett, Steven <steven.clagett@bis.doc.gov>; Rudd, Phil (Banking)

<Phil Rudd@banking. senate.gov>; McGinnis, Colin (Banking) <Colin_McGinnis@banking. senate.gov>; Karen NiesVogel

WASHSTATEC005432
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 218 of 489

<Karen.NiesVogel @bis.doc.gov>; Hillary Hess <Hillary.Hess@bis.doc.gav>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL}

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

 

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edmund,. Rice @ mail house.gov>; Fite, David (Foreign Relations) <Davidl Fite@foreign.senate. gov;

 

 

Darrach, Tamara A <DarrachTA@ state. govo; Steffens, Jessica <Jessica Steffens@ mail house.gov>; Hunter, Robert

(Foreign Relations) <Robert Hunter@foreign senate.gov>; Markus, Daniel <Daniel Markus@:mail. house. seve; Markus,

 

 

Daniel <Daniel Markus@mall house gov>

 

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @ foreign senate gov>; PM-CPA <PM-CPA @state gov>:

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL}

Ed,

 

WASHSTATEC005433
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 219 of 489

Tim

From: Rice, Edmund <Edmund Rice@ mall house. goy>

 

Sent: Wednesday, Novernber 20, 2019 3:11 PM

To: Timothy Mooney <Timothy. Mooney bis. doc.gov>; Fite, David (Foreign Relations}

 

<David Fite@foreien senate.sov>; Darrach, Tamara A <DarrachTA@state gsov>; Steffens, Jessica

 

 

Jessica Steffens mail house gove;, Hunter, Robert (Foreign Relations) <Robert Hunter@ foreign sanate.sove; Markus,

 

Daniel <Danic! Markus @rmail house @ov>; Markus, Daniel <Daniel Markus@mall house gsov>

 

 

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@foreisn senate. gov>; PM-CPA <PM-CPAG@state goy>:

 

Glannangeli, Giulia R <GlannanseliGR @istate gove: Wolfe, William E <Wolfe\WE@ state gove: Paul, Joshua M

<PaullM (state sov>; LKlutizl@doc.gov; Alexander Lopes <Alexancer.Lopes@bis.cdoc.aov>; Heidema, Sarah J

 

<HeidemaS | @ state gov>; Steven Clagett <Steven Clagett @bis doc.gov>; Rudd, Phil (Banking)

 

 

<Phil Rudd @banking senate gove; McGinnis, Colin (Banking) <Colin MeGinnis@ banking senate. gov>; Karen NiesVogel

 

 

<Karen NiesVogel@bis dac.gov>; Hillary Hess <Hillary Hessi@bis doc. gov>

   

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL}

Tom:

Ed

From: Timothy Mooney <Timothy.Mooneyi@his.doc. gov>

 

Sent: Wednesday, Novernber 20, 2019 3:00 PM

To: Rice, Edmund <Ecimunct Rice@i mall house. pov>: Fite, David (Foreign Relations) <David Fite@ foreign. senate. gov>;

 

 

 

 

 

 

 

<PaullM state. sov>; Ikiuttz@doc.cov; Alexander Lopes <Alexander.Lopes@bis.doc.gov>; Heidema, Sarah J

 

<HeldemaSi@istate gov>; Steven Clagett <Steven. Clagett @bis.doc.eov>; Rudd, Phil (Banking)

 

 

<Phil Rudd banking senate. gove>; McGinnis, Colin (Banking) <Colin, McGinnis@ banking senate gov>; Karen NiesVogel

 

WASHSTATEC005434
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 220 of 489

; Hillary Hess <)
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL}

Ed and David,

 

WASHSTATEC005435
 

Tim

Frorm: Timothy Mooney
Sent: Wednesday, Novernber 20, 2019 2:55 PM

To: Rice, Edmund’ <Edmured Rice@ mail house gov>: Fite, David (Foreign Relations) <David Fite@foreien senate. sov>;

 

 

Darrach, Tamara A <DarrachTA@state soy>; Steffens, Jessica <Jessica Steffens @ mail house gov>; Hunter, Robert

 

 

(Foreign Relations) <Robert Hunter@ foreign senate.gov>; Markus, Daniel <Daniel Markus@rmail house. gevy>

 

 

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign senate gov>; PM-CPA <PM-CPA @state gov>:

 

Glannangell, Glulla R <GlannangsliGR@state gov>: Wolfe, William E <WoleWE@state gov>; Paul, Joshua M

   

<PaullM@istate.sov>; LKiuttz@icdoc.gov: Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

<HeidemaS | @ state gov>; Steven Clagett <Steven Clagett @bis doc.gov>; Rudd, Phil (Banking)

 

 

<Phil Rudd @banking senate. gov>; McGinnis, Colin (Banking) <Colin MecGinnis@ banking senate. gov>

 

 

Sublect: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare

for the Commerce control text)

Ed and David,

 

Tim

From: Rice, Edmund <Edmund. Rice@ mall house. gov>

 

Sent: Wednesday, November 20, 2019 1:58 PM

Te: Fite, David (Foreign Relations) <David Fite@foreisn senate. gov>; Timothy Mooney

 

<Timothy. Mooney @ bis.doc.gov>; Darrach, Tamara A <DarrachTA@ state. goy>; Steffens, Jessica

 

clessica Steffans @imail house gove; Hunter, Robert (Foreign Relations) <Robert Hurtertforeign.senate gov>; Markus,

 

Daniel <Daniel Markus@mail house sov>

 

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @ foreign. senate sov>; PM-CPA <PM-CPA@ state.gov)

 

Glannangell, Giulla R <GlannangeliGR@state.gove; Wolfe, Willlam E <WolfeWE@state.gove; Paul, Joshua M

 

WASHSTATEC005436
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 222 of 489

<PaullM @state pov>; LKluttz@doc.gov; Alexander Lopes <Alexander.Lopes@his.doc.gov>; Heidema, Sarah J

 

 

<Phil Rudd @banking senate gov>; McGinnis, Colin (Banking) <Colin, McGinnis@banking senate gov>

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare

for the Commerce control text}

 

Fram: Fite, David (Foreign Relations) <David Fite@foreign senate. eov>

 

Sent: Wednesday, Novernber 20, 2019 1:41 PM

To: ‘Timothy Mooney’ <Timothy. Mooney @ bis doc.gov>; Darrach, Tamara A <DarrachTA@ state. cov>; Steffens, Jessica

 

jessica Steffens@mail house gove; Rice, Edmund <Edmiund.Rice@mail house.gov>; Hunter, Robert (Foreign Relations)

 

<Robert Hunter@foreien senate gov>

 

Cc: Huddleston, Clay (Foreign Relations} <Clay Huddleston @ foreign. senate gov>; PM-CPA <PM-CPA@ state goyo:
Giannangeli, Giulia R <GlannangelGR@ state gov>: Wolfe, William E <WolfeWE@state gov>; Paul, Joshua M

<PaullM state sov>,; ikiutiz@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

<HeldermaS il @state gove; Steven Clagett <Steven. Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

 

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis @banking senate sov>

 

Sublect: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare

for the Commerce control text}

 

From: Timothy Mooney <Timothy. Mooney @bis coc gay>
Sent: Tuesday, November 19, 2019 7:13 PM

Te: Fite, David (Foreign Relations) <David Fite@iforeign. senate.gov>; Darrach, Tamara A <DarrachTA@state gov>;

   

 

io

Steffens, Jessica <jessica stetfens@ mall house.goy>; Rice, Edmund <ecmund rice@imall house. gov>; Hunter, Robert

 

 

(Foreign Relations) <Robert Hunter @iforeign senate.goy>
Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreien.senate.gov>; PM-CPA <PM-CPA @state gov>:

@state gov>; Wolfe, Willlam E <WolfeWE@state gov>: Paul, Joshua M

 

Glannangell, Giulle R <GlannangeliGR

   

<PaullM @istate.gov>; LRluttz@idoc.eov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heldema, Sarah J

 

<Heidema’! @ state. gov>; Steven Clagett <Steven. Clagett @ bis doc. gov>

 

WASHSTATEC005437
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 223 of 489

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare

for the Commerce control text}

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security

Tel, (202) 482-3371

Fromm: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>

 

Sent: Tuesday, November 19, 2019 2:32 PM

 

<jessica steffens@® mall house. gov>; Rice, Edmund <edmund rice @mail house. gov>; Hunter, Robert (Foreign Relations)

 

 

<Robert Hunteri@foreisn senate eoy>

 

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @ foreign. senate. gov>; PM-CPA <PM-CPA @state gov>

seucetenensecerscencesencest@Vneucensneccencnecces Boheeeccne

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare

for the Commerce control text)

WASHSTATEC005438
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 224 of 489

   

From: Timothy Mooney <Timothy. Mooney @ibis.doc.gov>

 

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A<DerrachTA@state.gov>; Steffens, Jessica <jessica.steffens@mail house.gov>; Fite, David (Foreign

 

Relations) <David Fite @Moreien senate.gov>; Rice, Edrnund <edmund.rice@mall house. gov>; Hunter, Robert (Foreign

 

 

Relations) <Aobert Hunter@ foreign senate. cov>

 

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@foreisn senate. gov>; PM-CPA <PM-CPAG@state goy>:

 

Glannangeli, Giulia R <GlannanseliGR @istate gove: Wolfe, William E <Wolfe\WE@ state gove: Paul, Joshua M

<PaullM (state sov>; LKlutizl@doc.gov; Alexander Lopes <Alexancer.Lopes@bis.cdoc.aov>; Heidema, Sarah J

 

 

<HeldemaSi @state zov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare

for the Cormmerce control text)

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security

Tel. (202} 482-3371

From: Darrach, Tamara A <DarrachTA@ state. gov>
Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <iessica steffens@mail house. goy>; Fite, David <david fite@ foreign senate.gov>; Rice, Edmund

 

 

<edmundrice@mall house.gov>; Hunter, Robert <robert hunter (@foreign senate. gov>

 

 

WASHSTATEC005439
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 225 of 489

 

cenesestenencecvarnecnentsSdWacricevnerserentneeRtacetents
sotzcetecenterenesericetatA ReveatenenccceneneS@fuencveecencneenerenedeckeccenrns FN MURR Mp OR RRREGGNS NA Bee ON OD usrerseninercenenrvieSi@eetoenrsrvnercectandtclenceeens

Sublect: RE: Short Notice Request: Availability this afternoon for briefing

Dear all,

We look forward to briefing you this afternoon. In advance of our briefing, | arn attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7 (c}, where, in
order to address concerns raised by some members of Congress and the public regarcing certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and

software capable of producing firearms subject to the EAR when posted on the internet under specified circumstances,

Thanks, and we look forward to answering your questions this afternoon,

Tamara

Tarnara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

Email DarrachTA@ state sov

rrr an nner nnn

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005440
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 226 of 489

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 11/21/2019 1:17:26 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: FW: OMB cleared Commerce Cat I-III (firearms) rule for use with the 38(f) notification as needed

Attachments: 2019-11-7 OMB cleared Commerce Cat I-Ill firearms rule with docket number.docx

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Thursday, November 7, 2019 5:27 PM

To: Koelling, Richard W <KoellingRW@state.gov>; Hart, Robert L <HartRL@state.gov>

Ce: Abraham, Liz <LAbraham @doc.gov>; Clagett, Steven <steven.clagett@bis.doc.gov>; Jeff Bond
<Jeff.Bond@bis.doc.gov>

Subject: OMB cleared Commerce Cat I-Ill (firearms) rule for use with the 38(f) notification as needed

 

WASHSTATEC005441
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 227 of 489

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 11/21/2019 1:56:47 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)

Thanks for the cc. | appreciate it.
v/r, Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, November 21, 2019 8:40 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; Miller, Michael F <Millermf@state.gov>

Cc: Koelling, Richard W <KoellingRW @state.gov>

Subject: FW: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for
the items moved to the CCL)

FYSA

From: Heidema, Sarah J

Sent: Thursday, November 21, 2019 8:38 AM

To: Fite, David (Foreign Relations) <David Fite@ foreign senate.gov>; 'Timothy Mooney’

<Timothy, Mooney @ bis. doc.gov>; Rice, Edmund <edmuned. rice @ mall house. sov>; Darrach, TamaraA
<DarrachTA@ state. go>: Steffens, Jessica <jessica steffens ®@ mail house. gov>; Hunter, Robert

<robert hunter@foreign senate gov>; Markus, Daniel <Daniel Markus@mail house.gov>; Markus, Daniel
<Daniel Markus@mall house.cov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>;

 

 

 

 

 

 

 

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullIM @istate.gov>; LKiuttz @icoc.aov; Lopes, Alexander <aiexancderlopes@ibis.doc.gov>; Clagett, Steven

<steven. .clagett@ bis.dec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate sov>; McGinnis, Colin (Banking)

<Colin MeGinnis@ banking senate gov>; Karen NiesVogel <Karen.NiesVorel@bis.dac.gov>; Hillary Hess

<Hillary Hess @ bis doc goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

   

David and Ed-

All the best,
Sarah

 

WASHSTATEC005442
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 228 of 489

From: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>

Sent: Wednesday, November 20, 2019 3:39 PM

To: ‘Timothy Mooney’ <Timethy. Mooney @ bis doc OVD} Rice, Edmund <edmuncd. rice @ mall house.gov>; Darrach,

Tamara A <Da nt

<robert fh

<Daniel Markus@rriall house goy>

Cc: Huddleston, Clay (Foreign Relations) <

Cannan Giulia R en i
Mf Hdoc.gov; Lopes, Alexander <gie

; Cage Steven <:

Subject: RE: Short | ‘Notice Request: Availability t this ‘afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005443
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 229 of 489

From: Timothy Mooney <Timeathy. Mooney t@hbis.coc.gav>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edmund.Rice@ mail house.gov>; Fite, David (Foreign Relations) <David Fite@forsign senate gov>;
Darrach, Tamara A <DarrachTA@state zov>; Steffens, Jessica <Jessica Steffens @rniaill house goy>; Hunter, Robert
(Foreign Relations) <Robert Hunter @foreign senate. gov>; Markus, Daniel <Dariel. Markus@mail house. eov>; Markus,
Daniel <Baniel. Markus@rmiail house zov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiarninangeliGR
<PaullM state sov>; LKlutizl@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

 

   

 

 

<PHil Rudd @banking senate gav>; McGinnis, Colin (Banking) <Colin MecGinnis@ banking senate.cov>; Karen NiesVogel
<Karen.NiesVogel @bis.doc.goy>; Hillary Hess <Hillary. Hesst@hbis.cloc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

Ed,

 

Tim

From: Rice, Edmund <Esimund Rice@imall house gov>

Sent: Wednesday, November 20, 2019 3:11 PM

To: Timothy Mooney <Timethy. Mooney@ bis. cac.eav>; Fite, David (Foreign Relations)

<DHavid Fite@foreign.senate.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

Jessica Steffens Gmail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senate.gov>; Markus,
Daniel <Daniel Markus @mail house.gov>; Markus, Daniel <Daniel Markus @mall house. gav>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <tiannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM state soy>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J
<HeidemaS! @ state. gov>; Steven Clagett <Steven Clagett @ bis. dac.goy>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate. gov>; McGinnis, Colin (Banking) <Colin McGinnis banking senate. gov>; Karen NiesVogel
<Karen.NiesVogel®@ bis.doc.gzov>; Hillary Hess <Hillary. Hess @bis.coc.any>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

 

 

   

 

 

 

 

 

  

 

Tim:

 

WASHSTATEC005444
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 230 of 489

From: Timothy Mooney <Timaothy.M
Sent: Wednesday, November 20,
To: Rice, Edmund <Edry

(Foreign Relations) < or

Cc: Huddleston, Clay (Foreign Relations) < :
Giannangeli, Giulia R <GiannanseliGR @ state gov>; Wolfe, William E< <i NolfeW :
<PaullM Les state. poy>; ikluttz@doc gov

Subject: RE: Short Notice <0 Availability t this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

 

WASHSTATEC005445
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 231 of 489

From: Timothy Mooney

Sent: Wednesday, November 20, 2019 2:55 PM

To: 'Rice, Edmund’ <Edmund. Ricemi mail. house.gov>; Fite, David (Foreign Relations) <Ciavid Fite@foreign.senate. cove;
Darrach, Tamara A <DarrachTA@state .gov>; Steffens, Jessica <Jessica Stefiens @ mall house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@foreign senate.gov>; Markus, Daniel <Ganiel Markus@rmrall house. sov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston foreign. senate gov>; PM-CPA <PM-CEA@ state gov>;

 

  

 

 

 

 

 

<Phil Rudd @banking senate eayv>; McGinnis, Colin (Banking) <Colin McGinris@ banking senate.goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Ed and David,

Tim

From: Rice, Edmund <Esimund. Rice@imall house. goy>

Sent: Wednesday, November 20, 2019 1:58 PM

To: Fite, David (Foreign Relations) <David Fite@forelen. senate.gov>; Timothy Mooney

<timothy. Mooney @ bis.cdoc.gov>; Darrach, Tamara A <DarrachTA@state.gzoy>; Steffens, Jessica

<Jjessica Steffens @mail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter@ foreign. sanate.sov>; Markus,
Daniel <Baniel.Miarkus@mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM
<PaullM @state.gov>; LKiuttz@doc.gov; Alexander Lopes <Alexander.Lopes@his.doc.gov>; Heidema, Sarah J
<HeidemaSl state. gov>; Steven Clagett <Steven. Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis@ banking senate.gov>

 

   

 

 

 

>;

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>

Sent: Wednesday, November 20, 2019 1:41 PM

To: ‘Timothy Mooney’ <Timothy. Mooney @ bis.doc.gov>; Darrach, Tamara A <DarrachTA@ state. gov>; Steffens, Jessica
<Jessica Steffens @imail house gov>; Rice, Edmund <Ecknuncd. Rice@mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@foreien senate. gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston foreign. senate gov>; PM-CPA <PM-CEA@ state gov>;

 

 

 

<PaullM @state sov>; ikiuttz@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.cdoc.gov>; Heidema, Sarah J
<HeldemaSJl@istate.gov>; Steven Clagett <Steven Clagett @ bis doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate eayv>; McGinnis, Colin (Banking) <Colin McGinris@ banking senate.goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

WASHSTATEC005446
 

From: Timothy Mooney <Timeathy. Mooney t@hbis.coc.gav>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <Gavid Fite@foreign.senate.zov>; Darrach, Tamara A <DarrachTA@state.goy>;
Steffens, Jessica <jessica steNens@ mail house.gov>; Rice, Edmund <edmund_ rice @ mall house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter @foreign senate. goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>;

 

 

 

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullM @istate.gov>; LKluttz @icdoc.aov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J
<HeldemaS! @istate zov>; Steven Clagett <Steven Clagett@ bis doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@ foreign senate.gov>

Sent: Tuesday, November 19, 2019 2:32 PM

<jessica steffens@ mail house eov>; Rice, Edmund <edmund rice@ mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@forelen senate.goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM@istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancder.Lones& bis.cdoc.gov>; Heidema, Sarah J
<HeldemaS le state goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

 

 

WASHSTATEC005447
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 233 of 489

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>
Sent: Thursday, November 14, 2019 12:08 PM

 

Relations) <Gavid Fite@Moreien seanate.gov>; Rice, Edmund <edmund.rice@mall house.g@ov>; Hunter, Robert (Foreign
Relations) <Robert Hunter@forelgn senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion. senate. sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM
<PaullM @state vov>; LKiuttz@doc.gov; Alexander Lopes <Alexander. Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

 

 

>;

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Darrach, Tamara A <DarrachTA@ state goy>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica steffens@mail house. gov>; Fite, David <david fite@foreien. senate. gov>; Rice, Edmund
<edmund rice @ mail house zoy>; Hunter, Robert <rabert hunter @forelen.senate goay>

 

 

 

 

 

 

 

, Joshua M

 

Giannangeli, Giulia R <GiannangeliGk@state.sov>; Wolfe, William E <Wolfe WE@state.gov>; Pau
<Paul lM @istate goy>

nana nnnnnnnnnnnnnnnnneStannnnnnnnannnnnnnnn Bulacan

Subject: RE: Short Notice Request: Availability this afternoon for briefing
Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7 {c}, where, in
order to address concerns raised by some members of Congress and the public regarcing certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circurnstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tarnava Darrach Goulding
Senior Congressional Advisar
Bureau of Legislative Affairs
U.S. Department of State

WASHSTATEC005448
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 234 of 489
Tel: (202) 647-8763

Emall: DarrachTA@state gov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005449
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 235 of 489

 

Message

From: Rice, Edmund [Edmund.Rice@mail.house.gov]

Sent: 11/21/2019 3:22:16 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Fite, David [david_fite@foreign.senate.gov]; 'Timothy Mooney’

[Timothy.Mooney@bis.doc.gov]; Darrach, Tamara A [DarrachTA@state.gov]; Steffens, Jessica
[Jessica.Steffens@ mail.house.gov]; Hunter, Robert [robert_hunter@foreign.senate.gov]; Markus, Daniel
[Daniel. Markus@mail.house.gov]; Markus, Daniel [Daniel. Markus@mail.house.gov]

cc: Huddleston, Clay (Foreign Relations) [Clay_Huddleston@foreign.senate.gov]; PM-CPA [PM-CPA@state.gov];
Giannangeli, Giulia R [GiannangeliGR@state.gov]; Wolfe, William E [WolfeWE@state.gov]: Paul, Joshua M
[PauuM@state.gov]; Ikluttz@doc.gov; Lopes, Alexander [alexander.lopes@bis.doc.gov]; Clagett, Steven
[steven.clagett@bis.doc.gov]; Rudd, Phil (Banking) [Phil_Rudd@banking.senate.gov]; McGinnis, Colin (Banking)
[Colin_ McGinnis@banking.senate.gov]; Karen NiesVogel [Karen.NiesVogel@bis.doc.gov]; Hillary Hess
[Hillary. Hess @bis.doc.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Sarah:
Thank you.

Ed

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, November 21, 2019 8:38 AM

To: Fite, David <david_fite@foreign.senate.gov>; ‘Timothy Mooney’ <Timothy.Mconey@bis.doc.gov>; Rice, Edmund
<Edmund.Rice@mail.house.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica
<Jessica.Steffens@mail.house.gov>; Hunter, Robert <robert_hunter@foreign.senate.gov>; Markus, Daniel
<Daniel.Markus@mail.house.gov>; Markus, Daniel <Daniel.Markus@mail.house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-CPA@state.gov>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M
<PaulJM @state.gov>; Ikluttz@doc.gov; Lopes, Alexander <alexander.lopes@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis.doc.gov>; Rudd, Phil (Banking) <Phil_Rudd@banking.senate.gov>; McGinnis, Colin (Banking)
<Colin_McGinnis@banking.senate.gov>; Karen NiesVogel <Karen.NiesVogel@bis.doc.gov>; Hillary Hess
<Hillary.Hess @bis.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

David and Ed-

 

All the best,
Sarah

 

WASHSTATEC005450
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 236 of 489

Sent: Wednesday, November 20, 2019 3:39 PM
To: ‘Timothy Mooney’ <T ce

Cc: Huddleston, Clay (Foreign Relations) <Ch
Giannangeli, Giulia R <¢ ale.gov>; Wolfe, Willian E. <¥
<PaulIM @state

nking, ; Karen NiesVogel

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005451
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 237 of 489

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@ state. goy>; Steffens, Jessica <Jessica. Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Kobert Hunter@foreign. senate gov>; Markus, Daniel <Daniel. Markust@mall house.gov>; Markus,
Daniel <Raniel Markus@rnall house. goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestori@foreisn senate gov>; PM-CPA <PM-CPA@istate goy>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.cov>; Paul, Joshua M

<PaulIM @istate gov>; LKluttz@icdoc.eov; Alexander Lopes <Alexander.Lopes@ bis. cac.eov>; Heidema, Sarah J
<Heidemasi@state gov>; Steven Clagett <Steven Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate eov>; McGinnis, Colin (Banking) <Celin MeGinnis@banking senate. gcoy>; Karen NiesVogel
<Karen.NiesVogel @bis doc.goyv>; Hillary Hess <Hillary. Hess (@his.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

Ed,

 

Tim

From: Rice, Edmund <Edmund, Rice @mall house. goy>
Sent: Wednesday, November 20, 2019 3:11 PM
To: Timothy Mooney <Timethy.Mooneya bis.doc.gzov>; Fite, David (Foreign Relations)

 

 

 

<Jessica Steffens @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Hunter@foreign.senate.gov>; Markus,
Daniel <Daniel Markus rail house gov>; Markus, Daniel <Daniel Markus @mall house. gov>

 

 

 

 

 

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.sov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J
<Heidermnas iG
<Phil Rudd @hbanking senate. goy>; McGinnis, Colin (Banking) <Colin, MecGinnis@banking senate.eov>; Karen NiesVogel
<Karen NiesVogel@bis doc.gov>; Hillary Hess <Hillary Hessi@bis doc. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

  

 

 

 

 

   

 

Tim:

 

Ed

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edimund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@state.sov>; Steffens, Jessica <Jessica Steffens @imall house.goy>; Hunter, Robert

 

 

 

 

 

WASHSTATEC005452
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 238 of 489

Giannaneeli Giulia R <GlanneangelGR: @state fov>: Wolfe, Williarn E “Wolfe W WE@state. FOY>} Paul Joshua M
: : , is,doc, goy>; Heidema, Sarah J

eeecerd De!

; Steven Clagett <Ste sis.dec.pov>; Rudd, Phil (Banking)
enate. EOV>; McGinnis, Colin (Banking) < Gin MeGinnis@ banking senate,gov>; Karen NiesVogel

Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

From: Timothy Mooney
Sent: Wednesday, November 20, 2019 2:55 PM

 

WASHSTATEC005453
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 239 of 489

To: 'Rice, Edmund’ <Edmund. Ricem mail. house.gov>; Fite, David (Foreign Relations) <Cavid Fite@foreign.senate. gov>;
Darrach, Tamara A <DarrachTA@state.goyv>; Steffens, Jessica <Jessica. Steffens@ mail house gov>; Hunter, Robert
(Foreign Relations) <Roebert Hunter@foreign senate.gov>; Markus, Daniel <Daniel Markus@mail house. gevy>

Ce: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiarninangeliGR
<PaullM @istate.gov>; LKhuttz@icoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 
   

 

 

<Phil Rudd@hbanking senate.goy>; McGinnis, Colin (Banking) <Colin, MeGinnis@ banking senate goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

Ed and David,

Tim

From: Rice, Edmund <Esimund Rice@imall house gov>

Sent: Wednesday, November 20, 2019 1:58 PM

To: Fite, David (Foreign Relations) <David Fite@foreien.senate.gov>; Timothy Mooney

<Timothy. Mooney @bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

Jessica Steffens Gmail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senate.gov>; Markus,
Daniel <Banie) Markus@mail house aoy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM state soy>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J
<HeidemaS! @ state. gov>; Steven Clagett <Steven Clagett @ bis. dac.goy>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis@ banking senate.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

 

   

 

 

 

 

 

 

From: Fite, David (Foreign Relations) <David_ Fite@forelen senate.gov>

Sent: Wednesday, November 20, 2019 1:41 PM

To: ‘Timothy Mooney’ <Timoathy. Mooney @ his.dac.gov>; Darrach, Tamara A <Darrach Am state. gov>; Steffens, Jessica
<lessica Steffens Gmail house gov>; Rice, Edmund <Exnunc. Rice@mail house.gov>; Hunter, Robert (Foreign Relations)
<Bobert HunterG@Yorelen.senate.sov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiarninangeliGR
<PaullM state sov>; ikiuttz@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

 

 

 

 

   

 

 

 

<Phil Rudd @banking senate eayv>; McGinnis, Colin (Banking) <Colin McGinris@ banking senate.goy>

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

WASHSTATEC005454
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 240 of 489

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>
Sent: Tuesday, November 19, 2019 7:13 PM

 

 

unter, Robert

 

Steffens, Jessica <jessica stetfens@inall house.gov>; Rice, Edmund <edmund rice @mail house gov>
(Foreign Relations) <Robert Hunter@ foreign senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreien. senate. gov>; PM-CPA <PM-CPA@state goy>;
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM
<PaullM @state vov>; LKiuttz@doc.gov; Alexander Lopes <Alexander. Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@foreign.senate.gey>

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Tirmothy. Mooney bis.dec.gov>; Darrach, Tamara A <DarrachTA@state.zov>; Steffens, Jessica
<jessica steffensi@® mall house gsov>; Rice, Edmund <edmund. rice @mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @tforelgn.senate.gzov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @ foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

<PaullM @istate go>; LiduttzG@idoc.gov; Alexander Lopes <Alexander. Lopes @hbis.coc.gov>; Heidema, Sarah J
<HeidemaS @ state goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A<DarrachTA@ state. zov>; Steffens, Jessica <jessica. steffens@ mail house.gev>; Fite, David (Foreign
Relations) <David Fite@foreien.senate.gov>; Rice, Edmund <edmund rice @mall house.gov>; Hunter, Robert (Foreign
Relations) <Robert Hunter @forelen senate. gov>

 

WASHSTATEC005455
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 241 of 489

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.sov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

From: Darrach, Tamara A <DarrachTA@ state.
Sent: Tuesday, November 12, 2019 11:58 AM
To: Steffens, Jessica <iessica.steffens@mail house.gov>; Fite, David <david fltegforeign senate.goy>; Rice, Edmund
<edrnund.srice@mail house.goy>; Hunter, Robert <rebert hunter @foreign senate. sov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannangeliGR @istate zov>; Wolfe, William E <Wolfe\WE@istate.gnv>; Paul, Joshua M
<PaullM @istate zoy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing

 

 

 

    

Dear all,

We look forward to briefing you this afternoon. In advance of our briefing, | arm attaching copies of the revised rules we
willbe discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7(c}, where, in
order to address concerns raised by some members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circumstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tamara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (207) 647-8763

Email: DarrachTA@state gov

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005456
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 242 of 489

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 11/21/2019 4:55:02 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, November 21, 2019 9:36 AM

To: Khawam, Joseph N <KhawamJN@state.gov>

Subject: FW: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for
the items moved to the CCL)

 

From: Fite, David (Foreign Relations) <David Fite@foreign.senate.gey>

Sent: Thursday, November 21, 2019 9:21 AM

To: Heidema, Sarah J <HeidemaS @istate.gov>; ‘Timothy Mooney’ <Timothy.Mooney@bis.doc.gov>; Rice, Edmund
<edmund rice @" mall house .gov>; Darrach, Tamara A <DarrachTA@ state gov>; Steffens, Jessica

<iessica.steffens@ mall bouse.czov>; Hunter, Robert <robert hunter@foreien.senate.gsov>; Markus, Daniel
<Daniel. Markus@mall house.gov>; Markus, Daniel <Danijel. Markus@mail house goy>

  

 

 

 

 

 

Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM@istate.gov>; LKiuttz@icoc.gov; Lopes, Alexander <alexancder lopes@bis.dac.gov>; Clagett, Steven

 

 

WASHSTATEC005457
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 243 of 489

<steven clagett@ibis.ciac.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking)
<Colin MeGinnis@banking senate. gov>; Karen NiesVogel <Karen.NiesVogel @bis.doc.gay>; Hillary Hess
<Hillary Hess@ bis doc gov>

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heidermas) @state.gov>

Sent: Thursday, November 21, 2019 8:38 AM

To: Fite, David (Foreign Relations) <Gavid Fite@ foreign senate gov>; ‘Timothy Mooney’

<Tirmothy. Mooney @ bis. doc.goy>; Rice, Edmund <edmune. rice @ mail house.gov>; Darrach, TamaraA
<GarrachTA@state.sov>; Steffens, Jessica <iessica.steffens@ mail house gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@foreien senate.gov>; Markus, Daniel <Daniel. Markus@rmall house zoy>; Markus, Daniel
<Danlel Markus @rrmall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @ foreign. senate sov>; PM-CPA <PM-CPA@ state .gov>;

 

 

 

 

 

 

 

<PaullM @state.sov>; LKluttz@doc.gov; Lopes, Alexander <aiexanderloges@bis.coc gave; Clagett, Steven
<steven.clagett@bis.coc.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking)

<Colin Meginnis@ banking senate.gov>; Karen NiesVogel <Karen,NiesVogel @bis coc eoy>; Hillary Hess

<Hillary. Hess @ bis. dloc.goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

David and Ed-

All the best,
Sarah

 

 

WASHSTATEC005458
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 244 of 489

From: Fite, David (Foreign Relations) <D
Sent: Wednesday, November 20, 2019 3:39 PM
To: ‘Timothy Mooney’ < sh moth . ib. oy>; Darrach,
ov>; Steffens, lessica « < sh 1
<robert hunter@foreisn. senste.szov>; Markus, Daniel <
ial Ma all

Giannangeli, Giulia R <Giannane

E: Short Notice Request: Availability this afternoon fo oicting (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005459
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 245 of 489

From: Timothy Mooney <Timeathy. Mooney t@bis.coc.gav>
Sent: Wednesday, November 20, 2019 3:26 PM
To: Rice, Edmund <Edmund.Rice@ mail house.gov>; Fite, David (Foreign Relations) <David Fite@forsign senate gov>;

 

 

 

(Foreign Relations) <Robert Hunter @foreign senate.gov>; Markus, Daniel <Dariel. Markus@mall house. eov>; Markus,
Daniel <Baniel Markus@mail house goy>
Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign. senate sev>; PM-CPA <PM-CEA

 

 

 

(state eov>;

 

 

 

<PHil Rudd @banking senate gav>; McGinnis, Colin (Banking) <Colin MecGinnis@ banking senate.cov>; Karen NiesVogel
<Karen.NiesVogel @bis.doc.goy>; Hillary Hess <Hillary. Hesst@hbis.cloc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

Ed,

 

Tim

From: Rice, Edmund <Esimund. Rice@imall house. goy>

Sent: Wednesday, November 20, 2019 3:11 PM

To: Timothy Mooney <Timethy. Mooneya bis.doc.eerv>; Fite, David (Foreign Relations)

<David Fite@iforelen.senate.ov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

Jessica Steffens Gmail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senate.gov>; Markus,
Daniel <Daniel Markus @mail house.gov>; Markus, Daniel <Daniel Markus @mall house. gav>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM state soy>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J
<HeidemaS! @ state. gov>; Steven Clagett <Steven Clagett @ bis. dac.goy>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate. gov>; McGinnis, Colin (Banking) <Colin McGinnis banking senate. gov>; Karen NiesVogel

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Tim:

Ed

From: Timothy Mooney <Timothy.Mooneyi@bis. doc gov>
Sent: Wednesday, November 20, 2019 3:00 PM
To: Rice, Edmund <Edmund.Rice@ mail. house.gov>; Fite, David (Foreign Relations) <Davic Fite @iforsign. senate gov>;

 

 

 

WASHSTATEC005460
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 246 of 489

>; Steffens, Jessica <] 5 : y>; Hunter, Robert

goy>; Markus, Daniel < small house. goy>
Storelen senate gov>; PM-CPA <PM-CPA @state goy>
>; Wolfe, William E <Walt >; Paul, Joshua M
<Paul IM f ¥; Alexander Lopes <S&lexander. Le } ; Heidema, Sarah J
<HeidermaS | @ state gov>; Steven Clagett <Steven. Clagett @ bis cdoc.gov>; Rudd, Phil (Banking)

.fov>; McGinnis, Colin (Banking) <

; Hillary Hess <Hillary. Hess@ g

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

?

Ed and David,

 

WASHSTATEC005461
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 247 of 489

From: Timothy Mooney

Sent: Wednesday, November 20, 2019 2:55 PM

To: 'Rice, Edmund’ <Edmund. Rice@ mail house gov>; Fite, David (Foreign Relations) <David Fite@foreign.senate.goy>;
Darrach, Tamara A <DarrachTA@ state. goy>; Steffens, Jessica <Jessica Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Kobert Hunter@ foreign. senate zov>; Markus, Daniel <Daniel. Markus@@mall house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreien. senate. gov>; PM-CPA <PM-CPA@statea gov>;
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM
<PaullM @state vov>; LKiuttz@doc.gov; Alexander Lopes <Alexander. Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

 

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin McGinnis@ banking senate. sov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

Ed and David,

Tim

From: Rice, Edmund <Edrnund. Rice @riall house goy>

Sent: Wednesday, November 20, 2019 1:58 PM

To: Fite, David (Foreign Relations) <David Fite@ foreign senate. zoy>; Timothy Mooney

<Timothy. Mooney @ bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

<lessica Steffens @ mail house.gov>; Hunter, Robert (Foreign Relations) <Robert Hunter (@forelgn senate. gov>; Markus,
Daniel <Ganiel. Markus@rnall house.goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>;

 

 

 

 

 

 

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullM @istate.gov>; LKluttz @icdoc.aov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J
<Heidemasi@state gov>; Steven Clagett <Steven Clagett @ bis. doc.gov>; Rudd, Phil (Banking)
<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin, MeGinnis@banking senate goy>

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Fite, David (Foreign Relations) <Ravic Fite@foreign senate. sov>
Sent: Wednesday, November 20, 2019 1:41 PM

 

 

 

<Jessica Steffensi@mall house. goy>; Rice, Edmund <Ecrmiuned Rice @ mail house. goy>
<Robert Hunter@iforelen senate gov>
Cc: Huddleston, Clay (Foreign Relations) <Clay Hudelesten@ foreign. senate.gov>; PM-CPA <PM-CPA @state gov>;

Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM
<PaullM @state vov>; ikiuttz@doc.gov; Alexander Lopes <Alexander Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis @ banking senate. sov>

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

WASHSTATEC005462
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 248 of 489

From: Timothy Mooney <Timeathy. Mooney t@hbis.coc.gav>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <Gavid Fite@foreign.senate.zov>; Darrach, Tamara A <DarrachTA@state.goy>;
Steffens, Jessica <jessica steNens@ mail house gov>; Rice, Edmund <edmund rice @ mall house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter @foreign senate. goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign. senate. gov>; PM-CPA <PM-CPAG@ state goy>:
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.cov>; Paul, Joshua M
<PaulIM @istate gov>; LKluttz@icdoc.eov; Alexander Lopes <Alexander.Lopes@ bis. cac.eov>; Heidema, Sarah J
<HeidemaS! @istate zov>; Steven Clagett <Steven Clagett @ bis doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@ foreign senate.gov>
Sent: Tuesday, November 19, 2019 2:32 PM

<jessica steffens@ mail house eov>; Rice, Edmund <edmund rice@ mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@forelen senate.goy>

 

 

 

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M

<PaullM @istate.sov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J
1OY>

 

<HeidemaSi@istate,

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy, Mooney @bhis.doc. goy>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A <LiarrachTA@ state. gov>; Steffens, Jessica <jessica.steffens@i mall house. gov>; Fite, David (Foreign
Relations) <Gavid Fite@Mforelen.senate.gov>; Rice, Edmund <edmund rice @mall house.@ov>; Hunter, Robert (Foreign

 

 

WASHSTATEC005463
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 249 of 489

Relations) <Robert Hunter@forelgn senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <tsiannangsliGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM @state.gov>; LKiuttz@doc.gov; Alexander Lopes <Alexander.Lopes@his.doc.gov>; Heidema, Sarah J
<HeklemaSH@ state. goy>

 

 

   

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Darrach, Tamara A <DarrachTA@ state goy>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica steffens@mail house. goy>; Fite, David <david fite@ foreign. senate.gov>; Rice, Edmund
<edmund rice @ mail house zoy>; Hunter, Robert <rabert hunter @forelen.senate goay>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. eov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing
Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7 {c}, where, in
order to address concerns raised by some members of Congress and the public regarcing certain access to 3-D printing
technology and software for firearms, the Departrnent of Commerce has revised its rule to make certain technology and
software capable of producing flrearms subject to the EAR when posted on the internet under specified circurmstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tamara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

cteueveenestenvocncerertaretenersSiGencvtevencneversonsdeReevsenen

WASHSTATEC005464
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 250 of 489

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005465
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 251 of 489

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 11/21/2019 5:13:43 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Paul, Joshua M [PauUM@state.gov]; Khawam, Joseph N [KhawamJN@state.gov]; Steven Clagett

[Steven.Clagett @bis.doc.gov]; LKluttz@doc.gov; Hillary Hess [Hillary.Hess@bis.doc.gov]; Karen NiesVogel
[Karen.NiesVogel@bis.doc.gov]; Alexander Lopes [Alexander.Lopes@bis.doc.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Sarah,

Tim

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, November 21, 2019 12:00 PM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Ce: Paul, Joshua M <PauUM@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Steven Clagett
<Steven.Clagett@bis.doc.gov>; LKluttz@doc.gov; Hillary Hess <Hillary.Hess@bis.doc.gov>; Karen NiesVogel
<Karen.NiesVogel@bis.doc.gov>; Alexander Lopes <Alexander.Lopes@bis.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Tim-

 

From: Timothy Mooney <Timethy. Mooney @bis.doc.gov>
Sent: Thursday, November 21, 2019 11:10 AM
To: Heidema, Sarah J <HeidermaSl @state gsoy>

 

<steven.clageti@bis doc. gov>; LKluttz@doc.gov; Hillary Hess <Hillary.Hess@bis.doc.gov>; Karen NiesVogel

<Karen. NiesVogeli@ bis coc goy>; Lopes, Alexander <glexander jopes@bis.doc.gav>

Subject: FW: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for
the items moved to the CCL)

 

 

Sarah,

 

Tim

From: Fite, David (Foreign Relations) <David Fite@foreign.ssnats. sov>
Sent: Thursday, November 21, 2019 9:21 AM
To: 'Heidema, Sarah J' <HeidemaSi@state.gov>; Timothy Mooney <Timothy. Mooney @bis.doc.gov>; Rice, Edmund

WASHSTATEC005466
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 252 of 489

<edmund rice@ mall house.sov>; Darrach, Tamara A <[arrachTAm@state,gov>; Steffens, Jessica

<jessica steffens@ mail house. eov>; Hunter, Robert (Foreign Relations) <Robert Hunter@foreign.senate govy>; Markus,
Daniel <Daniel Markus rail house gov>; Markus, Daniel <Daniel Markus @mall house. gov>

Ce: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiannangeliGR@state cov>; Wolfe, William E <WolfeWE@state.zov>; Paul, Joshua M
<PaullM @istate.sov>; LKiuttz @icdoc.gov; Alexander Lopes <Alexander.Lones@ bis.cdoc.gov>; Steven Clagett
<Steven.Clapett@ bis. doc eav>; Rudd, Phil (Banking) <Phil Ruck @banking senate.zav>; McGinnis, Colin (Banking)
<Colin MeGinris@ banking senate.gov>; Karen NiesVogel <Karen NiesVogel @bis.doc.gzov>; Hillary Hess

<Hillary Hess@ bis doc gov>

 

 

 

 

 

 
   

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

E.g0v>

Sent: Thursday, November 21, AM

To: Fite, David (Foreign Relations) <Gavid Fite@foreign senate goy>; 'Timothy Mooney’

<Tirmothy. Mooney @ bis. doc.goy>; Rice, Edmund <edmune. rice @ mail house.gov>; Darrach, TamaraA
<GarrachTA@state.sov>; Steffens, Jessica <iessica.steffens@ mail house gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@foreien senate.gov>; Markus, Daniel <Daniel. Markus@rmall house zoy>; Markus, Daniel
<Danlel Markus @rrmall house.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston foreign. senate gov>; PM-CPA <PM-CEA@ state gov>;

 

   

  

 

 

 

 

 

 

 

 

 

<PaullM (state sov>; LKlutiz@cdoc.gov; Lopes, Alexander <alexancder.lopes@bis.doc. gov>; Clagett, Steven

<steven clagett@ibis.ciac.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking)

<Coin MeGinnis® banking senate gav>; Karen NiesVogel <Karen.NiesVogel@ bis .doc.eev>; Hillary Hess

<Hillary Hessi@ bis doc. go>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

 

David and Ed-

   

All the best,
Sarah

WASHSTATEC005467
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 253 of 489

From: Fite, David (Foreign Relations) <Ravid Fite@foreigr

Sent: Wednesday, November 20, 2019 3: 39 PM

To: ‘Timothy Mooney’ < <i mothy.h bis.do ; r i >; Darrach,
o>; Steffens, Jessica <j steffens& i

g

CPA @ state goy>:

: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005468
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 254 of 489

 

From: Timothy Mooney <Timothy.Mooneyi@bis. doc gov>
Sent: Wednesday, November 20, 2019 3:26 PM
To: Rice, Edmund <Edmund.Rice@ mail. house.gov>; Fite, David (Foreign Relations) <Davic Fite @iforsign. senate gov>;

 

 

(Foreign Relations) <Robert Hunter @foreign.senate.gov>; Markus, Daniel <Dariel. Markus@mall house.eov>; Markus,
Daniel <Baniel. Markus@rmiail house zov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiarninangeliGR

<PaullM state sov>; LKlutizl@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

 

 

 

   

 

 

<PHil Rudd @banking senate gav>; McGinnis, Colin (Banking) <Colin MecGinnis@ banking senate.cov>; Karen NiesVogel
<Karen NiesVogel@bis doc.gov>; Hillary Hess <Hillary Hessi@bis doc. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

   

 

Ed,

 

Tim

From: Rice, Edmund <Esimund Rice@imall house gov>

Sent: Wednesday, November 20, 2019 3:11 PM

To: Timothy Mooney <Timethy. Mooney@ bis. cac.eav>; Fite, David (Foreign Relations)

<DHavid Fite@foreign.senate.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

Jessica Steffens Gmail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senate.gov>; Markus,
Daniel <Daniel Markus @mail house.gov>; Markus, Daniel <Daniel Markus @mall house. gav>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM @state.sov>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @bis.doc.gov>; Heidema, Sarah J
<HeidemaS) @ state. gov>; Steven Clagett <Steven. Clagett @ bis .doc.sov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin MeGinnis@ banking senate.gov>; Karen NiesVogel
<Karen.NiesVogel®@ bis.doc.gzov>; Hillary Hess <Hillary. Hess @bis.coc.any>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

 

 

   

 

 

 

 

 

  

 

Tim:

WASHSTATEC005469
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 255 of 489

Ed

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edrriund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <David Fiet®foreisn senate.gov>;
Darrach, Tamara A <£. ; >; Steffens, Jessica <Jes3! >; Hunter, Robert
(Foreign Relations) <Rebert Hunter @foreien senate.gzov>; Markus, Daniel <>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddieston@ fore! ign. senate. goy>; PM-CPA <P Me CPA Osiate, go>;
cere Giulia R <é iolte Ww) Paul, Joshua M

doc.gov; Alexander Lopes <Alexal ader.t
>: Steven Clagett <gheven A Liaget epi S00.

; Karen NiesVogel

RG TER IGS VOR ENO IS COC, BOY.
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

 

WASHSTATEC005470
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 256 of 489

 

Tim

From: Timothy Mooney

Sent: Wednesday, November 20, 2019 2:55 PM

To: 'Rice, Edmund’ <Edmund. Rice@ mail house gov>; Fite, David (Foreign Relations) <David Fite@foreign.senate.goy>;
Darrach, Tamara A <DarrachTA@state.sov>; Steffens, Jessica <Jessica Steffens @imall house.goy>; Hunter, Robert
(Foreign Relations) <Kobert Hunter@ foreign. senate zov>; Markus, Daniel <Daniel. Markus@@mall house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannanseliGR @istate gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, Joshua M

<PaullM @state.gov>; LKiuttz@doc.gov; Alexander Lopes <Alexander.Lopes@his.doc.gov>; Heidema, Sarah J
<HeidemaSl state. gov>; Steven Clagett <Steven. Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin McGinnis@ banking senate. sov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ed and David,

Tim

From: Rice, Edmund <Edrnund. Rice@rmiall house goy>

Sent: Wednesday, November 20, 2019 1:58 PM

To: Fite, David (Foreign Relations) <David Fite@ foreign senate. zoy>; Timothy Mooney

<Timothy. Mooney @ bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

<lessica Steffens @ mail house.gov>; Hunter, Robert (Foreign Relations) <Robert Hunter (@forelgn senate. gov>; Markus,
Daniel <Bariel Markus @irmall house.goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

 

 

 

 

<PaullM @istate go>; LiduttzG@idoc.gov; Alexander Lopes <Alexander. Lopes @hbis.coc.gov>; Heidema, Sarah J
<HeidermaS | @ state gov>; Steven Clagett <Steven. Clagett @ bis cdoc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis@banking senate. goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

From: Fite, David (Foreign Relations) <Davic Fite@foreign senate. sov>
Sent: Wednesday, November 20, 2019 1:41 PM

 

 

 

 

 

 

 

 

 

<Jessica Steffens @mail house gov>; Rice, Edmund <Edrmiund.Rice@mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@iforelen senate goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM

<PaullM @state.vov>; ikiuttz@doc.gov; Alexander Lopes <Alexander, Lopes @his.doc.gov>; Heidema, Sarah J
<HeidemaSl state. gov>; Steven Clagett <Steven. Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin McGinnis@ banking senate. sov>

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC005471
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 257 of 489

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

From: Timothy Mooney <Timothy.Mooneyi@bis. doc gov>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <David Fiteéforsigen senate gov>; Darrach, Tamara A <DarrachTA@ st:
Steffens, Jessica <jessica steNens@ mail house.gov>; Rice, Edmund <edrmund rice@maill house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter @foreign senate.goy>

Ce: Huddleston, Clay (Foreign iene. <Clay Hu ddleston @ foreign. senate. cay>; PM-CPA <PM-CPA@ state goy>;

 

 

 

Seen ee eee se eee eee nny een ee ee rect bert pene a tr ate elaeate cate

<PauliM state. 2OY>; lat eOdoe ny “alexander Lopes ‘<Alexander “Lopes ‘@bis doc. ov>: Heidema, Sarah J
<HeidemaS! @istate zov>; Steven Clagett <Steven Clagett @ bis doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@ foreign senate. sov>

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Timothy. Mooney@ bis.doc.eav>; Darrach, Tamara A <DarrachTA@istate.gov>; Steffens, Jessica
<jessica.steffens@® mail. house eov>; Rice, Edmund <edmund. rice @ mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@foreign senate.goyv>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston@ foreign senate zay>; PM-CPA <PM-CPA@istate goy>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM

<PaullM @istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancder.Lones&@bis.cdoc.gov>; Heidema, Sarah J
<HeldemaSlé

   

 

 

 

 

 

state goy>

   

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

WASHSTATEC005472
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 258 of 489

From: Timothy Mooney <Timeathy. Mooney t@hbis.coc.gav>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A <(arrachTA@state.gov>; Steffens, Jessica <jessica.steffens@mail house.gav>; Fite, David (Foreign
Relations) <Daviel Fite@forelgn senate.gov>; Rice, Edmund <edrrund.rice @mall house.gov>; Hunter, Robert (Foreign
Relations) <Robert Hunter@ foreign senate zov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestoru@foreisn senate gov>; PM-CPA <PM-CPA@state goy>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.cov>; Paul, Joshua M

<PaulIM @istate gov>; LKluttz@icdoc.eov; Alexander Lopes <Alexander.Lopes@ bis. cac.eov>; Heidema, Sarah J
<HeidemaS} @state gov>

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Export Policy Analyst
Repulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica.steffens mail house vov>; Fite, David <david fite@ foreign. senate.gov>; Rice, Edmund
<edmund rice @mail house, goy>; Hunter, Robert <robert hunter @iforelen senate cov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

 

 

 

 

 

  

Subject: RE: Short Notice Request: Availability this afternoon for briefing
Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7 (c}, where, in
order to address concerns raised by some members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circumstances,

Thanks, and we look forward to answering your questions this afternoon,

Tamara

Tamara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs

WASHSTATEC005473
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 259 of 489

U.S. Department of State
Tel: (202) 647-8763
Email: DarrachTA@ state.gov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005474
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 260 of 489

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 11/21/2019 7:21:37 PM

To: Paul, Joshua M [PaulJM@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: Fwd: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)

MM

Sent from Workspace ONE Boxer

From: Fite, David (Foreign Relations) <David_Fite@foreign.senate.gov>

Date: November 21, 2019 at 1:33:18 PM EST

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be
handled for the items moved to the CCL)

To: Heidema, Sarah J <HeidemaSJ@state.gov>, Timothy Mooney <Timothy.Mooney@bis.doc.gov>,Rice,
Edmund <edmund.rice@mail.house.gov>,Darrach, Tamara A <DarrachTA@state.gov>,Steffens, Jessica
<jessica.steffens@mail.house.gov>,Hunter, Robert <robert_hunter@foreign.senate.gov>,Markus, Daniel
<Daniel.Markus@mail.house.gov>,Markus, Daniel <Daniel.Markus@mail.house.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>,PM-CPA <PM-
CPA@state.gov>,Giannangeli, Giulia R <GiannangeliGR@state.gov>,Wolfe, William E
<WolfeWE@state.gov>,Paul, Joshua M <PaulJM@state.gov>,_LKluttz@doc.gov,Lopes, Alexander
<alexander.lopes@bis.doc.gov>,Clagett, Steven <steven.clagett@bis.doc.gov>,Rudd, Phil (Banking)
<Phil_ Rudd@banking.senate.gov>,McGinnis, Colin (Banking) <Colin_McGinnis@banking.senate.gov>,Karen
NiesVogel <Karen.Nies Vogel@bis.doc.gov>,Hillary Hess <Hillary. Hess@bis.doc.gov>,Miller, Michael F
<Millermf@state.gov>

 

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, November 21, 2019 1:16 PM

To: Fite, David (Foreign Relations) <David_Fite@foreign.senate.gov>; Timothy Mooney’
<Timothy.Mooney@bis.doc.gov>; Rice, Edmund <edmund.rice@mail.house.gov>; Darrach, Tamara A
<DarrachTA@state.gov>; Steffens, Jessica <jessica.steffens@mail.house.gov>; Hunter, Robert (Foreign
Relations) <Robert_Hunter@foreign.senate.gov>; Markus, Daniel <Daniel.Markus@mail.house.gov>; Markus,
Daniel <Daniel.Markus@mail.house.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-
CPA@state.gov>; Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E
<WolfeWE@state.gov>; Paul, Joshua M <PaulJM@state.gov>; LKluttz@doc.gov; Lopes, Alexander
<alexander.lopes@bis.doc.gov>; Clagett, Steven <steven.clagett@bis.doc.gov>; Rudd, Phil (Banking)
<Phil_ Rudd@banking.senate.gov>; McGinnis, Colin (Banking) <Colin_McGinnis@banking.senate.gov>;
Karen NiesVogel <Karen.Nies Vogel@bis.doc.gov>; Hillary Hess <Hillary. Hess@bis.doc.gov>; Miller,
Michael F <Millermf@state.gov>

WASHSTATEC005475
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 261 of 489

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be
handled for the items moved to the CCL)

From: Fite, David (Foreign Relations) <David_Fite@foreign.senate.gov>

Sent: Thursday, November 21, 2019 9:21 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; "Timothy Mooney’ <Timothy.Mooney@bis.doc.gov>; Rice,
Edmund <edmund, rice @mai| house. ZOV>} ; Darrach, Tamara A “DarrachTAt @state.gov>; > Steffens, Jessica
<Ies c

Ce: Huddleston, Clay (F oreign Relations) <Clay_E
“PA @state.gc i? aeee Gtulia R <Gi

Subj ect: RE: Short Notice Request. Availabilite this afternoon for ‘briefing (how brokering controls will be
handled for the items moved to the CCL)

 

WASHSTATEC005476
<DatrachTA@stave wov=: Steffens, Jessica jessica stetfens mail house.¢

5 Wolfe, William E
cWolfeWE, “Gstate ov>: Pal Joshua M <PaulJM@state.gov>; LKluttz@doc.gov; Lopes, Alexander
<alexander lopes@bis.doc.gov>; Clagett, Steven <steven.clagett@bis.doc.gov>; Rudd, Phil (Banking)
<Phil Rudd@banking.senate.gov>; McGinnis, Colin (Banking) <Colin  McGinnis@banking.senate.gov>;
Karen NiesVogel <Karen.Nies Vogel@bis.doc.gov>; Hillary Hess <Hillary. Hess@bis.doc.¢
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be
handled for the items moved to the CCL)

David and Ed-

All the best,
Sarah

 

WASHSTATEC005477
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 263 of 489

From: Fite, David (Foreign Relations) <David Fite@foreign.senate.

Sent: Wednesday, November 20, 2019 3:39 PM

To: ‘Timothy Mooney’ <Timothy.Mooney@bis.doc.gov>; Rice, Edmund <edmund.rice@mail house.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica <jessica.steffens@mail.house.gov>; Hunter,
Robert <robert_hunter@foreign.senate.gov>; Markus, Daniel <Daniel.Markus@mail.house.gov>; Markus,

Daniel <[ D

>; Clagett, § Steven
> McGinnis, Colin

(Banking) 2

Hillary Hess |

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be
handled for the items moved to the CCL)

From: Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:2

To: Rice, Edmund <E

<David Fite@foreign. senate. wach, 1 Tamara A <DarrachTA @state.eov>; Steffens, Jessica

 

WASHSTATEC005478
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 264 of 489

<Jessica.Steffens@mail.house.gov>; Hunter, Robert (Foreign Relations)

<Robert_ Hunter@foreign.senate.gov>; Markus, Daniel <Daniel.Markus@mail.house.gov>; Markus, Daniel

<Daniel.Markus@mail house.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-

CPA@state.gov>; Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E
WolfeWE@state.gov>; Paul, Joshua M <PaulJM@state.gov>; LKluttz@doc.gov; Alexander Lopes

<Alexander.Lopes@bis.doc.gov>; Heidema, Sarah J <HeidemaSJ(@state.gov>; Steven Clagett

<Steven.Clagett@bis.doc.gov>; Rudd, Phil (Banking) <Phil Rudd@banking.senate.gov>; McGinnis, Colin

(Banking) <Colin. McGinnis@banking senate.gov>; Karen NiesVogel <Karen.Nies Vogel@bis.doc.gov>;

Hillary Hess <Hillary. Hess@bis.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be

handled for the items moved to the CCL)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ed

2

 

Tim

From: Rice, Edmund <Edmund.Rice@mail.house.gov>
Sent: Wednesday, November 20, 2019 3:11 PM
To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Fite, David (Foreign Relations)

 

 

 

<Jessica.Steffens@mail.house.gov>; Hunter, Robert (Foreign Relations)
<Robert_Hunter@foreign.senate.gov>; Markus, Daniel <Daniel.Markus@mail.house.gov>; Markus, Daniel
<Daniel.Markus@mail house.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-
CPA@state.gov>; Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E

 

 

 

 

 

 

<Alexander.Lopes@bis.doc.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Steven Clagett
<Steven.Clagett@bis.doc.gov>; Rudd, Phil (Banking) <Phil_ Rudd@banking.senate.gov>; McGinnis, Colin
(Banking) <Colin McGinnis@banking senate.gov>; Karen NiesVogel <Karen.Nies Vogel@bis.doc.gov>;
Hillary Hess <Hillary. Hess@bis.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be
handled for the items moved to the CCL)

 

 

 

 

 

 

 

 

Tim:

Ed

From: Timothy Mooney <Timothy.Mooney@bis.doc.gov>
Sent: Wednesday, November 20, 2019 3:00 PM
To: Rice, Edmund <Edmund.Rice@mail.house.gov>; Fite, David (Foreign Relations)

 

 

WASHSTATEC005479
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 265 of 489

<Jessica.Steffens@mail.house.gov>; Hunter, Robert (Foreign Relations)
<Robert_Hunter@foreign.senate.gov>; Markus, Daniel <Daniel.Markus@mail.house.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-
CPA@state.gov>; Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E
<WolfeWE@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Ikluttz@doc.gov; Alexander Lopes
<Alexander.Lopes@bis.doc.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Steven Clagett
<Steven.Clagett@bis.doc.gov>; Rudd, Phil (Banking) <Phil Rudd@banking.senate.gov>; McGinnis, Colin
(Banking) <Colin._ McGi senate.gov>; Karen NiesVogel <Karen.Nies Vogel@bis.doc.gov>;
Hillary Hess <Hillary. Hess@bis.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be

handled for the items moved to the CCL)

Ed and David,

 

WASHSTATEC005480
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 266 of 489

From: Timothy Mooney

Sent: Wednesday, November 20, 2019 2:55 PM

To: ‘Rice, Edmund' <Edmund.Rice@mail.house.gov>; Fite, David (Foreign Relations)

<David_ Fite@foreign.senate.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica
<Jessica.Steffens@mail.house.gov>; Hunter, Robert (Foreign Relations)
<Robert_Hunter@foreign.senate.gov>; Markus, Daniel <Daniel.Markus@mail. house.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-

 

 

 

<WolfeWE@state.gov>; Paul, Joshua M <PaulJM@state.gov>; LEluttz@doc.gov; Alexander Lopes
<Alexander.Lopes@bis.doc.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Steven Clagett
<Steven.Clagett@bis.doc.gov>; Rudd, Phil (Banking) <Phil_ Rudd@banking senate.gov>; McGinnis, Colin
(Banking) <Colin McGinnis@banking senate.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline
compare for the Commerce control text)

 

 

 

 

Ed and David,

Tim

From: Rice, Edmund <Edmund.Rice@mail.house.gov>

Sent: Wednesday, November 20, 2019 1:58 PM

To: Fite, David (Foreign Relations) <David_Fite@foreign.senate.gov>; Timothy Mooney
<Timothy.Mooney@bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica
<Jessica.Steffens@mail.house.gov>; Hunter, Robert (Foreign Relations)
<Robert_Hunter@foreign.senate.gov>; Markus, Daniel <Daniel.Markus@mail. house.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-

 

 

 

 

<WolfeWE@state.gov>; Paul, Joshua M <PaulJM@state.gov>; LEluttz@doc.gov; Alexander Lopes
<Alexander.Lopes@bis.doc.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Steven Clagett
<Steven.Clagett@bis.doc.gov>; Rudd, Phil (Banking) <Phil_ Rudd@banking senate.gov>; McGinnis, Colin
(Banking) <Colin McGinnis@banking senate.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline
compare for the Commerce control text)

From: Fite, David (Foreign Relations) <David_Fite@foreign.senate.gov>

Sent: Wednesday, November 20, 2019 1:41 PM

To: "Timothy Mooney’ <Timothy.Mooney@bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>;
Steffens, Jessica <Jessica.Steffens(@mail.house.gov>; Rice, Edmund <Edmund.Rice(@mail.house.gov>; Hunter,
Robert (Foreign Relations) <Robert_ Hunter@foreign.senate.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-
CPA@state.gov>; Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E
<WolfeWE@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Ikluttz@doc.gov; Alexander Lopes
<Alexander.Lopes@bis.doc.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Steven Clagett
<Steven.Clagett@bis.doc.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate.gov>; McGinnis, Colin

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC005481
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 267 of 489

(Banking) <Colin McGinnis@banking senate.gov>

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline
compare for the Commerce control text)

 

From: Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <David Fite@foreign.senate.gov>; Darrach, Tamara A
<DarrachTA@state.gov>; Steffens, Jessica <jessica.steffens@mail.house.gov>; Rice, Edmund
<edmund.rice@mail.house.gov>; Hunter, Robert (Foreign Relations) <Robert_ Hunter@foreign.senate.gov>
Ce: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-
CPA@state.gov>; Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E

 

 

 

 

 

 

 

<Alexander.Lopes@bis.doc.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Steven Clagett
<Steven.Clagett@bis.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline
compare for the Commerce control text)

 

 

 

David,

 

Tim

Timothy Mooney

Senor Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

 

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>;
Steffens, Jessica <jessica.steffens@mail. house.gov>; Rice, Edmund <edmund.rice@mail.house.gov>; Hunter,
Robert (Foreign Relations) <Robert_ Hunter@foreign.senate.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-
CPA@state.gov>; Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E

 

 

 

 

 

 

<Alexander.Lopes@bis.doc.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

 

 

WASHSTATEC005482
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 268 of 489

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline
compare for the Commerce control text)

 

From: Timothy Mooney <Timothy.Mooney@bis.doc.gov>
Sent: Thursday, November 14, 2019 12:08 PM
To: Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica <jessica.steffens@mail.house.gov>; Fite,

 

 

 

 

Hunter, Robert (Foreign Relations) <Robert_ Hunter@foreign.senate.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-
CPA@state.gov>; Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E
<WolfeWE@state.gov>; Paul, Joshua M <PaulJM@state.gov>; LKhuttz@doc.gov; Alexander Lopes
<Alexander.Lopes@bis.doc.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline
compare for the Commerce control text)

 

 

 

 

 

 

rimothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

eee enn ee nn et ER el

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica.steffens@mail.house.gov>; Fite, David <david_fite@foreign.senate.gov>; Rice,
Edmund <edmund.rice@mail.house.gov>; Hunter, Robert <robert_hunter@foreign.senate.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-
CPA@state.gov>; Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E
<WolfeWE@state.gov>; Paul, Joshua M <PaulJM@state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing

 

 

 

 

 

 

Dear all,

We look forward to briefing you this afternoon. In advance of our briefing, | am attaching copies of the revised
rules we will be discussing with you. T would particularly draw your attention to the Commerce rule, Section
734.7(c), where, i order to address concerns raised by some members of Congress and the public regarding
certain access to 3-D printing technology and software for firearms, the Department of Commerce has revised

WASHSTATEC005483
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 269 of 489

its rule to make certain technology and software capable of producing firearms subject to the EAR when posted
on the internet under specified circumstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tamara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State

Tel: (202) 647-8763

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005484
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 270 of 489

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 11/21/2019 7:29:15 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, November 21, 2019 2:26 PM

To: Fite, David <david_fite@foreign.senate.gov>; ‘Timothy Mooney’ <Timothy.Mooney@bis.doc.gov>; Rice, Edmund
<edmund.rice@mail.house.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

<jessica.steffens@ mail.house.gov>; Hunter, Robert <robert_hunter@foreign.senate.gov>; Markus, Daniel
<Daniel.Markus@mail.house.gov>; Markus, Daniel <Daniel. Markus@mail.house.gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-CPA @state.gov>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaulJM @state.gov>; LKluttz@doc.gov; Lopes, Alexander <alexander.lopes@bis.doc.gov>; Clagett, Steven
<steven.clagett @bis.doc.gov>; Rudd, Phil (Banking) <Phil_Rudd@banking.senate.gov>; McGinnis, Colin (Banking)
<Colin_McGinnis@banking.senate.gov>; Karen NiesVogel <Karen.NiesVogel@bis.doc.gov>; Hillary Hess
<Hillary.Hess@bis.doc.gov>; Miller, Michael F <Millermf@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Khawam,
Joseph N <KhawamJN @state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

David-

Sarah

From: Fite, David (Foreign Relations) <David_ Fite@forelen senate.gov>
Sent: Thursday, November 21, 2019 1:31 PM

 

ceatuenieneriscectatetenenaecvneresSWinercentacntenencneeRctaceenes

<edmiurd.cice mall house.goy>; Darrach, Tamara A <DarrachT A@state.gzov>; Steffens, Jessica

<iessica steffens@ mail house sav>; Hunter, Robert <robert hunter @foreisn senate gzoy>; Markus, Daniel
<Danlel. Markus @imall house gov>; Markus, Daniel <Daniel. Markus@ mail house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM
<PaullM @state.zov>; LKiuttz@doc.gov; Lopes, Alexander <giexanderlopes@bis.coc.gov>; Clagett, Steven
<steven clagett @bis.cdoc.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate. gov>; McGinnis, Colin (Banking)
<Colin MecGinnis@ banking senate. gov>; Karen NiesVogel <Karen.NiesVogel @ bis doc.gey>; Hillary Hess

   

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005485
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 271 of 489

>

 

From: Heidema, Sarah J <HeideriaSi @state. gov
Sent: Thursday, November 21, 2019 1:16 PM
To: Fite, David (Foreign Relations) <David Fite@ foreign senate. gzov>; 'Timothy Mooney’

<Timothy. Mooney @ bis doc zoy>; Rice, Edmund <edmunc rice @mail house. zov>; Darrach, TamaraA

 

 

 

<Robert Hunter @toreign senate aoy>, Markus, Daniel <Ganiel Markus@ mail house.gov>; Markus, Daniel
<Dariel Markus@mall house. goy>
Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @forelgn. senate sev>; PM-CPA <PM-CEA

 

 

(state eov>;

 

<PaullM state sov>; LKlutiz@cdoc.gov; Lopes, Alexander <aiexancder.lopes@bis.doc.gov>; Clagett, Steven
<steven clagett@ibis.ciac.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking)
<Cdin MeGinnis® banking senate. gav>; Karen NiesVogel <Karen.NiesVogsi@ bis. doc.gev>; Hillary Hess

 

 

 

<Hillary.Hess@ bis.doc.gzov>; Miller, Michael F <Milerm:f@state gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)

 

From: Fite, David (Foreign Relations) <David Fite@foreign senate. sov>
Sent: Thursday, November 21, 2019 9:21 AM

 

 

 

<edmund rice @ mall house. gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

<iessica steffens@ mall bouse.cov>; Hunter, Robert <robert hunter@foreien. senate. sov>; Markus, Daniel
<Daniel. Markus@mall house.gov>; Markus, Daniel <Danijel. Markus@mail house goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM@istate.gov>; LKiuttz@icoc.gov; Lopes, Alexander <alexancder lopes@bis.dac.gov>; Clagett, Steven
<stevern clagett ibis. dec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate gov>; McGinnis, Colin (Banking)
<Colin MecGinnis@ banking senate gov>; Karen NiesVogel <Karen.NiesVopel@bis.dac.gov>; Hillary Hess

~

 

 

 

 

 

 

 

WASHSTATEC005486
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 272 of 489

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

Sent: Thursday, November 21, 2019 8:38 AM

To: Fite, David (Foreign Relations) <Gavid Fite@ foreign senate gov>; 'Timothy Mooney’

<Tirmothy. Mooney @ bis. doc.goy>; Rice, Edmund <edmunc. rice @ mail house.gov>; Darrach, TamaraA

<DarrachT A@state.sov>; Steffens, Jessica <jessica steffens@ nail bouse.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@foreien.senate.gov>; Markus, Daniel <Daniel Markus@mall house goy>; Markus, Daniel
<Danlel Markus @rrmall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @ foreign. senate sov>; PM-CPA <PM-CPA@ state .gov>;

 

 

 

 

<PaullM @state.sov>; LKluttz@doc.gov; Lopes, Alexander <aiexanderloges@bis.coc gave; Clagett, Steven
<steven.clagett@bis.coc.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking)

<Colin Meginnis@ banking senate.gov>; Karen NiesVogel <Karen,NiesVogel @bis coc eoy>; Hillary Hess

<Hillary. Hess @ bis. dloc.goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

David and Ed-

All the best,
Sarah

 

 

WASHSTATEC005487
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 273 of 489

Sent: Wednesday, November 20, 2019 3:39 PM
To: ‘Timothy Mooney’ <T ce

Cc: Huddleston, Clay (Foreign Relations) <Ch
Giannangeli, Giulia R <¢ ale.gov>; Wolfe, Willian E. <¥
<PaulIM @state

nking, ; Karen NiesVogel

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005488
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 274 of 489

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@ state. goy>; Steffens, Jessica <Jessica. Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Kobert Hunter@foreign. senate gov>; Markus, Daniel <Daniel. Markust@mall house.gov>; Markus,
Daniel <Raniel Markus@nall house.gzoy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestori@foreisn senate gov>; PM-CPA <PM-CPA@istate goy>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.cov>; Paul, Joshua M

<PaullIM @istate gov>; LKluttz@icdoc.eov; Alexander Lopes <Alexander.Lopes@ bis. cac.zov>; Heidema, Sarah J
<Heidemasi@state gov>; Steven Clagett <Steven Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate eov>; McGinnis, Colin (Banking) <Celin MecGinnis@banking senate. gcoy>; Karen NiesVogel
<Karen.NiesVogel @bis doc.goyv>; Hillary Hess <Hillary. Hess (@his.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

Ed,

 

Tim

From: Rice, Edmund <Edmund, Rice @mall house. goy>
Sent: Wednesday, November 20, 2019 3:11 PM
To: Timothy Mooney <Timethy.Mooneya bis.doc.gov>; Fite, David (Foreign Relations)

 

 

 

<Jessica Steffens @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Hunter@foreign.senate.gov>; Markus,
Daniel <Daniel Markus rail house. gov>; Markus, Daniel <Daniel Markus @mall house. gov>

 

 

 

 

 

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.sov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J
<Heidermnas iG
<Phil Rudd @hbanking senate. goy>; McGinnis, Colin (Banking) <Colin, MecGinnis@banking senate.eov>; Karen NiesVogel
<Karen NiesVogel@bis doc.gov>; Hillary Hess <Hillary Hessi@bis doc. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

  

 

 

 

 

   

 

Tim:

 

Ed

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@state.sov>; Steffens, Jessica <Jessica Steffens @imall house.goy>; Hunter, Robert

 

 

 

 

 

WASHSTATEC005489
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 275 of 489

Giannaneeli Giulia R <GlanneangelGR: @state fov>: Wolfe, Williarn E “Wolfe W WE@state. FOY>} Paul Joshua M
: : , is,doc, goy>; Heidema, Sarah J

eeecerd De!

; Steven Clagett <Ste sis.dec.pov>; Rudd, Phil (Banking)
enate. BOV>; McGinnis, Colin (Banking) < cain, MeGinnis® banking senste.gov>; Karen NiesVogel

Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

From: Timothy Mooney
Sent: Wednesday, November 20, 2019 2:55 PM

 

WASHSTATEC005490
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 276 of 489

To: 'Rice, Edmund’ <Edmund. Ricem mail. house.gov>; Fite, David (Foreign Relations) <Cavid Fite@foreign.senate. gov>;
Darrach, Tamara A <DarrachTA@state.goy>; Steffens, Jessica <Jessica. Steffens@ mail house gov>; Hunter, Robert
(Foreign Relations) <Roebert Hunter@foreign senate.gov>; Markus, Daniel <Daniel Markus@mail house. gevy>

Ce: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiarninangeliGR
<PaullM @istate.gov>; LKhuttz@icoc.eov; Alexander Lopes <Alexancder.Lones@ bis.doc.gov>; Heidema, Sarah J

 

 

 

 

 

 
   

 

 

<Phil Rudd@hbanking senate.goy>; McGinnis, Colin (Banking) <Colin, MeGinnis@ banking senate goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

Ed and David,

Tim

From: Rice, Edmund <Esimund Rice@imall house gov>

Sent: Wednesday, November 20, 2019 1:58 PM

To: Fite, David (Foreign Relations) <David Fite@forelen.senate.gov>; Timothy Mooney

<Timothy. Mooney @bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

Jessica Steffens Gmail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senate.gov>; Markus,
Daniel <Banie) Markus@mail house aoy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM state soy>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J
<HeidemaS! @ state. gov>; Steven Clagett <Steven Clagett @ bis. dac.goy>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis@ banking senate.gov>

 

 

 

 

 

 

 

   

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Fite, David (Foreign Relations) <David_ Fite@forelen senate.gov>

Sent: Wednesday, November 20, 2019 1:41 PM

To: ‘Timothy Mooney’ <Timoathy. Mooney @ his.dac.gov>; Darrach, Tamara A <Darrach Am state. gov>; Steffens, Jessica
<lessica Steffens Gmail house gov>; Rice, Edmund <Exnunc. Rice@mail house.gov>; Hunter, Robert (Foreign Relations)
<Bobert HunterG@Yorelen.senate.sov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiarninangeliGR

<PaullM state sov>; ikiuttz@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

 

 

 

 

   

 

 

 

<PHi Rudd @banking senate. eav>; McGinnis, Colin (Banking) <Colin McGinris@ banking senate.goy>

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

WASHSTATEC005491
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 277 of 489

From: Timothy Mooney <Tirnothy. Mooney @ibis.doc.gov>
Sent: Tuesday, November 19, 2019 7:13 PM

 

 

unter, Robert

 

Steffens, Jessica <jessica stetfens@inall house.gov>; Rice, Edmund <edmund rice @mail house gov>
(Foreign Relations) <Robert Hunter@ foreign senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreien. senate. gov>; PM-CPA <PM-CPA@statea gov>;
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM
<PaullM @state vov>; LKiuttz@doc.gov; Alexander Lopes <Alexander. Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@foreign.senate.gey>

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Tirmothy. Mooney bis.dec.gov>; Darrach, Tamara A <DarrachTA@state.zov>; Steffens, Jessica
<jessica steffensi@® mall house gsov>; Rice, Edmund <edmund. rice @mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @tforelgn.senate.gzov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

<PaullM @istate go>; LiduttzG@idoc.gov; Alexander Lopes <Alexander. Lopes @hbis.coc.gov>; Heidema, Sarah J
<HeidemaS @ state goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A<DarrachTA@ state. zov>; Steffens, Jessica <jessica steffens@mail house.gev>; Fite, David (Foreign
Relations) <David Fite@forelen.senate.gov>; Rice, Edmund <edmund rice @mall house .gov>; Hunter, Robert (Foreign
Relations) <Robert Hunter @forelen.senate.gov>

 

WASHSTATEC005492
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 278 of 489

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.sov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

From: Darrach, Tamara A <DarrachTA@ state.
Sent: Tuesday, November 12, 2019 11:58 AM
To: Steffens, Jessica <iessica.steffens@mail house gov>; Fite, David <david fitegforeign senate goy>; Rice, Edmund
<edrnund.srice@mail house.goy>; Hunter, Robert <rebert hunter @foreign senate. sov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @ foreign senate gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannangeliGR @istate zov>; Wolfe, William E <Wolfe\WE@istate.gnv>; Paul, Joshua M
<PaullM @istate zoy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing

 

 

 

    

Dear all,

We look forward to briefing you this afternoon. In advance of our briefing, | arn attaching copies of the revised rules we
willbe discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7(c}, where, in
order to address concerns raised by same members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circumstances,

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tamara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (207) 647-8763

Email: DarrachTA@state gov

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005493
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 279 of 489

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 11/21/2019 10:00:48 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F
[Millermf@state.gov]; Knawam, Joseph N [KhawamJN@state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)

SBU - LEGAL

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Thursday, November 21, 2019 4:13 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F <Millermf@state.gov>; Khawam, Joseph N
<KhawamJN@state.gov>; Paul, Joshua M <PaulJM@state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)

SBU - LEGAL

>

 

From: Heidema, Sarah J <HeideriaSi @state. gov
Sent: Thursday, November 21, 2019 4:11 PM

<KhawamJN@state.gov>; Paul, Joshua M <PaulihM@ state gay>
Subject: FW: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for
the items moved to the CCL)

Gents-

 

SBU - LEGAL

From: Fite, David (Foreign Relations) <David Fite@ foreign senate.gov>
Sent: Thursday, November 21, 2019 3:35 PM
<edmurd.cice@imall house.goy>; Darrach, Tamara A <DarrachT A@state.gzov>; Steffens, Jessica

<iessica steffens@ mall house gov>; Hunter, Robert <rebert hunter@foreisn senate. gov>; Markus, Daniel
<Dariel. Markus @ mall house. zov>; Markus, Daniel <Daniel. Markus@ mail house cov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <tsiannangsliGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PauliM state soy>; LKluttz@doc.zov; Lopes, Alexander <aiexander loges@bis.coc gov>; Clagett, Steven
<steven clagett @bis.cdoc.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate. gov>; McGinnis, Colin (Banking)

   

 

 

 

   

 

 

 

<Colin MecGinnis@ banking senate. gov>; Karen NiesVogel <Karen.NiesVogel @ bis doc.gey>; Hillary Hess

 

 

WASHSTATEC005494
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 280 of 489

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <HeidemaS! @state gov>

Sent: Thursday, November 21, 2019 2:26 PM

To: Fite, David (Foreign Relations) <David Fitedforsign.senate.gov>; 'Timothy Mooney’

<Timothy. Mooney @bis.dec.goy>; Rice, Edmund <edmund. rice mall house.goy>; Darrach, TamaraA
<DarrachTé @state.gov>; Steffens, Jessica <iessica.steffens @ mail house gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @foreien senate.gov>; Markus, Daniel <Baniel Markus@rmaill house aoy>; Markus, Daniel
<Daniel Markus@ mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PauliM state soy>; LKluttz@doc.zov; Lopes, Alexander <aiexander loges@bis.coc gov>; Clagett, Steven
<steven clagett @bis.cdoc.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate. gov>; McGinnis, Colin (Banking)
<Colin MecGinnis@ banking senate. gov>; Karen NiesVogel <Karen.NiesVogel @ bis doc.gey>; Hillary Hess

 

 

 

 

 

 

 

 

>;

 

   

 

 

 

 

 

 

Joseph N <KhawamJN @state gsay>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

David-

 

Sarah

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>

Sent: Thursday, November 21, 2019 1:31 PM

To: Heidema, Sarah J <Heideraii @state.sov>; 'Timothy Mooney’ <Timothy. Mooney @ bis. doc.gov>; Rice, Edmund
<ecdmune rice @ mall house goy>; Darrach, Tamara A <DarrachtA@ state. zove; Steffens, Jessica

<jessica steffensi@ mall house eov>; Hunter, Robert <robert hunter @foreign senate.goy>; Markus, Daniel
<Daniel. Markus @rriall house.gov>; Markus, Daniel <Danicl. Markus@mail house. sov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannangeliGR @istate zov>; Wolfe, William E <Wolfe\WE@istate.gnv>; Paul, Joshua M
<PaullM @istate gov>; LidutizG@icoc.gov; Lopes, Alexander <aiexancderJopes@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis.coc.eov>; Rudd, Phil (Banking) <PRI Rudd @banking. senate.eov>; McGinnis, Colin (Banking)
<Colin MeGinnisébanking senate.cov>; Karen NiesVogel <Karen.Nies Vogel @bis doc. gov>; Hillary Hess

 

 

 

 

 

 

 

     

 

 

 

 

 

 

<Hillary. Hess @ bis. coc.gov>; Miller, Michael F <Milermft@state gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005495
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 281 of 489

>

 

From: Heidema, Sarah J <HeideriaSi @state. gov
Sent: Thursday, November 21, 2019 1:16 PM
To: Fite, David (Foreign Relations) <David Fite@ foreign senate. zoy>; 'Timothy Mooney’

<Timothy. Mooney @ bis doc zoy>; Rice, Edmund <edmunc rice @mail house. zov>; Darrach, TamaraA

 

 

 

<Robert Hunter @toreign senate aoy>, Markus, Daniel <Ganiel Markus@ mail house.gov>; Markus, Daniel
<Dariel Markus@mall house. goy>
Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign. senate sev>; PM-CPA <PM-CEA

 

 

(state eov>;

 

<PaullM state sov>; LKlutiz@cdoc.gov; Lopes, Alexander <aiexancder.lopes@bis.doc.gov>; Clagett, Steven
<steven clagett@ibis.ciac.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking)
<Cdin MeGinnis® banking senate. gav>; Karen NiesVogel <Karen.NiesVogsi@ bis. doc.gev>; Hillary Hess

 

 

 

<Hillary.Hess@ bis.doc.gzov>; Miller, Michael F <Milerm:f@state gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)

 

From: Fite, David (Foreign Relations) <David Fite@foreign senate. sov>
Sent: Thursday, November 21, 2019 9:21 AM

 

 

 

<edmund rice @ mall house. gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

<iessica steffens@ mall bouse.cov>; Hunter, Robert <robert hunter@foreien. senate. sov>; Markus, Daniel
<Daniel. Markus@ mall house.gov>; Markus, Daniel <Danjel. Markus@mail house goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM@istate.gov>; LKiuttz@icoc.gov; Lopes, Alexander <alexancder lopes@bis.dac.gov>; Clagett, Steven
<stevern clagett ibis. dec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate gov>; McGinnis, Colin (Banking)
<Colin MecGinnis@ banking senate gov>; Karen NiesVogel <Karen.NiesVorel@bis. doc. gov>; Hillary Hess

~

 

 

 

 

 

 

 

WASHSTATEC005496
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 282 of 489

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

Sent: Thursday, November 21, 2019 8:38 AM

To: Fite, David (Foreign Relations) <Gavid_ Fite@ foreign senate gov>; 'Timothy Mooney’

<Tirmothy. Mooney @ bis. doc.goy>; Rice, Edmund <edmunc. rice @ mail house.gov>; Darrach, TamaraA

<DarrachT A@state.sov>; Steffens, Jessica <jessica steffens@ nail bouse.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@foreien.senate.gov>; Markus, Daniel <Daniel Markus@mall house goy>; Markus, Daniel
<Danlel Markus @rrmall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @ foreign. senate sov>; PM-CPA <PM-CPA@ state .gov>;

 

 

 

 

<PaullM @state.sov>; LKluttz@doc.gov; Lopes, Alexander <aiexanderloges@bis.coc gave; Clagett, Steven
<steven.clagett@bis.coc.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking)

<Colin Meginnis@ banking senate.gov>; Karen NiesVogel <Karen,NiesVogel @bis coc eoy>; Hillary Hess

<Hillary. Hess @ bis. dloc.goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

David and Ed-

 

All the best,
Sarah

 

WASHSTATEC005497
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 283 of 489

Sent: Wednesday, November 20, 2019 3:39 PM
To: ‘Timothy Mooney’ <T ce

Cc: Huddleston, Clay (Foreign Relations) <Ch
Giannangeli, Giulia R <¢ ale.gov>; Wolfe, Willian E. <¥
<PaulIM @state

nking, ; Karen NiesVogel

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005498
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 284 of 489

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@ state. goy>; Steffens, Jessica <Jessica. Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Kobert Hunter@foreign. senate gov>; Markus, Daniel <Daniel. Markust@mall house.gov>; Markus,
Daniel <Raniel Markus@rnall house. goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestori@foreisn senate gov>; PM-CPA <PM-CPA@istate goy>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.cov>; Paul, Joshua M

<PaullIM @istate gov>; LKluttz@icdoc.eov; Alexander Lopes <Alexander.Lopes@ bis. cac.zov>; Heidema, Sarah J
<Heidemasi@state gov>; Steven Clagett <Steven Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate eov>; McGinnis, Colin (Banking) <Celin MecGinnis@banking senate. gcoy>; Karen NiesVogel
<Karen.NiesVogel @bis doc.goyv>; Hillary Hess <Hillary. Hess (@his.doc.gov>

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Rice, Edmund <Edmund, Rice @mall house. goy>
Sent: Wednesday, November 20, 2019 3:11 PM
To: Timothy Mooney <Timethy.Mooneya bis.doc.gzov>; Fite, David (Foreign Relations)

 

 

<Jessica Steffens @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Hunter@foreign.senate.gov>; Markus,
Daniel <Daniel Markus rail house gov>; Markus, Daniel <Daniel Markus @mall house. gov>

 

 

 

 

 

 

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.sov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J
<Heidermnas iG
<Phil Rudd @hbanking senate. goy>; McGinnis, Colin (Banking) <Colin, MecGinnis@banking senate.eov>; Karen NiesVogel
<Karen NiesVogel@bis doc.gov>; Hillary Hess <Hillary Hessi@bis doc. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

  

 

 

 

 

   

 

Tim:

 

Ed

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@state.sov>; Steffens, Jessica <Jessica Steffens @imall house.goy>; Hunter, Robert

 

 

 

 

 

WASHSTATEC005499
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 285 of 489

Giannaneeli Giulia R <GlanneangelGR: @state fov>: Wolfe, Williarn E “Wolfe W WE@state. FOY>} Paul Joshua M
: : , is,doc, goy>; Heidema, Sarah J

eeecerd De!

; Steven Clagett <Ste sis.dec.pov>; Rudd, Phil (Banking)
enate. EOV>; McGinnis, Colin (Banking) < Gin MeGinnis@ banking senate,gov>; Karen NiesVogel

Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

From: Timothy Mooney
Sent: Wednesday, November 20, 2019 2:55 PM

 

WASHSTATEC005500
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 286 of 489

To: 'Rice, Edmund’ <Edmund. Ricem mail. house.gov>; Fite, David (Foreign Relations) <Cavid Fite@foreign.senate. gov>;
Darrach, Tamara A <DarrachTA@state.goyv>; Steffens, Jessica <Jessica. Steffens@ mail house gov>; Hunter, Robert
(Foreign Relations) <Roebert Hunter@foreign senate.gov>; Markus, Daniel <Daniel Markus@mail house. gevy>

Ce: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiarninangeliGR
<PaullM @istate.sov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

 
   

 

<Phil Rudd@hbanking senate.goy>; McGinnis, Colin (Banking) <Colin, MeGinnis@ banking senate goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

From: Rice, Edmund <Esimund Rice@imall house gov>

Sent: Wednesday, November 20, 2019 1:58 PM

To: Fite, David (Foreign Relations) <David Fite@forelen.senate.gov>; Timothy Mooney
<Timothy. Mooney @bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

 

Jessica Steffens Gmail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senate.gov>; Markus,
Daniel <Banie) Markus@mail house aoy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM state soy>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J
<HeidemaS! @ state. gov>; Steven Clagett <Steven Clagett @ bis. dac.goy>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis@ banking senate.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

   

 

 

From: Fite, David (Foreign Relations) <David Fite@forelen senate. gov>

Sent: Wednesday, November 20, 2019 1:41 PM

To: ‘Timothy Mooney’ <Timoathy. Mooney @ his.dac.gov>; Darrach, Tamara A <Darrach Am state. gov>; Steffens, Jessica
<lessica Steffens Gmail house gov>; Rice, Edmund <Exnunc. Rice@mail house.gov>; Hunter, Robert (Foreign Relations)
<Bobert HunterG@Yorelen.senate.sov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiarninangeliGR

<PaullM state sov>; ikiuttz@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

   

 

<Phil Rudd @banking senate. eav>; McGinnis, Colin (Banking) <Colin McGinris@ banking senate.goy>

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

WASHSTATEC005501
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 287 of 489

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>
Sent: Tuesday, November 19, 2019 7:13 PM

 

 

unter, Robert

 

Steffens, Jessica <jessica stetfens@inall house.gov>; Rice, Edmund <edmund rice @mail house gov>
(Foreign Relations) <Robert Hunter@ foreign senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreien. senate. gov>; PM-CPA <PM-CPA@statea gov>;
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM
<PaullM @state vov>; LKiuttz@doc.zov; Alexander Lopes <Alexander. Lopes @his.doc.gov>; Heidema, Sarah J

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@foreign.senate.gey>

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Tirmothy. Mooney bis.dec.gov>; Darrach, Tamara A <DarrachTA@state.zov>; Steffens, Jessica
<jessica steffensi@® mall house gsov>; Rice, Edmund <edmund. rice @mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @tforelgn.senate.gzov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate gov>; PM-CPA <PM-CPA @state gov>;

 

 

<PaullM @istate go>; LiduttzG@idoc.gov; Alexander Lopes <Alexander. Lopes @hbis.coc.gov>; Heidema, Sarah J
<HeidemaS @ state goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A<DarrachTA@ state. zov>; Steffens, Jessica <jessica. steffens@ mail house.gev>; Fite, David (Foreign
Relations) <David Fite@forelen.senate.gov>; Rice, Edmund <edmund rice @mall house .gov>; Hunter, Robert (Foreign
Relations) <Robert Hunter @forelen senate. gov>

 

WASHSTATEC005502
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 288 of 489

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;

Giannangeli, Giulia R <GiannangeliGh @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.sov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

From: Darrach, Tamara A <DarrachTA@ state.
Sent: Tuesday, November 12, 2019 11:58 AM
To: Steffens, Jessica <iessica.steffens@mail house.gov>; Fite, David <david fltegforeign senate.goy>; Rice, Edmund
<edrnund.srice@mail house.goy>; Hunter, Robert <rebert hunter@foreign senate. sav>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannangeliGR @istate zov>; Wolfe, William E <Wolfe\WE@istate.gnv>; Paul, Joshua M
<PaullM @istate zoy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing

 

 

 

 

 

 

    

Dear all,

We look forward to briefing you this afternoon. In advance of our briefing, | arn attaching copies of the revised rules we
willbe discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7(c}, where, in
order to address concerns raised by same members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circumstances,

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tamara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (207) 647-8763

Email: DarrachTA@state gov

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005503
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 289 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 11/21/2019 10:13:26 PM

To: Paul, Joshua M [PauliM @state.gov]
Subject: Re: NDAA issue: USML to CCL

From: Paul, Joshua M <PauUM@state.gov>
Sent: Thursday, November 21, 2019 5:00:34 PM
To: Heidema, Sarah J <HeidemaSJ@state.gov>
Subject: FW: NDAA issue: USML to CCL

SENSITIVE BUT UNCLASSIFIED

From: Hunter, Robert <robert_hunter@foreign.senate.gov>
Sent: Thursday, November 21, 2019 4:06 PM

To: Paul, Joshua M <PaulJM@state.gov>

Subject: NDAA issue: USML to CCL

Josh,

Best,
Rob

   

 

WASHSTATEC005504
 

WASHSTATEC005505
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 291 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 11/21/2019 10:16:34 PM

To: Paul, Joshua M [PaulJM@state.gov]
Subject: Re: NDAA issue: USML to CCL

 

 

From: Paul, Joshua M <PauliM@state.gov>
Sent: Thursday, November 21, 2019 5:00:34 PM
To: Heidema, Sarah J <HeidemaSJ@state.gov>
Subject: FW: NDAA issue: USML to CCL

SENSITIVE BUT UNCLASSIFIED

From: Hunter, Robert <robert_hunter@foreign.senate.gov>
Sent: Thursday, November 21, 2019 4:06 PM

To: Paul, Joshua M <PaulJM @state.gov>

Subject: NDAA issue: USML to CCL

Josh,

Best,
Rob

 

WASHSTATEC005506
 

WASHSTATEC005507
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 293 of 489

 

Message

From: Paul, Joshua M [PauliM @state.gov]
Sent: 11/21/2019 10:18:40 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: NDAA issue: USML to CCL

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>
Sent: Thursday, November 21, 2019 5:17 PM

To: Paul, Joshua M <PaulJM @state.gov>
Subject: Re: NDAA issue: USML to CCL

From: Paul, Joshua M <PauliM @state zov>
Sent: Thursday, November 21, 2019 5:00:34 PM
To: Heidema, Sarah J <HeidemaSi @state.gov>
Subject: FW: NDAA issue: USML to CCL

SENSITIVE BUT UNCLASSIFIED

From: Hunter, Robert <rebert hunter Giforeien.senate gov>
Sent: Thursday, November 21, 2019 4:06 PM

To: Paul, Joshua M <PauliM@ state. .gov>

Subject: NDAA issue: USML to CCL

 

 

Josh

Best,
Rob

 

WASHSTATEC005508
 

WASHSTATEC005509
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 295 of 489

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 11/22/2019 11:56:05 AM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: Re: Draft responses to additional questions from David Fite as part of 38(f). Please review for clearance to send to

State for sending back to the committees. (Please review today)

Joseph Khawam
Office of the Legal Adviser (L/PM)

 

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, November 21, 2019 2:31 PM

To: Khawam, Joseph N

Subject: FW: Draft responses to additional questions from David Fite as part of 38(f). Please review for clearance to send
to State for sending back to the committees. (Please review today)

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Thursday, November 21, 2019 2:22 PM

To: Clagett, Steven <steven.clagett@bis.doc.gov>; Lopes, Alexander <alexander.lopes@bis.doc.gov>; Hillary Hess
<Hillary.Hess@bis.doc.gov>; Karen NiesVogel <Karen.NiesVogel@bis.doc.gov>; Abraham, Liz <LAbraham @doc.gov>;
LKluttz@doc.gov

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PaulM@state.gov>; Khawam, Joseph N
<KhawamJN@state.gov>

Subject: FW: Draft responses to additional questions from David Fite as part of 38(f). Please review for clearance to send
to State for sending back to the committees. (Please review today)

 

Thanks,
Tim

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gav>

Sent: Thursday, November 21, 2019 1:31 PM

To: 'Heidema, Sarah J' <HeklemaS/@state.gov>; Timothy Mooney <Timothy. Mooneyabis.doc.gov>; Rice, Edmund
<edmund rice @ mail house.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

 

   

 

 

WASHSTATEC005510
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 296 of 489

<jessica steffensi mall. house. goyv>; Hunter, Robert (Foreign Relations) <Rebert Hunter@foreign. senate gov>; Markus,
Daniel <Baniel Markus @mail house. gov>; Markus, Daniel <Ganial Markus @maill house.gov>
Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullM @istate.gov>; LKiuttz @icoc.eov; Alexander Lopes <Alexander.Lopes@ bis.dac.gov>; Steven Clagett
<Steven Clagett@bis.doc gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate. gov>; McGinnis, Colin (Banking)
<Colin MeoGinnis@ banking senate.gov>; Karen NiesVogel <Karen. NiesVagel @his.doc.gov>; Hillary Hess

 

 

 

 

 

 

<Hillary. Hess @ bis. coc.gov>; Miller, Michael F <Milermft@state gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heidernasi@state. sov>

Sent: Thursday, November 21, 2019 1:16 PM

To: Fite, David (Foreign Relations) <David Fite@ foreign senate zoy>; 'Timothy Mooney’

<Timothy. Mooney @ bis. doc.poy>; Rice, Edmund <edmund.rice@maill house,gov>; Darrach, TamaraA

 

 

 

 

<Robert Hunter @foreign senate gov>; Markus, Daniel <Baniel Markus@mall house.govy>; Markus, Daniel
<Daniel Markus@mall house. gov>

 

 

 

 

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M

<PaullM @istate.gov>; LKhuttz@icdoc.gov; Lopes, Alexander <alexancder lopes@bis.dac. gov>; Clagett, Steven

<steven clagett ibis cec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate. gov>; McGinnis, Colin (Banking)

<Colin MeGinnis@banking senate. gov>; Karen NiesVogel <Karen.NiesVogel @bis.doc.gay>; Hillary Hess

<Hillary Hess(@bis coc.gov>; Miller, Michael F <Millermf@state zov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

   

 

WASHSTATEC005511
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 297 of 489

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gav>

Sent: Thursday, November 21, 2019 9:21 AM

To: Heidema, Sarah J <HeidemaSi @state.gov>; 'Timothy Mooney’ <Timothy.Mooneyé@bis.doc.gov>; Rice, Edmund
<edmund rice @rmiaill house gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

<iessica steffensi@ mall house.gov>; Hunter, Robert <robert bunter@foreien.senate.gov>; Markus, Daniel
<Daniel. Markus@mall house.gov>; Markus, Daniel <Daniel. Markus @mail house zov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoruforsisn senate. gov>; PM-CPA <PM-CPA@istate goy>;

   

 

 

 

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullIM @istate.gov>; LKiuttz @icoc.aov; Lopes, Alexander <aiexancderlopes@ibis.doc.gov>; Clagett, Steven
<steven. .clagett@ bis.dec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking sanate.gov>; McGinnis, Colin (Banking)
<Colin MeGinnis@ banking senate gov>; Karen NiesVogel <Karen.NiesVorel@bis.dac.gov>; Hillary Hess

<Hilar oy>

 

 

 

 

Hess @ibis doc.

   

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heidernasi@state. sov>

Sent: Thursday, November 21, 2019 8:38 AM

To: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>; ‘Timothy Mooney'

<Timothy. Mooney @ bis. doc.poy>; Rice, Edmund <edmund.rice@maill house,gov>; Darrach, TamaraA
<DarrachTA@state eov>; Steffens, Jessica <iessica.steffens@ mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @foreign senate goy>; Markus, Daniel <Baniel Markus@mall house. goy>; Markus, Daniel
<Daniel. Markus@mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM@istate.gov>; LKiuttz@icoc.gov; Lopes, Alexander <alexancder lopes@bis.dac.gov>; Clagett, Steven
<stevern clagett ibis. dec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate gov>; McGinnis, Colin (Banking)
<Colin MeGinris@ banking senate.gov>; Karen NiesVogel <Karen NiesVogel @bis.doc.gzov>; Hillary Hess

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

WASHSTATEC005512
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 298 of 489

David and Ed-

All the best,
Sarah

From: Fite, David (Foreign Relations) <David Fite@foreign.ssnats. sov>
Sent: Wednesday, November 20, 2019 3:39 PM
To: ‘Timothy Mooney’ <Timothy. Mooney @ bis.doc.gov>; Rice, Edmund <edmund. rice @mail house.gov>; Darrach,

<Dariel Markus@mall house. gov
Cc: Huddleston, Clay (Foreign Relations 3
Giannangeli, Giulia R < el GR Ge gov>; Wolfe, William E <\
f alexander lopes .
>; Clagett, Steven <stey i yv>; Rudd, Phil (Banking)
@.gov>; McGinnis, Colin (Banking) <Colin McGinnis @ banking senate.gov>; Karen NiesVogel

<Karen.NiesVogel @bis.doc.goy>; Hillary Hess <Hillary. Hesst@bis.coc.gov>

 

WASHSTATEC005513
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 299 of 489

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Timothy Mooney <Timethy. Mooney @bis.ciac gay>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edrmund. Rice@ mall house.pov>; Fite, David (Foreign Relations) <David Fite @forelgn senate. gov>;
Darrach, Tamara A <DarrachTA ate.gov>; Steffens, Jessica <Jessica Steffens @ mail house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@foreign. senate.sov>; Markus, Daniel <Ganiel Markus@mail. house. sov>; Markus,
Daniel <Baniel.Miarkus@mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM state soy>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J
<HeidemaS! @ state. gov>; Steven Clagett <Steven Clagett @ bis. dac.goy>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate. gov>; McGinnis, Colin (Banking) <Colin McGinnis banking senate. gov>; Karen NiesVogel

 

 

 

Gest

  

 

 

 

 

 

>;

 

   

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed,

 

Tim

From: Rice, Edmund <Edrnund Rice@riall house goy>

Sent: Wednesday, November 20, 2019 3:11 PM

To: Timothy Mooney <Timothy.Moaney@ bis.doc.gov>; Fite, David (Foreign Relations)

<David Fite@foreign senate.gov>; Darrach, Tamara A <DarrachTA@ state. gov>; Steffens, Jessica

<lessica Steffens @mail house.gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forsien.senate.gov>; Markus,
Daniel <Baniel Markus @mail house gov>; Markus, Daniel <Ganial Markus @maill house.aoyv>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign senate. gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannangeliGR Gist

<PaulIM @istate gov>; LiGutizG@icdoc.gov; Alexander Lopes <Alexander.Lopes@hbis.coc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

 

  

 

 

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Celin McGinnis @ banking senate.zov>; Karen NiesVogel
<Karen.Nies Vogel @bis cdoc.gov>; Hillary Hess <Hillary.Hess@bis.cdoc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

WASHSTATEC005514
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 300 of 489

Ed

Sent: Wednesday, November 20, 2019 00 PM
To: Rice, Edmund <E¢

(Foreign Relations) <Robert Hurter@for
Cc: Huddleston, Clay (Foreign Relotions) <
Giannangeli, Giulia R <Gianne 7

banking senate. gov>; McGinnis, Colin (Banking)
<Karen. Nie Vorel: ols. doe. goy>; Hillary Hess <Hillary.Hes Ce
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

 

WASHSTATEC005515
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 301 of 489

 

Tim

From: Timothy Mooney

Sent: Wednesday, November 20, 2019 2:55 PM

To: 'Rice, Edmund’ <Edmund. Ricem mail. house.gov>; Fite, David (Foreign Relations) <Cavid Fite@foreign.senate. gov>;
Darrach, Tamara A <DarrachTA ate.gov>; Steffens, Jessica <Jessica Steffens @ mail house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@foreign. senate.sov>; Markus, Daniel <Ganiel. Markus@rmrall house. sov>

Ce: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiarninangeliGR
<PaullM state sov>; LKlutizl@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

Gest

  

 

 

 

 
   

 

 

<Phil Rudd @banking senate eayv>; McGinnis, Colin (Banking) <Colin McGinris@ banking senate.goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

Ed and David,

Tim

From: Rice, Edmund <Esimund. Rice@imall house. goy>

Sent: Wednesday, November 20, 2019 1:58 PM

To: Fite, David (Foreign Relations) <David Fite@forelen. senate.gov>; Timothy Mooney

<timothy. Mooney @ bis.cdoc.gov>; Darrach, Tamara A <DarrachTA@state.gzoy>; Steffens, Jessica

Jessica Steffens Gmail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senate.gov>; Markus,
Daniel <Banie) Markus@mail house aoy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM state soy>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J
<HeidemaS! @ state. gov>; Steven Clagett <Steven Clagett @ bis. dac.goy>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis@ banking senate.gov>

 

 

   

 

 

 

 

 

   

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Fite, David (Foreign Relations) <David_ Fite@forelen senate.gov>

Sent: Wednesday, November 20, 2019 1:41 PM

To: ‘Timothy Mooney’ <Timothy. Mooney @ bis.doc.gov>; Darrach, Tamara A <DarrachTA@ state. gov>; Steffens, Jessica
<lessica Steffens Gmail house gov>; Rice, Edmund <Enunc. Rice@mail house.gov>; Hunter, Robert (Foreign Relations)
<Bobert HunterG@Yorelen.senate.sov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.sov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiannangeliGR@state cov>; Wolfe, William E <WolfeWE@state.zov>; Paul, Joshua M

<PaullM state sov>; ikiuttz@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

 

 

 

   

 

WASHSTATEC005516
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 302 of 489

 

<Phil Rudd @banking senate goy>; McGinnis, Colin (Banking) <Colin, McGinnis@banking senate.coy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <David Fite@iforeign.senate.gov>; Darrach, Tamara A <DarrachTA@state go>;
Steffens, Jessica <jessica stetfens@inall house gov>; Rice, Edmund <edmund rice @mail house gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@ foreign senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM
<PaullM @state.gov>; LKiuttz@doc.gov; Alexander Lopes <Alexander.Lopes@his.doc.gov>; Heidema, Sarah J
<HeldemaS] @state goy>; Steven Clagett <Steven.Clagelti@i bis coc goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

   

 

 

 

 

 

 

 

 

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@foreign senate. sov>
Sent: Tuesday, November 19, 2019 2:32 PM

 

<jessica steffens@® mail house.gove; Rice, Edmund <edmund.rice@ mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @tforeign.senate.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @ foreign senate, gov>; PM-CPA <PM-CPA @ state goy>;
Giannangeli, Giulia R <GiannangeliGR @istate zov>; Wolfe, William E <Wolfe WE@istate,

 

 

 

 

29¥>; Paul, Joshua M
<PaulIM @istate gov>; LiGutizG@icdoc.gov; Alexander Lopes <Alexander.Lopes@hbis.coc.gov>; Heidema, Sarah J

       

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

WASHSTATEC005517
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 303 of 489

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A <farrachTAgistate 2ov>; Steffens, Jessica <jessica steffens@imail house.cov>; Fite, David (Foreign
Relations) <Gavid Fite@Moreien seanate.gov>; Rice, Edmund <edmund.rice@mall house.g@ov>; Hunter, Robert (Foreign
Relations) <Robert Hunter@ foreign senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddiestun@forsien. senate.gov>; PM-CPA <PM-CPA @ state gov:
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM

<PaullM @state.gov>; LKiuttz@doc.gov; Alexander Lopes <Alexander.Lopes@his.doc.gov>; Heidema, Sarah J
<HeldemaS @ state.
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Darrach, Tamara A <DarrachTA@ state goy>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica steffens@mail house. goy>; Fite, David <david fite@ foreign. senate.gov>; Rice, Edmund
<edmund rice @ mail house. zoy>; Hunter, Robert <rabert hunter @forelen.senate gov>

 

 

 

 

 

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM@istate.gav>

Subject: RE: Short Notice Request: Availability this afternoon for briefing

 

Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7 {c}, where, in
order to address concerns raised by some members of Congress and the public regarcing certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circurnstances.

Thanks, and we look forward to answering your questions this afternoon,

Tamara

Tamara Darrach Goulding

WASHSTATEC005518
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 304 of 489

Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

Emall: DarrachTA@state gov

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005519
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 305 of 489

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 11/22/2019 1:53:45 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: RE: Draft responses to additional questions from David Fite as part of 38(f). Please review for clearance to send to

State for sending back to the committees. (Please review today)

 

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Friday, November 22, 2019 6:57 AM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: Fwd: Draft responses to additional questions from David Fite as part of 38(f). Please review for clearance to
send to State for sending back to the committees. (Please review today)

Here’s the attachment.

Joseph Khawam
Office of the Legal Adviser (L/PM)

 

Sent: Thursday, November 21, 2019 2:30:58 PM

To: Khawam, Joseph N <KhawamJN@istate. goy>

Subject: FW: Draft responses to additional questions from David Fite as part of 38(f). Please review for clearance to send
to State for sending back to the committees. (Please review today)

From: Timothy Mooney <Timethy. Mooney t@hbis.coc.gav>

Sent: Thursday, November 21, 2019 2:22 PM

To: Clagett, Steven <steven.clagett@ bis.doc.gov>; Lopes, Alexander <aiexancder lopes@bis. coc, zov>; Hillary Hess
<Hillary bess @ his doc.gov>; Karen NiesVogel <Karen.NiesVogel @ bis doc.gov>; Abraham, Liz <LAbraham@doc.gov>;

 

 

 

 

 

Cc: Heidema, Sarah J <HeidemaSji@state.gov>; Paul, Joshua M <PaulM@state. gov>; Khawam, Joseph N

<KhawamiN @state. gov>

Subject: FW: Draft responses to additional questions from David Fite as part of 38(f). Please review for clearance to send
to State for sending back to the committees. (Please review today)

 

WASHSTATEC005520
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 306 of 489

 

Thanks,
Tim

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gav>

 

Sent: Thursday, November 21, 2019 1:31 PM

 

 

 

<jessica steffensi mall. house. goyv>; Hunter, Robert (Foreign Relations) <Rebert Hunter@foreign.senate gov>; Markus,
Daniel <Ganiel Markus @rmaill house gov>; Markus, Daniel <Daniel Marks@mall house.gov>
Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestori@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>:

 

 

 

 

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM @istate.gov>; LKluttz @icoc.gov; Alexander Lopes <Alexander.Lopes@ bis. dac.gov>; Steven Clagett
<Steven Clagett@bis.doc.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate sav>; McGinnis, Colin (Banking)
<Colin MeGinnis@ banking senate. gov>; Karen NiesVogel <Karen.NiesVorel@bis.dac.gov>; Hillary Hess

<Hilary Hess(@ bis coc.gov>; Miller, Michael F <Millernf@state.

 

 

 

     

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <HeidemaS] @state.gov>

Sent: Thursday, November 21, 2019 1:16 PM

To: Fite, David (Foreign Relations) <David Fiteg@foreign. senate.gov>; 'Timothy Mooney'

<Timothy. Mooney @ bis doc zoy>; Rice, Edmund <edmune rice @ mail house. gov>; Darrach, TamaraA

 

 

 

<Robert Hunter @tforelgn.senate.gav>; Markus, Daniel <Daniel. Markus@ mall house.gov>; Markus, Daniel
<Daniel. Markus@mall house. gov>

 

 

 

 

 

Giannangeli, Giulia R <GiannangeliGRh @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M

<PaullM @istate.gov>; LKiuttz@icdoc.gov; Lopes, Alexander <alexancder lopes@bis.dac.gov>; Clagett, Steven

<steven clagett ibis cec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate.gov>; McGinnis, Colin (Banking)

<Colin MeGinnis@banking senate. gov>; Karen NiesVogel <Karen.NiesVogel @bis.doc.gay>; Hillary Hess

<Hillary Hess(@ bis coc.gov>; Miller, Michael F <Millermf@state zov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

   

 

WASHSTATEC005521
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 307 of 489

Sent: Thursday, November 21, 2019 9: 21 AM
To: Heidema, Sarah J <Heidemas/ state. gov>; ‘Timothy Mooney’ <Timethy,. Mooney @bis.doc.gzov>; Rice, Edmund
. ; Darrach, Tamara A <Darr

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

From: Heidema, Sarah J <H

; ‘Timothy Mooney'
neve bis doc goy>; Rice Edmund <edmund rice @ mail} gev>; Darrach, Tamara A

 

WASHSTATEC005522
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 308 of 489

setiate 2ov>; PM-CPA <PM-CPA@ state. gov>;

ov; Lopes, Alexander <: 103 gov>; Clagett, Steven
o>; Rudd, Phil (Banking) <P si ing senate.eov>; McGinnis, Colin (Banking)
@ banking senate.gov>; Karen NiesVogel <Karen.NiesVogel @ bis cdoc.gev>; Hillary Hess

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

David and Ed-

All the best,
Sarah

Sent: Wednesday, November 20, 2019 3:39 PM

 

WASHSTATEC005523
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 309 of 489

To: ‘Timothy Mooney’ <Timothy. Mooney @ his.ciac.gov>; Rice, Edmund <edrmunc.rice @ mail house.gov>; Darrach,
Tamara A <DarrachTA@ state gov>; Steffens, Jessica <jessica. stefens@imall house.gov>; Hunter, Robert

<robert hunter@foreign senate. goy>; Markus, Daniel <Daniel Markus@maill house gov>; Markus, Daniel
<Daniel Markus@ mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <tsiannangsiGR@state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM state. sov>; LKluttz@doc.gov; Lopes, Alexander <aiexander.loges@bis.cloc gave; Heidema, Sarah J
<HeidemaS) @state.gov>; Clagett, Steven <steven.clagett@bis.doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate. gov>; McGinnis, Colin (Banking) <Colin MeGinnis@ banking senate. gov>; Karen NiesVogel

 

 

 

 

 

   

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edrmiund. Rice@ mail house. gov>; Fite, David (Foreign Relations) <David Fite@foreign senate gov>;
Darrach, Tamara A <GarrachTA@ state. gov>; Steffens, Jessica <Jessica Steffens@ mail nouse.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter foreign senate.cov>; Markus, Daniel <Baniel Markus@mall house. sov>; Markus,
Daniel <Baniel Markus@mall house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannangeliGR @istate zov>; Wolfe, William E <Wolfe\WE@istate.gav>; Paul, JoshuaM

<PaullM @istate gov>; LiGutizG@idoc.gov; Alexander Lopes <Alexander.Lopes@his.coc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

     

 

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Celin McGinnis @ banking senate.zov>; Karen NiesVogel
<Karen.Nies Vogel @bis. doc.gov>; Hillary Hess <Hillary. Hess @bis.cdoc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

Ed,

 

Tim

From: Rice, Edmund <Edmund. Rice @ mall house. goy>

Sent: Wednesday, November 20, 2019 3:11 PM

To: Timothy Mooney <Timothy,. Mooney @ bis.doc.gov>; Fite, David (Foreign Relations)

<David Fite@foreign. senate.goy>; Darrach, Tamara A <DarrachTA@state.goav>; Steffens, Jessica

<Jessica Steffens @ mail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter@forelgn senate gov>; Markus,
Daniel <Ganiel Markus @rmaill house gov>; Markus, Daniel <Daniel Markus@mall house.gov>

 

   

 

 

WASHSTATEC005524
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 310 of 489

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiannangeliGh @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM@istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancdler.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

 

 

<Phi Rudd @banking senate goyv>; McGinnis, Colin (Banking) <Colin MeGinnis@ banking senate.cov>; Karen NiesVogel
<Karen.NiesVogel@bis dac.gov>; Hillary Hess <Hillary Hessi@bis. doc. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

   

 

Tim:

 

Ed

From: Timothy Mooney <Tirnothy. Mooney @bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@ state. gov>; Steffens, Jessica <Jessica Steffens@ mail nouse.gov>; Hunter, Robert
(Foreign Relations) <Kobert Hunter@ foreign senate gov>; Markus, Daniel <Daniel. Markus@mall house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddiestan@forsien senate gov>; PM-CPA <PM-CPA @ state. gov>:
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM

<PaullM @state vov>; ikiuttz@doc.gov; Alexander Lopes <Alexander, Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

 

WASHSTATEC005525
 

From: Timothy Mooney

Sent: Wednesday, November 20, 2019 2:55 PM

To: 'Rice, Edmund! <Edmund Rice@ mail house.eov>; Fite, David (Foreign Relations) <Gavid Fite@foreign senate. sov>;
Darrach, Tamara A <DarrachTA@state.goyv>; Steffens, Jessica <Jessica. Steffens@ mail house gov>; Hunter, Robert
(Foreign Relations) <Rebert Hunter @foreign senate.gov>; Markus, Daniel <Daniel Markus@mail house. gey>

 

 

Giannangeli, Giulia R <GiannangeliGRh @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM@istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancdler.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

<Phil Rudd @banking senate goy>; McGinnis, Colin (Banking) <Colin, McGinnis@banking senate.cov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Ed and David,

 

Tim

From: Rice, Edmund <Esimund Rice@imall house goy>

Sent: Wednesday, November 20, 2019 1:58 PM

To: Fite, David (Foreign Relations) <David Fite@forelen senate gov>; Timothy Mooney

<Timothy. Mooney @bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

Jessica Steffens Gmail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senate.gov>; Markus,
Daniel <Banie) Markus@mail house eoy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @forsien. senate .sov>; PM-CPA <PM-CPA@ state .gov>;

 

 

 

<PaullM @state.sov>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @bis.doc.gov>; Heidema, Sarah J
<HeidemaS) @state.gov>; Steven Clagett <Steven. Clagett @ bis .doc.sov>; Rudd, Phil (Banking)
<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis @ banking senate. goy>

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

WASHSTATEC005526
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 312 of 489

From: Fite, David (Foreign Relations) <Davic Fite@foreign senate. sav>

 

Sent: Wednesday, November 20, 2019 1:41 PM

 

 
 

 

 

  
 

<Robert Hunter@foreign senate.gov>
Cc: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM
<PaullM @state vov>; ikiuttz@doc.gov; Alexander Lopes <Alexander, Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin McGinnis@ banking senate. sov>

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timethy. Mooney t@hbis.coc.gav>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <Gavid Fite@foreign.senate.zov>; Darrach, Tamara A <DarrachTA@state.goy>;
Steffens, Jessica <jessica steNens@ mail house. gov>; Rice, Edmund <edmund rice @ mall house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter @foreign senate. goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestori@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>:

 

 

 

 

 

 

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM @istate.gov>; LRluttz@icdoc.aov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J
<HeidemaS! @istate zov>; Steven Clagett <Steven Clagettw@ bis doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

David,

 

Tim

Timothy Mooney

Senior Expart Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@ foreign senate.gov>
Sent: Tuesday, November 19, 2019 2:32 PM

 

 

WASHSTATEC005527
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 313 of 489

<jessica steffensi mall. house. gov>; Rice, Edmund <edmund.rice@imaill house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@iforeign senate goy>
Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM @istate.gov>; LRluttz@icdoc.gov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J

 

<HeidemaS @ state goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A <GarrachTA@state.zov>; Steffens, Jessica <jussica. steffens @imall house.gov>; Fite, David (Foreign
Relations) <Gavid Fite @Moreien senate.gov>; Rice, Edmund <edmund.rice@maill house.g@ov>; Hunter, Robert (Foreign
Relations) <Robert Hunter@ foreign senate. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddieston@forsien senate gov>; PM-CPA <PM-CPA @state gov
Giannangeli, Giulia R <tsiannangsiGR@state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM state soy>; LKiuttz@doc.zov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J

 

 

>;

   

 

<HeidemasS! @ state. gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Expart Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Darrach, Tamara A <DsrrachTA@state gov>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <iessica steffens@mail house. goy>; Fite, David <dayid fite@ foreign. senate.gov>; Rice, Edmund
<edmuned. rice@imail house.pov>; Hunter, Robert <rebert_hunter@foreign.senate.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. eov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing

Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734. 7ic}, where, in

WASHSTATEC005528
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 314 of 489

order to address concerns raised by some members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circumstances.

Thanks, ancl we look forward to answering your questions this afternoon,
Tamara

Tarnava Darrach Goulding
Senior Congressional Advisar
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) GA7-8763

Email: DarrachTA@state gov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005529
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 315 of 489

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 11/22/2019 4:36:56 PM

To: Paul, Joshua M [PaulJM@state.gov]

Subject: RE: FYI. The website for the "Forum for Arms Trade" has posted a copy of the regulatory text from the State and

Commerce rules submitted for the 38(f) notification

Catching up on some emalis and just seeing this. Very disappointing.

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauluM@state.gov>

Sent: Thursday, November 14, 2019 4:56 PM

To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaS/J@state.gov>; Cressey, Laura E

<CresseyLE @state.gov>

Subject: RE: FYI. The website for the "Forum for Arms Trade" has posted a copy of the regulatory text from the State and
Commerce rules submitted for the 38(f) notification

indeed.

Properties *

Paes

Wore’

Tetal Eciting Tene 7 Minute
Fithe Nore
Tags NeHE
Cornrpents

 

Related Dates
Last Moclifted 11SEC S To Bit

Created VE 12 20 BMA

 
 

Last Feevies VLA S618 aye Bl

Related Peapie

    

Auuthoe .

Last Modified By oo
ce, Edrmurcd

SENSITIVE BUT UNCLASSIFIED

 

WASHSTATEC005530
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 316 of 489

Subject: RE: FYI. The website for the "Forum for Arms Trade" has posted a copy of the regulatory text from the State and
Commerce rules submitted for the 38(f) notification

Thanks...we need to store this in our memory banks for the time we're accused of same perfidy or other by our Hill
staffers.

VM

SENSITIVE BUT UNCLASSIFIED

Sent: Thursday, November 14, 2019 9:52 AM
To: Heidema, Sarah J <HeldemaSJ@ state, gov>; Miller, Michael F <Millerrnt@state.gov>

  

Subject: Re: FYI. The website for the "Forum for Arms Trade" has posted a copy of the regulatory text from the State and
Commerce rules submitted for the 38(f) notification

+a couple

 

From: Heidema, Sarah J <Heidemas Iuastate. gov>
Date: November 14, 2019 at 9:50:29 AM EST

 

Mullermt@state zoy>

Subject: FW: FYI. The website for the "Forum for Arms Trade" has posted a copy of the regulatory text from
the State and Commerce rules submitted for the 38(f) notification

 

Well, looks like folks will get an additional 30 days to review on top of the 45: }

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

Sent: Thursday, November 14, 2019 9:46 AM

To: Richard Ashooh <Richard Ashooh@bhis.doc.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Abraham, Liz
<LAbraham@coc.gov>; Clagett, Steven <steven.clageti@bis doc. gov>; Lopes, Alexander

<aiexander jopes@bis coc gov>; Hillary Hess <Hilary.Hess@bis.doc.gov>; Karen NiesVogel

 

 

 

 

 

 

 

<KoellingRW @istate gov>; Liiutte@dac.gov; Curtis, Deborah (Federal) <DCurtis@doc.goy>

 

Subject: FYI. The website for the “Forum for Arms Trade" has posted a copy of the regulatory text from the State and
Commerce rules submitted for the 38(f) notification

 

httos. / www forumarmstrade. ore /catitalilhtral

 

 

WASHSTATEC005531
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 317 of 489

na OF
ARMS AND

AMMUNITION
rome a Coa

monty tata: ete

 

UPDATES: On November 12, officials met with Congressional staff indicating plans to move forward. Rep Ami
Sera (D-CA) responded with concerns. On November 13, text is available (State, Commerce), starting a 30 day
review period for Congress under AECA 38). The main change is creation of requiation of 3D printing under the
Commerce Department (further analysis underway}

oR RR

WASHSTATEC005532
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 318 of 489

 

Message

From: Fite, David (Foreign Relations) [David_Fite@foreign.senate.gov]

Sent: 11/22/2019 6:41:27 PM

To: ‘Heidema, Sarah J' [HeidemaSJ@state.gov]; 'Timothy Mooney' [Timothy.Mooney@bis.doc.gov]; 'Rice, Edmund’

[edmund.rice@ mail.house.gov]; 'Darrach, Tamara A' [DarrachTA@state.gov]; ‘Steffens, Jessica’
[jessica.steffens@mail.house.gov]; Hunter, Robert (Foreign Relations) [Robert_Hunter@foreign.senate.gov];
‘Markus, Daniel’ [Daniel.Markus@mail.house.gov]; 'Markus, Daniel’ [Daniel.Markus@mail.house.gov]

cc: Huddieston, Clay (Foreign Relations) [Clay_Huddleston@foreign.senate.gov]; 'PM-CPA' [PM-CPA@state.gov];
'Giannangeli, Giulia R' [GiannangeliGR@state.gov]; 'Wolfe, William E' [WolfeWE @state.gov]; 'Paul, Joshua M'
[PauuUM@state.gov]; 'LKluttz@doc.gov' [LKluttz@doc.gov]; 'Lopes, Alexander' [alexander.lopes@bis.doc.gov];
‘Clagett, Steven’ [steven.clagett@bis.doc.gov]; Rudd, Phil (Banking) [Phil_Rudd@banking.senate.gov]; McGinnis,
Colin (Banking) [Colin_ McGinnis@banking.senate.gov]; 'Karen NiesVogel' [Karen.NiesVogel@bis.doc.gov]; ‘Hillary
Hess' [Hillary.Hess@bis.doc.gov]; 'Miller, Michael F' [Millermf@state.gov]; 'Kovar, Jeffrey D' [KovarJD @state.gov];
‘Khawam, Joseph N' [KhawamJN @state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

From: Fite, David (Foreign Relations)

Sent: Thursday, November 21, 2019 3:35 PM

To: 'Heidema, Sarah J' <HeidemaSJ@state.gov>; ‘Timothy Mooney’ <Timothy.Mooney@bis.doc.gov>; Rice, Edmund
<edmund.rice@mail.house.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

<jessica.steffens@ mail.house.gov>; Hunter, Robert (Foreign Relations) <Robert_Hunter@foreign.senate.gov>; Markus,
Daniel <Daniel.Markus@mail.house.gov>; Markus, Daniel <Daniel.Markus@mail.house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-CPA@state.gov>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaulJM @state.gov>; LKluttz@doc.gov; Lopes, Alexander <alexander.lopes@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis.doc.gov>; Rudd, Phil (Banking) <Phil_Rudd@banking.senate.gov>; McGinnis, Colin (Banking)
<Colin_McGinnis@banking.senate.gov>; Karen NiesVogel <Karen.NiesVogel@bis.doc.gov>; Hillary Hess
<Hillary.Hess@bis.doc.gov>; Miller, Michael F <Millermf@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Khawam,
Joseph N <KhawamJN@state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <HeiderriaS i @state. gov>
Sent: Thursday, November 21, 2019 2:26 PM

To: Fite, David (Foreign Relations) <David Fite@ foreign senate. zoy>; 'Timothy Mooney’

<Timothy. Mooney @ bis doc zoy>; Rice, Edmund <edmunc rice @mail house. zov>; Darrach, TamaraA
<DrarrachTA@state.gov>; Steffens, Jessica <jessica steffens@ mail .house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @toreign senate.aoyv>; Markus, Daniel <Ganiel Markus@ mail house.govy>; Markus, Daniel
<Dariel Markus@mall house. goy>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston foreign. senate gov>; PM-CPA <PM-CEA@ state gov>;

Giannangeli, Giulia R <Giannar ove; Paul, Joshua M

 

 

 

 

 

 

 

WASHSTATEC005533
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 319 of 489

<PaullM @state.zov>; LKiuttz@doc.gov; Lopes, Alexander <giexanderlopes@bis.coc.gov>; Clagett, Steven
<steven clagett @bis.cdoc.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate. gov>; McGinnis, Colin (Banking)
<Colin MecGinnis@ banking senate. gov>; Karen NiesVogel <Karen.NiesVogel @ bis doc.gey>; Hillary Hess

 

 

 

 

 

 

Joseph N <KhawamJN@state gay>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

   

David-

 

Sarah

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>

Sent: Thursday, November 21, 2019 1:31 PM

To: Heidema, Sarah J <HeidemaSi @state.gov>; 'Timothy Mooney’ <Timothy. Mooney@@bis.doc.gov>; Rice, Edmund
<ecdmune rice @ mail house goy>; Darrach, Tamara A <DarrachTA@state. zove; Steffens, Jessica

<jessica steffensi@ mall house eov>; Hunter, Robert <robert hunter @foreign senate.goy>; Markus, Daniel
<Daniel. Markus @rriall house.gov>; Markus, Daniel <Danicl. Markus@mail house. sov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

   

 

 

 

 

 

 

 

<PaullM @istate gov>; LiGutiz@icdoc.gov; Lopes, Alexander <giexancderlopes@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis. doc eov>; Rudd, Phil (Banking) <PRi Rudd @banking senate.eov>; McGinnis, Colin (Banking)
<Colin MeGinnis@ banking senate. gov>; Karen NiesVogel <Karen. NiesVagel @his.doc.gov>; Hillary Hess

 

 

 

 

 

 

<Hilary Hess@ bis. doc.gov>; Miller, Michael F <Millermi@state.gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heidernasi@state. sov>

Sent: Thursday, November 21, 2019 1:16 PM

To: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>; ‘Timothy Mooney'

<Timothy. Mooney @ bis. doc.poy>; Rice, Edmund <edmund.rice@maill house,gov>; Darrach, TamaraA

 

 

 

 

<Robert Hunter @foreign senate gov>; Markus, Daniel <Baniel Markus@mall house.govy>; Markus, Daniel
<Daniel Markus@mall house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM@istate.gov>; LKiuttz@icoc.gov; Lopes, Alexander <alexancder lopes@bis.dac.gov>; Clagett, Steven
<stevern clagett ibis. dec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate gov>; McGinnis, Colin (Banking)
<Colin MeGinris@ banking senate.gov>; Karen NiesVogel <Karen NiesVogel @bis.doc.gzov>; Hillary Hess

 

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005534
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 320 of 489

From: Fite, David (Foreign Relations) <2
Sent: Thursday, November 21, 2019 9:21 AM

on

y. Mooney @bis.doc.goy>; Rice, Edmund

‘ov>; Hunter, Robert <robert hunterG@fo enate.goy>; Markus, Daniel

lel Markus

Giannangeli, Giulia R <Giannanegell state gov>; Wolfe, William E <\WolfeWE@state soy>; Paul, Joshua M
Lopes, Alexander <
vo; Rudd, Phil (Banking) <Phil Rudd@banking.s : v>; McGinnis, Colin (Banking)
ing. senate.gov>; Karen NiesVogel <Karen.NiesVogel @bis.doc.gay>; Hillary Hess
<i ED v
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005535
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 321 of 489

From: Heidema, Sarah J <Heidems te go>
Sent: Thursday, November 21, 2019 8:38 AM
To: Fite, David (Foreign Relations) <Daw ¢ Fite@forelgn senate gov; i Timothy Mooney’
é ice @ ov>; Darrach, Tamara A

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate gov>; PM-CPA <PM-CPAG@istate goy>;
Giannangeli, Giulia R <Gian 2, ; Wolfe, William E <Wa Z >; Paul, Joshua M
<PaullM & ove | rBidoc opes, Alexander < <alex er lope >.gov>; Clagett, Steven
<steven. clagett @ bis.cdoc Rudd, Pin (Banking) : BOYD McGinnis, Colin (Banking)

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

David and Ed-

All the best,
Sarah

 

WASHSTATEC005536
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 322 of 489

 

From: Fite, David (Foreign Relations) <David_ Fite@forelen senate.gov>

Sent: Wednesday, November 20, 2019 3:39 PM

To: ‘Timothy Mooney’ <Timoathy. Mooney @ his.cac.gov>; Rice, Edmund <edriunc.rice @ mail house.gov>; Darrach,
Tamara A <BDarrachTAG@istate gov>; Steffens, Jessica <jessica steffens @mall house. gov>; Hunter, Robert
<robert bunter@foreign senate .gov>; Markus, Daniel <Baniel Markus@maill house gov>; Markus, Daniel
<Daniel Markus@ mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM
<PauliM @state soy>; LKiuttz@doc.zov; Lopes, Alexander <aiexander logpes@bis.cloc gev>; Heidema, Sarah J
<HeidemaS! @ state. gov>; Clagett, Steven <steven.clagett@ bis.doc.gzov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate. gov>; McGinnis, Colin (Banking) <Colin MeGinnis@ banking senate. gov>; Karen NiesVogel

 

 

 

 

 

 

 

 

 

>;

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edrriund. Rice@ mail house. gov>; Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>;
Darrach, Tamara A <GarrachTA@ state. gov>; Steffens, Jessica <Jessica Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@ foreign senate.cov>; Markus, Daniel <Daniel Markus@imall house.sov>; Markus,
Daniel <Baniel Markus@mall house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

<Karen.Nies Vogel @bis cdoc.gov>; Hillary Hess <Hillary.Hess@bis.cdoc.gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

Ed,

 

WASHSTATEC005537
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 323 of 489

 

Tim

From: Rice, Edmund <Edmund, Rice @mall house. goy>
Sent: Wednesday, November 20, 2019 3:11 PM
To: Timothy Mooney <Timethy. Mooney bis.doc.gzov>; Fite, David (Foreign Relations)

 

 

<Jessica Steffens @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Hunter@foreign.senate.gov>; Markus,
Daniel <Banic! Markus @rmail house gov>; Markus, Daniel <Daniel Markus@mall house gsov>

Ce: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiarninangeliGR
<PaullM state sov>; LKlutizl@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

 
   

 

 

<PHil Rudd @banking senate gav>; McGinnis, Colin (Banking) <Colin MecGinnis@ banking senate.cov>; Karen NiesVogel
<Karen NiesVogel@bis doc.gov>; Hillary Hess <Hillary Hessi@bis doc. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

   

 

Tim:

 

Ed

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@ state. goy>; Steffens, Jessica <Jessica. Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Kobert Hunter foreign senate gov>; Markus, Daniel <Daniel. Markust@mall house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddiestan@forsien. senate gov>; PM-CPA <PM-CPA @state gov;
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM

<PaullM @state vov>; ikiuttz@doc.gov; Alexander Lopes <Alexander, Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

 

WASHSTATEC005538
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 324 of 489

 

Tim

From: Timothy Mooney

Sent: Wednesday, November 20, 2019 2:55 PM

To: 'Rice, Edmund! <Edmund. Rice @ mail house.gov>; Fite, David (Foreign Relations) <Gavid FHite@foreign senate.sov>;
Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica <Jessica. Steffens @ mail house .gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@foreign. senate.gov>; Markus, Daniel <Daniel Markus@rmail. house.gery>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M
<PaullM@istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancder.Lones& bis.cdoc.gov>; Heidema, Sarah J
<HeldermaS il @state. zov>; Steven Clagett <Steven. Clagett @ bis cdoc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis @ banking senate. goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

 

 

 

 

 

Ed and David,

Tim

From: Rice, Edmund <Edmund Rice@ mall house. gov>
Sent: Wednesday, November 20, 2019 1:58 PM

 

WASHSTATEC005539
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 325 of 489

To: Fite, David (Foreign Relations) <David Fite@forelen. senate.gov>; Timothy Mooney

<Timothy. Mooney @bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

Jessica Steffens Gmail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senate.gov>; Markus,
Daniel <Baniel.Miarkus@mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM @state.sov>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @bis.doc.gov>; Heidema, Sarah J
<HeidemaS) @ state. gov>; Steven Clagett <Steven. Clagett @ bis .doc.sov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis@ banking senate.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

>;

 

   

 

 

 

 

 

From: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>

Sent: Wednesday, November 20, 2019 1:41 PM

To: ‘Timothy Mooney’ <Timothy. Mooney @ bis.doc.gov>; Darrach, Tamara A <DarrachTA@ state. gov>; Steffens, Jessica
<Jessica Steffens @imail house gov>; Rice, Edmund <Ecknuncd. Rice@mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@foreien senate. gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @forelgn. senate gov>; PM-CPA <PM-CEA@ state. gov>;
Giannangeli, Giulia R <GiannangeliGR@state cov>; Wolfe, William E <WolfeWE@state.zov>; Paul, Joshua M

<PaullM state sov>; ikiuttz@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

     

 

 

 

<Phil Rudd @banking senate eayv>; McGinnis, Colin (Banking) <Colin McGinris@ banking senate.goy>

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <David Fite@iforeign.senate.gov>; Darrach, Tamara A <DarrachTA@state go>;
Steffens, Jessica <jessica stetfens@inall house. gov>; Rice, Edmund <edmund rice @mail house gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@ foreign senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM
<PaullM @state. go>; LKiuttz@doc.gov; Alexander Lopes <Alexander. Lopes @his.doc.gov>; Heidema, Sarah J
<HeldemaS] @state goy>; Steven Clagett <Steven.Clagelti@i bis coc goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

   

 

 

 

>;

 

 

 

 

 

David,

 

WASHSTATEC005540
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 326 of 489

Tim

Timothy Mooney

Senior Export Policy Analyst
Repulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gav>

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Timothy. Moaneyébis.dec.gov>; Darrach, Tamara A <BarrachTA@state.gov>; Steffens, Jessica
<jessica steffensi@ mail house. gov>; Rice, Edmund <edriundsrice@mail house.gev>; Hunter, Robert (Foreign Relations)
<Robert Hunter Giforeign senate poy>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM state soy>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J

 

   

 

 

 

 

>;

 

   

 

 

<Heidema’! @ state. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timethy. Mooney @bis.ciac gay>
Sent: Thursday, November 14, 2019 12:08 PM

 

Relations) <Ravicd Fite@foreign.senate.gov>; Rice, Edmund <edmurcd.riceG@mall house.zov>; Hunter, Robert (Foreign
Relations) <Robert Hunter @ foreign senate goy>

 

 

 

 

 

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.sov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

WASHSTATEC005541
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 327 of 489

Sent: Tuesday, November 12, 2019 11:58 AM
To: Steffens, Jessica <iessica steffans@imail house.gov>; Fite, David <david fe @@foreien. senate.gov>; Rice, Edmund
<edmurcd cice@imall house.gov>; Hunter, Robert <rebert_ hunter@foreign senate. goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestoru@forsisn senate gov>; PM-CPA <PME-C

 

 

 

PA @ state goy>:

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing
Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | arm attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7ic}, where, in
order to address concerns raised by some members of Congress and the public regarcding certain access to 3-D printing
technology and software for firearms, the Departrnent of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circumstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tamara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

Emall: DarrachTA@state :

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005542
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 328 of 489

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 11/22/2019 10:12:35 PM

To: Nightingale, Robert L [NightingaleRL@state.gov]
ce: Legal-PM-DL [Legal-PM-DL@state.gov]

Subject: L/PM Weekly

5. (SBU) ITAR Categories I — HI: On November 12, DDTC notified Congress of the planned State and
Commerce rule changes related to Categories J-II]. This begins the 30-day period under Section 38(f) of the

SENSITIVE BUT UNCLASSIFIED

 

WASHSTATEC005543
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 329 of 489

 

Message

From: Memos, Nicholas [MemosNi@state.gov]

Sent: 11/25/2019 4:12:36 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Morimoto, Sho J
[MorimotoSJ@state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: FW: For review by 12pm: Policy Highlights 112519

Attachments: Policy Highlights 112519.docx

My inputs in attached.

From: Morimoto, Sho J <MorimotoSJ@state.gov>

Sent: Monday, November 25, 2019 10:22 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Hart, Robert L
<HartRL@state.gov>; Memos, Nicholas <MemosNi@state.gov>

Subject: RE: For review by 12pm: Policy Highlights 112519

Dear Sarah,

Please find attached some suggested edits.
Thank you,

Sho J. Morimoto

U.S. Department of State
202-663-1158

From: Heidema, Sarah J <Heidemasi@ state gay>
Sent: Monday, November 25, 2019 10:14 AM
To: Koelling, Richard W <KeelingRW @istate.gov>; Morimoto, Sho J <MorimotoS/@state. sov>; Hart, Robert L

 

Subject: For review by 12pm: Policy Highlights 112519

Please review the attached by noon today. Also, WARs to be draft include CISTEC (Aldo}, KSA Trip (CEA}, AUS
DTWG(RMA). Please check with the PM/FO on process if there are questions

WASHSTATEC005544
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 330 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 11/25/2019 4:58:07 PM

To: Miller, Michael F [Millermf@state.gov]
Subject: Policy Highlights 112519

Attachments: Policy Highlights 112519 (002).docx

FYSA

WASHSTATEC005545
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 331 of 489

Policy Highlights 11/25-11/29:

e Revision of Cat 1-3 notified: Notification made 11/12, expires Dec. 12. Next step: finalize A/M
for Form to sign. Draft from L ready to review, review today. Email OMB next week.

 

WASHSTATEC005546
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 332 of 489

e Revision of Cat. 1-3 next steps:
Review L draft of A/M to sign rule
Josh P working with H on potential hold
Sarah to coordinate with OMB on FR next week
Possible NGO outreach- H workin

 

WASHSTATEC005547
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 333 of 489

 

WASHSTATEC005548
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 334 of 489

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 11/26/2019 4:45:35 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Knawam, Joseph N
[KhawamJN @state.gov]; Paul, Joshua M [PaulJM @state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)

MM

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Tuesday, November 26, 2019 11:17 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F <Millermf@state.gov>; Khawam, Joseph N
<KhawamJN@state.gov>; Paul, Joshua M <PaulJM@state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

SENSITIVE BUT UNCLASSIFIED
From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gav>
Sent: Tuesday, November 26, 2019 10:29 AM
To: Heidema, Sarah J <HeidemaSi @state.gov>; 'Timothy Mooney’ <Timothy. Mooney@@bis.doc.gov>; Rice, Edmund
<edmund rice @ mail house.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica
<iessica steffensi@ mail house.gov>; Hunter, Robert <rohert hunter @foreien.senate.gov>; ‘Markus, Daniel’
<Daniel Markus@mall house. cov>; 'Markus, Daniel’ <Daniel Markus@mall house .goy>
Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>;

 

 

   

 

 

 

 

 

 

sotzcetecenterenesericenatA ReveatenenccceneneS@uencveecencneenerencdeckeccenrns, FN MAA ep MM AERRGAR DD Bee No pestineserseninercenenrvieSiioeetocarsrvnercectanttctenceeens

<PauliM @istate.gov>; 'LKluttz@doc.gov’ <LKiuttiy @doc.gav>; Lopes, Alexander <alexanderjopes@ bis doc.gov>; Clagett,
Steven <steven clagett@ bis doc.gov>; Rudd, Phil (Banking) <Phil Rudd @banking. senate.gov>; McGinnis, Colin (Banking)
<Colin McGinnis @ banking senate. pov>; ‘Karen NiesVogel' <Karen. NiesVogel @bis.doc.zoy>,; ‘Hillary Hess’

<Hillary. Hess@bis.cdac.gov>; Miller, Michael F <Milermf@state.cov>; Kovar, Jeffrey D <KovariD @state.zov>; Khawam,
Joseph N <KhawamJN@state goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

     

 

 

 

         

 

From: Fite, David (Foreign Relations)

Sent: Thursday, November 21, 2019 3:35 PM

To: 'Heidema, Sarah J' <HeideriahjJ @state.gov>; ‘Timothy Mooney’ <Timothy. Mooney @bis.doc.gov>; Rice, Edmund
<edmund rice@ mall house.sov>; Darrach, Tamara A <[arrachTAm@state,gov>; Steffens, Jessica

 

<iessica steffens@ mall house eov>; Hunter, Robert (Foreign Relations) <Robert Hunter@fareign senate gov>; Markus,

 

WASHSTATEC005549
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 335 of 489

Daniel <Daniel Markus @mail house.gov>; Markus, Daniel <Daniel Markus@mail house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM @state.zov>; LKiuttz@doc.gov; Lopes, Alexander <giexanderlopes@bis.coc.gov>; Clagett, Steven
<stevernclagett@bis. doc gay>; Rudd, Phil (Banking) <Phil Rudd @ banking senate.cov>; McGinnis, Colin (Banking)

 

 

 

   

 

 

 

 

<Colin MecGinnis@ banking senate. gov>; Karen NiesVogel <Karen.NiesVogel @ bis doc.gey>; Hillary Hess

 

 

 

Joseph N <KhawamJN @state sov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

From: Heidema, Sarah J <Heidernasi@state. sov>

 

Sent: Thursday, November 21, 2019 2:26 PM
To: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>; ‘Timothy Mooney'
<Timothy. Mooney @ bis. doc.poy>; Rice, Edmund <edmund.rice@maill house,gov>; Darrach, TamaraA

 

 

 

 

<Robert Hunter @foreign senate gov>; Markus, Daniel <Baniel Markus@mall house.govy>; Markus, Daniel
<Daniel Markus@mall house. gov>

 

 

 

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.gov>; LKhuttz@icdoc.gov; Lopes, Alexander <alexancder lopes@bis.dac. gov>; Clagett, Steven
<stevern clagett ibis. dec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate gov>; McGinnis, Colin (Banking)
<Colin MeGinris@ banking senate.gov>; Karen NiesVogel <Karen NiesVogel @bis.doc.gzov>; Hillary Hess

 

 

 

 

 

 

 

Joseph N <KhawariJN @state.gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

David-

Sarah

From: Fite, David (Foreign Relations) <David Fite@ foreign senate. sov>

Sent: Thursday, November 21, 2019 1:31 PM

To: Heidema, Sarah J <HeidernaSi@istate.zav>; ‘Timothy Mooney’ <Timothy.Mooney@ bis. dac. gov; Rice, Edmund
<edimund rice@imall house.gov>; Darrach, Tamara A <DarrachTA@ state. gov>; Steffens, Jessica

<iessica steffens@ mall house gov>; Hunter, Robert <rebert hunter@ foreign senate gov>; Markus, Daniel
<Dariel. Markus @ mall house. zov>; Markus, Daniel <Daniel. Markus @ mail house cov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @forsigen.senate.gov>; PM-CPA <PM-CPA@ state .gov>;

 

   

 

 

 

 

 

 

 

 

  

<PaullM @state.sov>; LKluttz@doc.gov; Lopes, Alexander <aiexanderloges@bis.coc gave; Clagett, Steven
<steven clagett@ibis.ciac.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking)
<Colin, MeGinnis@ banking senste.gov>; Karen NiesVogel <Karen NiesVogel @bis. dac.eov>; Hillary Hess

 

 

 

 

WASHSTATEC005550
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 336 of 489

<Hilary Hess @ his doc.eoy>; Miller, Michael F <Millermf@state goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

Sent: Thursday, November 21, 2019 1:16 PM

To: Fite, David (Foreign Relations) <David Fite@ foreign senate.gov>; 'Timothy Mooney’

<Timothy, Mooney @ bis dac.gov>; Rice, Edmund <edmune. rice @ mall house. sov>; Darrach, Tamara A
<DarrachTA@state. gov; Steffens, Jessica <iessica.steffens@ mail house. gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter Giforeion senate gov>; Markus, Daniel <Daniel. Markus@mail house.gov>; Markus, Daniel
<Daniel Markus@mall house.cov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>;

 

 

 

 

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullIM @istate.gov>; LKiuttz @icoc.aov; Lopes, Alexander <aiexancderlopes@ibis.doc.gov>; Clagett, Steven
<steven.clagett@bis. doc eov>; Rudd, Phil (Banking) <PRi Rudd @banking senate.eov>; McGinnis, Colin (Banking)

<Colin MeGinnistbanking senate. cov>; Karen NiesVogel <Karen.NiesVogel @bis doc gov>; Hillary Hess

<Hilary Hess@ bis. doc.gov>; Miller, Michael F <Millermi@state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

From: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>

 

Sent: Thursday, November 21, 2019 9:21 AM
To: Heidema, Sarah J <HeidermaSiG@istate.gov>; ‘Timothy Mooney’ <Timothy. Mocney@ bis doc. gov>; Rice, Edmund

 

 

 

WASHSTATEC005551
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 337 of 489

<jessica steffensi@ mall house.gov>; Hunter, Robert <robert hunter @forelgn senate.gov>; Markus, Daniel
<Daniel. Markus @rriall house.gov>; Markus, Daniel <Danicl. Markus@mail house. sov>
Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @ foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullIM @istate.gov>; LKiuttz @icoc.aov; Lopes, Alexander <aiexancderlopes@ibis.doc.gov>; Clagett, Steven
<steven.clagett@bis. doc eov>; Rudd, Phil (Banking) <PRil Rudd @banking senate.eov>; McGinnis, Colin (Banking)
<Colin MeoGinnis@ banking senate.gov>; Karen NiesVogel <Karen. NiesVagel @his.doc.gov>; Hillary Hess

<Hillary. Hess @ bis clac.goy>

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heidemasi@state gay>

Sent: Thursday, November 21, 2019 8:38 AM

To: Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>; ‘Timothy Mooney'

<Timothy. Mooney @ bis coc.poy>; Rice, Edmund <edmuned.rice@ mail house, gov>; Darrach, TamaraA
<DarrachTA@state eov>; Steffens, Jessica <iessica.steffens@ mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @foreign senate goy>; Markus, Daniel <Baniel Markus@mall house. goy>; Markus, Daniel
<Daniel. Markus@mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M
<PaullIM @istate gov>; LKluttz@cdoc.aov; Lopes, Alexander <aiexancer lopes@bis.doc.gov>; Clagett, Steven
<steven .clagett@ bis.cdoc.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate. gov>; McGinnis, Colin (Banking)
<Colin MecGinnis@ banking senate gov>; Karen NiesVogel <Karen.NiesVopel@bis.dac.gov>; Hillary Hess

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

David and Ed-

 

All the best,
Sarah

WASHSTATEC005552
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 338 of 489

From: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>

Sent: Wednesday, November 20, 2019 3:39 PM

To: ‘Timothy Mooney’ <Timothy. Mooney @ bis.dac.goy>; Rice, Edmund <edmund.rice@imall house.gov>; Darrach,
Tamara A <Da ; Steffens, Jessica <jessi

<robert fb & 3 ov>; Markus, Daniel <

<DHaniel Markus @rmriall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_H

Giannangeli, Giulia R eens

<PaullM @st

(Banking) <Ce
die : OO BOYD; * hillary Hess <Hilary.des is.dhoc
Subject: RE: Short | ‘Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005553
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 339 of 489

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@state.sov>; Steffens, Jessica <Jessica Steffens @imall house.goy>; Hunter, Robert
(Foreign Relations) <Kobert Hunter@foreign. senate gov>; Markus, Daniel <Daniel. Markust@mall house.gov>; Markus,
Daniel <Ganiel. Markus@rnall house.goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>;

 

 

 

 

 

 

 

 

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullM @istate.gov>; LKluttz@icdoc.aov; Alexander Lopes <Alexander.Lopes@ bis.cdac.gov>; Heidema, Sarah J
<Heidemasi@state gov>; Steven Clagett <Steven Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate eov>; McGinnis, Colin (Banking) <Celin MecGinnis@banking senate. gcoy>; Karen NiesVogel
<Karen.NiesVogel @bis doc.goyv>; Hillary Hess <Hillary. Hess (@his.doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

    

 

Ed,

 

Tim

From: Rice, Edmund <Edmund, Rice @mall house. goy>
Sent: Wednesday, November 20, 2019 3:11 PM
To: Timothy Mooney <Timothy.Mooney@ bis.doc.gov>; Fite, David (Foreign Relations)

 

 

 

<Jessica Steffans @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Hurtert@foreign. senate gov>; Markus,
Daniel <Daniel Markus rail house gov>; Markus, Daniel <Daniel Markus @mall house. gov>

 

 

 

 

 

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M

<PaullM @istate.sov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J
<HeldemaSi@istate. gov>; Steven Clagett <Steven. Clagett @ bis.doc.eov>; Rudd, Phil (Banking)

<Phil Rudd@hbanking senate. goyv>; McGinnis, Colin (Banking) <Colin, MecGinnis@banking senate. cov>; Karen NiesVogel

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Tim:

 

WASHSTATEC005554
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 340 of 489
Ed

y>; Fite, David (Foreign Relations) <&
zery>; Steffens, Jessica <! ‘2 nal house. goy

CPA @state goy>}

; Paul Joshua M

. ; Heidema, Sarah J
>; Steven Clagett <S i yv>; Rudd, Phil (Banking)
nate. gov>; McGinnis, Colin (Banking) <Colin, McGinnis@banking senate. zov>; Karen NiesVogel

Pons

doc.gov>; Hillary Hess <Hilary. Hess@bis.coc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

 

WASHSTATEC005555
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 341 of 489

Tim

From: Timothy Mooney

Sent: Wednesday, November 20, 2019 2:55 PM

To: ‘Rice, Edmund’ <Edmurcd Rice@ mail house gov>; Fite, David (Foreign Relations) <Bavid Fite@foreien senate. sov>;
Darrach, Tamara A <DarrachTA@state zov>; Steffens, Jessica <Jessica Steffens @rniaill house goy>; Hunter, Robert
(Foreign Relations) <Robert Hunter @foreign senate.gov>; Markus, Daniel <Dariel. Markus@mall house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>;

 

 

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullM @istate.gov>; LKluttz @icdoc.aov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J
<Heidemasi@state gov>; Steven Clagett <Steven Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin, MeGinnis@banking senate goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

Ed and David,

Tim

From: Rice, Edmund <Edmund, Rice @mall house. goy>

Sent: Wednesday, November 20, 2019 1:58 PM

To: Fite, David (Foreign Relations) <David FiteGforsign senate go>; Timothy Mooney

<Timothy. Mooney @ bis.doc.sov>; Darrach, Tamara A <DarrachtTAm@state, go>; Steffens, Jessica

<Jessica Steffens @mail house gov>; Hunter, Robert (Foreign Relations) <Rebert Hunter@foreign.senate.gov>; Markus,
Daniel <Baniel. Markus@rmiail house zov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiarninangeliGR

<PaullM @istate.sov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

 

 

 

   

 

 

 

<Phil Rudd @banking senate goy>; McGinnis, Colin (Banking) <Colin, McGinnis@banking senate.coy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

From: Fite, David (Foreign Relations) <David Fite@ foreign senate. sov>

Sent: Wednesday, November 20, 2019 1:41 PM

To: ‘Timothy Mooney’ <Timothy. Mooney @ bis.doc.gov>; Darrach, Tamara A <DarrachTA@ state. gov>; Steffens, Jessica
<Jessica Steffens mail house gov>; Rice, Edmund <Edmune, Ricegrnall house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunteri@foreisn senate eoy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestori@foreisn senate gov>; PM-CPA <PM-CPA@istate goy>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaullM @istate.eov>; ikiuttz@icoc.aov; Alexander Lopes <Alexander Lopes @ bis.dac.gav>; Heidema, Sarah J
<Heidemasi@state gov>; Steven Clagett <Steven Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.gzov>; McGinnis, Colin (Banking) <Colin, MeGinnis@banking senate goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC005556
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 342 of 489

From: Timothy Mooney <Timethy. Mooney @bis. coc gay>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <Bavid Fite@forelen senate.gov>; Darrach, Tamara A <DarrachTA@state goy>:
Steffens, Jessica <jessica steffens@ mall house.gay>; Rice, Edmund <ecmund rice@imall house. gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@foreign senate.sov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiarninangeliGR
<PaullM state sov>; LKlutizl@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

 

 

   

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Repulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Timethy. Moonsey@ bis.dec.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica
<jessica steffens@ mall house gov>; Rice, Edmund <edrrnund rice @mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@ foreign. serate.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @forsigen.senate.gov>; PM-CPA <PM-CPA@ state .gov>;

 

 

 

 

 

 

<PaullM @state.sov>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @bis.doc.gov>; Heidema, Sarah J

 

<HeldemaS)@ state. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

WASHSTATEC005557
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 343 of 489

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>
Sent: Thursday, November 14, 2019 12:08 PM

 

Relations) <Gavid Fite@Moreien seanate.gov>; Rice, Edmund <edmund.rice@mall house.g@ov>; Hunter, Robert (Foreign
Relations) <Robert Hunter@forelgn senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion. senate. sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM
<PaullM @state vov>; LKiuttz@doc.gov; Alexander Lopes <Alexander. Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

 

 

>;

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Darrach, Tamara A <DarrachTA@ state goy>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica steffens@mail house. gov>; Fite, David <david fite@foreien. senate. gov>; Rice, Edmund
<edmund rice@ mail house zoy>; Hunter, Robert <rabert hunter @forelen. senate gov>

 

 

 

 

 

 

 

, Joshua M

 

Giannangeli, Giulia R <GiannangeliGk@state.sov>; Wolfe, William E <Wolfe WE@state.gov>; Pau
<Paul lM @istate goy>

nana nnnnnnnnnnnnnnnnneStannnnnnnnannnnnnnnn Bulacan

Subject: RE: Short Notice Request: Availability this afternoon for briefing
Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7 {c}, where, in
order to address concerns raised by some members of Congress and the public regarcing certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circurnstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tarnara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S, Department of State

WASHSTATEC005558
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 344 of 489
Tel: (202) 647-8763

Emall: DarrachTA@state gov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005559
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 345 of 489

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 11/26/2019 6:37:26 PM

To: Abraham, Liz (LAbraham @doc.gov) [LAbraham @doc.gov]

Subject: FW: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS

From: Fite, David (Foreign Relations) <David_Fite@foreign.senate.gov>

Sent: Tuesday, November 26, 2019 10:29 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; ‘Timothy Mooney’ <Timothy. Mooney @bis.doc.gov>; Rice, Edmund
<edmund.rice@mail.house.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

<jessica.steffens@ mail.house.gov>; Hunter, Robert <robert_hunter@foreign.senate.gov>; 'Markus, Daniel’
<Daniel.Markus@mail.house.gov>; ‘Markus, Daniel’ <Daniel.Markus@mail.house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-CPA@state.gov>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaulJM @state.gov>; ‘LKluttz@doc.gov' <LKluttz@doc.gov>; Lopes, Alexander <alexander.lopes@bis.doc.gov>; Clagett,
Steven <steven.clagett@bis.doc.gov>; Rudd, Phil (Banking) <Phil_Rudd@banking.senate.gov>; McGinnis, Colin (Banking)
<Colin_McGinnis@banking.senate.gov>; 'Karen NiesVogel' <Karen.NiesVogel@bis.doc.gov>; ‘Hillary Hess’
<Hillary.Hess@bis.doc.gov>; Miller, Michael F <Millermf@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Khawam,
Joseph N <KhawamJN@state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Fite, David (Foreign Relations)

Sent: Thursday, November 21, 2019 3:35 PM

To: 'Heidema, Sarah J' <HeklernaS/@state.gev>; ‘Timothy Mooney’ <fimothy. Mooney @bis.dac.gav>; Rice, Edmund
<edmund rice @ mail house.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

<jessica steffensi mall. house. goyv>; Hunter, Robert (Foreign Relations) <Rebert Hunter@foreign. senate gov>; Markus,
Daniel <Garniel Markus @maill house gov>; Markus, Daniel <Daniel Markus@mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

   

 

 

 

 

 

 

<PaullM @istate gov>; LiGutiz@icdoc.gov; Lopes, Alexander <giexancderlopes@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis. doc eov>; Rudd, Phil (Banking) <PRil Rudd @banking senate.eov>; McGinnis, Colin (Banking)

<Colin MeGinnistbanking senate. cov>; Karen NiesVogel <Karen.NiesVogel @bis doc gov>; Hillary Hess

<Hilary. Hess@ bis. doc.gov>; Miller, Michael F <Milermi@state.gov>; Kovar, Jeffrey D <KovarJD@state. gov>; Khawam,
Joseph N <KhawamJN@state goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

 

WASHSTATEC005560
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 346 of 489

 

From: Heidema, Sarah J <Heidemas/
Sent: Thursday, November 21, 2019 2:26 PM
To: Fite, David (Foreign Relations) <David Fitedforsign.senate.gov>; 'Timothy Mooney’

 

<Timothy. Mooney @bis.doc.goy>; Rice, Edmund <edmund. rice mall house.goy>; Darrach, TamaraA
<DarrachTé @state.gove; Steffens, Jessica <iessica.steffens @ mail house gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @foreien senate.gov>; Markus, Daniel <Baniel Markus@rmaill house .@ov>; Markus, Daniel
<Daniel Markus@ mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM
<PaullM @state.zov>; LKiuttz@doc.gov; Lopes, Alexander <giexanderlopes@bis.coc.gov>; Clagett, Steven
<stevernclagett@bis. doc zoy>; Rudd, Phil (Banking) <Phil Rud @ banking senate.cov>; McGinnis, Colin (Banking)
<Colin MecGinnis@ banking senate.gov>; Karen NiesVogel <Karen.NiesVogel @ bis doc.geyv>; Hillary Hess

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joseph N <KhawamJN @state soy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

David-

 

Sarah

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>

Sent: Thursday, November 21, 2019 1:31 PM

To: Heidema, Sarah J <Heideraii @state.sov>; 'Timothy Mooney’ <Timothy. Mooney @ bis. doc.gov>; Rice, Edmund
<ecdmune rice @ mail house goy>; Darrach, Tamara A <DarrachTA@ state. zove; Steffens, Jessica

<jessica steffensi@ mall house eov>; Hunter, Robert <robert hunter @foreign senate.goy>; Markus, Daniel
<Daniel. Markus @rriall house.gov>; Markus, Daniel <Danicl. Markus@mail house. sov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

 

 

 

 

<PaullM @istate gov>; LiGutiz@icdoc.gov; Lopes, Alexander <giexancderlopes@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis. doc eov>; Rudd, Phil (Banking) <PRil Rudd @banking senate.eov>; McGinnis, Colin (Banking)
<Colin MeGinnis@ banking senate. gov>: Karen NiesVogel <Karen NiesVagel @his.doc.goy>; Hillary Hess

 

 

 

 

 

 

<Hillary. Hess @ bis. coc.gov>; Miller, Michael F <Milermft@state gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heidernasi@state. sov>
Sent: Thursday, November 21, 2019 1:16 PM

 

WASHSTATEC005561
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 347 of 489

To: Fite, David (Foreign Relations) <David Fite@ foreign senate.gov>; 'Timothy Mooney’

<Timothy Mooney @ bis. doc.gov>; Rice, Edmund <edmunc.rice @inall house.gov>; Darrach, TamaraA
<DarrachTA @state.zov>; Steffens, Jessica <jessica steffens@ mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@foreign.senate.gov>; Markus, Daniel <Daniel.Markus@mall house.gov>; Markus, Daniel
<Daniel Markus@mall house.cov>

Ce: Huddleston, Clay (Foreign en < ; Huddleston @foreign. senate gov>; an CPA <PM-CPA@state gov>;

 

 

 

 

 

 

 

 

<PaullM Gis state. OW>; “lutte ados, ONG ‘Lopes “Alexander <alexanderJo os @bis, “ons go>; " Clagett, Steven
<steven.clagett@ bis. doc eov>; Rudd, Phil (Banking) <PRil Rudd @banking. senate.eov>; McGinnis, Colin (Banking)
<Colin MeGinnis@ banking senate. gov>; Karen NiesVogel <Karen. NiesVagel @his.doc.gov>; Hillary Hess

 

 

 

 

 

 

<Hilary Hess@ bis. doc.gov>; Miller, Michael F <Millermi@state.gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>

Sent: Thursday, November 21, 2019 9:21 AM

To: Heidema, Sarah J <HeidernaSi@state gov>; ‘Timothy Mooney’ <Timothy. Mooney @ bis.doc gzay>; Rice, Edmund
<edmunned rice @rnall house.gov>; Darrach, Tamara A <DarrachTA@state.zov>; Steffens, Jessica

<iessica steffens@ mail house. sav>; Hunter, Robert <robert hunter @foreisn senate. goy>; Markus, Daniel
<Daniel. Markus@imall house gov>; Markus, Daniel <Daniel. Markus@mail house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddiestan@forsien. senate gov>; PM-CPA <PM-CPA @ state. gov>:
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM
<PaullM @state go>; LKiuttz@doc.gov; Lopes, Alexander <giexander lopes@bis.doc.gov>; Clagett, Steven
<steven.clageti@ bis.cioc.goav>; Rudd, Phil (Banking) <PRil Rudd @banking senate.gov>; McGinnis, Colin (Banking)

en n wee ianl Spann senate. gov>; Karen NiesVogel <Karen.Nies Vogel @bis doc.gov>; Hillary Hess

 

 

 

 

 

 

 

 

 

 

 

 

 

subject, Fi Re. Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

WASHSTATEC005562
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 348 of 489

Sent: Thursday, November 21, 2019 8: 38 AM

To: Fite, ee ors cen | Relations) < _ Fitee i Timothy Mooney’
<Timothy. Mooney @

arkusi@mall house goay>
f-CPa&@state gaye;
ate.goy>; Paul, Joshua M
gov>; Clagett, Steven
. >; McGinnis, Colin (Banking)
2 of ov: Karen NiesVogel < if .2ov>; Hillary Hess
<Hillary. Hess @ bis clac.goy>

DHDPGPY MESS IB OS GO. BOv

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

David and Ed-

All the best,
Sarah

 

WASHSTATEC005563
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 349 of 489

 

From: Fite, David (Foreign Relations) <David Fite@foreign.senate.gey>

Sent: Wednesday, November 20, 2019 3:39 PM

To: ‘Timothy Mooney’ <Timothy. Mooney @ bis cdoc.goy>; Rice, Edmund <edmund.rice @rmail nouse.zov>; Darrach,
Tamara A <DarrachTA@state gov>; Steffens, Jessica <lessica steffens @ mall hause.gov>; Hunter, Robert

<robert hunter ®foreisn senate. gov>; Markus, Daniel <Ganiel. Markus@imall house gov>; Markus, Daniel

<Daniel Markus@mall house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston@ foreign senate eay>; PM-CPA <PM-CPA@istate go>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM

<PaullM @istate.gov>; LKiuttz@icoc.gov; Lopes, Alexander <alexancder lopes@bis.dac.gov>; Heidema, Sarah J
<HeldemaSi@istate. gov>; Clagett, Steven <steven.clagett@ bis dac.gov>; Rudd, Phil (Banking)

<Phil Rudd@hbanking senate. goyv>; McGinnis, Colin (Banking) <Colin, MecGinnis@banking senate. cov>; Karen NiesVogel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Timothy Mooney <Timeathy. Mooney @bis.coc.gay>

 

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Ectmunct Rice@ mall house. gov>; Fite, David (Foreign Relations) <David_ Fite@foreign.senate.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica <Jessica. Steffens @ mail house .gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@foreign. senate.gov>; Markus, Daniel <Daniel Markus@rmail. house.gev>; Markus,

 

 

 

 

 

WASHSTATEC005564
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 350 of 489

Daniel <Baniel.Miarkus@mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM @state.gov>; LKiuttz@doc.gov; Alexander Lopes <Alexander.Lopes@his.doc.gov>; Heidema, Sarah J
<HeidemaSl state. gov>; Steven Clagett <Steven. Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate. gov>; McGinnis, Colin (Banking) <Colin McGinnis banking senate. gov>; Karen NiesVogel

 

 

   

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

Ed,

 

Tim

From: Rice, Edmund <Edrnund Rice@riall house goy>

Sent: Wednesday, November 20, 2019 3:11 PM

To: Timothy Mooney <Timothy.Moaney@ bis.doc.gov>; Fite, David (Foreign Relations)

<David Fite@foreign senate.gov>; Darrach, Tamara A <DarrachTA@ state. gov>; Steffens, Jessica

<lessica Steffens Gmail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forslen.senate.gov>; Markus,
Daniel <Baniel Markus @mail house. gov>; Markus, Daniel <Ganial Markus@maill house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannangeliGR @istate zov>; Wolfe, William E <Wolfe\WE@istate.gnv>; Paul, Joshua M

<PaulIM @istate gov>; LiGutizG@icdoc.gov; Alexander Lopes <Alexander.Lopes@hbis.coc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

 

     

 

 

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Celin McGinnis @ banking senate.zov>; Karen NiesVogel
<Karen.Nies Vogel @bis cdoc.gov>; Hillary Hess <Hillary.Hess@bis.cdoc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

Tim:

 

Ed

From: Timothy Mooney <Timethy. Mooney @bis coc. gay>

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edrmund. Rice@ mall house.pov>; Fite, David (Foreign Relations) <David Fite @forelgn senate. gov>;
Darrach, Tamara A <DarrachTA ate.gov>; Steffens, Jessica <Jessica Steffens @ mail house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@foreign. senate.sov>; Markus, Daniel <Ganiel. Markus@rmrall house. sov>

 

 

 

Gest

  

 

 

 

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.gov>; ikiuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@bis.doc.gov>; Heidema, Sarah J

 

 

 

 

WASHSTATEC005565
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 351 of 489

oav>; McGinnis, Colin (Banking) <é
. v>; Hillary Hess <Hillary Hess@
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

From: Timothy Mooney
Sent: Wednesday, November 20, 2019 2: 55 PM

Ce: Huddleston, Clay (Foreign Relations) <Cia : ne .
Giannangeli, Giulia R <GiannanseliGR @istate gov>; Wolfe, William E <Wolfew E@s tale. gove; Paul Joshua M

 

WASHSTATEC005566
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 352 of 489

<PaullM @state.sov>; LKiuttz@doc.gov; Alexander Lopes <Alexander.Lopes@his.doc.gov>; Heidema, Sarah J
<HeidemaS! @ state. gov>; Steven Clagett <Steven Clagett @ bis. dac.goy>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin, MceGinnis@ banking senate.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

Ed and David,

Tim

From: Rice, Edmund <Edrnund. Rice@rmiall house goy>

Sent: Wednesday, November 20, 2019 1:58 PM

To: Fite, David (Foreign Relations) <David Fite@ foreign senate. zoy>; Timothy Mooney
<Timothy. Mooney @ bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

<lessica Steffens @ mail house.gov>; Hunter, Robert (Foreign Relations) <Robert Hunter (@forelgn senate. gov>; Markus,
Daniel <Bariel Markus @irmall house.goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

 

 

<PaullM @istate go>; LiduttzG@idoc.gov; Alexander Lopes <Alexander. Lopes @hbis.coc.gov>; Heidema, Sarah J
<HeidermaS | @ state gov>; Steven Clagett <Steven. Clagett @ bis cdoc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis@banking senate. goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

    

From: Fite, David (Foreign Relations) <Davic Fite@foreign senate. sov>

Sent: Wednesday, November 20, 2019 1:41 PM

<Jessica Steffens @mail house gov>; Rice, Edmund <Edrmiund.Rice@mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@iforelen senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM
<PaullM @state.vov>; ikiuttz@doc.gov; Alexander Lopes <Alexander, Lopes @his.doc.gov>; Heidema, Sarah J
<HeidemaSl state. gov>; Steven Clagett <Steven. Clagett @ bis. doc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin McGinnis@ banking senate. sov>

 

 

 

 

 

>;

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy.Mooneyi@bis. doc gov>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <Bavid Fiteéforsign.senate.gov>; Darrach, Tamara A <DarrachTA@ state.gov;
Steffens, Jessica <jessica steNens@ mail house gov>; Rice, Edmund <edmund rice @ mall house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter @foreign senate.goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>;

 

  

S

 

 

 

WASHSTATEC005567
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 353 of 489

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullM @istate go>; LiduttzG@icdoc.gov; Alexander Lopes <Alexander Lopes @bis.coc.gov>; Heidema, Sarah J
<HeidermaS }@state goy>; Steven Clagett <Steven Clagetti@ bis doc. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@ foreign senate. sov>

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Timothy. Mooney@ bis.doc.eav>; Darrach, Tamara A <D
<jessica steffens@ mail. house eov>; Rice, Edmund <edmund. rice @ mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@forelen.senate.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM@istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancder.Lones& bis.cdoc.gov>; Heidema, Sarah J
<HeidemaS) @istate. gov>

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>
Sent: Thursday, November 14, 2019 12:08 PM

 

Relations) <Gavid Fite@Morelen.senate.gov>; Rice, Edmund <edmund.rice@imaill house.gov>; Hunter, Robert (Foreign
Relations) <Robert Hunter @foreign. senate. sov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign senate. gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannangeliGR @istate zov>; Wolfe, William E <Wolfe\WE@istate.gnv>; Paul, Joshua M

<PaulIM @istate gov>; LiGutizG@icdoc.gov; Alexander Lopes <Alexander.Lopes@hbis.coc.gov>; Heidema, Sarah J

 

 

 

 

       

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

WASHSTATEC005568
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 354 of 489

 

Timothy Mooney

Senior Export Policy Analyst
Repulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica.steffens mail house vov>; Fite, David <david fite@ foreign. senate.gov>; Rice, Edmund
<edmund rice @mail house.gov>; Hunter, Robert <robert hunter @iforelen senate cov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign senate zov>; PM-CPA <PM-CPA@ state. gove;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

 

 

 

 

 

   

Subject: RE: Short Notice Request: Availability this afternoon for briefing
Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7 (c}, where, in
order to address concerns raised by some members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Cormmerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circumstances,

Thanks, and we look forward to answering your questions this afternoon,
Tarniara

Tamara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005569
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 355 of 489

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 11/26/2019 6:38:06 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov]; Knawam, Joseph N
[KhawamJN @state.gov]; Paul, Joshua M [PaulJM @state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Thanks

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, November 26, 2019 12:59 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Miller, Michael F <Millermf@state.gov>; Khawam, Joseph N
<KhawamJN@state.gov>; Paul, Joshua M <PaulJIM@state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@istate. goy>
Sent: Tuesday, November 26, 2019 11:17 AM

   

<KhawamJlN @state.pov>; Paul, Joshua M <PaulM@state. geyv>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

SENSITIVE BUT UNCLASSIFIED

From: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>
Sent: Tuesday, November 26, 2019 10:29 AM
To: Heidema, Sarah J <HeidermaSiG@istate.gov>; ‘Timothy Mooney’ <Timothy. Mocney@ bis doc. gov>; Rice, Edmund

 

 

 

<jessica steffens@ mall house. gov>; Hunter, Robert <robert hunter@foreign.senate zov>; ‘Markus, Daniel’
<Danlel Markus@imall house.gove>; 'Markus, Daniel’ <Daniel Markus@mall house poy>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, Joshua M

 

 

 

 

 

>;

 

Steven <steven clagett@ bis. doc eov>; Rudd, Phil (Banking) <Phil Rudd@ banking senate eay>; McGinnis, Colin (Banking)
<Colin MicGinnis@ banking senate.gov>; ‘Karen NiesVogel' <Karen, NiesVogel @ bis. doc.goy>; ‘Hillary Hess’

 

 

 

 

Joseph N <KhawamJN @state.zov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

   

WASHSTATEC005570
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 356 of 489

 

From: Fite, David (Foreign Relations)

Sent: Thursday, Meee 21, 2019 3:35 PM

To: 'Heidema, Sarah J’ <HeldemaSi @ state. gov>; ‘Timothy Mooney’ <Timothy.Mooney@his.dec.gov>; Rice, Edmund
<ecmune. rice @mall house.goy>; Darrach, Tamara A <DarrachTA@state.zove; Steffens, Jessica

<iessica steffens@ mall house gov>; Hunter, Robert (Foreign Relations) <Robert Hunter@ foreign senate cov>; Markus,
Daniel <Baniel.Miarkus@mail. house.gov>; Markus, Daniel <Daniel. Markus mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM

<PaullM @state.zov>; LKiuttz@doc.gov; Lopes, Alexander <giexanderlopes@bis.coc.gov>; Clagett, Steven
<steven.clageti@ bis.cioc.goav>; Rudd, Phil (Banking) <PRil Rudd @banking senate.gov>; McGinnis, Colin (Banking)

 

 

 

 

 

<Colin MecGinnis@bankineg.s senate. gov>; Karen NiesVogel <Karen.Nies Vogel @bis doc.gov>; Hillary Hess

 

y>; Khawam,

 
 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heidernasi@state. sov>

Sent: Thursday, November 21, 2019 2:26 PM

To: Fite, David (Foreign Relations) <David Fite@ foreign senate zoy>; 'Timothy Mooney’

<fTimothy. Mooney @ bis cloc.zoy>; Rice, Edmund <edmur ung. ice@mai i.house.gov>; Darrach, Tamara A

 

 

 

 

 

 

<Robert Hurberd fore gn.senate 4 >) Markus, Daniel <Dan! a) Marku <@mail hou use gov>; Markus, Daniel

<Daniel Markus@mall. house. gQy>

Giannangeli Giulia R <Giannangell ohaeiaie sow Wolfe, W William : eWolfeWE @state.govs: Paul, ‘oshua va

<PaullM @istate.gov>; LKhuttz@icdoc.gov; Lopes, Alexander <alexancder lopes@bis.dac. gov>; Clagett, Steven

<steven clagett ibis cec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate. gov>; McGinnis, Colin (Banking)

<Colin MeGinris@ banking senate.gov>; Karen NiesVogel <Karen.NiesVogel @bis.doc.gzov>; Hillary Hess

<Hillary Hess @ bis cloc.gov>; Miller, Michael F <hétlerrntgestate zov>; Kovar, Jeffrey D <KovarJD@ state. goy>; Khawam,
Joseph N <KhawariJN @state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

   

 

David-

 

Sarah

WASHSTATEC005571
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 357 of 489

From: Fite, David (Foreign Relations) <Davic Fite@foreign senate. sov>
Sent: Thursday, November 21, 2019 1:31 PM

 

<edmund rice @rmiaill house gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

<iessica steffensi@ mall house.gov>; Hunter, Robert <robert bunter@forelen.senate.gov>; Markus, Daniel
<Daniel Markus@mall house.cov>; Markus, Daniel <Dariel. Markus @mail house zoy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestori@foreisn senate gov>; PM-CPA <PM-CPA@istate goy>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.cov>; Paul, Joshua M
<PaullIM @istate gov>; LKluttz@cdoc.aov; Lopes, Alexander <aiexancer lopes@bis.doc.gov>; Clagett, Steven
<steven. .clagett@ bis.cec.gov>; Rudd, Phil (Banking) <Phil Ruddé@banking senate sov>; McGinnis, Colin (Banking)
<Colin MeGinnis@ banking senate gov>; Karen NiesVogel <Karen.NiesVorel@bis.dac.gov>; Hillary Hess

<Hillar ov>; Miller, Michael F <Milermf state.

 

 

 

 

 

 

 

 

Hess @ibis doc.

   

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <HeidemaS] @state.gov>
Sent: Thursday, November 21, 2019 1:16 PM
To: Fite, David (Foreign Relations) <David Fite@ foreign senate. zoy>; 'Timothy Mooney’

<Timothy. Mooney @ bis doc.zoy>; Rice, Edmund <admunc rice @ mall house gov>; Darrach, TamaraA

 

 

<Robert Hunter @toreign senate. aov>, Markus, Daniel <Ganiel Markus@mail house.gov>; Markus, Daniel
<Daniel Markus@mall house. sov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiannangeliGR@state cov>; Wolfe, William E <Wolfe\WE@state.

 

ove; Paul, Joshua M

<PaullM state sov>; LKlutiz@cdoc.gov; Lopes, Alexander <aiexancder.lopes@bis.doc.gov>; Clagett, Steven

<steven clagett@ibis.ciac.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking)

<Coin MeGinnis® banking senate.gov>; Karen NiesVogel <Karen.NiesVogsi@ bis. doc.gev>; Hillary Hess

<Hillary Hess(@bis coc.gov>; Miller, Michael F <Millermf@state zov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

     

 

 

 

 

   

 

WASHSTATEC005572
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 358 of 489

 

From: Fite, David (Foreign Relations) <David_ Fite@forelen senate.gov>
Sent: Thursday, November 21, 2019 9:21 AM

 

<edmiurd.cice mall house.goy>; Darrach, Tamara A <DarrachT A@state.gzov>; Steffens, Jessica

<iessica steffens@ mail house sav>; Hunter, Robert <robert hunter @foreisn senate gzoy>; Markus, Daniel
<Danlel. Markus @imall house gov>; Markus, Daniel <Daniel. Markus@ mail house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM
<PaullM @state.zov>; LKiuttz@doc.gov; Lopes, Alexander <giexanderlopes@bis.coc.gov>; Clagett, Steven
<stevernclagett@bis. doc zoy>; Rudd, Phil (Banking) <Phil Rud @ banking senate.cov>; McGinnis, Colin (Banking)
<Colin MecGinnis@ banking senate. gov>; Karen NiesVogel <Karen.NiesVogel @ bis doc.gey>; Hillary Hess

   

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heldemas/@state gov>
Sent: Thursday, November 21, 2019 8:38 AM
To: Fite, David (Foreign Relations) <David Fite@foreign.senate.goy>; 'Timothy Mooney’

 

<Timothy Mooney @ bis. doc.gov>; Rice, Edmund <edmunc. rice @inall house. gsov>; Darrach, TamaraA

 

<Robert Hunter@forsign.senate.gov>; Markus, Daniel <Daniel. Markus@ mall house.gov>; Markus, Daniel
<DHaniel Markus @rmiall bouse.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign senate. gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannangeliGR @istate zov>; Wolfe, William E <Wolfe WE@istate,

 

29¥>; Paul, Joshua M
<PaullM @state go>; LKiuttz@doc.gov; Lopes, Alexander <giexander lopes@bis.doc.gov>; Clagett, Steven
<stevenclagett@bis.cdoc.gzov>; Rudd, Phil (Banking) <Phil Rudd @ banking senate.cov>; McGinnis, Colin (Banking)

      

 

 

 

 

WASHSTATEC005573
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 359 of 489

>; Karen NiesVogel <}
<Hilary. Hess @) bis dac.gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

All the best,
Sarah

Sent: Wednesday, November 20, 2019 3:39 PM
To: ‘Timothy Mooney’ <Timothy. Mooney @ his.dac.gov>; Rice, Edmund <e
ov>; Steffens, Jessica <jessi : ral gove; Hunter, Robert
ate eoy>; Markus, Daniel < @.poy>; Markus, Daniel

 

WASHSTATEC005574
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 360 of 489

<Daniel Markus@ mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign. senate.zov>; PM-CPA <PM-CPA @ state. gove;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM @state.zov>; LKiuttz@doc.gov; Lopes, Alexander <giexander.lopes@bis.coc.gov>; Heidema, Sarah J
<HeldernaS @ state gov>; Clagett, Steven <steven.clazett@bis.doc.gay>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate. gov>; McGinnis, Colin (Banking) <Colin McGinnis banking senate. gov>; Karen NiesVogel

 

 

   

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edrriund. Rice@ mail house. gov>; Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>;
Darrach, Tamara A <GarrachTA@ state. gov>; Steffens, Jessica <Jessica Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@ foreign senate.cov>; Markus, Daniel <Daniel Markus@imall house.sov>; Markus,
Daniel <Baniel Markus@mall house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

 

 

 

 

<PaullM @istate go>; LiduttzG@idoc.gov; Alexander Lopes <Alexander. Lopes @hbis.coc.gov>; Heidema, Sarah J

<HeidermaS | @ state eov>; Steven Clagett <Steven. Clagett @ bis coc.gov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Celin McGinnis @ banking senate.zov>; Karen NiesVogel
<Karen.Nies Vogel @bis cdoc.gov>; Hillary Hess <Hillary.Hess@bis.cdoc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

 

Ed,

 

Tim

From: Rice, Edmund <Edmund Rice @ mall house. goy>

Sent: Wednesday, November 20, 2019 3:11 PM

To: Timothy Mooney <Timothy,. Mooney@ bis.doc. gov>; Fite, David (Foreign Relations)

<David Fite@foreign. senate.zov>; Darrach, Tamara A <DarrachTA@state.goav>; Steffens, Jessica

<jessica Steffans @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Hurtertforeign.senate.gov>; Markus,
Daniel <Haniel Markus rail house gov>; Markus, Daniel <Daniel Markus@mall house, gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaullIM @istate gov>; LKluttz@icdoc.eov; Alexander Lopes <Alexander.Lopes@ bis. cac.zov>; Heidema, Sarah J

 

 

  

 

 

 

 

 

 

 

 

 

 

WASHSTATEC005575
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 361 of 489

 

 

 

<Karen NiesVogel@bis doc.gov>; Hillary Hess <Hillary Hessi@bis doc. gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

   

 

Tim:

 

Ed

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@ state. goy>; Steffens, Jessica <Jessica. Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Kobert Hunter foreign senate gov>; Markus, Daniel <Daniel. Markust@mall house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddiestan@forsien. senate gov>; PM-CPA <PM-CPA @ state. gov>:
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM

<PaullM @state vov>; ikiuttz@doc.gov; Alexander Lopes <Alexander, Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

 

 

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin McGinnis@ banking senate sov>; Karen NiesVogel
<Karen. NiesVogeli@ bis coc. goy>; Hillary Hess <Hillary.Hess@bis.doc.gav>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

Ed and David,

 

WASHSTATEC005576
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 362 of 489

 

Tim

From: Timothy Mooney
Sent: Wednesday, November 20, 2019 2:55 PM
To: ‘Rice, Edmund’ <Edmurcd. Rice@ mail house. gov>; Fite, David (Foreign Relations) <Bavid Fite@foreien senate. sov>;

 

 

(Foreign Relations) <Robert Hunter @foreign senate.gov>; Markus, Daniel <Daniel. Markus@mall house. gov>
Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

<PaullM @istate go>; LiduttzG@idoc.gov; Alexander Lopes <Alexander. Lopes @hbis.coc.gov>; Heidema, Sarah J
<HeidermaS | @ state gov>; Steven Clagett <Steven. Clagett @ bis cdoc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis@banking senate. goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

Ed and David,

Tim

From: Rice, Edmund <Edmund, Rice @mall house. goy>
Sent: Wednesday, November 20, 2019 1:58 PM
To: Fite, David (Foreign Relations) <Gavid Fite@foreign.senate gov>; Timothy Mooney

 

 

 

<jessica Steffans @imail house.gov>; Hunter, Robert (Foreign Relations) <Robert Hurntert@forsign. senate gov>; Markus,
Daniel <Genlel Markus @rmall house goy>

 

 

 

Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM@istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancder.Lones& bis.cdoc.gov>; Heidema, Sarah J
<HeldemaSi@istate. gov>; Steven Clagett <Steven. Clagett @ bis.doc.eov>; Rudd, Phil (Banking)

<Phil Rudd@hbanking senate.goy>; McGinnis, Colin (Banking) <Colin, MeGinnis@ banking senate goy>

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

WASHSTATEC005577
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 363 of 489

From: Fite, David (Foreign Relations) <Davic Fite@foreign senate. sov>
Sent: Wednesday, November 20, 2019 1:41 PM

 

 
 

 

 

  
 

<Robert Hunter@foreisn.senate.gov>
Cc: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM
<PaullM @state vov>; ikiuttz@doc.gov; Alexander Lopes <Alexander, Lopes @his.doc.gov>; Heidema, Sarah J

 

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin McGinnis@ banking senate. sov>

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timeathy. Mooney t@hbis.coc.gav>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <Gavid Fite@foreign.senate.zov>; Darrach, Tamara A <DarrachTA@state.goy>;
Steffens, Jessica <jessica steNens@ mail house. gov>; Rice, Edmund <edmund rice@ mall house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter @foreign senate. goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>;

 

 

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullM @istate.gov>; LKluttz @icdoc.aov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J
<HeidemaS! @istate zov>; Steven Clagett <Steven Clagett @ bis doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@ foreign senate.gov>
Sent: Tuesday, November 19, 2019 2:32 PM

 

WASHSTATEC005578
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 364 of 489

<jessica steffensi mall house. go>; Rice, Edmund <edmund.rice@imaill house.gov>; Hunter, Robert (Foreign Relations)
<Roebert Hunter@iforeign senate goy>
Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @ foreign senate gov>; PM-CPA <PM-CPA @state gov>;

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullM @istate.gov>; LKluttz @icdoc.aov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J

 

<HeidemaS @ state goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A <GarrachTA@state.zov>; Steffens, Jessica <jussica. steffens @ mall house.gov>; Fite, David (Foreign
Relations) <David Fite @Moreign senate.gov>; Rice, Edmund <edmund.rice@mall house.g@ov>; Hunter, Robert (Foreign
Relations) <Robert Hunter@forelgn senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM state soy>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J

 

 

   

 

<Heidema’! @ state. gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Darrach, Tamara A<DsrrachTA@state gov>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica steffens@mail house. goy>; Fite, David <dayid fite@ foreign. senate.gov>; Rice, Edmund
<edmuned. rice@imail house poy>; Hunter, Robert <rebert_hunter@foreign.senate.goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM @)state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing

 

 

 

Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | arm attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7ic}, where, in

WASHSTATEC005579
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 365 of 489

order to address concerns raised by some members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circurnstances.

Thanks, anc we look forward to answering your questions this afterncon,
Tamara

Tarnara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

Emall: DarrachTA@state gov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005580
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 366 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 11/26/2019 8:25:42 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: AM for T - USML Cat I-III Final FRN v4

Attachments: AM for T- USML Cat [-IIl Final FRN v4.docx

SBU - DELIBERATIVE PROCESS

WASHSTATEC005581
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 367 of 489

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 11/26/2019 9:42:02 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Hart, Robert L
[HartRL@state.gov]

Subject: RE: Updated Cats I-II|AM Package

Thanks, Sarah. Would sometime tomorrow work? I’m free anytime other than 11-12 tomorrow. If tomorrow doesn’t
work, I’m happy to discuss next week (I'll be out on Friday this week).

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, November 26, 2019 3:42 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Hart, Robert L
<HartRL@state.gov>

Subject: RE: Updated Cats I-lll AM Package

i confirmed that this can be no longer than 2 pages so we should start thinking about what can put in attachments. |
have some ideas.

SBU - DELIBERATIVE PROCESS

From: Heidema, Sarah J
Sent: Tuesday, November 26, 2019 3:25 PM

<HartRi@state.gov>
Subject: RE: Updated Cats I-ill AM Package

Joe-

i just read the memo and would like to chat about it’s length,

ee <<. please let me know when might be a good time.

SBU - DELIBERATIVE PROCESS

Sent: Friday, November 15, 2019 3:25 PM

To: Heidema, Sarah J <HeidernaSJ @state gov>; Koelling, Richard W <KoellingRW@state.gov>; Hart, Robert L
<Hartkl @istate gay>

Subject: Updated Cats !-IlIlLAM Package

 

 

Sarah, Rick, and Rob: I’ve updated the Cats I-Ill AM package. The documents are all saved on the shared drive here:

Please note that the latest version of the AM is v4. I’ve also updated Tab 7 (National Security Justification)
if there’s anything else you need from me at this time,
please let me know.

WASHSTATEC005582
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 368 of 489

Have a nice weekend,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - DELIBERATIVE PROCESS

WASHSTATEC005583
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 369 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/27/2019 5:27:02 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Hart, Robert L
[HartRL@state.gov]

Subject: Re: Updated Cats I-IIEAM Package

Let’s shoot for Monday morning. I should be pretty free. Happy Thanksgiving

 

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Tuesday, November 26, 2019 4:42:02 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Hart, Robert L
<HartRL@state.gov>

Subject: RE: Updated Cats I-ill AM Package

Thanks, Sarah. Would sometime tomorrow work? I’m free anytime other than 11-12 tomorrow. If tomorrow doesn’t
work, I’m happy to discuss next week (I'll be out on Friday this week).

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, November 26, 2019 3:42 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Hart, Robert L
<HartRL@state.gov>

Subject: RE: Updated Cats I-lll AM Package

i confirmed that this can be no longer than 2 pages so we should start thinking about what can put in attachments. |
have some ideas.

SBU - DELIBERATIVE PROCESS

From: Heidema, Sarah J
Sent: Tuesday, November 26, 2019 3:25 PM
To: Khawam, Joseph N <KhawamJN@state.gov>; Koelling, Richard W <KoelingRW @ state gov>; Hart, Robert L

 

Subject: RE: Updated Cats I-lll AM Package

Joe-

i just read the memo and would like to chat about it’s length
EE @tc. please let me know when might be a good time.

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <KhawarriuN @state 2ov>
Sent: Friday, November 15, 2019 3:25 PM
To: Heidema, Sarah J <HeidermaS] @state gov>; Koelling, Richard W <KoellingRW@state.zov>; Hart, Robert L

WASHSTATEC005584
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 370 of 489

<HartRL@state gov>

Subject: Updated Cats I-IllLAM Package

Sarah, Rick, and Rob: I’ve updated the Cats I-Ill AM package. The documents are all saved on the shared drive here:

Please note that the latest version of the AM is v4. {I’ve also updated Tab 7 (National Security Justification) fl

please iet me Know.

Have a nice weekend,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - DELIBERATIVE PROCESS

WASHSTATEC005585
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 371 of 489

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 11/27/2019 7:42:55 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: Crime Report: Will Trump Loosen Rules on Firearm Exports?

 

Will Trump Loosen Rules on Firearm Exports?
By Dane Stallone
27 November 2019

The Trump administration appears to be moving ahead with a controversial rule change that would transfer
export controls on many types of small arms and parts from the State Department to the Commerce Department.

A Reuters report earlier this month reported that the change could be implemented by the end of the year.

Lawmakers and experts are concerned that the change could increase the risk that these small arms could fall
into the hands of criminals or non-state actors around the world.

“Some of our most urgent challenges — forced migration and the crisis on our southern border —is due in part
because of the violence originating from the Northern Triangle (in Central America) countries, “ Rep. Ami Bera
(D-CA), Chair of the House Foreign Affairs Committee, said in response to the news that the Trump
administration had moved closer to enacting the rule change.

“Under the proposed rule change] gangs, drug cartels and others will have easier access to guns, including
pistols, sniper rifles, and semi-automatic assault rifles.”

In 2018, roughly 44 percent of guns confiscated after their use in crimes in El Salvador and submitted for
tracing to the Bureau of Alcohol, Tobacco, Firearms and Explosives were manufactured in the U.S.

In Mexico, 50 percent were manufactured in the U.S.

After suspected cartel members in northern Mexico brutally murdered nine Mormon women and children who
had dual U.S.-Mexican citizenship last month, it was reported that 200 Remington shell casings were found at
the crime scene.

The rule change would apply to certain non-automatic and semi-automatic firearms, ammunition, parts and
components. These include sniper rifles, civilian AK and AR-type semi-automatic assault rifles, grenades, and
even flamethrowers with a range of up to 20 meters.

The Obama administration in 2010 initially shifted export controls of certain “dual-use,” “less sensitive
military” items on the United States Munitions List (USML) to the Commerce Control List (CCL), according to
a March Government Accountability Office (GAO) report.

Items on the USML are regulated by the State Department’s Directorate of Defense Trade Controls (DDTC),
under the International Traffic in Arms Regulations.

WASHSTATEC005586
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 372 of 489

The GAO report states the rules are an attempt to “modernize the U.S. export control system,” and limit items
under State control to those that provide the U.S. with “a critical military or intelligence advantage or are
inherently for military use.”

Measure Stalled After Sandy Hook

In the wake of the Sandy Hook shooting, the effort was stalled, and the Obama administration did not transfer
items from Categories I, II, and II of the USML, which include the firearms and parts mentioned above.

“The Trump administration decided to push this move forward in spite of potential risk to U.S. interests and
civilian life abroad,” Rachel Stohl, Managing Director at the Stimson Center, a nonprofit think tank that focuses
on international peace and security issues, told The Crime Report.

The Trump administration’s plan to implement the changes met immediate resistance from Democrats like Sen.
Robert Menendez of New Jersey, and Norma Torres, who represents California’s 35th District.

Democratic presidential candidates Joe Biden and Elizabeth Warren have each opposed the rule change as well.
Weakening a Deterrent

“Does Dick’s Sporting Goods sell flame throwers?”

That question was posed during a House Foreign Affairs Committee hearing in March by U.S. Representative
Ted Lieu (D-CA), to Johanna Reeves, executive director of the Firearms & Ammunitions Import/Export

Roundtable (F.A.LR).

Lieu was contesting the claim that many of the firearms that are set to transfer are already commercially
available in the U.S.

Jeff Abramson, a non-resident senior fellow at the Arms Control Association, has been at the forefront of
combating the proposed rule change. Abramson told The Crime Report that if most of the firearms set to
transfer are widely available in the U.S., that doesn’t mean they should be made easier to export to other
countries.

Abramson said the notion that these firearms don’t qualify as having an “inherently military use” is a false
distinction.

 

Some of the items that would be transferred under the rule change Source: ATF

‘““A number of these semi-automatic weapons can be converted into fully automatic weapons, and a lot of
military weapons are used in semi-automatic modes,” Abramson told TCR.

WASHSTATEC005587
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 373 of 489

Abramson also maintains that according to ICE officials and others, overall the State Department captures more
information during the export licensing process, which adds a deterrent value as well as assisting in
prosecutions.

One of the main concerns expressed by the opposition is that the change would remove a statutory requirement
for congressional review of commercial arms sales over $1 million.

Profits Over Human Rights

The move by the Trump administration is reflective of its broader policy of supporting sales on behalf of U.S.
arms manufacturers.

While there seems to be a strong chance the change will be implemented, Stohl pointed out that enough
pressure from the public and Congress could possibly force the Trump administration to rescind the order.

Stohl also commented that this is the result of a nearly decade-long effort by the U.S. firearms industry and
organizations like the NRA and the F.A.I.R. Trade Group.

“The U.S. sells more arms than any other country in the world, so we have a pretty rigorous system for arms
transfers,” said Stohl.

“But it’s been systematically marginalized through decreasing regulations (in order) to increase sales.”

Moreover, the State Department’s export licensing process by the DDTC has not been airtight by any means,
especially in light of a 28 percent staff reduction as of July, 2018.

The Trump administration has shown recent signs of attempting to address other concerns, such as regulating
the export of designs for 3D-printed guns. The Commerce Department originally said that it would not require
an export license for something publicly available on the internet.

What these regulations will be remains to be seen.

An emailed statement from a State Department spokesperson indicated the department was finalizing a process
to share their watch lists with the Department of Commerce, which was the main recommendation of the

GAO’s report.

While these changes are noteworthy, they’re unlikely to assuage the full concerns voiced by experts and
lawmakers.

Agreeing with Stohl’s sentiment about public awareness, Abramson said, “I’ve been waiting for this for nine
years, there’s been hints of it for a long time. It would be a real tragedy if this went quietly forward.”

Link: https://thecrimereport.ore/201 8/1 1/27/will-trump-loosen-rules-on-frearm-exports/

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Marguis At RGostale, gay

  

WASHSTATEC005588
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 374 of 489

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC005589
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 375 of 489

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 11/29/2019 6:42:43 PM

To: Sizemore, Jeffrey A [SizemoreJA@state.gov]; Blaha, Charles O [BlahaCO@state.gov]; Gombis, Albert T (DRL)
[GombisAT @state.gov]; Asnes, Miriam R [AsnesMR @state.gov]

Subject: USML Cat I-Ill 38(f) - AM to T Tab 1 (Notification Letters)

Attachments: USML Cat I-ll 38(f) - AM to T Tab 1 (Notification Letters).pdf

Charles,
Attached are the notification letters that we forwarded to Congress.

Again my apologies for the delay in sending.

v/r, Rick

WASHSTATEC005590
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 376 of 489

The Honorable

Robert P. Corker, Jr., Chairman
Committee on Foreign Relations
United States Senate
Washington, DC 20510

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)\(1)), Lam
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, II, and II to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, II and II; line-in/line-out comparison of the
current and revised USML Categories I, II and II;, the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC005591
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 377 of 489

The Honorable

Robert Menendez

Committee on Foreign Relations
United States Senate
Washington, DC 20510

Dear Senator Menendez:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)\(1)), Lam
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, II, and II to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, I] and II; line-in/line-out comparison of the
current and revised USML Categories I, II and II; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC005592
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 378 of 489

The Honorable

Edward R. Royce, Chairman
Committee on Foreign Affairs
House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f}\(1)), [am
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, II, and IT to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, II and IH; line-in/line-out comparison of the
current and revised USML Categories I, II and I; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC005593
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 379 of 489

The Honorable

Eliot L. Engel

Committee on Foreign Affairs
House of Representatives
Washington, DC 20515

Dear Mr. Engel:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f}\(1)), [am
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, II, and IT to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, II and IH; line-in/line-out comparison of the
current and revised USML Categories I, II and I; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC005594
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 380 of 489

 

Message

From: Blaha, Charles O [BlahaCO @state.gov]

Sent: 11/30/2019 10:12:13 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: RE: USML Cat t-1f1 38(f) - AM to T Tab 1 (Notification Letters)

No problem, thanks

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Friday, November 29, 2019 1:43 PM

To: Sizemore, Jeffrey A <SizemoreJA@state.gov>; Blaha, Charles O <BlahaCO @state.gov>; Gombis, Albert T (DRL)
<GombisAT @state.gov>; Asnes, Miriam R <AsnesMR@state.gov>

Subject: USML Cat I-lll 38(f) - AM to T Tab 1 (Notification Letters)

Charles,
Attached are the notification letters that we forwarded to Congress.

Again my apologies for the delay in sending.

v/r, Rick

WASHSTATEC005595
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 381 of 489

 

Message

From: Sizemore, Jeffrey A [SizemoreJA@state.gov]

Sent: 12/2/2019 2:11:14 PM

To: Koelling, Richard W [KoellingRW @state.gov]; Blaha, Charles O [BlahaCO @state.gov]; Gombis, Albert T (DRL)
[GombisAT @state.gov]; Asnes, Miriam R [AsnesMR @state.gov]

Subject: RE: USML Cat I-lil 38(f) - AM to T Tab 1 (Notification Letters)

Thanks. Appreciate it.

Very Respectfully,
Jeff

Jeffrey A. Sizemore, CDR

Atrocity Prevention Lead

Office of Security and Human Rights

Bureau of Democracy, Human Rights and Labor
US Department of State

SA-1 H438

Office: 202-663-2699

BB:
Mobile:

SizemoreJA@state.gov

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Friday, November 29, 2019 1:43 PM

To: Sizemore, Jeffrey A <SizemoreJA@state.gov>; Blaha, Charles O <BlahaCO @state.gov>; Gombis, Albert T (DRL)
<GombisAT @state.gov>; Asnes, Miriam R <AsnesMR@state.gov>

Subject: USML Cat I-lll 38(f) - AM to T Tab 1 (Notification Letters)

Charles,
Attached are the notification letters that we forwarded to Congress.

Again my apologies for the delay in sending.

v/r, Rick

WASHSTATEC005596
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 382 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/2/2019 5:46:20 PM

To: Memos, Nicholas [MemosNi@state.gov]; Wubneh, Engda M [WubnehEM@state.gov]; Noonan, Michael J
[NoonanMJ @state.gov]; Morimoto, Sho J [MorimotoSJ@state.gov]

Subject: : Please review: Policy Highlights

Attachments: Policy Highlights 112519.docx

Please send me any edits you have by 3pm. Im particularly interested in the issues highlighted in yellow and am working
today on the matters in red.

WASHSTATEC005597
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 383 of 489

 

Message

From: Morimoto, Sho J [MorimotoSJ@state.gov]

Sent: 12/2/2019 6:30:54 PM

To: Memos, Nicholas [MemosNi@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Noonan, Michael J
[NoonanMJ @state.gov]; Wubneh, Engda M [WubnehEM@state.gov]

cc: Koelling, Richard W [KoellingRW@state.gov]

Subject: RE: : Please review: Policy Highlights

Attachments: Policy Highlights 112519 EW.docx

Dear Sarah,
CEA edits attached.
Thank you,

Sho J. Morimoto
U.S. Department of State
202-663-1158

From: Memos, Nicholas <MemosNi@state.gov>

Sent: Monday, December 2, 2019 1:17 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Noonan, Michael J <NoonanMJ@state.gov>; Wubneh, Engda M
<WubnehEM @state.gov>; Morimoto, Sho | <MorimotoSJ@state.gov>

Subject: FW: : Please review: Policy Highlights

Sarah,
My inputs in attached.

Thanks,
Nick

From: Wubneh, Engda M <WubnehEM @state.goy>

Sent: Monday, December 2, 2019 1:12 PM

To: Heidema, Sarah J <HeidemaSi @state.cov>; Memos, Nicholas <MemasNi@state.
<Noonanhi@ state zov>; Morimoto, Sho J <MorimotoSi @ state 2ov>

Subject: RE: : Please review: Policy Highlights

ov>; Noonan, Michael J

   

Sarah,
Here are my edits.

Engda

 

Subject: : Please review: Policy Highlights

Please send me any edits you have by 3pm. Im particularly interested in the issues highlighted in yellow and am working
today on the matters in red.

WASHSTATEC005598
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 384 of 489

 

Message

From: Carroll, Christienne [CarrollC@state.gov]

Sent: 12/2/2019 7:57:28 PM

To: Diggs, Yolanda M [DiggsYM@state.gov]

ce: Paul, Joshua M [PauUM@state.gov]; Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]

Subject: RE: Availability for Cats I-[If Roundtable with Advocacy Groups

Hi Yolanda,

Thanks for confirming DAS Miller’s availability next week. I'll circle back to confirm the date/time, as soon as | have
Commerce’s availability.

Thanks again,
Christienne

From: Diggs, Yolanda M <DiggsYM@state.gov>

Sent: Monday, December 2, 2019 2:14 PM

To: Carroll, Christienne <CarrollC@state.gov>

Cc: Paul, Joshua M <PaulJM @state.gov>; Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>

Subject: RE: Availability for Cats I-Ill Roundtable with Advocacy Groups

Hi Christienne, please see DAS Miller's availabilRty below:

Vionday, Dec. g? 2:309m-5: 00pm
Tuesday, Dec. 10" iOam-Liam
Wednesday, Dec. 11° - 1lam-12pm
Thursday, Dec. 127 2:30pm-5:00pm
Friday, Dec. 13" ~ 12:30om—5:00pm

Please note name and email address change
YoLanda Mitchell Diggs

Contractor - Muscogee International, LLC
Office Manager I

Department of State

PM/DDTC

Phone: 202-663-3704

Email dlggsym@stale cov

 
 

Ce: Diggs, Yolanda M <Digg: Q gi
Subject: Availability for Cats I-II] Roundtable with Advocacy Groups

Mike and Sarah,
We would like to move ahead with scheduling the Cats I-Ill roundtable with advocacy groups concerned about the

changes. We will host, and it will be off-the-record and closed to press. We will invite approximately 6 to 7
representatives from the advocacy groups.

WASHSTATEC005599
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 385 of 489

What dates/times next week would work well for you? Once | have your availability, I’ll coordinate with Commerce and
lock in a time.
Many thanks,

Christienne
Christienne Carroll
Office of Congressional & Public Affairs

Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATECO005600
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 386 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 12/2/2019 9:12:27 PM

To: Miller, Michael F [Millermf@state.gov]
Subject: Policy Highlights 120219

Attachments: Policy Highlights 120219.docx

My offering for the week

WASHSTATEC005601
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 387 of 489

Policy Highlights 12/2-12/6:

e Revision of Cat 1-3: Notification expires Dec. 12. Next step: finalize A/M for Form to sign.
Rework memo to T. HASC/SASC on 12/5 at Ipm

 

WASHSTATEC005602
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 388 of 489

 

WASHSTATEC005603
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 389 of 489

 

WASHSTATEC005604
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 390 of 489

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 12/3/2019 7:18:06 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Miller, Michael F
[Millermf@state.gov]; Knawam, Joseph N [KhawamJN@state.gov]

cc: PM-CPA [PM-CPA@state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)

 

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ @state.gov>

Sent: Tuesday, November 26, 2019 12:59 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Miller, Michael F <Millermf@state.gov>; Khawam, Joseph N
<KhawamJN@state.gov>; Paul, Joshua M <PaulJM@state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

SENSITIVE BUT UNCLASSIFIED

 

scne>; Paul, Joshua M <PauliM@state gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

<Khawarmln @istate.,

 

SENSITIVE BUT UNCLASSIFIED

From: Fite, David (Foreign Relations) <David Fite@foreign.senate.gey>
Sent: Tuesday, November 26, 2019 10:29 AM
To: Heidema, Sarah J <HeidemaS @istate.gov>; ‘Timothy Mooney’ <Timothy.Mooney@bis.doc.gov>; Rice, Edmund

 

 

 

 

<iessica.steffans@ mail house.@ov>; Hunter, Robert <robert hunter @foreien.senate.gov>; 'Markus, Daniel’
<Deniel. Markus@mall house.gov>; ‘Markus, Daniel’ <Daniel, Markus@mall house. goy>

 

 

 

 

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.gov>; 'LKluttz@doc.gov' <LKiuttz @doc.gov>; Lopes, Alexander <aglexander lopes@bis. doc. gsov>; Clagett,

ananannnnannnannanananneSanmnnannnnnnmnnnnnetetcnnnane  F

Steven <stevern.clagett @ bis doc.gov>; Rudd, Phil (Banking) <Phii Rudd @banking senate.gov>; McGinnis, Colin (Banking)

 

 

 

 

 

<Colin MeGinnis@ banking senate.gov>; ‘Karen NiesVogel' <Karen.NiesVogel @bis.doc.gov>,; ‘Hillary Hess’

 

 

 

WASHSTATEC005605
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 391 of 489

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Fite, David (Foreign Relations)
Sent: Thursday, November 21, 2019 3:35 PM
To: 'Heidema, Sarah J' <HeideriahjJ @state.gov>; ‘Timothy Mooney’ <Timothy. Mooney @bis.doc.gov>; Rice, Edmund

 

<edmund rice@ mall house.sov>; Darrach, Tamara A <[arrachTAm@state,gov>; Steffens, Jessica

<jessica. steffens@ mall house.gov>; Hunter, Robert (Foreign Relations) <Kebert Huntergforeign.senate zav>; Markus,
Daniel <Banic! Markus @rmail house gov>; Markus, Daniel <Daniel Markus@mall house gsov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiarninangeliGR

 

 

 

 

 

@state gov>; Wolfe, William E <WaolfeWE@state. gov>; Paul, Joshua M

<PaullM state sov>; LKlutiz@cdoc.gov; Lopes, Alexander <aiexancder.lopes@bis.doc.gov>; Clagett, Steven

<steven clagett@ibis.ciac.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking)
<Colin, Meoinnis@ banking senate.gav>; Karen NiesVogel <Karen NiesVogel @bis. dac.eov>; Hillary Hess

<Hillary Hess @ bis cloc.gov>; Miller, Michael F <hétlerrntgestate zov>; Kovar, Jeffrey D <KovarJD@ state. goy>; Khawam,

   

 

 

 

 

 

 

   

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heidemasi@state gay>

Sent: Thursday, November 21, 2019 2:26 PM

To: Fite, David (Foreign Relations) <David Fite@ foreign. senate. goy>; 'Timothy Mooney’

<Timothy Mooney @ bis. doc.gov>; Rice, Edmund <edmunc.rice @inall house.gov>; Darrach, TamaraA
<DarrachTA @state.gov>; Steffens, Jessica <jessica steffens@ mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@ foreign. senate. gov>; Markus, Daniel <Daniel. Markus@mall house.gov>; Markus, Daniel
<Daniel. Markusi@imall house. gay>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

   

 

 

 

 

 

 

 

 

<PaullM @istate gov>; LiGutiz@icdoc.gov; Lopes, Alexander <giexancderlopes@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis. doc eov>; Rudd, Phil (Banking) <PRi Rudd @banking senate.eov>; McGinnis, Colin (Banking)
<Colin MeGinnisébanking.senate.cov>; Karen NiesVogel <Karen.NiesVogel @bis.doc.gov>; Hillary Hess

<Hillary. Hess @ bis cac.gov>; Miller, Michael F <Millermft@state.sov>; Kovar, Jeffrey D <Kovar!D@state. sov>; Khawam,

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

David-

 

Sarah

WASHSTATEC005606
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 392 of 489

From: Fite, David (Foreign Relations) <David Fite@foreign.ssnats. sov>
Sent: Thursday, November 21, 2019 1:31 PM

To: Heidema, Sarah J <HeldemaSi state goay>; ‘Timothy Mooney’ <Timothy.Mooney@bis. doc. gav>; Rice, Edmund
<edmund rice@ mall house.gov>; Darrach, Tamara A <Darrach?TAmstate.gov>; Steffens, Jessica

<jessica steffens@ mail house. @ov>; Hunter, Robert <robert hunter@forelen.senate.gov>; Markus, Daniel
<Daniel Markus@mall house. gov>; Markus, Daniel <Daniel. Markus @ mail house. gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign. senate sev>; PM-CPA <PM-CEA

 

 

 

 

(state eov>;

 

<PaullM state sov>; LKlutiz@cdoc.gov; Lopes, Alexander <aiexancder.lopes@bis.doc.gov>; Clagett, Steven
<steven clagett@ibis.ciac.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking)
<Cdin MeGinnis® banking senate. gav>; Karen NiesVogel <Karen.NiesVogsi@ bis. doc.gev>; Hillary Hess

 

 

 

 

<Hillary. Hess@bis.doc.gzov>; Miller, Michael F <Milerm:f@istate gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)

 

From: Heidema, Sarah J <HeidemaS! @state gov>

Sent: Thursday, November 21, 2019 1:16 PM

To: Fite, David (Foreign Relations) <David Fitedforsign.senate.gov>; 'Timothy Mooney’

<Timothy. Mooney @bis.dec.goy>; Rice, Edmund <edmund. rice mall house.goy>; Darrach, TamaraA
<DarrachTé @state.gove; Steffens, Jessica <iessica.steffens @ mail house gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @foreien senate.gov>; Markus, Daniel <Baniel Markus@rmaill house goy>; Markus, Daniel
<Daniel Markus@ mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM
<PaullM @state.zov>; LKiuttz@doc.gov; Lopes, Alexander <giexanderlopes@bis.coc.gov>; Clagett, Steven
<stevernclagett@bis. doc zoy>; Rudd, Phil (Banking) <Phil Rud @ banking senate.cov>; McGinnis, Colin (Banking)
<Colin MecGinnis@ banking senate. gov>; Karen NiesVogel <Karen.NiesVogel @ bis doc.gey>; Hillary Hess

 

 

 

 

>;

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005607
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 393 of 489

 

From: Fite, David (Foreign Relations) <David_ Fite@forelen senate.gov>
Sent: Thursday, November 21, 2019 9:21 AM

 

<edmiurd.cice mall house.goy>; Darrach, Tamara A <DarrachT A@state.gzov>; Steffens, Jessica

<iessica steffens@ mail house sav>; Hunter, Robert <robert hunter @foreisn senate gzoy>; Markus, Daniel
<Danlel. Markus @imall house gov>; Markus, Daniel <Daniel. Markus@ mail house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM
<PaullM @state.zov>; LKiuttz@doc.gov; Lopes, Alexander <giexanderlopes@bis.coc.gov>; Clagett, Steven
<stevernclagett@bis. doc zoy>; Rudd, Phil (Banking) <Phil Rud @ banking senate.cov>; McGinnis, Colin (Banking)
<Colin MecGinnis@ banking senate. gov>; Karen NiesVogel <Karen.NiesVogel @ bis doc.gey>; Hillary Hess

   

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heldemas/@state gov>
Sent: Thursday, November 21, 2019 8:38 AM
To: Fite, David (Foreign Relations) <David Fite@foreign.senate.goy>; 'Timothy Mooney’

 

<Timothy Mooney @ bis. doc.gov>; Rice, Edmund <edmunc. rice @inall house. gsov>; Darrach, TamaraA

 

<Robert Hunter@forsign.senate.gov>; Markus, Daniel <Daniel. Markus@ mall house.gov>; Markus, Daniel
<DHaniel Markus @rmiall bouse.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign senate. gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannangeliGR @istate zov>; Wolfe, William E <Wolfe WE@istate,

 

29¥>; Paul, Joshua M
<PaullM @state go>; LKiuttz@doc.gov; Lopes, Alexander <giexander lopes@bis.doc.gov>; Clagett, Steven
<stevenclagett@bis.cdoc.gzov>; Rudd, Phil (Banking) <Phil Rudd @ banking senate.cov>; McGinnis, Colin (Banking)

      

 

 

 

 

WASHSTATEC005608
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 394 of 489

>; Karen NiesVogel <}
<Hilary. Hess @) bis dac.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

David and Ed-

All the best,
Sarah

Sent: Wednesday, November 20, 2019 3:39 PM
To: ‘Timothy Mooney’ <Timothy. Mooney @ his.dac.gov>; Rice, Edmund <e
ov>; Steffens, Jessica <jessi : ral gove; Hunter, Robert
ate eoy>; Markus, Daniel < @.poy>; Markus, Daniel

 

WASHSTATEC005609
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 395 of 489

<Daniel Markus@ mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Hucddleston@iforeign. senate.zov>; PM-CPA <PM-CPA @ state. gove;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM @state.zov>; LKiuttz@doc.gov; Lopes, Alexander <giexander.lopes@bis.coc.gov>; Heidema, Sarah J
<HeldernaS @ state gov>; Clagett, Steven <steven.clazett@bis.doc.gay>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate. gov>; McGinnis, Colin (Banking) <Colin McGinnis banking senate. gov>; Karen NiesVogel

 

 

   

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edrriund. Rice@ mail house. gov>; Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>;
Darrach, Tamara A <GarrachTA@ state. gov>; Steffens, Jessica <Jessica Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@ foreign senate.cov>; Markus, Daniel <Daniel Markus@imall house.sov>; Markus,
Daniel <Baniel Markus@mall house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

 

 

 

 

<PaullM @istate go>; LiduttzG@idoc.gov; Alexander Lopes <Alexander. Lopes @hbis.coc.gov>; Heidema, Sarah J

<HeidermaS | @ state eov>; Steven Clagett <Steven. Clagett @ bis coc.gov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Celin McGinnis @ banking senate.zov>; Karen NiesVogel
<Karen.Nies Vogel @bis cdoc.gov>; Hillary Hess <Hillary.Hess@bis.cdoc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

 

Ed,

 

Tim

From: Rice, Edmund <Edmund Rice @ mall house. goy>

Sent: Wednesday, November 20, 2019 3:11 PM

To: Timothy Mooney <Timothy,. Mooney@ bis.doc. gov>; Fite, David (Foreign Relations)

<David Fite@foreign. senate.zov>; Darrach, Tamara A <DarrachTA@state.goav>; Steffens, Jessica

<jessica Steffans @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Hurtertforeign.senate.gov>; Markus,
Daniel <Haniel Markus rail house gov>; Markus, Daniel <Daniel Markus@mall house, gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaullIM @istate gov>; LKluttz@icdoc.eov; Alexander Lopes <Alexander.Lopes@ bis. cac.zov>; Heidema, Sarah J

 

 

  

 

 

 

 

 

 

 

 

 

 

WASHSTATEC005610
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 396 of 489

 

 

 

<Karen NiesVogel@bis doc.gov>; Hillary Hess <Hillary Hessi@bis doc. gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

   

 

Tim:

 

Ed

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@ state. goy>; Steffens, Jessica <Jessica. Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Kobert Hunter foreign senate gov>; Markus, Daniel <Daniel. Markust@mall house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddiestan@forsien. senate gov>; PM-CPA <PM-CPA @ state. gov>:
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM

<PaullM @state vov>; ikiuttz@doc.gov; Alexander Lopes <Alexander, Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

 

 

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin McGinnis@ banking senate sov>; Karen NiesVogel
<Karen. NiesVogeli@ bis coc. goy>; Hillary Hess <Hillary.Hess@bis.doc.gav>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

Ed and David,

 

WASHSTATEC005611
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 397 of 489

 

Tim

From: Timothy Mooney
Sent: Wednesday, November 20, 2019 2:55 PM
To: ‘Rice, Edmund’ <Edmurcd. Rice@ mail house. gov>; Fite, David (Foreign Relations) <Bavid Fite@foreien senate. sov>;

 

 

(Foreign Relations) <Robert Hunter @foreign senate.gov>; Markus, Daniel <Daniel. Markus@mall house. gov>
Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

<PaullM @istate go>; LiduttzG@idoc.gov; Alexander Lopes <Alexander. Lopes @hbis.coc.gov>; Heidema, Sarah J
<HeidermaS | @ state gov>; Steven Clagett <Steven. Clagett @ bis cdoc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis@banking senate. goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

Ed and David,

Tim

From: Rice, Edmund <Edmund, Rice @mall house. goy>
Sent: Wednesday, November 20, 2019 1:58 PM
To: Fite, David (Foreign Relations) <Gavid Fite@foreign.senate gov>; Timothy Mooney

 

 

<jessica Steffans @imail house.gov>; Hunter, Robert (Foreign Relations) <Robert Hurntert@forsign. senate gov>; Markus,
Daniel <Genlel Markus @rmall house goy>

 

 

 

 

 

Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM@istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancder.Lones& bis.cdoc.gov>; Heidema, Sarah J
<HeldemaSi@istate. gov>; Steven Clagett <Steven. Clagett @ bis.doc.eov>; Rudd, Phil (Banking)

<Phil Rudd@hbanking senate.goy>; McGinnis, Colin (Banking) <Colin, MeGinnis@ banking senate goy>

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

WASHSTATEC005612
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 398 of 489

From: Fite, David (Foreign Relations) <Davic Fite@foreign senate. sov>
Sent: Wednesday, November 20, 2019 1:41 PM

 

 
 

 

 

  
 

<Robert Hunter@foreisn.senate.gov>
Cc: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM
<PaullM @state vov>; ikiuttz@doc.gov; Alexander Lopes <Alexander, Lopes @his.doc.gov>; Heidema, Sarah J

 

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin McGinnis@ banking senate. sov>

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timeathy. Mooney t@hbis.coc.gav>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <Gavid Fite@foreign.senate.zov>; Darrach, Tamara A <DarrachTA@state.goy>;
Steffens, Jessica <jessica steNens@ mail house. gov>; Rice, Edmund <edmund rice@ mall house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter @foreign senate. goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>;

 

 

 

 

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullM @istate.gov>; LKluttz @icdoc.aov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J
<HeidemaS! @istate zov>; Steven Clagett <Steven Clagett @ bis doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@ foreign senate.gov>
Sent: Tuesday, November 19, 2019 2:32 PM

 

WASHSTATEC005613
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 399 of 489

<jessica steffensi mall house. go>; Rice, Edmund <edmund.rice@imaill house.gov>; Hunter, Robert (Foreign Relations)
<Roebert Hunter@iforeign senate goy>
Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @ foreign senate gov>; PM-CPA <PM-CPA @state gov>;

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullM @istate.gov>; LKluttz @icdoc.aov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J

 

<HeidemaS @ state goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A <GarrachTA@state.zov>; Steffens, Jessica <jussica. steffens @ mall house.gov>; Fite, David (Foreign
Relations) <David Fite @Moreign senate.gov>; Rice, Edmund <edmund.rice@mall house.g@ov>; Hunter, Robert (Foreign
Relations) <Robert Hunter@forelgn senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM state soy>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J

 

 

   

 

<Heidema’! @ state. gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Darrach, Tamara A<DsrrachTA@state gov>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica steffens@mail house. goy>; Fite, David <dayid fite@ foreign. senate.gov>; Rice, Edmund
<edmuned. rice@imail house poy>; Hunter, Robert <rebert_hunter@foreign.senate.goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM @)state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing

 

 

 

Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | arm attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7ic}, where, in

WASHSTATEC005614
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 400 of 489

order to address concerns raised by some members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circurnstances.

Thanks, anc we look forward to answering your questions this afterncon,
Tamara

Tarnara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

Emall: DarrachTA@state gov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005615
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 401 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/3/2019 7:30:57 PM

To: Paul, Joshua M [PaulJM@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Miller, Michael F [Millermf@state.gov];
Khawam, Joseph N [KhawamJN @state.gov]

cc: PM-CPA [PM-CPA@state.gov]

Subject: Re: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handied for the

items moved to the CCL)

From: Paul, Joshua M <PauuM@state.gov>

Sent: Tuesday, December 3, 2019 2:18:06 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Miller, Michael F
<Millermf@state.gov>; Knawam, Joseph N <KhawamJN@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

SENSITIVE BUT UNCLASSIFIED

 

 

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, November 26, 2019 12:59 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Miller, Michael F <Millermf@state.gov>; Khawam, Joseph N
<KhawamJN@state.gov>; Paul, Joshua M <PaulJM@state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@istate. goy>
Sent: Tuesday, November 26, 2019 11:17 AM
To: Heidema, Sarah J <H OV>; ea Michael F <f¥il

<thawamJN@state.gov>: aul, Joshua M <PaulJM @state.gov>
Subject: RE: Short Notice Request: Availability this ‘afternoon for briefing (how brokering controls will be handled for the

items moved to the CCL)

SENSITIVE BUT UNCLASSIFIED

 
   

   

?

WASHSTATEC005616
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 402 of 489

From: Fite, David (Foreign Relations) <Davic Fite@foreign senate. sov>
Sent: Tuesday, November 26, 2019 10:29 AM

 

 

<edmuncd rice @ mall house gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

<jessica steffensi@ mail house.eov>; Hunter, Robert <rohert hunter @foreien.senate.gov>; ‘Markus, Daniel’
<Daniel Markus@mall house.cov>; 'Markus, Daniel’ <Daniel Markus@mall house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign. senate. gov>; PM-CPA <PM-CPAG@ state goy>:
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.cov>; Paul, Joshua M

 

 

 

 

 

Steven <steven clagett@ bis doc.gov>; Rudd, Phil (Banking) <Phil Rudd @hbanking senate.gov>; McGinnis, Colin (Banking)
<Colin McGinnis @ banking senate. pov>; ‘Karen NiesVogel' <Karen. NiesVogel @bis.doc.zoy>,; ‘Hillary Hess’

<Hillary. Hess@bis.cdac.gov>; Miller, Michael F <Milermf@state.cov>; Kovar, Jeffrey D <KovariD @state.zov>; Khawam,
Joseph N <KhawarnJN @istate.gov>

 

 

         

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Fite, David (Foreign Relations)

Sent: Thursday, November 21, 2019 3:35 PM

To: 'Heidema, Sarah J' <HeideriahjJ @state.gov>; ‘Timothy Mooney’ <Timothy. Mooney @bis.doc.gov>; Rice, Edmund
<edmund rice@ mall house.sov>; Darrach, Tamara A <[arrachTAm@state,gov>; Steffens, Jessica

<jessica. steffens@ mall house.gov>; Hunter, Robert (Foreign Relations) <Kebert Huntergforeign.senate zav>; Markus,
Daniel <Banic! Markus @rmail house gov>; Markus, Daniel <Daniel Markus@mall house gsov>

Ce: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiannangeliGR@state cov>; Wolfe, William E <WolfeWE@state.zov>; Paul, Joshua M

<PaullM state sov>; LKlutiz@cdoc.gov; Lopes, Alexander <aiexancder.lopes@bis.doc.gov>; Clagett, Steven

<steven clagett@ibis.ciac.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking)
<Colin, Meoinnis@ banking senate.gav>; Karen NiesVogel <Karen NiesVogel @bis. dac.eov>; Hillary Hess

<Hillary Hess@ bis mi@state gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Khawam,

 

 

 

 
   

 

 

 

 

     
 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

io

From: Heidema, Sarah J <Heidemasi@state eay>

Sent: Thursday, November 21, 2019 2:26 PM

To: Fite, David (Foreign Relations) <David Fite@ foreign. senate. goy>; 'Timothy Mooney’

<Timothy Mooney @ bis. doc.gov>; Rice, Edmund <edmunc.rice @inall house.gov>; Darrach, TamaraA
<DarrachTA @state.gov>; Steffens, Jessica <jessica steffens@ mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@ foreign. senate gov>; Markus, Daniel <Daniel. Markus@mall house.gov>; Markus, Daniel
<Daniel. Markusi@imall house. gay>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @ foreign senate gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

 

 

 

 

 

WASHSTATEC005617
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 403 of 489

<PaullM @state.zov>; LKiuttz@doc.gov; Lopes, Alexander <giexanderlopes@bis.coc.gov>; Clagett, Steven
<steven clagett @bis.cdoc.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate. gov>; McGinnis, Colin (Banking)
<Colin MecGinnis@ banking senate. gov>; Karen NiesVogel <Karen.NiesVogel @ bis doc.gey>; Hillary Hess

 

 

 

 

 

Joseph N <KhawarmJN @state.goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

   

David-

 

Sarah

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>

Sent: Thursday, November 21, 2019 1:31 PM

To: Heidema, Sarah J <HeidemaSi @state.gov>; 'Timothy Mooney’ <Timothy. Mooney@@bis.doc.gov>; Rice, Edmund
<ecdmune rice @ mail house goy>; Darrach, Tamara A <DarrachTA@ state. zove; Steffens, Jessica

<jessica steffensi@ mall house eov>; Hunter, Robert <robert hunter @foreign senate.goy>; Markus, Daniel
<Daniel. Markus @rriall house.gov>; Markus, Daniel <Danicl. Markus@mail house. sov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

   

 

 

 

 

 

 

 

<PaullM @istate gov>; LiGutiz@icdoc.gov; Lopes, Alexander <giexancderlopes@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis. doc eov>; Rudd, Phil (Banking) <PRil Rudd @banking senate.eov>; McGinnis, Colin (Banking)
<Colin MeGinnis@ banking senate. gov>; Karen NiesVogel <Karen. NiesVagel @his.doc.gov>; Hillary Hess

 

 

 

 

 

 

<Hilary Hess@ bis. doc.gov>; Miller, Michael F <Millermi@state.gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heidernasi@state. sov>

Sent: Thursday, November 21, 2019 1:16 PM

To: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>; ‘Timothy Mooney'

<Timothy. Mooney @ bis. doc.poy>; Rice, Edmund <edmund.rice@imaill house .gov>; Darrach, TamaraA

 

 

 

 

 

<Robert Hunter @foreign senate gov>; Markus, Daniel <Baniel Markus@mall house.govy>; Markus, Daniel
<Daniel Markus@mall house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM@istate.gov>; LKiuttz@icoc.gov; Lopes, Alexander <alexancder lopes@bis.dac.gov>; Clagett, Steven
<stevern clagett ibis. dec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate gov>; McGinnis, Colin (Banking)
<Colin MeGinris@ banking senate.gov>; Karen NiesVogel <Karen NiesVogel @bis.doc.gzov>; Hillary Hess

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005618
From: Fite, David (Foreign Relations) <Davi
Sent: Thursday, November 21, 2019 9:21 AM
To: Heidema, Sarah J <HeidemeSi @stete,

gov>; Hunter, Robert <robert hunter@ foreign. senate, goy>; Markus, Daniel
ewes all house goy>

sta te.goy>; Paul, ‘oshua Mt
Lopes, Alexander < abs >; Clagett, Steven
gov ‘Rudd, Phil (Banking) <Phil Rudd é ne.senate.gov>; McGinnis, Colin (Banking)
3@ banking senate. gov>; Karen NiesVogel <Karen.NiesVogel@bis. doc.gav>; Hillary Hess

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005619
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 405 of 489

From: Heidema, Sarah J <Heidems :
Sent: Thursday, November 21, 2019 8:38 AM
:.gav>; ‘Timothy Mooney’
orrial ov>; Darrach, TamaraA

; Markus, Daniel

<Clay Huddleston @foreisn senate. gov>; PM-CPA <PM-CPA@istate goy>:
>; Paul, Joshua M
} 2 : ov>; Clagett, Steven
(Banking) <P Ri : .go¥>; McGinnis, Colin (Banking)

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

David and Ed-

All the best,
Sarah

 

WASHSTATEC005620
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 406 of 489

 

From: Fite, David (Foreign Relations) <David_ Fite@forelen senate.gov>

Sent: Wednesday, November 20, 2019 3:39 PM

To: ‘Timothy Mooney’ <Timoathy. Mooney @ his.cac.gov>; Rice, Edmund <edriunc.rice @ mail house.gov>; Darrach,
Tamara A <BDarrachTAG@istate gov>; Steffens, Jessica <jessica steffens @mall house. gov>; Hunter, Robert

<robert bunter@foreign senate .gov>; Markus, Daniel <Baniel Markus@maill house gov>; Markus, Daniel
<Daniel Markus@ mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM
<PaullM @state.zov>; LKiuttz@doc.gov; Lopes, Alexander <giexander.lopes@bis.coc.gov>; Heidema, Sarah J
<HeldernaS @ state gov>; Clagett, Steven <steven.clazett@bis.doc.gay>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate. gov>; McGinnis, Colin (Banking) <Colin MeGinnis@ banking senate. gov>; Karen NiesVogel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edrriund. Rice@ mail house. gov>; Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>;
Darrach, Tamara A <GarrachTA@ state. gov>; Steffens, Jessica <Jessica Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@ foreign senate.cov>; Markus, Daniel <Daniel Markus@imall house.sov>; Markus,
Daniel <Baniel Markus@mall house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

 

 

 

 

<PaullM @istate go>; LiGuttzG@idoc.gov; Alexander Lopes <Alexander. Lopes @bis.coc.gov>; Heidema, Sarah J

<HeidermaS | @ state gov>; Steven Clagett <Steven. Clagett @ bis cdoc.gov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Celin McGinnis @ banking senate.zov>; Karen NiesVogel
<Karen.Nies Vogel @bis cdoc.gov>; Hillary Hess <Hillary.Hess@bis.cdoc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

 

Ed,

 

WASHSTATEC005621
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 407 of 489

Tim

From: Rice, Edmund <Edmund Rice@ mall house. gov>

Sent: Wednesday, November 20, 2019 3:11 PM

To: Timothy Mooney <Timethy. Mooney bis.doc.gov>; Fite, David (Foreign Relations)

<David Fite@ foreign senate gov>; Darrach, Tamara A<DarrachTA@state goy>; Steffens, Jessica

<Jessica Steffens mail. house gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @foreign senate.gov>; Markus,
Daniel <Banic! Markus @rmail house gov>; Markus, Daniel <Daniel Markus@mall house gsov>

Ce: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiarninangeliGR
<PaullM state sov>; LKlutizl@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 
   

 

 

<PHil Rudd @banking senate gav>; McGinnis, Colin (Banking) <Colin MecGinnis@ banking senate.cov>; Karen NiesVogel
<Karen.NiesVogel @bis.doc.goy>; Hillary Hess <Hillary. Hesst@hbis.cloc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

Tim:

Ed

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@ state. goy>; Steffens, Jessica <Jessica. Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Kobert Hunter foreign senate gov>; Markus, Daniel <Daniel. Markust@mall house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddiestan@forsien. senate gov>; PM-CPA <PM-CPA @state gov;
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM

<PaullM @state vov>; ikiuttz@doc.gov; Alexander Lopes <Alexander, Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

 

 

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin McGinnis@ banking senate sov>; Karen NiesVogel
<Karen. NiesVogeli@ bis coc. goy>; Hillary Hess <Hillary.Hess@bis.doc.gav>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

Ed and David,

 

WASHSTATEC005622
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 408 of 489

 

Tim

From: Timothy Mooney

Sent: Wednesday, November 20, 2019 2:55 PM

To: ‘Rice, Edmund’ <Edrmund Rice @ mall house, gov>; Fite, David (Foreign Relations) <David Fite@forelen senate.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica <Jessica Steffens Gmail. nouse.gov>; Hunter, Robert
(Foreign Relations) <Robert Hurter@ foreign. senate.eov>; Markus, Daniel <Daniel. Markus@mall house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiannangeliGkR @istate.gov>; Wolfe, William E <Wolfe\WE@s
<PaulIM @istate gov>; LiGutizG@icdoc.gov; Alexander Lopes <Alexander.Lopes@hbis.coc.gov>; Heidema, Sarah J

 

  

 

 
 

 

  

 

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Celin McGinnis@banking senate. sov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Ed and David,

Tim

From: Rice, Edmund <Edmund Rice @ mall house. goy>

Sent: Wednesday, November 20, 2019 1:58 PM

To: Fite, David (Foreign Relations) <Gavid Fite@ifareign senate zoy>; Timothy Mooney

<Timethy. Mooney @ bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

<jessica Steffans @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Hurtertforeign.senate.gov>; Markus,
Daniel <Gariel Markus@maill house. goy>

 

 

 

 

WASHSTATEC005623
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 409 of 489

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.sov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

<Phil Rudd @banking senate eayv>; McGinnis, Colin (Banking) <Colin McGinris@ banking senate.goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

From: Fite, David (Foreign Relations) <David Fite@foreign.ssnats. sov>

Sent: Wednesday, November 20, 2019 1:41 PM

To: ‘Timothy Mooney’ <Timothy. Mooney @ bis.doc.gov>; Darrach, Tamara A <DarrachTA@ state. gov>; Steffens, Jessica
<Jessica Steffens mail house.gov>; Rice, Edmund <Edmune, Ricegrnall house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunteri@foreisn senate eoy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestoru@foreisn senate gov>; PM-CPA <PM-CPA@state goy>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaullIM @istate eov>; ikiuttz@icoc.eav; Alexander Lopes <Alexander, Lopes @ bis.dac.eayv>; Heidema, Sarah J
<HeldermaS il @state. zov>; Steven Clagett <Steven. Clagett @ bis cdoc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis @ banking senate. goy>

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timethy. Mooney @bis.doc.gov>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <David Fite@forelen.senate.gov>; Darrach, Tamara A <DarrachTA@ state gov>:
Steffens, Jessica <jessica steffens@ mall house.gay>; Rice, Edmund <ecmund rice@imall house. gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter @foreign senate. sov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston foreign. senate gov>; PM-CPA <PM-CEA@ state gov>;
Giannangeli, Giulia R <GiannangeliGR@state cov>; Wolfe, William E <WolfeWE@state.zov>; Paul, Joshua M
<PaullM state sov>; LKlutizl@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

 

     

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

David,

 

WASHSTATEC005624
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 410 of 489

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David_ Fite@forelen senate.gov>
Sent: Tuesday, November 19, 2019 2:32 PM

 

<jessica.steffens@ mall house. gov>; Rice, Edmund <edmund. rice @mail house.gov>; Hunter, Robert (Foreign Relations)
<Bobert HunterG@Yorelen.senate.sov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.sov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiarninangeliGR

 

 

 

 

 

@state gov>; Wolfe, William E <WaolfeWE@state. gov>; Paul, Joshua M
<PaullM state sov>; LKlutizl@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

   

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy.Mooneyi@bis. doc gov>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica <jessica.steffens@ mall house.gov>; Fite, David (Foreign
Relations) <Daviel Fite@forelgn senate.gov>; Rice, Edmund <edrrund.rice @mall house.gov>; Hunter, Robert (Foreign
Relations) <Robert Hunter@ foreign. senate. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>:

 

 

 

 

 

stzcetecenterenesericeratA ReveatenenccceneneS@uencveecencneenerendeckeccenrns, ANS MEAN ep MM AERRGAR NR Bae No destineserseninercenenrvieSiioeetucnrsrvnercectandtctenceeens

<PaullM @istate.gov>; LKluttz @icdoc.aov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J
<HeidemaS @ state goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

Timothy Mooney

Senior Export Policy Analyst
Repulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

WASHSTATEC005625
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 411 of 489
From: Darrach, Tamara A <DarrachTAG@istate goy>
Sent: Tuesday, November 12, 2019 11:58 AM
To: Steffens, Jessica <jessica steffens@mail house.gov>; Fite, David <david fite@foreien. senate. gov>; Rice, Edmund
<edmund rice @mail house goy>; Hunter, Robert <rabert hunter @forelen.senate.gav>
Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;
Giannangeli, Giulia R <GiannangeliGR@state gov>; Wolfe, William E <WolfeWE@state.

 

 

 

 

 

 

ove; Paul, Joshua M

     

<PaullM @state.gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing

Dear all,

We look forward to briefing you this afternoon. In advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. i would particularly draw your attention to the Commerce rule, Section 734.?{c}, where, in
order to address concerns raised by some members of Congress and the public regarding certain access to 3-D printing
technology and software for frearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circurnstances.

Thanks, anc we look forward to answering your questions this afterncon,
Tamara

Tarnara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

Emall: DarrachTA@state gov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005626
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 412 of 489

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/3/2019 7:50:38 PM

To: Abraham, Liz (LAbraham @doc.gov) [LAbraham @doc.gov]
Subject: FW: SFRC Qs on 38(f)

Attachments: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL) ; RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls
will be handled for the items moved to the CCL) ; RE: Short Notice Request: Availability this afternoon for briefing
(how brokering controls will be handled for the items moved to the CCL) ; RE: Short Notice Request: Availability this
afternoon for briefing (how brokering controls will be handled for the items moved to the CCL)

FYI

Joseph N. Khawam
office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

----- Original Message-----

From: Paul, Joshua M <PaulJM@state.gov>

Sent: Tuesday, December 3, 2019 2:44 PM

To: Kluttz, Lawson (Federal) <Lkluttz@doc.gov>; Dombrowski, Eileen (Federal) <EDombrowski@doc.gov>;
Mooney, Timothy <Timothy.Mooney@bis.doc.gov>; Hassebrock, Douglas <Douglas.Hassebrock@bis.doc.gov>
Cc: PM-CPA <PM-CPA@state.gov>; Heidema, Sarah J <HeidemaSj@state.gov>; Khawam, Joseph N
<KhawamjJN@state.gov>

Subject: SFRC Qs on 38(f)

commerce LA and BIS colleagues,

As you may be tracking, there are a number of outstanding questions from David Fite, mostly, but not all,
in the Commerce realm. Rather than extending the email conversation we'd like to conduct a conference
call with David in which we can answer, to the extent possible, his questions. We'd like to knock this
out sooner rather than later so as not to back things up against the CN expiration date. Could you
support such a call tomorrow or Thursday? Fite's Qs - many of them anyway - are attached.

Thanks,

Josh

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005627
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 413 of 489

 

Message

From: Fite, David [david_fite@foreign.senate.gov]

Sent: 11/21/2019 8:34:58 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; ‘Timothy Mooney’ [Timothy.Mooney@bis.doc.gov]; Rice, Edmund

{edmund.rice@ mail.house.gov]; Darrach, Tamara A [DarrachTA@state.gov]; Steffens, Jessica
[jessica.steffens@mail.house.gov]; Hunter, Robert [robert_hunter@foreign.senate.gov]; Markus, Daniel
[Daniel.Markus@mail.house.gov]; Markus, Daniel [Daniel.Markus@mail.house.gov]

ce: Huddleston, Clay (Foreign Relations) [Clay_Huddleston@foreign.senate.gov]; PM-CPA [PM-CPA@state.gov];
Giannangeli, Giulia R [GiannangeliGR@state.gov]; Wolfe, William E [WolfeWE @state.gov]; Paul, Joshua M
[PaulJIM@state.gov]; LKluttz@doc.gov; Lopes, Alexander [alexander.lopes@bis.doc.gov]; Clagett, Steven
[steven.clagett @bis.doc.gov]; Rudd, Phil (Banking) [Phil_Rudd@banking.senate.gov]; McGinnis, Colin (Banking)
[Colin_McGinnis@banking.senate.gov]; Karen NiesVogel [Karen.NiesVogel@bis.doc.gov]; Hillary Hess
[Hillary. Hess @bis.doc.gov]; Miller, Michael F [Millermf@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Knawam,
Joseph N [KhawamJN @state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, November 21, 2019 2:26 PM

To: Fite, David (Foreign Relations) <David_Fite@foreign.senate.gov>; ‘Timothy Mooney’
<Timothy.Mooney@bis.doc.gov>; Rice, Edmund <edmund.rice@mail.house.gov>; Darrach, Tamara A
<DarrachTA@state.gov>; Steffens, Jessica <jessica.steffens@mail.house.gov>; Hunter, Robert (Foreign Relations)
<Robert_Hunter@foreign.senate.gov>; Markus, Daniel <Daniel.Markus@mail.house.gov>; Markus, Daniel
<Daniel.Markus@mail.house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-CPA@state.gov>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaulJM @state.gov>; LKluttz@doc.gov; Lopes, Alexander <alexander.lopes@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis.doc.gov>; Rudd, Phil (Banking) <Phil_Rudd@banking.senate.gov>; McGinnis, Colin (Banking)
<Colin_McGinnis@banking.senate.gov>; Karen NiesVogel <Karen.NiesVogel@bis.doc.gov>; Hillary Hess
<Hillary.Hess@bis.doc.gov>; Miller, Michael F <Millermf@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Khawam,
Joseph N <KhawamJN@state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

David-

 

Sarah

From: Fite, David (Foreign Relations) <David Fite@forsign.ssnats.sov>

Sent: Thursday, November 21, 2019 1:31 PM

To: Heidema, Sarah J <HeldemaSi state goay>; ‘Timothy Mooney’ <Timothy.Mooney@bis. doc. gov>; Rice, Edmund
<edmundsice@mall house.gov>; Darrach, Tamara A <DiarrachTAm@state.gov>; Steffens, Jessica

 

 

 

WASHSTATEC005628
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 414 of 489

<jessica.steffensi® mall house.gov>; Hunter, Robert <robert hunter@forelen.senate.gov>; Markus, Daniel
<Daniel.Markus@mall house.gov>; Markus, Daniel <Danicl. Markus@mail house. gov>
Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

 

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM @istate.gov>; LKluttz@icdoc.aov; Lopes, Alexander <aiexarncerlopes@ibis.doc.gov>; Clagett, Steven
<steven.clagett@bis. doc eov>; Rudd, Phil (Banking) <Phil Rudd @banking senate.eov>; McGinnis, Colin (Banking)
<Colin MeGinnisbanking senate.cov>; Karen NiesVogel <Karen.NiesVogel @bis.doc.gov>; Hillary Hess

 

 

 

 

 

 

<Hillary. Hess @ bis coc.gov>; Miller, Michael F <Milermfm@state gsov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heidermasi@state. sov>

Sent: Thursday, November 21, 2019 1:16 PM

To: Fite, David (Foreign Relations) <David Fite@ foreign senate zoy>; 'Timothy Mooney’

<Timothy. Mooney @ bis. doc.poy>; Rice, Edmund <edmund.rice@maill house, gov>; Darrach, TamaraA

 

 

 

 

 

<Robert Hunter @foreign senate go>; Markus, Daniel <Baniel Markus@mall house.gov>; Markus, Daniel
<Daniel. Markus@mall house. gov>

 

 

 

Giannangeli, Giulia R <GiannangeliGRh @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M

<PaullM @istate.gov>; LKiuttz@icdoc.eov; Lopes, Alexander <alexancder lopes@bis.dac.gov>; Clagett, Steven

<steven clagett ibis cec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate. gov>; McGinnis, Colin (Banking)

<Colin MeGinnis@banking senate. gov>; Karen NiesVogel <Karen.NiesVogel @bis.doc.gav>; Hillary Hess

<Hillary Hess(@ bis coc.gov>; Miller, Michael F <Millermf@state zov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

 

 

 

 

   

 

WASHSTATEC005629
age 415 of 489

 
 

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gav>

Sent: Thursday, November 21, 2019 9:21 AM

To: Heidema, Sarah J <HeidemaSJ @state goy>; ‘Timothy Mooney’ <Timathy Mooney bls doc. gav>; Rice, Edmund
<edmund rice@ mail house gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

 

<iessica steffensi mall house gov>; Hunter, Robert <robert bunter@forelen.senate.gov>; Markus, Daniel
<Daniel. Markus@mall house.gov>; Markus, Daniel <Daniel. Markus @mail house zoy>
Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestori@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>:

 

 

 

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM @istate.gov>; LKluttz@icdoc.aov; Lopes, Alexander <aiexarncerlopes@ibis.doc.gov>; Clagett, Steven
<steven.clagett@ bis.dec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate sov>; McGinnis, Colin (Banking)
<Colin MeGinnis@ banking senate. gov>; Karen NiesVogel <Karen.NiesVorel@bis.dac.gov>; Hillary Hess

<Hilar oy>

 

 

 

 

Hess @ bis dac.

   

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heidermasi@state. sov>

Sent: Thursday, November 21, 2019 8:38 AM

To: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>; 'Timothy Mooney'

<Timothy. Mooney @ bis. doc.poy>; Rice, Edmund <edmund.rice@maill house, gov>; Darrach, TamaraA
<DarrachTA@istate eov>; Steffens, Jessica <iessica.steffens@ mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @foreign senate goy>; Markus, Daniel <Baniel Markus@mall house. gsoy>; Markus, Daniel
<Daniel. Markus@mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.gov>; LKiuttz@icoceov; Lopes, Alexander <alexancder lopes@bis.dac.gov>; Clagett, Steven
<steven clagett ibis. dec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking. senate gov>; McGinnis, Colin (Banking)
<Colin MeGinnis@ banking senate.gov>; Karen NiesVogel <Karen NiesVogel @bis.doc.gzov>; Hillary Hess

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

WASHSTATEC005630
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 416 of 489

David and Ed-

All the best,
Sarah

From: Fite, David (Foreign Relations) <David Fite@forei
Sent: Wednesday, November 20, 2019 3:39 P
Tamara A <DarrachTA@state.sov>; Steffens, Jessica <jessicz
<robert hunter@foreign senate, gov>; Markus, Daniel <Daniel V
<De 5 Mic Wiitest Hi
Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestori@foreisn senate gov>; PM-CPA <PM-CPA@state goy>;
Giannangeli, Giulia R <GlannangeliGR @state.gov>; Wolfe, William E <Wolfe\WE@state.gav>; Paul, Joshua M

he ; Lopes, Alexander <aiexz lopesi@ibt

 

WASHSTATEC005631
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 417 of 489

<Phil Rudd @banking senate eov>; McGinnis, Colin (Banking) <Celin MeGinnis@banking senate. gcoy>; Karen NiesVogel
<Karen. Nies Vogel @bis.cdoc.gov>; Hillary Hess <Hilary Hess @bis doc. gov>

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Timothy Mooney <Timothy.Mooneyi@bis doc gov>
Sent: Wednesday, November 20, 2019 3:26 PM
To: Rice, Edmund <Edmund. Rice@ mail. house.gov>; Fite, David (Foreign Relations) <David Fite @iforsign senate gov>;

 

 

 

(Foreign Relations) <Robert Hunter @foreign. senate.cov>; Markus, Daniel <Daniel. Markus@mall house.eoav>; Markus,
Daniel <Geanlel Markus @rmall house goy>

 

 

 

 

 

Giannangeli, Giulia R <GiannangeliGRh @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM@istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancdler.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

<Phil Rudd @hbanking senate. gov>; McGinnis, Colin (Banking) <Colin, MeGinnis@banking senate.cov>; Karen NiesVogel
<Karen.NiesVogel@bis dac.gov>; Hillary Hess <Hillary Hessi@bis. doc. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

   

 

Ed,

 

Tim

From: Rice, Edmund <Edmund. Rice@ mall house. gov>

Sent: Wednesday, November 20, 2019 3:11 PM

To: Timothy Mooney <Timothy Mooney@bis.doc.azov>; Fite, David (Foreign Relations)

<Havid Fite@foreign.senate.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

Jessica Steffens @mail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senste.gov>; Markus,
Daniel <Daniel Markus @mail house.gov>; Markus, Daniel <Daniel Markus @mall house. gav>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @forsien. senate .sov>; PM-CPA <PM-CPA@ state .gov>;

 

 

 

 

 

 

 

<PaullM @state.sov>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @bis.doc.gov>; Heidema, Sarah J
<HeidemaS) @state.gov>; Steven Clagett <Steven. Clagett @ bis .doc.sov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin MeGinnis@ banking senate.gov>; Karen NiesVogel
<Karen.NiesVogel@ bis. doc.gzoy>; Hillary Hess <Hillary.Hess@bis. coc. aqy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

 

  

 

WASHSTATEC005632
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 418 of 489

Ed

Darrach, Tamara A <Darrach TA@s tate. 20>; Steffens, Jessica <iessi

Ce: Huddleston, Clay (Foreign Relations) < (estate
Giannangeli, Giulia R <Giannange!l state sov>; Wolfe, William E <Wolfe ostate.gov>; Paul, Joshua M
state.e : Alexander t Lopes </ Karicer Libis dacs wi Heidema, Sarah J

Subject: RE: Short Notice ego Hi Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

 

WASHSTATEC005633
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 419 of 489

 

Tim

From: Timothy Mooney

Sent: Wednesday, November 20, 2019 2:55 PM

To: 'Rice, Edmund’ <Edmund. Ricem mail. house. gov>; Fite, David (Foreign Relations) <Cavid Fite@foreign.senate.gov>;
Darrach, Tamara A <DarrachTA ate. coy>; Steffens, Jessica <Jessica Steffens mail house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@foreign senate.cov>; Markus, Daniel <Ganiel Markus@mall house. sov>

Ce: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiannangeliGR
<PaullM@istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancdler.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

Gest

  

 

 

 

 
   

 

 

<Phil Rudd @banking senate goy>; McGinnis, Colin (Banking) <Colin, McGinnis@banking senate.cov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

Ed and David,

Tim

From: Rice, Edmund <Esimund Rice@imall house goy>

Sent: Wednesday, November 20, 2019 1:58 PM

To: Fite, David (Foreign Relations) <David Fite@forelen senate gov>; Timothy Mooney

<Timothy. Mooney @bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

Jessica Steffens Gmail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senate.gov>; Markus,
Daniel <Banie) Markus@mail house eoy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @iforeign senate. zov>; PM-CPA <PM-CPA@ state. gove:
Giannangeli, Giulia R <tsiannangsiGR@state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M

<PaullM state soy>; LKiuttz@doc.zov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J
<HeidemaS! @ state. gov>; Steven Clagett <Steven Clagett @ bis. cdoc.goy>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis@ banking senate.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

 

   

 

 

 

 

 

 

From: Fite, David (Foreign Relations) <David Fite@foreien senate. gov>

Sent: Wednesday, November 20, 2019 1:41 PM

To: ‘Timothy Mooney’ <Timothy. Mooney @ his.dac.gov>; Darrach, Tamara A <Darrach Am state. gov>; Steffens, Jessica
<lessica Steffens Gmail house gov>; Rice, Edmund <Exhnunc. Rice@mail house.gov>; Hunter, Robert (Foreign Relations)
<Bobert HunterGYoreien senate. sov>

 

 

 

 

 

WASHSTATEC005634
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 420 of 489

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign.senate.gov>; PM-CPA <PM-CPA@ state. gov>;

Giannangeli, Giulia R <GiannangeliGRh @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.gov>; ikiuttz@icdoc.gov; Alexander Lopes <Alexancdler.Lones@bis.doc.gov>; Heidema, Sarah J

 

 

 

 

<Phi Rudd @banking senate eay>; McGinnis, Colin (Banking) <Colin, McGinnis@ banking senate.goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

    

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <David Fite@iforeign.senate.gov>; Darrach, Tamara A <DarrachTA@state go>;
Steffens, Jessica <jessica stetfens@imnall house. gov>; Rice, Edmund <edmund rice @mail house gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@foreign.senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddieston@forsien senate gov>; PM-CPA <PM-CPA @state gov
Giannangeli, Giulia R <tsiannangsiGR@state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM state soy>; LKiuttz@doc.zov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J
<Heidema’! @ state. gov>; Steven Clagett <Steven. Clagett @ bis doc. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

   

 

 

 

 

 

>;

 

   

 

 

 

David,

 

Tim

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@foreign senate. sav>
Sent: Tuesday, November 19, 2019 2:32 PM

 

<jessica steffens@® mall house. gov; Rice, Edmund <edmund.rice@mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @tforelgn.senate.gzov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign senate. gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannangeliGR @istate zov>; Wolfe, William E <Wolfe WE@istate,

 

 

 

 

 

29¥>; Paul, Joshua M
<PaullM @state vov>; LKiuttz@doc.gov; Alexander Lopes <Alexander. Lopes @his.doc.gov>; Heidema, Sarah J

      

 

 

WASHSTATEC005635
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 421 of 489

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>
Sent: Thursday, November 14, 2019 12:08 PM

Relations) <Bavid Fite @foreign senate.gov>; Rice, Edmund <edmund.rice@maill house.g@ov>; Hunter, Robert (Foreign
Relations) <Robert Hunter@ foreign senate. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddiestan@forsien senate gov>; PM-CPA <PM-CPA @ state goy>:
Giannanegeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, Joshua M

<PaullM @state. gov>; LKiuttz@doc.gov; Alexander Lopes <Alexander. Lopes @his.doc.gov>; Heidema, Sarah J
<HeldemaS@ state.

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Expart Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Darrach, Tamara A <DarrachTA@state goy>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica steffens@mail house. goy>; Fite, David <david fite@ foreign. senate.gov>; Rice, Edmund
<edmund srice@ mail house gzoy>; Hunter, Robert <rabert hunter @forelen.senate goay>

 

 

Giannangeli, Giulia R <GiannangeliGRh @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M

<PauliM @istate.goyv>
Subject: RE: Short Notice Request: Availability this afternoon for briefing

Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | arn attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7 (c}, where, in
order to address concerns raised by some members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capahle of producing firearms subject to the EAR when posted on the internet under specified circurnstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

WASHSTATEC005636
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 422 of 489

Tarnava Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) GA7-8763

Email: DerrachTA@state. eov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005637
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 423 of 489

 

Message

From: Fite, David [david_fite@foreign.senate.gov]

Sent: 11/22/2019 6:41:27 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; ‘Timothy Mooney’ [Timothy.Mooney@bis.doc.gov]; Rice, Edmund

[edmund.rice@ mail.house.gov]; Darrach, Tamara A [DarrachTA@state.gov]; Steffens, Jessica
[jessica.steffens@mail.house.gov]; Hunter, Robert [robert_hunter@foreign.senate.gov]; ‘Markus, Daniel’
[Daniel. Markus@mail.house.gov]; 'Markus, Daniel’ [Daniel. Markus@mail.house.gov]

cc: Huddleston, Clay (Foreign Relations) [Clay_Huddleston@foreign.senate.gov]; PM-CPA [PM-CPA@state.gov];
Giannangeli, Giulia R [GiannangeliGR@state.gov]; Wolfe, William E [WolfeWE@state.gov]; Paul, Joshua M
[PauuUM@state.gov]; 'LKluttz@doc.gov' [LKluttz@doc.gov]; Lopes, Alexander [alexander.lopes@bis.doc.gov]; Clagett,
Steven [steven.clagett@bis.doc.gov]; Rudd, Phil (Banking) [Phil_Rudd@banking.senate.gov]; McGinnis, Colin
(Banking) [Colin_McGinnis@banking.senate.gov]; 'Karen NiesVogel' [Karen.NiesVogel@bis.doc.gov]; ‘Hillary Hess’
[Hillary.Hess@bis.doc.gov]; Miller, Michael F [Millermf@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Knawam,
Joseph N [KhawamJN @state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

From: Fite, David (Foreign Relations)

Sent: Thursday, November 21, 2019 3:35 PM

To: 'Heidema, Sarah J' <HeidemaSJ@state.gov>; ‘Timothy Mooney’ <Timothy.Mooney@bis.doc.gov>; Rice, Edmund
<edmund.rice@mail.house.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

<jessica.steffens@ mail.house.gov>; Hunter, Robert (Foreign Relations) <Robert_Hunter@foreign.senate.gov>; Markus,
Daniel <Daniel.Markus@mail.house.gov>; Markus, Daniel <Daniel.Markus@mail.house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-CPA@state.gov>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaulJM @state.gov>; LKluttz@doc.gov; Lopes, Alexander <alexander.lopes@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis.doc.gov>; Rudd, Phil (Banking) <Phil_Rudd@banking.senate.gov>; McGinnis, Colin (Banking)
<Colin_McGinnis@banking.senate.gov>; Karen NiesVogel <Karen.NiesVogel@bis.doc.gov>; Hillary Hess
<Hillary.Hess@bis.doc.gov>; Miller, Michael F <Millermf@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Khawam,
Joseph N <KhawamJN@state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

>

 

From: Heidema, Sarah J <HeideriaSi @state. gov
Sent: Thursday, November 21, 2019 2:26 PM
To: Fite, David (Foreign Relations) <David Fite@ foreign senate. zoy>; 'Timothy Mooney’

<Timothy. Mooney @ bis doc zoy>; Rice, Edmund <edmunc rice @mail house. zov>; Darrach, TamaraA
<DrarrachTA@state.gov>; Steffens, Jessica <jessica steffens@ mail .house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @toreign senate.aoyv>; Markus, Daniel <Ganiel Markus@ mail house.govy>; Markus, Daniel
<Dariel Markus@mall house. goy>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston foreign. senate gov>; PM-CPA <PM-CEA@ state gov>;

Giannangeli, Giulia R <Giannar ove; Paul, Joshua M

 

 

 

 

 

 

WASHSTATEC005638
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 424 of 489

<PaullM @state.zov>; LKiuttz@doc.gov; Lopes, Alexander <giexanderlopes@bis.coc.gov>; Clagett, Steven
<steven clagett @bis.cdoc.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate. gov>; McGinnis, Colin (Banking)
<Colin MecGinnis@ banking senate. gov>; Karen NiesVogel <Karen.NiesVogel @ bis doc.gey>; Hillary Hess

 

 

 

 

 

 

Joseph N <KhawamJN@state gay>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

   

David-

Sarah

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>

Sent: Thursday, November 21, 2019 1:31 PM

To: Heidema, Sarah J <HeidemaSi @state.gov>; 'Timothy Mooney’ <Timothy. Mooney@@bis.doc.gov>; Rice, Edmund
<ecdmune rice @ mail house goy>; Darrach, Tamara A <DarrachTA@state. zove; Steffens, Jessica

<jessica steffensi@ mall house eov>; Hunter, Robert <robert hunter @foreign senate.goy>; Markus, Daniel
<Daniel. Markus @rriall house.gov>; Markus, Daniel <Danicl. Markus@mail house. sov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

   

 

 

 

 

 

 

 

<PaullM @istate gov>; LiGutiz@icdoc.gov; Lopes, Alexander <giexancderlopes@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis. doc eov>; Rudd, Phil (Banking) <PRi Rudd @banking senate.eov>; McGinnis, Colin (Banking)
<Colin MeGinnis@ banking senate. gov>; Karen NiesVogel <Karen. NiesVagel @his.doc.gov>; Hillary Hess

 

 

 

 

 

 

<Hilary Hess@ bis. doc.gov>; Miller, Michael F <Millermi@state.gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heidernasi@state. sov>

 

Sent: Thursday, November 21, 2019 1:16 PM
To: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>; ‘Timothy Mooney'
<Timothy. Mooney @ bis. doc.poy>; Rice, Edmund <edmund.rice@maill house,gov>; Darrach, TamaraA

 

 

 

<Robert Hunter @foreign senate gov>; Markus, Daniel <Baniel Markus@mall house.govy>; Markus, Daniel
<Daniel Markus@mall house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM@istate.gov>; LKiuttz@icoc.gov; Lopes, Alexander <alexancder lopes@bis.dac.gov>; Clagett, Steven
<stevern clagett ibis. dec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate gov>; McGinnis, Colin (Banking)
<Colin MeGinris@ banking senate.gov>; Karen NiesVogel <Karen NiesVogel @bis.doc.gzov>; Hillary Hess

 

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005639
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 425 of 489

From: Fite, David (Foreign Relations) <2
Sent: Thursday, November 21, 2019 9:21 AM

on

y. Mooney @bis.doc.goy>; Rice, Edmund

‘ov>; Hunter, Robert <robert hunterG@fo enate.goy>; Markus, Daniel

lel Markus

Giannangeli, Giulia R <Giannanegell state gov>; Wolfe, William E <\WolfeWE@state soy>; Paul, Joshua M
Lopes, Alexander <
vo; Rudd, Phil (Banking) <Phil Rudd@banking.s : v>; McGinnis, Colin (Banking)
ing. senate.gov>; Karen NiesVogel <Karen.NiesVogel @bis.doc.gay>; Hillary Hess
<i ED v
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005640
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 426 of 489

From: Heidema, Sarah J <Heidems te go>
Sent: Thursday, November 21, 2019 8:38 AM
To: Fite, David (Foreign Relations) <Daw ¢ Fite@forelgn senate gov; i Timothy Mooney’
é ice @ ov>; Darrach, Tamara A

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestoru@forsisn senate gov>; PM-CPA <PM-CPAG@istate goy>;
Giannangeli, Giulia R <Gian 2, ; Wolfe, William E <Wa Z >; Paul, Joshua M
<PaullM & ove | rBidoc opes, Alexander < <alex er lope >.gov>; Clagett, Steven
<steven. clagett @ bis.cdoc Rudd, Pin (Banking) : BOYD McGinnis, Colin (Banking)

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

David and Ed-

All the best,
Sarah

 

WASHSTATEC005641
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 427 of 489

 

From: Fite, David (Foreign Relations) <David_ Fite@forelen senate.gov>

Sent: Wednesday, November 20, 2019 3:39 PM

To: ‘Timothy Mooney’ <Timoathy. Mooney @ his.cac.gov>; Rice, Edmund <edriunc.rice @ mail house.gov>; Darrach,
Tamara A <BDarrachTAG@istate gov>; Steffens, Jessica <jessica steffens @mall house. gov>; Hunter, Robert

<robert bunter@foreign senate .gov>; Markus, Daniel <Baniel Markus@maill house gov>; Markus, Daniel
<Daniel Markus@ mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM
<PauliM @state soy>; LKiuttz@doc.zov; Lopes, Alexander <aiexander logpes@bis.cloc gev>; Heidema, Sarah J
<HeidemaS! @ state. gov>; Clagett, Steven <steven.clagett@ bis.doc.gzov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate. gov>; McGinnis, Colin (Banking) <Colin MeGinnis@ banking senate. gov>; Karen NiesVogel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edrriund. Rice@ mail house. gov>; Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>;
Darrach, Tamara A <GarrachTA@ state. gov>; Steffens, Jessica <Jessica Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@ foreign senate.cov>; Markus, Daniel <Daniel Markus@imall house.sov>; Markus,
Daniel <Baniel Markus@mall house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

<Karen.Nies Vogel @bis cdoc.gov>; Hillary Hess <Hillary.Hess@bis.cdoc.gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

Ed,

 

WASHSTATEC005642
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 428 of 489

Tim

 

From: Rice, Edmund <Edmund, Rice @mall house. goy>
Sent: Wednesday, November 20, 2019 3:11 PM
To: Timothy Mooney <Timethy. Mooney bis.doc.gzov>; Fite, David (Foreign Relations)

 

 

<Jessica Steffens @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Hunter@foreign.senate.gov>; Markus,
Daniel <Banic! Markus @rmail house gov>; Markus, Daniel <Daniel Markus@mall house gsov>

Ce: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiarninangeliGR
<PaullM state sov>; LKlutizl@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

 
   

 

 

<PHil Rudd @banking senate gav>; McGinnis, Colin (Banking) <Colin MecGinnis@ banking senate.cov>; Karen NiesVogel
<Karen NiesVogel@bis doc.gov>; Hillary Hess <Hillary Hessi@bis doc. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

   

 

Tim:

Ed

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@ state. goy>; Steffens, Jessica <Jessica. Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Kobert Hunter foreign senate gov>; Markus, Daniel <Daniel. Markust@mall house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddiestan@forsien. senate gov>; PM-CPA <PM-CPA @state gov;
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM

<PaullM @state vov>; ikiuttz@doc.gov; Alexander Lopes <Alexander, Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

 

WASHSTATEC005643
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 429 of 489

 

Tim

From: Timothy Mooney

Sent: Wednesday, November 20, 2019 2:55 PM

To: 'Rice, Edmund! <Edmund. Rice @ mail house.gov>; Fite, David (Foreign Relations) <Gavid FHite@foreign senate.sov>;
Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica <Jessica. Steffens @ mail house .gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@foreign. senate.gov>; Markus, Daniel <Daniel Markus@rmail. house.gery>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M
<PaullM@istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancder.Lones& bis.cdoc.gov>; Heidema, Sarah J
<HeldermaS il @state. zov>; Steven Clagett <Steven. Clagett @ bis cdoc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis @ banking senate. goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

 

 

 

 

 

 

Ed and David,

Tim

From: Rice, Edmund <Edmund Rice@ mall house. gov>
Sent: Wednesday, November 20, 2019 1:58 PM

 

WASHSTATEC005644
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 430 of 489

To: Fite, David (Foreign Relations) <David Fite@forelen. senate.gov>; Timothy Mooney

<Timothy. Mooney @bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

Jessica Steffens Gmail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senate.gov>; Markus,
Daniel <Baniel.Miarkus@mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM @state.sov>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @bis.doc.gov>; Heidema, Sarah J
<HeidemaS) @ state. gov>; Steven Clagett <Steven. Clagett @ bis .doc.sov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis@ banking senate.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

From: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>

Sent: Wednesday, November 20, 2019 1:41 PM

To: ‘Timothy Mooney’ <Timothy. Mooney @ bis.doc.gov>; Darrach, Tamara A <DarrachTA@ state. gov>; Steffens, Jessica
<Jessica Steffens @imail house gov>; Rice, Edmund <Ecknuncd. Rice@mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@foreien senate. gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @forelgn. senate gov>; PM-CPA <PM-CEA@ state. gov>;
Giannangeli, Giulia R <GiannangeliGR@state cov>; Wolfe, William E <WolfeWE@state.zov>; Paul, Joshua M

<PaullM state sov>; ikiuttz@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

 

 

 

 

>;

 

   

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

<Phil Rudd @banking senate eayv>; McGinnis, Colin (Banking) <Colin McGinris@ banking senate.goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <David Fite@iforeign.senate.gov>; Darrach, Tamara A <DarrachTA@state go>;
Steffens, Jessica <jessica stetfens@inall house. gov>; Rice, Edmund <edmund rice @mail house gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@ foreign senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM
<PaullM @state. go>; LKiuttz@doc.gov; Alexander Lopes <Alexander. Lopes @his.doc.gov>; Heidema, Sarah J
<HeldemaS] @state goy>; Steven Clagett <Steven.Clagelti@i bis coc goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

   

 

 

 

>;

 

 

 

 

 

David,

 

WASHSTATEC005645
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 431 of 489

Tim

Timothy Mooney

Senior Export Policy Analyst
Repulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gav>

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Timothy. Moaneyébis.dec.gov>; Darrach, Tamara A <BarrachTA@state.gov>; Steffens, Jessica
<jessica steffensi@ mail house. gov>; Rice, Edmund <edriundsrice@mail house.gev>; Hunter, Robert (Foreign Relations)
<Robert Hunter@foreisn.senate.gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM state soy>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J
<Heidema’! @ state. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

From: Timothy Mooney <Timethy. Mooney @bis.ciac gay>
Sent: Thursday, November 14, 2019 12:08 PM

 

   

 

 

 

>;

 

   

 

 

 

Relations) <Ravicd Fite@foreign.senate.gov>; Rice, Edmund <edmurcd.riceG@mall house.zov>; Hunter, Robert (Foreign
Relations) <Robert Hunter @ foreign senate goy>

 

 

 

 

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.sov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

WASHSTATEC005646
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 432 of 489

Sent: Tuesday, November 12, 2019 11:58 AM
To: Steffens, Jessica <iessica steffans@imail house.gov>; Fite, David <david fe @@foreien. senate.gov>; Rice, Edmund
<edmurcd cice@imall house.gov>; Hunter, Robert <rebert_ hunter@foreign senate. goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestoru@forsisn senate gov>; PM-CPA <PME-C

 

 

 

PA @ state goy>:

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing
Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | arm attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7ic}, where, in
order to address concerns raised by some members of Congress and the public regarcding certain access to 3-D printing
technology and software for firearms, the Departrnent of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circumstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tamara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

Emall: DarrachTA@state :

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005647
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 433 of 489

 

Message

From: Fite, David [david_fite@foreign.senate.gov]

Sent: 11/26/2019 3:29:26 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; ‘Timothy Mooney’ [Timothy.Mooney@bis.doc.gov]; Rice, Edmund

[edmund.rice@ mail.house.gov]; Darrach, Tamara A [DarrachTA@state.gov]; Steffens, Jessica
[jessica.steffens@mail.house.gov]; Hunter, Robert [robert_hunter@foreign.senate.gov]; ‘Markus, Daniel’
[Daniel. Markus@mail.house.gov]; 'Markus, Daniel’ [Daniel. Markus@mail.house.gov]

cc: Huddleston, Clay (Foreign Relations) [Clay_Huddleston@foreign.senate.gov]; PM-CPA [PM-CPA@state.gov];
Giannangeli, Giulia R [GiannangeliGR@state.gov]; Wolfe, William E [WolfeWE@state.gov]; Paul, Joshua M
[PauuUM@state.gov]; 'LKluttz@doc.gov' [LKluttz@doc.gov]; Lopes, Alexander [alexander.lopes@bis.doc.gov]; Clagett,
Steven [steven.clagett@bis.doc.gov]; Rudd, Phil (Banking) [Phil_Rudd@banking.senate.gov]; McGinnis, Colin
(Banking) [Colin_McGinnis@banking.senate.gov]; 'Karen NiesVogel' [Karen.NiesVogel@bis.doc.gov]; ‘Hillary Hess’
[Hillary.Hess@bis.doc.gov]; Miller, Michael F [Millermf@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Knawam,
Joseph N [KhawamJN @state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Fite, David (Foreign Relations)

Sent: Thursday, November 21, 2019 3:35 PM

To: 'Heidema, Sarah J' <HeidemaSJ@state.gov>; ‘Timothy Mooney’ <Timothy.Mooney@bis.doc.gov>; Rice, Edmund
<edmund.rice@mail.house.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

<jessica.steffens@ mail.house.gov>; Hunter, Robert (Foreign Relations) <Robert_Hunter@foreign.senate.gov>; Markus,
Daniel <Daniel.Markus@mail.house.gov>; Markus, Daniel <Daniel.Markus@mail.house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-CPA@state.gov>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaulJM @state.gov>; LKluttz@doc.gov; Lopes, Alexander <alexander.lopes@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis.doc.gov>; Rudd, Phil (Banking) <Phil_Rudd@banking.senate.gov>; McGinnis, Colin (Banking)
<Colin_McGinnis@banking.senate.gov>; Karen NiesVogel <Karen.NiesVogel@bis.doc.gov>; Hillary Hess
<Hillary.Hess@bis.doc.gov>; Miller, Michael F <Millermf@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Khawam,
Joseph N <KhawamJN@state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <HeiderriaS i @state. gov>

Sent: Thursday, November 21, 2019 2:26 PM

To: Fite, David (Foreign Relations) <David Fite@ foreign senate. zoy>; 'Timothy Mooney’

<Timothy. Mooney @ bis doc zoy>; Rice, Edmund <edmunc rice @mail house. zov>; Darrach, TamaraA
<DrarrachTA@state.gov>; Steffens, Jessica <jessica steffens@ mail .house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @toreign senate.goyv>;, Markus, Daniel <Ganiel Markus@ mail house.goy>; Markus, Daniel
<Danlel Markus@mall house. sov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston @tforeign senate. gov>; PM-CPA <PM-CPAG@ state gov>;

ov>; Wolfe, William owe ove; Paul, Joshua M

 

 

 

 

 

   

WASHSTATEC005648
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 434 of 489

<PaullM @state.zov>; LKiuttz@doc.gov; Lopes, Alexander <giexanderlopes@bis.coc.gov>; Clagett, Steven
<steven clagett @bis.cdoc.gov>; Rudd, Phil (Banking) <Phil Rudd @banking senate. gov>; McGinnis, Colin (Banking)
<Colin MecGinnis@ banking senate. gov>; Karen NiesVogel <Karen.NiesVogel @ bis doc.gey>; Hillary Hess

 

 

 

 

 

Joseph N <KhawarmJN @state.goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

   

David-

 

Sarah

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>

Sent: Thursday, November 21, 2019 1:31 PM

To: Heidema, Sarah J <HeidemaSi @state.gov>; 'Timothy Mooney’ <Timothy. Mooney@@bis.doc.gov>; Rice, Edmund
<ecdmune rice @ mail house goy>; Darrach, Tamara A <DarrachTA@ state. zove; Steffens, Jessica

<jessica steffensi@ mall house eov>; Hunter, Robert <rebert hunter @foreign senate.goy>; Markus, Daniel
<Daniel. Markus @rriall house.gov>; Markus, Daniel <Danicl. Markus@mail house. sov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @ foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

   

 

 

 

 

 

 

 

<PaullM @istate gov>; LiGutiz@icdoc.gov; Lopes, Alexander <giexancderlopes@bis.doc.gov>; Clagett, Steven
<steven.clagett@bis. doc eov>; Rudd, Phil (Banking) <PRil Rudd @banking senate.eov>; McGinnis, Colin (Banking)
<Colin MeGinnis@ banking senate. gov>; Karen NiesVogel <Karen. NiesVagel @his.doc.gov>; Hillary Hess

 

 

 

 

 

 

<Hilary Hess@ bis. doc.gov>; Miller, Michael F <Millermi@state.gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heidernasi@state. sov>

Sent: Thursday, November 21, 2019 1:16 PM

To: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>; ‘Timothy Mooney'

<Timothy. Mooney @ bis. doc.poy>; Rice, Edmund <edmund.rice@maill house, gov>; Darrach, TamaraA

 

 

 

 

 

<Robert Hunter @foreign senate gov>; Markus, Daniel <Baniel Markus@mall house.gov>; Markus, Daniel
<Daniel Markus@mall house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM@istate.gov>; LKiuttz@icoc.gov; Lopes, Alexander <alexancder lopes@bis.dac.gov>; Clagett, Steven
<stevern clagett ibis. dec.gov>; Rudd, Phil (Banking) <Phil Rudd@banking senate gov>; McGinnis, Colin (Banking)
<Colin MeGinris@ banking senate.gov>; Karen NiesVogel <Karen NiesVogel @bis.doc.gzov>; Hillary Hess

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005649
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 435 of 489

From: Fite, David (Foreign Relations) <O
Sent: Thursday, November 21, 2019 9:21 AM
y. Mooney @bis.doc.goy>; Rice, Edmund

rov>; Hunter, Robert <robert hunter G@fo enate.gov>; Markus, Daniel
ouse.gov>; Markus, Daniel <Daniel. Markus&
Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestor a
Giannangeli, Giulia R <Giannanegell state gov>; Wolfe, William E <\WolfeWE@state soy>; Paul, Joshua M
Lopes, Alexander < j ov>; Clagett, Steven
vo; Rudd, Phil (Banking) <Phil Rudd @banking. senate.gov>; McGinnis, Colin (Banking)
ing. senate.gov>; Karen NiesVogel <Karen.NiesVogel @bis.doc.gay>; Hillary Hess

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005650
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 436 of 489

From: Heidema, Sarah J <Heidems :
Sent: Thursday, November 21, 2019 8:38 AM

:.gav>; ‘Timothy Mooney’
orrial ov>; Darrach, TamaraA

; Markus, Daniel

<Clay Huddleston @foreisn senate. gov>; PM-CPA <PM-CPA@istate goy>:
>; Paul, Joshua M
} 2 : ov>; Clagett, Steven
(Banking) <P Ri : .go¥>; McGinnis, Colin (Banking)

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)
David and Ed-

All the best,
Sarah

 

WASHSTATEC005651
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 437 of 489

 

From: Fite, David (Foreign Relations) <David_ Fite@forelen senate.gov>

Sent: Wednesday, November 20, 2019 3:39 PM

To: ‘Timothy Mooney’ <Timoathy. Mooney @ his.cac.gov>; Rice, Edmund <edriunc.rice @ mail house.gov>; Darrach,
Tamara A <BDarrachTAG@istate gov>; Steffens, Jessica <jessica steffens @mall house. gov>; Hunter, Robert

<robert bunter@forcign senate. gov>; Markus, Daniel <Daniel Markus@maill house goy>; Markus, Daniel
<Daniel Markus@ mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreigen.senate.gov>; PM-CPA <PM-CPA @state gov>;
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM
<PauliM @state soy>; LKiuttz@doc.zov; Lopes, Alexander <aiexander logpes@bis.cloc gev>; Heidema, Sarah J
<HeidemaS! @ state. gov>; Clagett, Steven <steven.clagett@ bis.doc.gzov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate. gov>; McGinnis, Colin (Banking) <Colin McGinnis banking senate. gov>; Karen NiesVogel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Wednesday, November 20, 2019 3:26 PM

To: Rice, Edmund <Edrriund. Rice@ mail house. gov>; Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>;
Darrach, Tamara A <DarrachTA@ state. gov>; Steffens, Jessica <Jessica. Steffens mail house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@ foreign senate.cov>; Markus, Daniel <Daniel Markus@imall house.sov>; Markus,
Daniel <Baniel Markus@mall house gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

<Karen.Nies Vogel @bis cdoc.gov>; Hillary Hess <Hillary.Hess@bis.cdoc.gov>

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed,

WASHSTATEC005652
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 438 of 489

Tim

 

From: Rice, Edmund <Edmund, Rice @mall house. goy>
Sent: Wednesday, November 20, 2019 3:11 PM
To: Timothy Mooney <Timethy.Mooneya bis.doc.gzov>; Fite, David (Foreign Relations)

 

 

<Jessica Steffens @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Hunter@foreign.senate.gov>; Markus,
Daniel <Banic! Markus @rmail house gov>; Markus, Daniel <Daniel Markus@mall house gsov>

Ce: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiarninangeliGR
<PaullM state sov>; LKlutizl@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

 
   

 

 

<PHil Rudd @banking senate gav>; McGinnis, Colin (Banking) <Colin MecGinnis@ banking senate.cov>; Karen NiesVogel
<Karen NiesVogel@bis doc.gov>; Hillary Hess <Hillary Hessi@bis doc. gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

 

   

 

Tim:

Ed

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <Davicl Fite@foreign senate. gov>;
Darrach, Tamara A <DarrachTA@ state. goy>; Steffens, Jessica <Jessica. Steffens@ mail house.gov>; Hunter, Robert
(Foreign Relations) <Kobert Hunter foreign senate gov>; Markus, Daniel <Daniel Markus@@mall house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddiestan@forsien. senate gov>; PM-CPA <PM-CPA @ state. gov>:
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM

<PaullM @state vov>; ikiuttz@doc.gov; Alexander Lopes <Alexander, Lopes @his.doc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

 

WASHSTATEC005653
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 439 of 489

 

From: Timothy Mooney

Sent: Wednesday, November 20, 2019 2:55 PM

To: 'Rice, Edmund! <Edmund. Rice @ mail house.gov>; Fite, David (Foreign Relations) <Gavid FHite@foreign senate.sov>;
Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica <Jessica. Steffens @ mail house .gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@foreign. senate.gov>; Markus, Daniel <Daniel Markus@rmail. house.gery>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. gov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, JoshuaM
<PaullM@istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancder.Lones&bis.cdoc.gov>; Heidema, Sarah J
<HeldermaS il @state. zov>; Steven Clagett <Steven. Clagett @ bis cdoc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis @ banking senate. goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

 

 

 

 

 

 

Ed and David,

Tim

From: Rice, Edmund <Edmund Rice@ mall house. gov>
Sent: Wednesday, November 20, 2019 1:58 PM

 

WASHSTATEC005654
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 440 of 489

To: Fite, David (Foreign Relations) <David Fite@forelen.senate.gov>; Timothy Mooney

<Timothy. Mooney @bis.doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

Jessica Steffens Gmail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senate.gov>; Markus,
Daniel <Baniel.Miarkus@mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM @state.sov>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @bis.doc.gov>; Heidema, Sarah J
<HeidemaS) @ state. gov>; Steven Clagett <Steven. Clagett @ bis .doc.sov>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Colin, McGinnis@ banking senate.gov>

 

 

 

 

 

 

>;

 

   

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Fite, David (Foreign Relations) <David Fite@foreign senate. gov>

Sent: Wednesday, November 20, 2019 1:41 PM

To: ‘Timothy Mooney’ <Timothy. Mooney @ bis.doc.gov>; Darrach, Tamara A <DarrachTA@ state. gov>; Steffens, Jessica
<Jessica Steffens @imail house gov>; Rice, Edmund <Ecknuncd. Rice@mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@foreien senate. gov>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston foreign. senate gov>; PM-CPA <PM-CEA@ state gov>;
Giannangeli, Giulia R <GiannangeliGR@state cov>; Wolfe, William E <WolfeWE@state.zov>; Paul, Joshua M

<PaullM state sov>; ikiuttz@cdoc.gov; Alexander Lopes <Alexancder.Lopes@bis.coc.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

     

 

 

<Phil Rudd @banking senate eayv>; McGinnis, Colin (Banking) <Colin McGinris@ banking senate.goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <David Fite@iforeign.senate.gov>; Darrach, Tamara A <DarrachTA@state go>;
Steffens, Jessica <jessica stetfens@inall house. gov>; Rice, Edmund <edmund rice @mail house gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter@ foreign. senate gov>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <GiannanseliGR @istate. gov>; Wolfe, William E <Wolfe\WE@ state gov>; Paul, JoshuaM
<PaullM @state.gov>; LKiuttz@doc.gov; Alexander Lopes <Alexander.Lopes@his.doc.gov>; Heidema, Sarah J
<HeldemaS] @state goy>; Steven Clagett <Steven.Clagelti@) bis coc goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

   

 

 

 

 

 

>;

 

 

 

 

 

David,

 

WASHSTATEC005655
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 441 of 489

Tim

Timothy Mooney

Senior Export Policy Analyst
Repulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gav>

Sent: Tuesday, November 19, 2019 2:32 PM

To: Timothy Mooney <Timothy. Moaneyébis.dec.gov>; Darrach, Tamara A <BarrachTA@state.gov>; Steffens, Jessica
<jessica steffensi@ mall house. sov>; Rice, Edmund <edriundsrice@mail house.geyv>; Hunter, Robert (Foreign Relations)
<Robert Hunter Giforeign senate poy>

Cc: Huddleston, Clay (Foreign Relations) <Ciay Huddleston @forsion.senate.sov>; PM-CPA <PM-CPA state gov
Giannangeli, Giulia R <iannangsiGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM state sov>; LKluttz@doc.gov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J

 

   

 

 

 

 

>;

 

   

 

 

<Heidema’! @ state. gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

From: Timothy Mooney <Timethy. Mooney @bis.ciac gay>
Sent: Thursday, November 14, 2019 12:08 PM

 

Relations) <Ravicd Fite@foreign.senate.gov>; Rice, Edmund <edmurcd.riceG@mall house.zov>; Hunter, Robert (Foreign
Relations) <Robert Hunter @ foreign senate goy>

 

 

 

 

Giannangeli, Giulia R <GiannangeliGk @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.gov>; LKhuttz@icdoc.gov; Alexander Lopes <Alexancder.Lones@ bis. doc.gov>; Heidema, Sarah J

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

WASHSTATEC005656
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 442 of 489

Sent: Tuesday, November 12, 2019 11:58 AM
To: Steffens, Jessica <iessica steffans@imail house.gov>; Fite, David <david fe @@foreien. senate.gov>; Rice, Edmund
<edmurd. rice @ mall house.gov>; Hunter, Robert <rebert_ hunter@foreign senate. gay>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestoru@forsisn senate gov>; PM-CPA <PM-C

 

 

 

PA @ state goy>:

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing
Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | arm attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7({c}, where, in
order to address concerns raised by some members of Congress and the public regarcding certain access to 3-D printing
technology and software for firearms, the Departrnent of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circumstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tamara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

Emall: DarrachTA@state :

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005657
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 443 of 489

 

Message

From: Fite, David [david_fite@foreign.senate.gov]

Sent: 11/21/2019 6:30:59 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; ‘Timothy Mooney’ [Timothy.Mooney@bis.doc.gov]; Rice, Edmund

{edmund.rice@ mail.house.gov]; Darrach, Tamara A [DarrachTA@state.gov]; Steffens, Jessica
[jessica.steffens@mail.house.gov]; Hunter, Robert [robert_hunter@foreign.senate.gov]; Markus, Daniel
[Daniel.Markus@mail.house.gov]; Markus, Daniel [Daniel.Markus@mail.house.gov]

ce: Huddleston, Clay (Foreign Relations) [Clay_Huddleston@foreign.senate.gov]; PM-CPA [PM-CPA@state.gov];
Giannangeli, Giulia R [GiannangeliGR@state.gov]; Wolfe, William E [WolfeWE @state.gov]; Paul, Joshua M
[PaulJIM@state.gov]; LKluttz@doc.gov; Lopes, Alexander [alexander.lopes@bis.doc.gov]; Clagett, Steven
[steven.clagett @bis.doc.gov]; Rudd, Phil (Banking) [Phil_Rudd@banking.senate.gov]; McGinnis, Colin (Banking)
[Colin_McGinnis@banking.senate.gov]; Karen NiesVogel [Karen.NiesVogel@bis.doc.gov]; Hillary Hess
[Hillary. Hess @bis.doc.gov]; Miller, Michael F [Millermf@state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, November 21, 2019 1:16 PM

To: Fite, David (Foreign Relations) <David_Fite@foreign.senate.gov>; ‘Timothy Mooney’
<Timothy.Mooney@bis.doc.gov>; Rice, Edmund <edmund.rice@mail.house.gov>; Darrach, Tamara A
<DarrachTA @state.gov>; Steffens, Jessica <jessica.steffens@mail.house.gov>; Hunter, Robert (Foreign Relations)
<Robert_Hunter@foreign.senate.gov>; Markus, Daniel <Daniel.Markus@mail.house.gov>; Markus, Daniel
<Daniel.Markus@mail.house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-CPA@state.gov>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; LKluttz@doc.gov; Lopes, Alexander <alexander.lopes@bis.doc.gov>; Clagett, Steven
<steven.clagett @bis.doc.gov>; Rudd, Phil (Banking) <Phil_Rudd@banking.senate.gov>; McGinnis, Colin (Banking)
<Colin_McGinnis@banking.senate.gov>; Karen NiesVogel <Karen.NiesVogel@bis.doc.gov>; Hillary Hess
<Hillary.Hess@bis.doc.gov>; Miller, Michael F <Millermf@state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

WASHSTATEC005658
 

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gav>

Sent: Thursday, November 21, 2019 9:21 AM

To: Heidema, Sarah J <HeidemaSi @state.gov>; 'Timothy Mooney’ <Timothy. Mooney@@bis.doc.gov>; Rice, Edmund
<edmund rice @ mail house.gov>; Darrach, Tamara A <DarrachTAG@state.gov>; Steffens, Jessica

<iessica steffensi@ mall house gov>; Hunter, Robert <robert bunter@forelen. senate.gov>; Markus, Daniel
<Daniel Markus@mall house.cov>; Markus, Daniel <Baniel. Markus @mail house gzoy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestori@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>:

 

 

 

 

 

 

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM @istate.gov>; LKluttz@icdoc.aov; Lopes, Alexander <aiexarncerlopes@ibis.doc.gov>; Clagett, Steven
<steven.clagett@ bis. doc eov>; Rudd, Phil (Banking) <Phil Rudd @banking senate eov>; McGinnis, Colin (Banking)
<Colin MeGinnistbanking senate. cov>; Karen NiesVogel <Karen.NiesVogel @bis doc gov>; Hillary Hess

 

 

 

 

 

<Hilary Hess @ bis dac.gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Heidema, Sarah J <Heidemasi@state goy>

 

Sent: Thursday, November 21, 2019 8:38 AM

To: Fite, David (Foreign Relations) <David Fite@foreign. senate. gov>; 'Timothy Mooney'

<Timothy. Mooney @ bis coc.poy>; Rice, Edmund <edmuned.rice@mail house gov>; Darrach, TamaraA
<DarrachTA@istate eov>; Steffens, Jessica <iessica.steffens@ mail house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter @foreign senate goy>; Markus, Daniel <Baniel Markus@mall house. gsoy>; Markus, Daniel
<Daniel. Markus@mall house.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. eov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M
<PaullIM @istate eov>; LKluttz@icdocaoy; Lopes, Alexander <alexancer lopes@bis.doc.gov>; Clagett, Steven

 

 

 

 

 

 

 

 

 

WASHSTATEC005659
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 445 of 489

gov>; McGinnis, Colin (Banking)
v>; Hillary Hess
cHillary Hess@bis doc gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

David and Ed-

All the best,
Sarah

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gav>

Sent: Wednesday, November 20, 2019 3:39 PM

To: ‘Timothy Mooney’ <Tir Ov>; Rice, Edmund < : ce gov>; Darrach,
Tamara A <BarrachTAg s>; Steffens, Jessica <jessica steffans @

 

WASHSTATECO005660
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 446 of 489

<robert hunter@foreign senate gov>; Markus, Daniel <Daniel Markus@mail house.gov>; Markus, Daniel
<Daniel. Markusi@imall house. gay>
Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM @istate.gov>; LKiuttz @icoc. gov; Lopes, Alexander <alexancderlopes@bis.doc.gov>; Heidema, Sarah J
<HeidermaS! @ state goy>; Clagett, Steven <steven.clagett@ bis doc.gay>; Rudd, Phil (Banking)

<Phil Rudd @ banking senate.gov>; McGinnis, Colin (Banking) <Celin McGinnis @ banking senate.zov>; Karen NiesVogel
<Karen.Nies Vogel @bis cdoc.gov>; Hillary Hess <Hillary.Hess@bis.doc.gov>

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

 

From: Timothy Mooney <Timothy.Mooneyi@bis. doc. gov>
Sent: Wednesday, November 20, 2019 3:26 PM
To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <David Fite@foreign.senate gov>;

 

 

 

(Foreign Relations) <Robert Hunter @foreign senate.gov>; Markus, Daniel <Daniel Markus@mall house. gov>; Markus,
Daniel <Geanlel Markus @rmall house goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @ foreign senate gzoyv>; PM-CPA <PM-CPA@istate goy>:
Giannangeli, Giulia R <GiannangeliGRh @state.sov>; Wolfe, William E <\WolfeWE@state.gov>; Paul, Joshua M
<PaullM@istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancdler.Lones@ bis. doc.gov>; Heidema, Sarah J
<HeldemaSi@istate. gov>; Steven Clagett <Steven. Clagett @ bis.doc.eav>; Rudd, Phil (Banking)

<Phil Rudd@hbanking senate. goy>; McGinnis, Colin (Banking) <Colin, MeGinnis@banking senate.cov>; Karen NiesVogel

 

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed,

 

Tim

From: Rice, Edmund <Edmund. Rice@ mall house. gov>

Sent: Wednesday, November 20, 2019 3:11 PM

To: Timothy Mooney <Timothy Mooney@bis.doc.azov>; Fite, David (Foreign Relations)

<Havid Fite@foreign.senate.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Steffens, Jessica

Jessica Steffens @mail house. gov>; Hunter, Robert (Foreign Relations) <Robert Hunter @forelgn.senste.gov>; Markus,
Daniel <Daniel Markus @mail house.gov>; Markus, Daniel <Daniel Markus @mall house. gav>

Ce: Huddleston, Clay (Foreign Relations) <Clay Huddleston foreign. senate gov>; PM-CPA <PM-CPA@ state gov>;

 

 

 

 

 

 

 

 

 

 

WASHSTATEC005661
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 447 of 489

<PaullM @state. go>; LKiuttz@doc.gov; Alexander Lopes <Alexander. Lopes @his.doc.gov>; Heidema, Sarah J
<HeidemaS! @ state. gov>; Steven Clagett <Steven Clagett @ bis. cdoc.goy>; Rudd, Phil (Banking)
<Phil Rudd @ banking senate. gov>; McGinnis, Colin (Banking) <Colin MeGinnis@ banking senate. gov>; Karen NiesVogel

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Tim:

 

Ed

From: Timothy Mooney <Timethy. Mooney t@his.coc.gov>

Sent: Wednesday, November 20, 2019 3:00 PM

To: Rice, Edmund <Edmund. Rice@ mail house.gov>; Fite, David (Foreign Relations) <David Fite@forsign senate gov>;
Darrach, Tamara A <DarrachTA@state gov>; Steffens, Jessica <Jessica Steffens@ mail mouse gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter @iforeign senate. gov>; Markus, Daniel <Daniel. Markus@mall house. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddlestori@foreisn senate gov>; PM-CPA <PM-CPA@state goy>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

<PaullIM @istate eov>; ikiuttz@icoc aay; Alexander Lopes <Slexander, Lopes @ bis. dac.eayv>; Heidema, Sarah J
<HeldemaS i @state. gov>; Steven Clagett <Steven. Clagett @ bis cdoc.gov>; Rudd, Phil (Banking)

<Phil Rudd @banking senate gov>; McGinnis, Colin (Banking) <Celin MecGinnis@banking senate gay>; Karen NiesVogel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (how brokering controls will be handled for the
items moved to the CCL)

Ed and David,

 

WASHSTATEC005662
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 448 of 489

 

Tim

From: Timothy Mooney
Sent: Wednesday, November 20, 2019 2:55 PM
To: ‘Rice, Edmund’ <Edmuncd Rice@ mail house. gov>; Fite, David (Foreign Relations) <Bavid Fite@foreien senate. sov>;

 

 

(Foreign Relations) <Robert Hunter @foreign senate.gov>; Markus, Daniel <Daniel. Markus@mall house. goy>
Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @foreign senate, gov>; PM-CPA <PM-CPA @state gov>;

 

 

 

 

<PaullM G@istate go>; LiGutizG@icdocgzov; Alexander Lopes <Alexander. Lopes @bis.coc.gov>; Heidema, Sarah J
<HeidermaS! @ state gov>; Steven Clagett <Steven. Clagett @ bis coc.gov>; Rudd, Phil (Banking)

<Phil Rudd banking senate gov>; McGinnis, Colin (Banking) <Colin, McGinnis@banking senate. goy>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

 

 

 

 

 

Ed and David,
Tim
From: Rice, Edmund <Edmund, Rice @mall house. goy>

Sent: Wednesday, November 20, 2019 1:58 PM
To: Fite, David (Foreign Relations) <Gavid Fite@foreign.senate gov>; Timothy Mooney

 

 

 

<jessica Steffans @imail house gov>; Hunter, Robert (Foreign Relations) <Robert Huntert@forsign. senate gov>; Markus,
Daniel <Geanlel Markus @rmall house goy>

 

 

 

 

Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M
<PaullM @istate.gov>; LKiuttz@icoc.gov; Alexander Lopes <Alexancder.Lones& bis.doc.gav>; Heidema, Sarah J
<HeldemaSi@istate. gov>; Steven Clagett <Steven. Clagett @ bis.doc.eav>; Rudd, Phil (Banking)

<Phil Rudd@hbanking senate.goay>; McGinnis, Colin (Banking) <Colin, MeGinnis@banking senate goy>

 

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

WASHSTATEC005663
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 449 of 489

From: Fite, David (Foreign Relations) <Davic Fite@foreign senate. sov>
Sent: Wednesday, November 20, 2019 1:41 PM

 

 
 

 

 

  
 

<Robert Hunter@foreign senate.gov>
Cc: Huddleston, Clay (Foreign Relations) <Cia
Giannangeli, Giulia R <GiannangelGR@ state gov>; Wolfe, William E <Wolfe WE@state gov>; Paul, JoshuaM
<PaullM @state vov>; ikiuttz@doc.gzov; Alexander Lopes <Alexander Lopes @his.doc.gov>; Heidema, Sarah J

 

<Phil Rudd @banking senate.gov>; McGinnis, Colin (Banking) <Colin McGinnis@ banking senate. sov>

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timethy. Mooney t@hbis.coc.gav>

Sent: Tuesday, November 19, 2019 7:13 PM

To: Fite, David (Foreign Relations) <Gavid Fite@foreign.senate.zov>; Darrach, Tamara A <DarrachTA@state.goy>;
Steffens, Jessica <jessica steNens@ mail house. gov>; Rice, Edmund <edmund rice @ mall house.gov>; Hunter, Robert
(Foreign Relations) <Robert Hunter @foreign senate. goy>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddlestori@forsisn senate. gov>; PM-CPA <PM-CPAG@istate goy>:

 

 

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM @istate.gov>; LRluttz@icdoc.gov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J
<HeidemaS! @istate zov>; Steven Clagett <Steven Clagettw@ bis doc.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

David,

 

Tim

Timothy Mooney

Senior Expart Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Fite, David (Foreign Relations) <David Fite@ foreign senate.gov>
Sent: Tuesday, November 19, 2019 2:32 PM

 

WASHSTATEC005664
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 450 of 489

<jessica steffensi mall. house. gov>; Rice, Edmund <edmund.rice@imaill house.gov>; Hunter, Robert (Foreign Relations)
<Robert Hunter@iforeign senate goy>
Cc: Huddleston, Clay (Foreign Relations) <Clay Huddleston @ foreign senate gov>; PM-CPA <PM-CPA @state gov>;

 

solzcetecentereneserccerasA ReveatenencecenereS@fuencveecencneenevencdeckeccenrns, Bo Men A tp MM AEARGAR DD Bee ON pestinesenseninercenenrvieSiiieecocarsrvnensectanttctercueens

<PaullM @istate.gov>; LRluttz@icdoc.aov; Alexander Lopes <Alexander.Lopes@bis.dac.gov>; Heidema, Sarah J

 

<HeidemaS @ state goy>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Thursday, November 14, 2019 12:08 PM

To: Darrach, Tamara A <GarrachTA@state.zov>; Steffens, Jessica <jussica. steffens @imall house.gov>; Fite, David (Foreign
Relations) <Bavid Fite @foreign senate.gov>; Rice, Edmund <edmund.rice@maill house.g@ov>; Hunter, Robert (Foreign
Relations) <Robert Hunter@ foreign senate. gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay Huddieston@forsien senate gov>; PM-CPA <PM-CPA @state gov
Giannangeli, Giulia R <tsiannangsliGR@ state gov>; Wolfe, William E <WoltteWE@state gov>; Paul, Joshua M
<PaullM state soy>; LKiuttz@doc.zov; Alexander Lopes <Alexander. Lopes @ bis. doc.gov>; Heidema, Sarah J

 

 

>;

   

 

<HeidemasS! @ state. gov>
Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare
for the Commerce control text)

 

Timothy Mooney

Senior Expart Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Darrach, Tamara A <DsrrachTA@state gov>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <iessica steffens@mail house. goy>; Fite, David <dayid fite@ foreign. senate.gov>; Rice, Edmund
<edmuned. rice@imail house.pov>; Hunter, Robert <rebert_hunter@foreign.senate.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_ Huddleston @foreign. senate. eov>; PM-CPA <PM-CPA@ state gay>:
Giannangeli, Giulia R <GiannangeliGR@state.cov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M

 

 

 

Subject: RE: Short Notice Request: Availability this afternoon for briefing

Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734. 7ic}, where, in

WASHSTATECO005665
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 451 of 489

order to address concerns raised by some members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circurnstances.

Thanks, ancl we look forward to answering your questions this afternoon,
Tamara

Tarnava Darrach Goulding
Senior Congressional Advisar
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) GA7-8763

Email: DarrachTA@state gov

SENSITIVE BUT UNCLASSIFIED

WASHSTATECO005666
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 452 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/4/2019 7:22:10 PM

To: Timothy Mooney [Timothy. Mooney @bis.doc.gov]; Jessica Curyto [Jessica.Curyto@bis.doc.gov]; Karen NiesVogel
[Karen.NiesVogel@bis.doc.gov]; Hillary Hess [Hillary.Hess@bis.doc.gov]

cc: Matthew Borman [Matthew.Borman @bis.doc.gov]

Subject: Re: CATs I-llf Rule (timing for when the rules can be delivered to the OFR once 38(f) is completed)

I’m working on the issue now. Our goal would be to send it soonest.

 

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Wednesday, December 4, 2019 12:34:53 PM

To: Jessica Curyto <Jessica.Curyto@bis.doc.gov>; Karen NiesVogel <Karen.NiesVogel@bis.doc.gov>; Hillary Hess
<Hillary. Hess@bis.doc.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Cc: Matthew Borman <Matthew.Borman@bis.doc.gov>

Subject: RE: CATs I-Ill Rule (timing for when the rules can be delivered to the OFR once 38(f) is completed)

 

From: Jessica Curyto <Jessica.Curyto @bis.doc.gov>

Sent: Wednesday, December 04, 2019 12:29 PM

To: Karen NiesVogel <Karen.NiesVogel@bis.doc.gov>; Hillary Hess <Hillary.Hess@bis.doc.gov>; Timothy Mooney
<Timothy. Mooney @bis.doc.gov>

Cc: Matthew Borman <Matthew.Borman@bis.doc.gov>

Subject: CATs I-III Rule

 

Jessica Curyto
Special Advisor
Bureau of Industry and Security | U.S. Department of Commerce

Email: jessica curyiognbis dec. 2ov

Phone:

     

WASHSTATEC005667
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 453 of 489

WASHSTATEC005668
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 454 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 12/4/2019 9:15:33 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: Cat 1-3 memo and background

Attachments: Overview of Cat 1 2 3.docx; AM for T - USML Cat I-III Final FRN v5 SJH Edits.docx

Joe-

You
probably know better than | what needs to go in here, but I’ve attempted to keep the majority of the text and
tabs. Over to you for your magic touch.

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

SBU - LEGAL

WASHSTATECO005669
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 455 of 489

Appointment

From: Darrach, Tamara A [DarrachTA@state.gov]
Sent: 12/5/2019 5:37:34 PM
To: Paul, Joshua M [PaulIM@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Kluttz, Lawson (Federal)

[LKiuttz@doc.gov]

Subject: CATS I-Ill Briefing for SFRC, HFAC, and SBANK Staff
Attachments: image003.png

Location: Phone Call

Start: 12/5/2019 7:00:00 PM

End: 12/5/2019 8:00:00 PM

Show Time As: Tentative

Recurrence: (none)

Please use the following call-in information:

Dial-in Number(s): [ae

Access Code: a

WASHSTATEC005670
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 456 of 489

Appointment

 

From: Darrach, Tamara A [DarrachTA@state.gov]

Sent: 12/5/2019 5:51:02 PM

To: Paul, Joshua M [PaulJM@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Kluttz, Lawson (Federal)
[LKluttz@doc.gov]

cc: Dombrowski, Eileen (Federal) [EDombrowski@doc.gov]; Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Subject: Canceled: CATS I-ill Briefing for SFRC, HFAC, and SBANK Staff

Location: Phone Call

Start: 12/5/2019 7:00:00 PM

End: 12/5/2019 8:00:00 PM

Show Time As: Free
Importance: High

Recurrence: (none)

Update: Staff has asked to reschedule this meeting to Monday or Tuesday.

WASHSTATEC005671
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 457 of 489

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 12/5/2019 6:28:34 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]; Darrach, Tamara A [DarrachTA@state.gov]
Subject: CPA Media Monitoring: Arms Control Association: Move Signaled for Firearm Exports Changes

 

Move Signaled for Firearm Exports Changes
By Jeff Abramson
December 2019

The Trump administration formally notified Congress last month that it would move ahead with controversial
changes to regulations on how certain firearms are exported, starting a 30-day clock before final rules could be
published. The move pushes past a hold that Sen. Bob Menendez (D-N.J.) had put on the changes in February
and sidesteps efforts in the House-passed National Defense Authorization Act (NDAA) that would prevent
them.

Under the proposed rules, semiautomatic and nonautomatic firearms and their ammunition, as well as certain
other weapons, would be removed from the first three categories of the U.S. Munitions List (USML), a State
Department-administered list of weapons. Sales of weapons from that list that meet certain dollar-value
thresholds are notified to Congress, and a complex set of rules governs the reasons for which they may be
transferred to and used by foreign recipients. Under the proposed changes, exports of these weapons would be
transferred to a list administered by the Commerce Department, known as the Commerce Control List (CCL).
The CCL does not trigger congressional notification requirements and allows for more streamlined arms
transfer approvals.

In a Nov. 12 press release critical of the changes, Rep. Ami Bera (D-Calif) said the rules "will remove critical
oversight mechanisms that will increase the probability that U.S. firearms will be misused to create violence and
instability around the world." In March, Bera led a hearing on the changes as chair of the House Foreign Affairs
oversight subcommittee. Menendez also cited the lack of congressional oversight as one of two primary
concerns in his February hold on the changes.

But the administration attempted to address concerns about 3D gun printing technology transfers by adding new
rules to the CCL that would require a license for online distribution of 3D printing plans. Currently, such plans
are regulated under the USML and deemed an exportable item. The administration’s original proposal did not
address the 3D printing issue, which was a second reason for concern highlighted in Menendez's hold and in
legislative proposals to address the issue that he and others led. (See ACT, March 2019.)

An amendment passed in July to the House version of the NDAA, patterned after stand-alone legislation
introduced by Rep. Norma Torres (D-Calif), would prohibit changes to the relevant USML categories. The
NDAA conference committee has not reconciled the House bill with the Senate version, which did not include
the Torres amendment. Menendez has not indicated if he would attempt to place a hold on the changes again.

Export rule changes have not been as high profile as some other domestic efforts related to assault-style
weapons, but Democratic presidential candidates Joe Biden and Sen. Elizabeth Warren (D-Mass.) have
explicitly called for export authority to remain with the State Department. Robin Lloyd, managing director at
the Giffords campaign to prevent gun violence, said on Nov. 13, "This White House clearly is more concerned

WASHSTATEC005672
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 458 of 489

with appeasing the gun lobby than making it harder for exported firearms to contribute to international violence
and crime.”

Link: Bites: //www-armscontrol ore/act/20 19-12 news/move-sienaled-frearm-exnoris-changes

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: A€urguishM RGpstate. gov

 

Web: PA Hemepave (Twitter: @SieteDe,

fio AZD fed hee <Aesed ceed

 

Stay connected with Srate.gov:

 

Official
UNCLASSIFIED

WASHSTATEC005673
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 459 of 489

Appointment

From: Carroll, Christienne [CarrollC@state.gov]

Sent: 12/5/2019 7:29:13 PM

To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Diggs, Yolanda M [DiggsYM@state.gov]; Kringel, Neal F [KringelNF @state.gov];
Webster, Hillary [WebsterH @state.gov]; Paul, Joshua M [PaulJIM@state.gov]

Subject: Cats I-III Roundtable for Advocacy Organizations

Location: SA-1, Room H1010

Start: 12/12/2019 8:00:00 PM

End: 12/12/2019 9:00:00 PM

Show Time As: Tentative

Recurrence: (none)

Mike,
As part of the rollout plan, we have confirmed the Cats I-Ill rollout roundtable for advocacy organizations (concerned
about the proposed changes) for 3:00 p.m. to 4:00 p.m. on Thursday, December 12 (SA-1, room H1010). We anticipate

up to 6 to 7 seven reps from the organizations, and we will forward the list next week.

Commerce has confirmed their participation. I’m waiting on their final list, but so far Timothy Mooney and Steven
Claggett are confirmed, along with a rep from their export enforcement office.

if it works for you, we will start with giving you time at the top to comment on the proposed changes and then open it
up for Q&A/discussion with the group. It will be off-the-record and closed to press.

Please let me know if you have any questions or concerns.
Best regards,

Christienne
Christienne Carroll
Office of Congressional & Public Affairs

Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATEC005674
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 460 of 489

 

Message

From: Webster, Hillary [WebsterH @state.gov]

Sent: 12/5/2019 10:48:02 PM

To: Miller, Michael F [Millermf@state.gov]

Subject: RE: Availability for Cats I-IIf Roundtable with Advocacy Groups

Got it — let me know if there’s anything you want to quickly chat about now — otherwise | can flag this for discussion on
Monday (and Yolanda can obviously assist tomorrow).

Thanks,

Hilary Webster

TPM DOTC

Beloltte Consulting

Besk Phone: 202 663 3264

From: Miller, Michael F <Millermf@state.gov>

Sent: Thursday, December 5, 2019 5:39 PM

To: Diggs, Yolanda M <DiggsYM @state.gov>; Webster, Hillary <WebsterH@state.gov>
Subject: RE: Availability for Cats I-IIl Roundtable with Advocacy Groups

Will definitely need a bit of prep for this; we should discuss on Monday, if not before

From: Carroll, Christienne <CarroliC @state say>

Sent: Thursday, December 5, 2019 10:21 AM

To: Diggs, Yolanda M <Diges¥M state. gov>

Ce: Paul, Joshua M <PaulihM@ state. gov>; Miller, Michael F <M

 

Hlermi@state zov>; Heidema, Sarah J

  

Subject: RE: Availability for Cats I-IIl Roundtable with Advocacy Groups
Hi Yolanda,

is Thursday Dec 12 from 3:00 to 4:00 p.m. still open for DAS Miller next week? This would be for the Cats I-lll private
roundtable with advocacy organizations (who oppose the proposed changes).

it would be held at SA-1, room H1010.
Please let me know if this timing still works for DAS Miller’s schedule. It looks like it would work for Commerce.

Many thanks,
Christienne

From: Diggs, Yolanda M <iiges¥M @state goy>

Sent: Monday, December 2, 2019 2:14 PM

To: Carroll, Christienne <CarroliC @state.goy>

Ce: Paul, Joshua M <PaulihM@ state. gov>; Miller, Michael F <M

 

Hlermi@state zov>; Heidema, Sarah J

  

Subject: RE: Availability for Cats I-IIl Roundtable with Advocacy Groups

Hi Christienne, please see DAS Miller's availabilRty below:

WASHSTATEC005675
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 461 of 489

Monday, Dec. 9 — 2:30pm-5:00om
Tuesday, Dec. 10" —- iGam-llam
Wednesday, Dec. 11° ~— 1iam-L2pm
Thursday, Dec. 12" — 2:30pm-5:0Gnm
Friday, Dec. 13° ~ 12:309m—5:G0pm

Please note name and email address change
YoLanda Mitchell Diggs

Contractor — Muscogee International, LLC
Office Manager Ill

Department of State

PM/DDTC

Phone: 202-663-3704

Email: digasyintistate cov

From: Carroll, Christienne <Carrolil @state. say>

Sent: Monday, December 2, 2019 1:43 PM

To: Miller, Michael F <Millermi@istate.zov>; Heidema, Sarah J <HeidemaSl@state. gov>
Cc: Diggs, Yolanda M <DisgsYhM@state.gov>; Paul, Joshua M <PauliM@state sov>
Subject: Availability for Cats I-11] Roundtable with Advocacy Groups

 

 

Mike and Sarah,

We would like to move ahead with scheduling the Cats I-Ill roundtable with advocacy groups concerned about the
changes. We will host, and it will be off-the-record and closed to press. We will invite approximately 6 to 7
representatives from the advocacy groups.

What dates/times next week would work well for you? Once | have your availability, I'll coordinate with Commerce and
lock in a time.

Many thanks,

Christienne
Christienne Carroll
Office of Congressional & Public Affairs

Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATEC005676
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 462 of 489

Appointment

 

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 12/6/2019 12:35:45 PM

To: Threat, Demetrice J [ThreatDJ@state.gov]
Subject: Accepted: Prep mtg for Cats I-Ill Roundtable
Location: DAS' office

Start: 12/10/2019 4:30:00 PM

End: 12/10/2019 5:00:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC005677
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 463 of 489

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/6/2019 3:29:37 PM

To: Pompian, Shawn M [PompianSM @state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Padgett, Katherine P
[PadgettKP @state.gov]

Subject: RE: Review Only: Outline for AM

Attachments: AM on Advancing Cats.docx

Attached please find my initial edits. | tried to account for the edits that you all made on previous papers, but please let
me know if you have anything further. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauUM@state.gov>

Sent: Thursday, December 5, 2019 11:42 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Knawam, Joseph N <KhawamJN@state.gov>; Pompian, Shawn M
<PompianSM @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>

Cc: Darrach, Tamara A <DarrachTA@state.gov>; PM-CPA <PM-CPA@state.gov>; Windecker, Melissa A
<WindeckerMA@state.gov>; Miller, Michael F <Millermf@state.gov>

Subject: Review Only: Outline for AM

Dear all,

 

Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 |@ BlackBerry: MM) Fax: 202.647.4055
24) e-mail: Paul IM@State.Gov || Web: www.state.gov/t/pm/

 

http://twitter.com/StateDeptPM

 

Stay connected with State. gov:

 

WASHSTATEC005678
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 464 of 489

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005679
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 465 of 489

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/6/2019 5:37:27 PM

To: Padgett, Katherine P [PadgettkKP@state.gov]; Pompian, Shawn M [PompianSM @state.gov]; Kovar, Jeffrey D
[KovarJD @state.gov]

Subject: RE: Review Only: Outline for AM

Attachments: AM on Advancing Cats.docx

i've updated the document to reflect Kat’s input. Please let me know if this works for you. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Padgett, Katherine P <PadgettKP @state.gov>

Sent: Friday, December 6, 2019 11:07 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; Pompian, Shawn M <PompianSM@state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>

Subject: RE: Review Only: Outline for AM

Hi Joe — I'm teleworking, so you can reach me on my cell at P|

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN @istate.
Sent: Friday, December 6, 2019 11:05 AM

LO >

   

=|
°
5
a
a.
oa
©
or
oF
x
@
oF
>
©
s,
5
©
y
A
4
a
a.
a
wb
er
oe
Oo
“o
wet
er
we
my
a
a
o
=
a4
~y
oO
3
ov,
®
=)
w”
>
@
=
3
<=
A
"C3
o
=
oe
Fe
=
Les
ey
4
my
%
roe
a
Ba
3
a
a4
x
°
<
o
wt
Ce
@
=p
s
@
<
oO

<Kovar/D@istate goy>
Subject: RE: Review Only: Outline for AM

Thanks, Kat. It may be easier to call and explain. I'll give you a ring in a moment.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

Sent: Friday, December 6, 2019 11:01 AM

To: Khawam, Joseph N <KhawarniJN@istate.gov>; Pompian, Shawn M <PorplanSM @state.cov>; Kovar, Jeffrey D

    

Subject: RE: Review Only: Outline for AM

Joe —

 

WASHSTATEC005680
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 466 of 489

Thanks,
Kat

SENSITIVE BOT ONCLASSIFIED
From: Khawam, Joseph N <khawamJh@state.
Sent: Friday, December 6, 2019 10:30 AM

   

Gyo

<PadgettkP @istate. gav>
Subject: RE: Review Only: Outline for AM

 

Attached please find my initial edits. | tried to account for the edits that you all made on previous papers, but please let
me know if you have anything further. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BOT UNCLASSIFIED

From: Paul, Joshua M <PaulhM state.

  

ayo

Sent: Thursday, December 5, 2019 11:42 AM

 

Subject: Review Only: Outline for AM

Dear all,

 

Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | @ BlackBerry i & Fax: 202.647.4055
2 e-mail PaulJM@State.Gov | &\ Web: www.state.gov/t/pm/

 

http: //twitter.com/StateDeptPM

 

Stay connected with State.gov:

WASHSTATEC005681
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 467 of 489

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005682
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 468 of 489

 

Message

From: Pompian, Shawn M [PompianSM @state.gov]

Sent: 12/6/2019 6:36:53 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Padgett, Katherine P [PadgettKP @state.gov]; Kovar, Jeffrey D
[KovarJD @state.gov]

Subject: RE: Review Only: Outline for AM

Attachments: AM on Advancing Cats.docx

i defer to you all, but | noted a few comments in the attached version.

 

Does that make sense? Thanks,

Shawn

SENSITIVE BOT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Friday, December 06, 2019 12:37 PM

To: Padgett, Katherine P <PadgettKP @state.gov>; Pompian, Shawn M <PompianSM@state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>

Subject: RE: Review Only: Outline for AM

i've updated the document to reflect Kat’s input. Please let me know if this works for you. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Padgett, Katherine P <PadgetiKP i@state soy>

Sent: Friday, December 6, 2019 11:07 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; Pompian, Shawn M <PompianSM @ state. gzovo; Kovar, Jeffrey D
<KovarlD@istate.goy>

Subject: RE: Review Only: Outline for AM
Hi Joe ~ I'm teleworking, so you can reach me on my cell at pO

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Friday, December 6, 2019 11:05 AM
To: Padgett, Katherine P <PadgetikP @state.gov>; Pompian, Shawn M <Pom

 

ianSM @ state. gov>: Kovar, Jeffrey D

   

Subject: RE: Review Only: Outline for AM
Thanks, Kat. It may be easier to call and explain. Ill give you a ring in a moment.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005683
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 469 of 489

From: Padgett, Katherine P <PadgethKP@state.cov>

 

Sent: Friday, December 6, 2019 11:01 AM

 

<KovarlD@istate gov>
Subject: RE: Review Only: Outline for AM

 

Thanks,
Kat

SENSITIVE BOT UNCLASSIFIED

<PadgettkP @istate. gav>
Subject: RE: Review Only: Outline for AM

 

Attached please find my initial edits. | tried to account for the edits that you all made on previous papers, but please let
me know if you have anything further. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BOT UNCLASSIFIED

From: Paul, Joshua M <PauUM@state goy>

  

Sent: Thursday, December 5, 2019 11:42 AM

 

Subject: Review Only: Outline for AM

Dear all,

 

Thanks,

Josh

WASHSTATEC005684
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 470 of 489

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | @ BlackBerry: P| Fax: 202.647.4055
1 e-mail: Paul IM@State.Gov | = Web: www.state.gov/t/pm/

 

http://twitter.com/StateDeptPM

Stay connected with State.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005685
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 471 of 489

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 12/6/2019 8:03:18 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Pompian, Shawn M [PompianSM@state.gov]; Padgett, Katherine P
[PadgettKP @state.gov]

Subject: RE: Review Only: Outline for AM

Attachments: AM on Advancing Cats.docx

Some additional points noted. These are all important | edits if we go with this approach.

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Friday, December 6, 2019 2:26 PM

To: Pompian, Shawn M <PompianSM @state.gov>; Padgett, Katherine P <PadgettKP@state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>

Subject: RE: Review Only: Outline for AM

Works for me if it works for Jeff.

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BOT UNCLASSIFIED

Sent: Friday, December 6, 2019 1:37 PM
To: Khawam, Joseph N <KhawarnJN@state gov>; Padgett, Katherine P <PacdgettkP @state gov>; Kovar, Jeffrey D

Subject: RE: Review Only: Outline for AM

idefer to you all, but [noted a few comments in the attached version.

 

Does that make sense? Thanks,

Shawn

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamiJN@state. gov>
Sent: Friday, December 06, 2019 12:37 PM
To: Padgett, Katherine P <PadgettkKP@istate,
<RKovar/D@istate goy>

Subject: RE: Review Only: Outline for AM

zcne>; Pompian, Shawn M <PomplanShi@state.cov>; Kovar, Jeffrey D

       

i've updated the document to reflect Kat’s input. Please let me know if this works for you. Thanks.

WASHSTATEC005686
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 472 of 489

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BOT ONCLASSIFIED
From: Padgett, Katherine P <PadeettKP @ states
Sent: Friday, December 6, 2019 11:07 AM

yo

   

 

<KovarD@ state. goy>
Subject: RE: Review Only: Outline for AM

Hi Joe ~ ’m teleworking, so you can reach me on my cell it”

SENSITIVE BOT UNCLASSIFIED

 

<KovarD@ state. goy>
Subject: RE: Review Only: Outline for AM

Thanks, Kat. It may be easier to call and explain. Ill give you a ring in a moment.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Padgett, Katherine P <PargettkP@istate.gov>
Sent: Friday, December 6, 2019 11:01 AM
To: Khawam, Joseph N <KhawamJN@state.gov>; Pompian, Shawn M <PompianSM @state.sov>; Kovar, Jeffrey D

 

Thanks,
Kat

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state gov>
Sent: Friday, December 6, 2019 10:30 AM
To: Pompian, Shawn M <PormpiansM @istate gov>; Kovar, Jeffrey D <KoevariD @state.gov>; Padgett, Katherine P

cenercccenettclentnernenensceenentétineroenvarneerenceceRtacenenes

Subject: RE: Review Only: Outline for AM

WASHSTATEC005687
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 473 of 489

Attached please find my initial edits. | tried to account for the edits that you all made on previous papers, but please let
me know if you have anything further. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BOT UNCLASSIFIED

ceatuerieneicceccatetenccerineresSfineroentnentenercceRetecrnence, FU NU UN SU MEE EA p MO MMO wD Rae pal AE SON 0h catenesesnenesicernenecctataneet@Wcecvusvercearneveeedthevacaret

<Poriplanshi @state.gov>; Kovar, Jeffrey D <KovariD@state.gov>
Cc: Darrach, Tamara A <GarrachT Ag state. sav>; PM-CPA <PM-CPAR® state. zov>; Windecker, Melissa A

 

Subject: Review Only: Outline for AM

Dear all,

 

Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | @ BlackBerry: Fax: 202.647.4055
2 e-mail PaulJM@State.Gov | &\ Web: www.state.gov/t/pm/

 

http://twitter.com/StateDeptPM

 

Stay connected with State.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005688
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 474 of 489

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/6/2019 8:12:06 PM

To: Paul, Joshua M [PaulJM@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Pompian, Shawn M
[PompianSM @state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]

cc: Darrach, Tamara A [DarrachTA@state.gov]; PM-CPA [PM-CPA@state.gov]; Windecker, Melissa A
[WindeckerMA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: RE: Review Only: Outline for AM

Attachments: AM on Advancing Cats.docx

Thanks, Josh. Combined L edits are attached.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauliM@state.gov>

Sent: Thursday, December 5, 2019 11:42 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Pompian, Shawn M
<PompianSM @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>

Ce: Darrach, Tamara A <DarrachTA@state.gov>; PM-CPA <PM-CPA@state.gov>; Windecker, Melissa A
<WindeckerMA@state.gov>; Miller, Michael F <Millermf@state.gov>

Subject: Review Only: Outline for AM

Dear all,

 

Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | @ BlackBerry: rf Fax: 202.647.4055
=] e-mail: Paul JM@State.Gov | = Web: www.state.gow//pm/

 

, http://twitter.com/StateDeptPM

 

Stay connected with State.gov:

 

WASHSTATEC005689
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 475 of 489

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005690
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 476 of 489

 

Message

From: Miller, Michael F [Millermf@state.gov]
Sent: 12/6/2019 8:58:34 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: SASC

Thanks for the readout and for doing the brief!
Hope you have a great weekend as well, and that your cold releases its grip.

Cheers,
Mike

From: Heidema, Sarah J <HeidemaSJ@state.gov>
Sent: Friday, December 6, 2019 3:43 PM

To: Miller, Michael F <Millermf@state.gov>
Subject: SASC

2 SASC staff attended as did Ed Rice (at SASC’s invitation).

 

Have a great weekend!

WASHSTATEC005691
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 477 of 489

Appointment

From: Darrach, Tamara A [DarrachTA@state.gov]
Sent: 12/6/2019 9:17:05 PM
To: Heidema, Sarah J [HeidemaS!@state.gov]; Paul, Joshua M [PaulJM@state.gov]; Timothy Mooney

[Timothy.Mooney@bis.doc.gov]; Dombrowski, Eileen (Federal) [EDombrowski@doc.gov]; LKluttz@doc.gov; Douglas
Hassebrock [Douglas.Hassebrock@bis.doc.gov]; Clagett, Steven [steven.clagett @bis.doc.gov]; Lopes, Alexander
[alexander.lopes@bis.doc.gov]

Subject: CATS I-lll Briefing for SFRC, SBank, and HFAC Staff
Attachments: image003.png

Location: Phone cail

Start: 12/9/2019 9:00:00 PM

End: 12/9/2019 10:00:00 PM

Show Time As: Tentative

Recurrence: (none)

Please use the following call-in information:

Dial-in Number(s): Ps .

Access Code: nz

WASHSTATEC005692
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 478 of 489

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 12/6/2019 10:41:52 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Attachments: Overview of Cat 12 3.docx

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

    

SBU - LEGAL

WASHSTATEC005693
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 479 of 489

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 12/9/2019 3:14:21 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: Cat 1-3 memo and background

Attachments: AM for T- USML Cat I-III Final FRN v5 SJH Edits.docx; Overview of Cat 1 2 3.docx

 

but Josh Dorosin in L/FO asked me to loop him in when this goes out for broader clearance.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - LEGAL
From: Heidema, Sarah J <HeidemaSJ@state.gov>
Sent: Wednesday, December 4, 2019 4:16 PM
To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: Cat 1-3 memo and background

Joe-

a You
probably know better than | what needs to go in here, but I've attempted to keep the majority of the text an

tabs. Over to you for your magic touch.

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

SBU - LEGAL

WASHSTATEC005694
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 480 of 489

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 12/9/2019 3:36:59 PM

To: Dorosin, Joshua L [DorosinJL@state.gov]
cc: Kovar, Jeffrey D [KovarJD@state.gov]
Subject: USML Categories I-Iff

Attachments: AM for T- USML Cat [-lll Final FRN v5 SJH Edits.docx; Overview of Cat 1 2 3.docx

Josh: Jeff mentioned that you were interested in background reading related to the Cats I-Ill transfer. The current draft
of the AM + Overview tab are attached. They are still works in progress. Please note that the Overview tab will itself
have a few dozen tabs, so the AM package will be very big. If you’d like more background, I’m happy to provide you with
additional documents or provide an oral briefing. Just let me know.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

    

SBU - LEGAL

WASHSTATEC005695
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 481 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 12/9/2019 4:52:18 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
ce: Noonan, Michael J [NoonanMJ @state.gov]
Subject: 1-3 memo/background: revised

Attachments: Overview of Cat 12 3 v2 120919.docx; AM for T - USML Cat I-lfl Final FRN v6 120919.docx

Joe-

Thanks much for your edits to this.

Clearance: This is a bit messy. I’ve done clearance sheets for both documents that reflects who should be clearing each
one. Can you handle getting L clearances? Those are going to be the substantive clearances. Given that the notification
expires on the 12, this should be up with the PM FO by COB on the 12" for transmission to ford on the 13™ (sound
right?}. We’d need L clearances NLT noon on the 11™ so that Noonan can then get the other clearances by noon the 12
and move it to the PM/FO.

th

Please let me know if you have any questions and we can chat about this further. | know it’s rather complicated

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

SBU - DELIBERATIVE PROCESS

WASHSTATEC005696
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 482 of 489

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 12/9/2019 5:19:20 PM

To: Timothy Mooney [Timothy. Mooney @bis.doc.gov]; Jessica Curyto [Jessica.Curyto@bis.doc.gov]; Karen NiesVogel
[Karen.NiesVogel@bis.doc.gov]; Hillary Hess [Hillary.Hess@bis.doc.gov]

cc: Matthew Borman [Matthew.Borman @bis.doc.gov]

Subject: RE: CATs I-llf Rule (timing for when the rules can be delivered to the OFR once 38(f) is completed)

Sorry, | missed replying to this. Yes, that would be the earliest. If you’d like to give me call, | can ,et you where our
process stands and what we are planning for.

All the best-

Sarah

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Wednesday, December 4, 2019 4:11 PM

To: Heidema, Sarah J <HeidermaSJ@state.gov>; Jessica Curyto <Jessica.Curyto@bis.doc.gov>; Karen NiesVogel
<Karen.NiesVogel@bis.doc.gov>; Hillary Hess <Hillary. Hess@bis.doc.gov>

Cc: Matthew Borman <Matthew.Borman@bis.doc.gov>

Subject: RE: CATs I-lll Rule (timing for when the rules can be delivered to the OFR once 38(f) is completed)

 

From: Heidema, Sarah J <HeidemaS! @state gov>
Sent: Wednesday, December 04, 2019 2:22 PM
To: Timothy Mooney <Timothy.Mooney@ bis doc.zov>; Jessica Curyto <Jessica. Curyvto@ bis.doc. gav>; Karen NiesVogel

 

Cc: Matthew Borman <Matthew.Borman@bis.cioc.gov>
Subject: Re: CATs I-Ill Rule (timing for when the rules can be delivered to the OFR once 38(f) is completed)

 

I’m working on the issue now. Our goal would be to send it soonest.

 

From: Timothy Mooney <Timethy. Mooney @bis.coc gay>

Sent: Wednesday, December 4, 2019 12:34:53 PM

To: Jessica Curyto <lessica Curyie@ bis.doc.gav>; Karen NiesVogel <Karen. NiesVogel @bis cioc.gov>; Hillary Hess
<Hillory Hess@ bis coc.gov>; Heidema, Sarah J <HeidemaSJ@istate goy>

Cc: Matthew Borman <Matthew.Borman@ bis doc. sov>

Subject: RE: CATs I-lll Rule (timing for when the rules can be delivered to the OFR once 38(f) is completed)

 

       

Jessica,

WASHSTATEC005697
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 483 of 489

 

From: Jessica Curyto <Jessica Curyto@ bis. doc. gov>

Sent: Wednesday, December 04, 2019 12:29 PM

To: Karen NiesVogel <Karen, Nies Vogel @ bis.doc.gov>; Hillary Hess <Hilary.Hess@bis.dac.gav>; Timothy Mooney
<Timothy. Mocney@ bis.doc.goy>

Cc: Matthew Borman <Matthew.Borman@ bis doc. sov>

Subject: CATs I-III Rule

 

 

 

 

 

Jessica Curyto

Special Advisor

Bureau of Industry and Security | U.S. Department of Commerce
Email: jessica curviogibis.doc. gov

 

Phone: 202-482-1573
Cl):

WASHSTATEC005698
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 484 of 489

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 12/9/2019 6:03:31 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Paul, Joshua M [PaulJM@state.gov]
Subject: RE: Cats I-lll Fact Sheet

Attachments: 1015 Roll-Out Plan and TPs--CATS I-Ill. docx

Sure, here’s the latest, bundled with the Roll-Out Plan...

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: meheebydiostate gov | Web: Pld Homenave |Twitter: @8rete Bat PAG

      

Stay connected with State. gov:

 

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Monday, December 9, 2019 12:52 PM

To: Paul, Joshua M <PaulJM@state.gov>; McKeeby, David | <McKeebyD!@state.gov>
Subject: Cats I-lll Fact Sheet

Would you have the final Cats I-Ill Fact Sheet to send to me? We’re putting together the final rule AM package and
would like to add it as a tab, if CPA has no objections. Thanks.

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC005699
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 485 of 489

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/9/2019 10:11:28 PM

To: Kottmyer, Alice M [KottmyerAM@state.gov]

Subject: RE: USML Cats [-lll Transfer AM Package for Clearance

Thanks, Alice.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - LEGAL

From: Kottmyer, Alice M <KottmyerAM @state.gov>

Sent: Monday, December 9, 2019 5:11 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Dorosin, Joshua L <DorosinJL@state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>; Pompian, Shawn M <PompianSM @state.gov>; Padgett, Katherine P <PadgettkKP@state.gov>;
Nightingale, Robert L <NightingaleRL@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>; Jones, Elisabeth B <JonesEB@state.gov>; Kottmyer, Alice M
<KottmyerAM @state.gov>

Subject: RE: USML Cats I-Ill Transfer AM Package for Clearance

SBU - LEGAL

 

Subject: RE: USML Cats I-lll Transfer AM Package for Clearance

Thanks, Alice. I’ll pass this along to DDTC.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - LEGAL

From: Kottmyer, Alice M <KettimyerAM @istate gov>

Sent: Monday, December 9, 2019 4:56 PM

To: Khawam, Joseph N <KhawarmJN @state.gov>; Dorosin, Joshua L <Dorosin/ L@state.gav>; Kovar, Jeffrey D
<Kovar[Dm@stete.gov>; Pompian, Shawn M <PomplanSM@state.gov>; Padgett, Katherine P <PadgettkP @state gov>;

      

Cc: Minarich, Christine M <MinarichOM@state.gov>; Jones, Elisabeth B <JonesER@state.cov>; Kottmyer, Alice M
<KotimyerAM @state gov>
Subject: RE: USML Cats I-Ill Transfer AM Package for Clearance

Joe,

WASHSTATEC005700
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 486 of 489

Thanks
Alice

 

SBU - LEGAL
From: Khawam, Joseph N <KhawamJh@state.goy>
Sent: Monday, December 9, 2019 1:35 PM

   

 

OVD

Bobeecnecne

Subject: USML Cats I-III Transfer AM Package for Clearance
Importance: High

DDTC has requested that | clear the AM package for the Cats I-ill final rule through L now with a deadline of December

ee

   

 

One issue that DDTC is requesting L assistance on is working with T staff to figure out how to provide T with meaningful
access to all of the Attachments to Tab 3. | do not know if it is possible to upload all of these documents to Everest,
provide print outs, or provide some other way for T to access the documents. I’m copying Robby in the hopes that he
might be willing to chat to figure out what we can do to help in this regard.

Please give me a call if you’d like me to talk you through any of this (I know it’s a lot). Ill be at 3-2915 today and 7-8546
tomorrow and Wednesday.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420

WASHSTATEC005701
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 487 of 489

Washington, DC 20520
Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - LEGAL

WASHSTATEC005702
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 488 of 489

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 12/10/2019 1:54:02 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Jones, Elisabeth B [ionesEB@state.gov]; Kovar, Jeffrey D
[KovarJD @state.gov]

Subject: FW: PM Highlights in the FY20 NDAA

Attachments: PM NDAA SUMMARY.docx; CRPT-116hrpt333.pdf

Good news on Cats I-lll:

Transfer of certain items included in categories I, II, and III
of the United States Munitions List to the Commerce Control List
The House amendment contained a provision (sec. 1050) that

would prohibit the President from removing from the United
States Munitions List any item that was included in category I,
II, or III of the United States Munitions List, as in effect on
August 31, 2017.

Senate bill contained no similar provision.

The House recedes.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauuM@state.gov>

Sent: Tuesday, December 10, 2019 8:49 AM

To: PM-All-Users <PM-All-Users@state.gov>

Cc: Goulding, Tamara D <GouldingTD @state.gov>
Subject: PM Highlights in the FY20 NDAA

Dear all,

in the attached word document you will find a summary of PM highlights from the conferenced FY20 NDAA, which we
expect to pass before the holiday recess, based on the Joint Explanatory Statement. The full NDAA (all 3,500 pages of it)

is attached should you need to cross-check any of the sections for precise language. Bottom line:

Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | @ BlackBerry: 202.679.6724 | Fax: 202.647.4055
=] e-mail: Paul JM@State.Gov | = Web: www.state.gow//pm/

 

http://twitter.com/StateDeptPM

 

WASHSTATEC005703
Case 2:20-cv-00111-RAJ Document 106-18 Filed 09/23/20 Page 489 of 489

Stay connected with Srate.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005704
